                                                                     448


 1
                      UNITED STATES DISTRICT COURT
 2               FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            SAN JOSE DIVISION
 3

 4    UNITED STATES OF AMERICA,

 5              PLAINTIFF,               CASE NO.     CR-16-00373-EJD

 6        VS.                            SAN JOSE, CALIFORNIA

 7    GOYKO KUBUROVICH AND KRISTEL       SEPTEMBER 21, 2018
      KUBUROVICH,
 8                                       VOLUME 3
                DEFENDANTS.
 9                                       PAGES 448 - 656

10
                     TRIAL TRANSCRIPT OF PROCEEDINGS
11                BEFORE THE HONORABLE EDWARD J. DAVILA
                      UNITED STATES DISTRICT JUDGE
12
                           A-P-P-E-A-R-A-N-C-E-S
13

14    FOR THE PLAINTIFF:      OFFICE OF THE UNITED STATES ATTORNEY
                              BY:   SCOTT SIMEON
15                                  JEFF SCHENK
                              150 ALMADEN BOULEVARD, SUITE 900
16                            SAN JOSE, CALIFORNIA 95113

17
      FOR DEFENDANT           LAW OFFICE OF J. DAVID NICK
18    GOYKO:                  BY:   J. DAVID NICK
                              345 FRANKLIN STREET
19                            SAN FRANCISCO, CALIFORNIA 94102

20   FOR DEFENDANT            LAW OFFICE OF ZENIA K. GILG
     KRISTEL:                 BY:   ZENIA K. GILG
21                            SAUSALITO PLAZA
                              1505 BRIDGEWAY, SUITE 103
22                            SAUSALITO, CALIFORNIA 94965

23    OFFICIAL COURT REPORTER:     IRENE L. RODRIGUEZ, CSR, RMR, CRR
                                   CERTIFICATE NUMBER 8074
24

25        PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY,
     TRANSCRIPT PRODUCED WITH COMPUTER.


                      UNITED STATES COURT REPORTERS
                                                      449


 1
                            INDEX OF PROCEEDINGS
 2

 3   GOVERNMENT'S:

 4   CHARLES GREENE
     CROSS-EXAM BY MR. NICK              P.   475
 5   CROSS-EXAM BY MS. GILG              P.   481
     REDIRECT EXAM BY MR. SCHENK         P.   490
 6   RECROSS EXAM BY MR. NICK            P.   491

 7   CARLENE KIKUGAWA
     DIRECT EXAM BY MR. SIMEON           P.   493
 8   CROSS-EXAM BY MR. NICK              P.   555
     CROSS-EXAM BY MS. GILG              P.   577
 9   REDIRECT BY MR. SIMEON              P.   599
     RECROSS-EXAM BY MR. NICK            P.   601
10   RECROSS-EXAM BY MS. GILG            P.   602

11   DAVID WARDA
     DIRECT EXAM BY MR. SCHENK           P. 607
12   CROSS-EXAM BY MR. NICK              P. 619
     CROSS-EXAM BY MS. GILG              P. 624
13

14

15

16

17

18

19

20

21

22

23

24

25



                      UNITED STATES COURT REPORTERS
                                                                           450


           1
                                     INDEX OF EXHIBITS
           2

           3
                                                   IDENT.       EVIDENCE
           4   GOVERNMENT'S:

           5
               58-1 - 58016                                     500
           6   58-18                                            517
               58-17                                            525
           7   59                                               533
               56-1                                             541
           8   51-5, 51-78, AND 51-209                          544
               52                                               547
           9   38-1                                             549
               28-10                                            550
          10   49-1                                             551
               33                                               589
          11   43                                               613
03:37PM        5, 8, 23, 41, 42, 43, 44,                        637
03:37PM   12   46, 47, 52, 53, 55, 56,
03:37PM        AND 57
          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                                UNITED STATES COURT REPORTERS
                                                                                 451


03:37PM    1   SAN JOSE, CALIFORNIA                            SEPTEMBER 21, 2018
03:37PM
03:37PM    2                           P R O C E E D I N G S

09:01AM    3        (JURY OUT AT 9:01 A.M.)

09:01AM    4              THE COURT:    WE'RE ON THE RECORD OUTSIDE OF THE

09:01AM    5   PRESENCE OF THE JURY.    ALL COUNSEL ARE PRESENT, AND THE

09:01AM    6   DEFENDANTS ARE PRESENT.

09:01AM    7       IS THERE ANYTHING THAT WE SHOULD SPEAK ABOUT?

09:01AM    8              MR. SIMEON:    YES, YOUR HONOR.   GOOD MORNING, YOUR

09:01AM    9   HONOR.   SCOTT SIMEON FOR THE UNITED STATES.

09:01AM   10              THE COURT:    THANK YOU.

09:01AM   11              MR. SIMEON:    WE DID REACH STIPULATIONS AS TO CERTAIN

09:01AM   12   EXHIBITS, AND I CAN REVIEW THOSE WITH THE COURT NOW.

09:01AM   13              THE COURT:    OKAY.

09:02AM   14              MR. SIMEON:    EXHIBIT 5, WHICH IS A REDACTED VERSION

09:02AM   15   OF THE VIDEO, AND THERE'S A JOINT FILING COMING REGARDING THAT

09:02AM   16   AS WELL.

09:02AM   17       EXHIBIT 8, 23, 41, 42, 43, 44, 46, 47, 52, 53, 55, 56, AND

09:02AM   18   57, WHICH HAS BEEN REDACTED, AND I DON'T BELIEVE THAT WE'VE

09:02AM   19   ACTUALLY SHOWN A COPY TO DEFENSE COUNSEL YET, BUT WE REDACTED

09:02AM   20   AS PER THE COURT'S INSTRUCTIONS THE CAYMAN ISLANDS AS WELL AS

09:02AM   21   THE POST AUGUST 2015 TRAVEL.

09:02AM   22              THE COURT:    ALL RIGHT.   AND IN ADDITION TO THAT,

09:03AM   23   YOUR HONOR, AND I HAVE NOT HAD A CHANCE TO DISCUSS THIS WITH

09:03AM   24   DEFENSE COUNSEL, BUT THERE ARE CERTAIN INDIVIDUAL PAGES FROM

09:03AM   25   SOME OF THE UNDERLYING BANK RECORDS THAT THE GOVERNMENT INTENDS



                                 UNITED STATES COURT REPORTERS
                                                                                452


09:03AM    1   TO INTRODUCE INTO EVIDENCE TODAY.      THEY'RE COVERED BY 902(11)

09:03AM    2   CERTIFICATE.    I BELIEVE THAT DEFENSE COUNSEL INTENDS TO ADMIT

09:03AM    3   ALL OF THE UNDERLYING FINANCIAL RECORDS, AND THESE ARE PART OF

09:03AM    4   THEM, SO WE DIDN'T GET A CHANCE TO DISCUSS IT, BUT --

09:03AM    5                MS. GILG:    YOUR HONOR, I DON'T KNOW IF WE'RE GOING

09:03AM    6   TO ASK TO HAVE ALL OF THE FINANCIAL RECORDS ADMITTED YET, BUT I

09:03AM    7   HAVE NO OBJECTION TO WHAT MR. SIMEON IS PROPOSING.

09:03AM    8       I WOULD LIKE TO BE HEARD, THOUGH, ON JUST TWO OF THE

09:03AM    9   STIPULATIONS ON THE ADMISSION OF EXHIBITS.

09:03AM   10                THE COURT:   ALL RIGHT.

09:03AM   11                MS. GILG:    NUMBER 5, FIRST OF ALL, I WANT TO MAKE IT

09:03AM   12   CLEAR WE'RE NOT STIPULATING TO ITS ADMISSION.       WE'RE RESERVING

09:03AM   13   OUR OBJECTION, BUT WE ARE IN AGREEMENT THAT THE FORM THAT IT IS

09:03AM   14   IN NOW, BASED ON THE JUDGE'S RULING, THIS IS THE VIDEOTAPE OF

09:03AM   15   MY CLIENT.    SO I JUST DON'T WANT IT TO APPEAR THAT WE ARE

09:03AM   16   ABANDONING THAT ISSUE.

09:03AM   17       AND THEN ALSO I SPOKE WITH MR. SIMEON ABOUT THIS, AND I'M

09:04AM   18   NOT SURE IF THIS HAPPENED, BUT ON EXHIBIT 42, THIS IS A FILING

09:04AM   19   THAT WAS DONE IN THE NATA BANKRUPTCY, WHICH HAS NOT EVEN BEEN

09:04AM   20   MENTIONED, AND IT DOESN'T APPEAR TO BE PART OF THE

09:04AM   21   PROSECUTION'S CASE.

09:04AM   22       SO I THOUGHT IT WOULD BE GOOD TO TAKE OFF THE FILE STAMP

09:04AM   23   READ BAR AT THE BOTTOM BECAUSE IT WILL CONFUSE THE JURY BECAUSE

09:04AM   24   IT WILL LOOK LIKE IT HAS BEEN FILED IN A BANKRUPTCY PROCEEDING

09:04AM   25   AND WHICH IS A DIFFERENT NUMBER THAN WHAT WE HAD TALKED ABOUT.



                                   UNITED STATES COURT REPORTERS
                                                                                  453


09:04AM    1              MR. SIMEON:     THAT'S CORRECT.   AND WE HAVEN'T

09:04AM    2   ACTUALLY PHYSICALLY REDACTED IT YET, BUT BEFORE IT GOES BACK TO

09:04AM    3   THE JURY WE WILL REDACT THAT INFORMATION AT THE BOTTOM.

09:04AM    4              THE COURT:    ALL RIGHT.    OR WHEN IT'S PUBLISHED?

09:04AM    5              MR. SIMEON:     YES, THAT'S CORRECT.     THAT'S CORRECT.

09:04AM    6              MS. GILG:    THAT'S IT.    SO WITH THOSE TWO CAVEATS.      I

09:04AM    7   DON'T KNOW IF MR. NICK HAS ANYTHING TO ADD.

09:04AM    8              MR. NICK:    NO.   I JOIN IN ALL COCOUNSEL'S COMMENTS,

09:04AM    9   YOUR HONOR.   THANK YOU.

09:04AM   10              THE COURT:    ALL RIGHT.    THANK YOU.

09:04AM   11              MS. GILG:    ONE MORE THING, I DID PROVIDE AN UPDATE

09:04AM   12   THE EXHIBIT LIST -- OF EXHIBITS THAT CAME TO BE RELEVANT

09:05AM   13   THROUGH THE TESTIMONY ON WEDNESDAY.      I'LL PROVIDE A COPY TO THE

09:05AM   14   CLERK.

09:05AM   15              THE COURT:    PLEASE.

09:05AM   16              MS. GILG:    AND I DON'T KNOW WHAT THE POSITION IS FOR

09:05AM   17   THE --

09:05AM   18              THE COURT:    SO YOU'LL PROVIDE TWO -- ONE FOR THE

09:05AM   19   CLERK AND ONE FOR ME, PLEASE, IF YOU WOULD.

09:05AM   20              MS. GILG:    OKAY.    I HAVE ONE READY, AND I'LL GET THE

09:05AM   21   OTHER ONE READY BEFORE TOO LONG, BUT I WANTED TO KNOW WHAT THE

09:05AM   22   ADMISSIBILITY ISSUES ARE.       THEY'RE ALL BANKRUPTCY COURT

09:05AM   23   RECORDS.

09:05AM   24              THE COURT:    MR. SCHENK.

09:05AM   25              MR. SCHENK:     I RECEIVED THEM THIS MORNING.    I HAVE



                                 UNITED STATES COURT REPORTERS
                                                                                 454


09:05AM    1   NOT HAD A CHANCE TO MAKE IT THROUGH ALL OF THEM, BUT I CAN READ

09:05AM    2   THEM AS THE CROSS-EXAMINATION IS GOING ON AND --

09:05AM    3               THE COURT:    AND REPORT BACK.

09:05AM    4               MR. SCHENK:   OR RAISE AN OBJECTION IF THE DOCUMENT

09:05AM    5   IS MOVED IN.

09:05AM    6       BUT IF THE COURT WOULD PREFER TO HANDLE OBJECTIONS BEFORE

09:05AM    7   WE BEGIN THIS MORNING, I'M HAPPY TO TAKE JUST A COUPLE OF

09:05AM    8   MINUTES AND LOOK THROUGH THEM BEFORE WE CALL IN THE JURY IF THE

09:05AM    9   COURT WOULD PREFER.

09:05AM   10               THE COURT:    WELL, HOW MANY PAGES ARE THERE?

09:05AM   11               MS. GILG:    WELL, THERE'S -- I DIRECTED TO FOUR OF

09:06AM   12   THE NEW EXHIBITS WHICH ARE -- TWO OF THEM ARE BATES STAMPED.

09:06AM   13   THEY'RE FROM DISCOVERY, AND THE OTHER TWO ARE FROM THE

09:06AM   14   ADVERSARY PROCEEDINGS AND THE BANKRUPTCY PROCEEDING.

09:06AM   15       SO IT SHOULD BE PRETTY QUICK.       I WOULD SAY IT'S NOT

09:06AM   16   20 PAGES.   IT WAS MORE -- THIS WAS THE ORDER DISMISSING THE

09:06AM   17   ADVERSARY PROCEEDINGS BECAUSE THE PARTIES SETTLED THAT KIND OF

09:06AM   18   THING.

09:06AM   19               THE COURT:    OKAY.   MAYBE YOU SHOULD TAKE A MOMENT TO

09:06AM   20   LOOK AT IT.

09:06AM   21               MS. GILG:    I'LL GET THE OTHER SET READY, TOO.

09:06AM   22               MR. SCHENK:   ONE OTHER ISSUE THAT I WANTED TO RAISE.

09:06AM   23   THERE WAS A REFERENCE TO A JOINT STIPULATION OF THE PARTIES

09:06AM   24   THAT I THINK WILL HIT THE DOCKET THIS MORNING.      WE AGREED UPON

09:06AM   25   IT, AND IT WILL BE E-FILED.       IT HAS THREE JOINT STIPULATIONS.



                                  UNITED STATES COURT REPORTERS
                                                                                455


09:06AM    1   I HANDED A COPY -- AN UNFILED COPY UP TO THE COURT'S CLERK.      I

09:06AM    2   SHOWED IT TO THE DEFENSE BEFORE I DID.

09:06AM    3        STIPULATION NUMBER 2 IS THE ONE THAT AFFECTS THE VIDEO,

09:06AM    4   AND IT WOULD BE THE PARTY'S REQUEST, IF THE COURT IS OKAY WITH

09:06AM    5   IT, THAT BEFORE THE VIDEO IS PLAYED THAT THE COURT READ THE

09:06AM    6   PROPOSED LANGUAGE, THE TWO SENTENCES UNDER STIPULATION NUMBER

09:07AM    7   2.   IT JUST GIVES A LITTLE BIT OF BACKGROUND SO THE JURY KNOWS

09:07AM    8   WHAT THEY'RE SEEING, AND IT GIVES THEM AN EXHIBIT NUMBER IF

09:07AM    9   THEY HAVE A QUESTION ABOUT IT OR IF, YOU KNOW, A NOTE NEEDS TO

09:07AM   10   BE WRITTEN ABOUT IT OR SOMETHING LIKE THAT.

09:07AM   11              THE COURT:   ANY OBJECTION TO THAT?

09:07AM   12              MR. NICK:    YOUR HONOR, IF WE COULD JUST TAKE A QUICK

09:07AM   13   LOOK AT THE DOCUMENT.

09:07AM   14              THE COURT:   OH.

09:07AM   15              MR. NICK:    WE JUST HAVE TO BE ABSOLUTELY CERTAIN.

09:07AM   16              MS. GILG:    AND WITH REGARD TO NUMBER 2, AGAIN, I

09:07AM   17   JUST WANT TO MAKE IT CLEAR THAT ALTHOUGH I'M STIPULATING TO THE

09:07AM   18   FORM THAT IT'S COMING IN, IT'S NOT A STIPULATION AS TO ITS

09:07AM   19   ADMISSIBILITY.

09:07AM   20              THE COURT:   YOU'RE NOT WAIVING YOUR OBJECTION.

09:07AM   21   UNDERSTOOD.

09:07AM   22        (PAUSE IN PROCEEDINGS.)

09:07AM   23              MS. GILG:    IT LOOKS GOOD TO ME, YOUR HONOR.

09:08AM   24              MR. NICK:    SO AGREED, YOUR HONOR.

09:08AM   25              THE COURT:   ALL RIGHT.



                                 UNITED STATES COURT REPORTERS
                                                                                   456


09:08AM    1                MR. SIMEON:   A COUPLE OTHER EXHIBITS, YOUR HONOR.

09:08AM    2   I'M SORRY.    58 AND 59 WE ALSO DISCUSSED WITH DEFENSE COUNSEL

09:08AM    3   YESTERDAY, AND I THINK SHE WANTED TO MAKE SURE THAT SHE WASN'T

09:08AM    4   WAIVING HER OBJECTION, BUT AFTER THE COURT'S RULING, WE WOULD

09:08AM    5   AGREE THAT THEY'RE NOW ADMISSIBLE.

09:08AM    6                MS. GILG:    RIGHT.   SO TO SPEAK.   I'M SUBMITTING ON

09:08AM    7   THE ISSUE, YOUR HONOR.

09:08AM    8                THE COURT:    OKAY.

09:08AM    9                MS. GILG:    THANK YOU.

09:08AM   10                MR. SIMEON:   AND FINALLY, YOUR HONOR, THE

09:08AM   11   LIECHTENSTEIN TRANSLATIONS, TO THE EXTENT THAT WE CAN GET THEM,

09:08AM   12   WE'VE TURNED OVER TO THE DEFENSE IT'S ABOUT 60 PAGES OR SO OF

09:08AM   13   TRANSLATED DOCUMENTS.

09:08AM   14                THE COURT:    OKAY.

09:08AM   15                MR. SIMEON:   WHICH I THINK IS THE VAST MAJORITY OF

09:08AM   16   THE GERMAN GANG DOCUMENTS.

09:08AM   17                THE COURT:    YOU HAVE THOSE, AND YOU'RE GOING THROUGH

09:08AM   18   THEM NOW.

09:08AM   19                MS. GILG:    I AM, YES, YOUR HONOR.

09:08AM   20                THE COURT:    OKAY.   GREAT.

09:08AM   21       LET ME JUST ASK, LET'S SEE, MR. GREENE IS GOING TO RESUME

09:08AM   22   THE STAND.

09:08AM   23       YOU HAD FINISHED YOUR DIRECT, I BELIEVE, MR. SCHENK?

09:08AM   24                MR. SCHENK:   YES, SIR.

09:08AM   25                THE COURT:    AND CROSS-EXAMINATION, MR. NICK?   YOU



                                   UNITED STATES COURT REPORTERS
                                                                                 457


09:08AM    1   HAVE CROSS-EXAMINATION?

09:08AM    2               MR. NICK:    YES, I DO, YOUR HONOR.

09:09AM    3               THE COURT:    AND, MS. GILG, YOU HAVE

09:09AM    4   CROSS-EXAMINATION?

09:09AM    5               MS. GILG:    YES.

09:09AM    6               THE COURT:    I KNOW WE TALKED ABOUT WHETHER OR NOT

09:09AM    7   YOU WANTED ME TO INTRODUCE HIM AS YOUR WITNESS.     ARE WE GOING

09:09AM    8   TO ENGAGE IN THAT OR YOU'RE JUST GOING TO DO CROSS-EXAMINATION?

09:09AM    9               MR. NICK:    SO FAR IT'S JUST CROSS-EXAMINATION, YOUR

09:09AM   10   HONOR.   SO THANK YOU FOR REMINDING ME OF THAT.

09:09AM   11               THE COURT:    OKAY.

09:09AM   12               MR. NICK:    IF I FEEL THAT THERE'S A NEED FOR THAT

09:09AM   13   CROSSOVER, YOUR HONOR, I WILL REQUEST TO APPROACH.

09:09AM   14               THE COURT:    OKAY.

09:09AM   15               MR. NICK:    THANK YOU.

09:09AM   16               THE COURT:    OKAY.   THANK YOU.

09:09AM   17               MR. SCHENK:   YOUR HONOR, I'VE HAD AN OPPORTUNITY,

09:09AM   18   NOW THAT WE'VE BEEN DISCUSSING, TO REVIEW THE PROPOSED

09:09AM   19   EXHIBITS.   WOULD IT BE HELPFUL IF I HEARD A PROFFER REGARDING

09:09AM   20   THE RELEVANCE?

09:09AM   21       THE DOCUMENTS LOOK TO BE FILINGS FROM THE ATTORNEYS, AND

09:09AM   22   THEN THE COURT ENTERING DISMISSALS OF ADVERSARY PROCEEDINGS IN

09:09AM   23   THE UNDERLYING BANKRUPTCY CASE DISCUSSING THINGS LIKE WHO BEARS

09:09AM   24   ATTORNEY'S FEES OR COSTS, FOR INSTANCE, FROM THE SETTLEMENT OR

09:09AM   25   RESOLUTION.   I'M CURIOUS ABOUT RELEVANCE, AND THAT WOULD HELP



                                  UNITED STATES COURT REPORTERS
                                                                               458


09:09AM    1   ME ANALYZE IT.

09:09AM    2               THE COURT:   MS. GILG?

09:09AM    3               MS. GILG:    YES, YOUR HONOR.   ESSENTIALLY WHEN

09:09AM    4   MR. LAFFREDI TESTIFIED HE TALKED ABOUT THIS NO ASSET BANKRUPTCY

09:10AM    5   AND PEOPLE WALK AWAY FROM THEIR BANKRUPTCY WITHOUT PAYING

09:10AM    6   ANYTHING.

09:10AM    7       IN THIS CASE WE HAVE DOCUMENTS THAT ESTABLISH THAT

09:10AM    8   MR. KUBUROVICH PAID ALMOST A MILLION DOLLARS TO HIS CREDITORS

09:10AM    9   AFTER BEING DISCHARGED.

09:10AM   10       SO THESE DOCUMENTS TOGETHER, THERE'S THREE DOCUMENTS

09:10AM   11   TOGETHER.   ONE IS THE FINAL DECREE OF THE TRUSTEE WHICH SHOWS

09:10AM   12   THAT, AND I DON'T HAVE IT IN FRONT OF ME, BUT I THINK SOME I

09:10AM   13   WANT TO SAY 300,000, OR SOMETHING LIKE THAT, WAS PAID IN THE --

09:10AM   14   FROM THE BANKRUPTCY ESTATE.

09:10AM   15       AND THEN WITH REGARD TO THE ADVERSARY PROCEEDINGS BROUGHT

09:10AM   16   BY TWO OF THE VERY LARGE CLAIMANTS, AZ CUSTOM HOMES AND

09:10AM   17   MR. HAMBLIN, THAT THEY SETTLED ON THE SIDE OF THE BANKRUPTCY

09:10AM   18   PROCEEDING, WHICH IS ANOTHER THING THAT MR. LAFFREDI DISCUSSED.

09:10AM   19       SO THEY HAD A SETTLEMENT AS WELL.       IT DOESN'T SAY IN THE

09:10AM   20   DOCUMENT WHAT THE SETTLEMENT WAS, BUT THE PARTIES WERE

09:10AM   21   SATISFIED, AND, THEREFORE, THEY DISMISSED THEIR ADVERSARY

09:11AM   22   PROCEEDING.

09:11AM   23       SO I THINK IT GOES TO THE ISSUE OF STATE OF MIND, YOU

09:11AM   24   KNOW, WHEN HE FILED FOR BANKRUPTCY DID HE INTEND TO TRY TO WALK

09:11AM   25   AWAY FROM ALL OF HIS DEBTS AS THEY ARE REPRESENTING?



                                  UNITED STATES COURT REPORTERS
                                                                               459


09:11AM    1       AND IT IS KIND OF IMPEACHMENT TO MR. LAFFREDI'S CLAIM

09:11AM    2   THAT, YOU KNOW, THEY JUST WALK AWAY AND THEY DON'T PAY

09:11AM    3   ANYTHING.

09:11AM    4               MR. NICK:   YOUR HONOR, JUST ONE OTHER THING TO

09:11AM    5   REFRESH THE COURT'S MEMORY THAT THERE WAS SORT OF A SUGGESTION

09:11AM    6   IN OPENING STATEMENT BY THE GOVERNMENT THAT MY CLIENT HAD

09:11AM    7   INCURRED THE DEBTS WITH MR. HAMBLIN, WHO IS ONE OF THE THESE

09:11AM    8   ADVERSARIAL PROCEEDINGS, AND WITH AZ HOMES TO COME IN HERE AND

09:11AM    9   INTO BANKRUPTCY COURT TO WALK AWAY COMPLETELY FROM THOSE DEBTS.

09:11AM   10   THAT SUGGESTION WAS ALSO MADE IN OPENING STATEMENT.

09:11AM   11   MR. HAMBLIN'S NAME WAS MENTIONED TO THE JURY.

09:11AM   12       IT WAS MENTIONED TO THE JURY THAT MY CLIENT INTENDED TO

09:11AM   13   WALK AWAY FROM THOSE DEBTS, AND SO THERE'S THIS IMPRESSION THAT

09:12AM   14   HAS BEEN CREATED THAT THIS IS A BANKRUPTCY ORCHESTRATED TO WALK

09:12AM   15   AWAY FROM EVERY SINGLE THING THAT THE DEFENDANTS CAN POSSIBLY

09:12AM   16   WALK AWAY FROM AND THAT IS JUST -- WE SHOULD BE ENTITLED TO

09:12AM   17   DISABUSE THE JURY OF THAT NOTION.

09:12AM   18               MS. GILG:   AND IN ADDITION, YOUR HONOR, THE IDEA

09:12AM   19   THAT THE ASSETS HELD BY NATA AND MY CLIENT, KRISTEL KUBUROVICH,

09:12AM   20   THAT THOSE WERE SOMEHOW HIDDEN FROM THE BANKRUPTCY COURT,

09:12AM   21   THAT'S A BIG PART OF THEIR CASE.

09:12AM   22       WE BELIEVE THAT THE EVIDENCE WILL ESTABLISH AS WE GO

09:12AM   23   ALONG, ESPECIALLY WITH THE FORENSIC ACCOUNTANT'S TESTIMONY,

09:12AM   24   THAT, IN FACT, IT WAS FUNDS FROM THE SOURCE THAT ENDED UP

09:12AM   25   PAYING A LOT OF THESE DEBTS.



                                  UNITED STATES COURT REPORTERS
                                                                                 460


09:12AM    1             THE COURT:    FUNDS FROM?

09:12AM    2             MS. GILG:    FROM NATA AND FROM THE HOME.

09:12AM    3       AND, YOU KNOW, THEY'RE BRINGING IN MR. WARDA WHO HAS

09:12AM    4   NOTHING TO DO WITH THE BANKRUPTCY PROCEEDING AT ALL BUT WHO HAD

09:13AM    5   A LIEN ON THE EAGLE RIDGE PROPERTY.

09:13AM    6       BUT I THINK ALL OF THESE THINGS TO SHOW THAT HE INCURRED

09:13AM    7   THESE DEBTS ARE CERTAINLY PART OF WHAT THE PROSECUTION IS

09:13AM    8   TRYING TO SHOW, AND I THINK IN ORDER TO NEGATE THE ELEMENT OF

09:13AM    9   INTENT TO FRAUD TO SHOW THAT THEY DID PAY A LOT OF THESE DEBTS

09:13AM   10   IS PART OF THE DEFENSE.

09:13AM   11             MR. NICK:    LASTLY, YOUR HONOR, THESE EXHIBITS ALSO

09:13AM   12   DEMONSTRATE AND THERE'S ALSO A SUGGESTION THAT THIS NATA

09:13AM   13   LIMITED LIABILITY PARTNERSHIP HAD NEVER BEEN DISCLOSED AND

09:13AM   14   THESE EXHIBITS WOULD IN ESSENCE BELIE THAT AS WELL.

09:13AM   15             THE COURT:    MR. SCHENK.

09:13AM   16             MR. SCHENK:     YES, YOUR HONOR.   A COUPLE.   FIRST,

09:13AM   17   THEY GAVE A COUPLE OF REASONS.    THE ONE REASON WAS TESTIMONY OF

09:13AM   18   LAFFREDI MUST BE IMPEACHED.

09:13AM   19       FIRST, I'D SAY THAT IS NOT WITHIN THE SCOPE OF THE DIRECT.

09:13AM   20   THAT'S USING THIS WITNESS TO INTRODUCE THEIR OWN EVIDENCE TO

09:14AM   21   RESPOND TO A DIFFERENT WITNESS, AND THEY TOLD YOUR HONOR

09:14AM   22   MOMENTS AGO THAT THEY DID NOT INTEND TO DO ANYTHING OTHER THAN

09:14AM   23   CROSS MR. GREENE, AND YET IT LOOKS LIKE THESE EXHIBITS ARE

09:14AM   24   EXACTLY THAT;

09:14AM   25       SECOND, IT'S IMPROPER IMPEACHMENT OF A PRIOR WITNESS ON A



                                UNITED STATES COURT REPORTERS
                                                                              461


09:14AM    1   COLLATERAL MATTER, AND THE COURT SHOULD EXCLUDE IT ON THAT

09:14AM    2   BASIS;

09:14AM    3       THIRD, FORGIVE THE ANALOGY, BUT IF YOU ROB A BANK AND THEN

09:14AM    4   RETURN THE MONEY, YOU DON'T GET TO INTRODUCE THE RETURN OF

09:14AM    5   MONEY AS RELEVANT EVIDENCE TO YOUR STATE OF MIND AT THE

09:14AM    6   ROBBERY.   THAT'S WHAT THIS IS.

09:14AM    7       MS. GILG ARGUED TO THE COURT THAT THE GOVERNMENT IS

09:14AM    8   SHOWING THE DEFENDANT'S INTENT AT THE TIME OF FILING

09:14AM    9   BANKRUPTCY, AND WE WANT TO DISPROVE THE INTENT BECAUSE THE

09:14AM   10   CREDITORS GOT SETTLEMENTS OR GOT PAID BACK OR GOT SOME FRACTION

09:14AM   11   OF A CENTS ON THE DOLLAR OR 100 PERCENT, WHATEVER THE CASE MAY

09:14AM   12   BE, IT JUST IS NOT RELEVANT TO THE INTENT DURING THE TIME AT

09:14AM   13   ISSUE.   IT'S RETURNING THE MONEY TO THE BANK POST ROBBERY.

09:14AM   14       SO I THINK FOR THOSE THREE REASONS THE COURT SHOULD

09:15AM   15   EXCLUDE IT.

09:15AM   16              THE COURT:   HOW ARE YOU INTENDING TO INTRODUCE THESE

09:15AM   17   DOCUMENTS, MS. GILG?

09:15AM   18              MS. GILG:    WELL, I WAS GOING TO ASK HIM.

09:15AM   19              THE COURT:   ASK WHO?

09:15AM   20              MS. GILG:    MR. GREENE.   FIRST OF ALL, I DON'T KNOW

09:15AM   21   IF I WILL GET THESE THROUGH MR. GREENE, BUT THEY'RE ALL PART OF

09:15AM   22   THE BANKRUPTCY FILING WHICH WE AGREED WOULD BE ADMISSIBLE OVER

09:15AM   23   ANY OTHER OBJECTION OTHER THAN RELEVANCE.

09:15AM   24       BUT MY QUESTION IS GOING TO BE TO HIM IN RESPONSE TO SOME

09:15AM   25   OF THE THINGS THAT WERE ASKED ON DIRECT EXAMINATION SUCH AS



                                 UNITED STATES COURT REPORTERS
                                                                                 462


09:15AM    1   DIDN'T YOU -- WHAT WOULD YOU DO IN THE CASE WHERE SOMEBODY

09:15AM    2   NOTIFIED YOU THAT THERE WAS, YOU KNOW, MONEY IN A BANK OR

09:15AM    3   SOMETHING LIKE THAT?

09:15AM    4       AND THERE WAS A LOT OF EXAMINATION OF THIS WITNESS THAT

09:15AM    5   HAD TO DO WITH WHAT HE WOULD DO IN CERTAIN CIRCUMSTANCES.    AND

09:15AM    6   SO I WANT TO JUST SHOW HIM OR ASK HIM IF HE RECALLS WHAT

09:15AM    7   HAPPENED AT THE CONCLUSION OF THIS BANKRUPTCY AND THAT IF HE

09:16AM    8   CANNOT REMEMBER, TO REFRESH HIS RECOLLECTION WITH IT.

09:16AM    9             THE COURT:     SO YOU INTEND TO ASK HIM TO YOUR EARLIER

09:16AM   10   POINT ABOUT MR. LAFFREDI SPEAKING ABOUT NO ASSET BANKRUPTCY,

09:16AM   11   YOU INTEND TO ASK HIM WAS THIS BANKRUPTCY A NO ASSET

09:16AM   12   BANKRUPTCY; IS THAT YOUR QUESTION?

09:16AM   13             MS. GILG:     NO, BECAUSE I THINK I'LL HAVE TO BRING IN

09:16AM   14   MY OWN WITNESS TO DO THAT.

09:16AM   15             THE COURT:     WELL, THAT'S WHY I'M TRYING TO

09:16AM   16   UNDERSTAND WHAT IS -- HOW YOU WISH TO GET THESE DOCUMENTS IN.

09:16AM   17             MR. NICK:     YOUR HONOR, FROM MY END THE WAY I WOULD

09:16AM   18   GET THEM IN WHEN IT'S MY OPPORTUNITY IS I THINK I'M ENTITLED TO

09:16AM   19   ASK MR. GREENE WHAT HE RECOLLECTS ABOUT THE BANKRUPTCY

09:16AM   20   PROCEEDING WITH RESPECT TO QUESTIONS THAT HAVE ALREADY BEEN

09:16AM   21   INJECTED INTO THIS CASE, MEANING WERE THERE ASSETS IN THIS

09:16AM   22   BANKRUPTCY?   WERE CREDITORS PAID?

09:16AM   23       HE MAY OR MAY NOT RECALL.      I THINK I'M ENTITLED TO SHOW

09:16AM   24   HIM THESE COURT DOCUMENTS AS A STARTER TO SEE IF IT REFRESHES

09:17AM   25   HIS RECOLLECTION.



                                   UNITED STATES COURT REPORTERS
                                                                                 463


09:17AM    1              THE COURT:     ON YOUR DIRECT?

09:17AM    2              MR. NICK:    WELL, I THINK ON CROSS, YOUR HONOR.    THIS

09:17AM    3   IS RELEVANT TO THE CROSS BECAUSE HE WAS ASKED ON DIRECT

09:17AM    4   EXAMINATION MANY QUESTIONS THAT RAISED THE SPECTER THAT THERE

09:17AM    5   WAS FRAUD INVOLVED, AND SO ANYTHING THAT I CAN DO TO

09:17AM    6   REHABILITATE THIS WITNESS OR TO CREATE A DIFFERENT IMPRESSION

09:17AM    7   SHOULD BE PERMITTED ON CROSS-EXAMINATION.

09:17AM    8       HOWEVER, IT'S NOTHING TO QUIBBLE ABOUT, MEANING IF THE

09:17AM    9   COURT WOULD PREFER I DO IT ON DIRECT, I'M PERFECTLY FINE DOING

09:17AM   10   THAT AS WELL.

09:17AM   11              THE COURT:     I'M NOT SURE IT FALLS UNDER DIRECT

09:17AM   12   IMPEACHMENT.    I'M TRYING TO GATHER AND RECOLLECT WHAT HE SAID,

09:17AM   13   MR. LAFFREDI, TALKING ABOUT NO ASSET BANKRUPTCIES.      I DON'T

09:17AM   14   THINK THAT QUESTION WAS ASKED OF MR. GREENE ON DIRECT.      I DON'T

09:17AM   15   RECALL.   MAYBE IT WAS.

09:17AM   16              MR. NICK:    WELL -- OBLIQUELY, YOUR HONOR, MEANING

09:17AM   17   NOT DIRECTLY.   WHAT I MEAN BY THAT IS THAT WHEN THE GOVERNMENT

09:18AM   18   IS ASKING THE WITNESS QUESTIONS WHICH SUGGEST THAT MY CLIENT

09:18AM   19   LIED TO HIS ATTORNEY IN THE PROCESS OF CREATING THE BANKRUPTCY,

09:18AM   20   IT RAISES ISSUES OF FRAUD AND INTENT.       AND TO HAVE AN ESTATE IN

09:18AM   21   BANKRUPTCY THAT CONTAINED MONEY TO PAY THE CREDITORS AND THAT

09:18AM   22   THOSE CREDITORS WALKED AWAY EITHER WHOLE OR SEMI WHOLE TENDS TO

09:18AM   23   COUNTER THAT SUGGESTION.

09:18AM   24              THE COURT:     WELL, I THINK I UNDERSTAND WHAT YOU'RE

09:18AM   25   TRYING TO DO.   I'M NOT CERTAIN THAT CROSS-EXAMINATION AS IT



                                  UNITED STATES COURT REPORTERS
                                                                               464


09:18AM    1   STANDS NOW IS THE WAY TO GET THOSE RECORDS IN.    I, I THINK

09:18AM    2   MR. -- I RECALL MR. SCHENK ASKING HIM ABOUT THE RECENT -- THE

09:18AM    3   AMENDMENT AND ASKING HIM HOW WOULD YOU DO THAT.

09:19AM    4       I THINK MR. GREENE REALLY DIDN'T RECALL, BUT IN THE COURSE

09:19AM    5   OF HIS PRACTICE, I THINK THE QUESTIONING MORPHED INTO WHAT

09:19AM    6   WOULD YOU DO AND IF SOMEONE CALLED YOU TO SAY I REMEMBER THIS

09:19AM    7   ACCOUNT, WHAT WOULD YOU DO?

09:19AM    8       AND I THINK HE TALKED ABOUT, WELL, I WOULD SEND A LETTER

09:19AM    9   AND NOTIFYING THEM.

09:19AM   10       BUT I DON'T KNOW IF THAT GETS INTO THE ENTIRETY OF THIS

09:19AM   11   BANKRUPTCY.

09:19AM   12       I GUESS WHAT I'M SUGGESTING IS THAT IT SOUNDS LIKE IF

09:19AM   13   YOU'RE GOING TO TRY TO GET THESE IN, IT'S GOING TO BE ON

09:19AM   14   DIRECT.   I DON'T THINK THERE'S ANYTHING IN CROSS, ANYTHING THAT

09:19AM   15   WAS ASKED BY THE GOVERNMENT ON DIRECT THAT ALLOWS FOR AN

09:19AM   16   IMPEACHMENT.

09:19AM   17              MR. NICK:    THEN WHEN I GET TO THAT POINT, YOUR

09:19AM   18   HONOR, THEN I WILL SWITCH TO DIRECT AND NOTIFY YOU.

09:19AM   19              THE COURT:    MR. SCHENK.

09:19AM   20              MR. SCHENK:   YES, YOUR HONOR.   IF IT SWITCHES TO

09:19AM   21   DIRECT AND THEN THEY INTRODUCE THIS EVIDENCE IN THEIR CASE IN

09:19AM   22   CHIEF ON DIRECT, I'M NOT SURE HOW IT DOESN'T OPEN THE DOOR

09:19AM   23   REGARDING THE SANTA CLARA STATE LAWSUIT OR PROCEEDINGS BECAUSE

09:19AM   24   MY UNDERSTANDING IS THAT THE CREDITORS GOT PAID BACK THROUGH A

09:20AM   25   RESOLUTION IN THE SANTA CLARA COURT SYSTEM, THE MATTER THAT



                                 UNITED STATES COURT REPORTERS
                                                                                465


09:20AM    1   MR. VICTOR CHEN WAS INVOLVED IN.

09:20AM    2              THE COURT:    IS THAT THE CASE, COUNSEL?

09:20AM    3              MR. NICK:    HE DID, YOUR HONOR.   BUT THE MONEY -- I

09:20AM    4   MEAN, "THROUGH" IS A CORRECT TERM, BUT IT'S WHERE THE MONEY

09:20AM    5   COMES FROM, AND THE MONEY COMES DIRECTLY FROM NATA AND SO --

09:20AM    6   FOR THE PAYMENT OF MR. HAMBLIN AND FOR AZ HOMES AS WELL, YOUR

09:20AM    7   HONOR.   MEANING THE STATE CRIMINAL CASE IS USED AS THE

09:20AM    8   AUTHORITY TO GET THAT MONEY.

09:20AM    9              MS. GILG:    WELL, I MEAN, I DON'T KNOW IF YOU WOULD

09:20AM   10   SAY THE AUTHORITY.     WHAT HAPPENED WAS THAT THERE WAS A

09:20AM   11   RESOLUTION REACHED THAT MR. KUBUROVICH AGREED TO, THAT MY

09:20AM   12   CLIENT AGREED TO.

09:20AM   13       BECAUSE REMEMBER, WHATEVER MR. KUBUROVICH'S STATE OF MIND

09:20AM   14   MAY HAVE BEEN, THE MONEY WAS LEGALLY IN MY CLIENT'S POSSESSION

09:20AM   15   AND SO SHE DIDN'T HAVE TO AGREE TO TURN IT OVER.

09:20AM   16       AND THERE WOULD BE NO WAY THAT MR. KUBUROVICH --

09:20AM   17              THE COURT:    HOW DID THE MONEY GET THERE?   LET'S GET

09:21AM   18   TO THE POINT.

09:21AM   19              MS. GILG:    THE MONEY GOT THERE THROUGH ESCROW

09:21AM   20   BECAUSE THE HOUSE WAS SOLD AND THE TITLE COMPANY KEPT THE MONEY

09:21AM   21   AND THEN PAID THE CREDITORS.

09:21AM   22              THE COURT:    IN THE CRIMINAL CASE?

09:21AM   23              MS. GILG:    YES.

09:21AM   24              MR. NICK:    AND, YOUR HONOR --

09:21AM   25              THE COURT:    HOW DID THAT ATTACH TO THE BANKRUPTCY



                                   UNITED STATES COURT REPORTERS
                                                                               466


09:21AM    1   THEN?

09:21AM    2              MS. GILG:    BECAUSE THESE PEOPLE HAD ADVERSARY CLAIMS

09:21AM    3   THAT WERE FILED.

09:21AM    4              THE COURT:    I SEE.   AND THEY RESOLVED THOSE CLAIMS

09:21AM    5   IN THE CRIMINAL CASE OR THROUGH THE CRIMINAL CASE RESTITUTION,

09:21AM    6   IF YOU WILL?

09:21AM    7              MR. NICK:    RIGHT.

09:21AM    8              MR. SCHENK:    DOESN'T IT LEAVE THE JURY WITH THE

09:21AM    9   IMPRESSION, IF THE GOVERNMENT IS NOT ALLOWED TO INTRODUCE THAT

09:21AM   10   PART, THAT THIS MONEY WAS VOLUNTARILY TRANSFERRED.

09:21AM   11              THE COURT:    THAT'S A PROBLEM IS HOW FAR DOWN THE

09:21AM   12   RABBIT HOLE DO WE GO SO TO SPEAK.

09:21AM   13              MS. GILG:    WELL, WE CAN SAY IT WAS A SANTA CLARA

09:21AM   14   COURT PROCEEDING.    WE DON'T HAVE TO SAY IT WAS A CRIMINAL CASE,

09:21AM   15   BUT I THINK THAT OTHERWISE WE LEAVE THE IMPRESSION THAT HE

09:21AM   16   DIDN'T PAY ANY OF THESE PEOPLE BACK.      I MEAN, THAT'S THE

09:21AM   17   PROBLEM.

09:21AM   18              MR. NICK:    WELL, YOUR HONOR, THE FACT THAT

09:22AM   19   MR. HAMBLIN AND AZ HOMES FILED ADVERSARY PROCEEDINGS AND IT

09:22AM   20   RESULTS IN A RESOLUTION, THAT PAINTS AN ACCURATE PICTURE TO THE

09:22AM   21   JURY THAT THIS IS A PAYMENT AS A RESULT OF LITIGATION BROUGHT

09:22AM   22   BY THESE CREDITORS THAT THEY DIDN'T GET MAYBE THE FULL AMOUNT,

09:22AM   23   THAT THEY GOT SOME SORT OF A SETTLEMENT.

09:22AM   24       THE OTHER PART IS COMPLETELY INFLAMMATORY AND UNNECESSARY

09:22AM   25   TO INJECT THE OTHER PART TO --



                                   UNITED STATES COURT REPORTERS
                                                                               467


09:22AM    1              THE COURT:   THE OTHER PART?

09:22AM    2              MR. NICK:    -- MEANING THE CRIMINAL CASE AND HOW THAT

09:22AM    3   AFFECTS THE STATE CRIMINAL CASE.    IT'S JUST NOT RELEVANT.

09:22AM    4       THE WHOLE POINT IS THAT MR. HAMBLIN AND AZ HOMES BRING AN

09:22AM    5   ADVERSARIAL PROCEEDINGS, AND AT THE TIME THERE'S A CRIMINAL

09:22AM    6   CASE GOING ON AND WHATEVER MAKES THEM HAPPY THERE IS ENOUGH TO

09:22AM    7   ENTER INTO A SETTLEMENT AND TO DISMISS THE ADVERSARIAL

09:22AM    8   PROCEEDINGS.

09:22AM    9       THE GOVERNMENT IS FREE TO ARGUE OUT OF THOSE FACTS, LOOK,

09:22AM   10   HE DIDN'T REALLY PAY THEM.    THEY HAD TO SUE HIM IN BANKRUPTCY

09:22AM   11   COURT.   THEY HAD TO LITIGATE AND ONLY THEN DID THEY GET PAID.

09:23AM   12       SO IT DOESN'T MATTER WHAT PROCESS BROUGHT ABOUT THE

09:23AM   13   PAYMENT OUTSIDE OF BANKRUPTCY COURT.      IT'S THE FACT THAT THEY

09:23AM   14   DISMISSED THEIR ADVERSARIAL PROCEEDING AND THEY WERE SATISFIED

09:23AM   15   WITH WHATEVER THEY GOT.

09:23AM   16              THE COURT:   BUT THE FUNDING CAME FROM NATA?

09:23AM   17              MR. NICK:    YES, THAT DEFINITELY IS THE CASE AND THAT

09:23AM   18   IS PART OF THE STIPULATION THAT THE COURT HAS IN FRONT OF YOU,

09:23AM   19   YOUR HONOR.    I THINK IT'S NUMBER 1 THAT -- OR NUMBER 3, I THINK

09:23AM   20   IT IS, THAT THE FUNDS THAT CAME FROM NATA IN LIECHTENSTEIN WENT

09:23AM   21   TO PAY A DEBT OF MR. KUBUROVICH.

09:23AM   22       SO THIS IS ALREADY BEING INJECTED THROUGH A STIPULATION

09:23AM   23   THAT A DEBT IS BEING PAID TO THESE CREDITORS, AND SO THIS IS

09:23AM   24   RELEVANT, YOUR HONOR, THAT THESE CREDITORS WERE IN FACT PAID.

09:23AM   25       AND AGAIN, I BRING THE COURT BACK --



                                  UNITED STATES COURT REPORTERS
                                                                              468


09:23AM    1             THE COURT:    IT SAYS HERE MR. KUBUROVICH'S DEBT.

09:24AM    2             MR. SCHENK:   YOUR HONOR, I WAS JUST GOING TO ARGUE

09:24AM    3   THAT THE STIPULATION, NUMBER 3, MAKES THE POINT, THAT'S WHY WE

09:24AM    4   AGREED TO IT, THAT THE DEFENSE WANTS TO ARGUE IS THE PROFFERED

09:24AM    5   RELEVANCE; THAT IS, THIS IS NOT A NO ASSET BANKRUPTCY WHERE

09:24AM    6   CREDITORS WERE LEFT HOLDING THE BAG.

09:24AM    7       IF THE DEFENSE'S PROFFERED BASIS FOR WANTING TO INTRODUCE

09:24AM    8   THE UNDERLYING RECORDS IS BECAUSE IF SOMEONE HAD THE INTENT TO

09:24AM    9   DEFRAUD CREDITORS THEY WOULDN'T HAVE STIPULATED TO THE PAYMENT

09:24AM   10   OF CREDITORS LATER, WELL, THEN THE GOVERNMENT SHOULD BE ALLOWED

09:24AM   11   TO ARGUE IN RESPONSE TO THAT TYPE OF EVIDENCE THAT HE DIDN'T

09:24AM   12   VOLUNTARILY DO IT.   ONLY WHEN THE CRIMINAL SYSTEM GOT INVOLVED

09:24AM   13   AND AS A MEANS OF RESOLVING THE CRIMINAL MATTER.   IT WASN'T THE

09:24AM   14   ADVERSARY PROCEEDING ALONE.   IT WAS THE INVOLVEMENT OF THE

09:24AM   15   STATE CRIMINAL SYSTEM AND THE ABILITY TO REACH A SETTLEMENT IN

09:24AM   16   THAT CASE DID HE AGREE TO RESOLVE.

09:24AM   17       THAT'S A COLLATERAL MATTER WHERE THE JURY --

09:24AM   18             THE COURT:    THAT'S PROBLEMATIC I THINK TO TELL -- TO

09:25AM   19   INFORM THE JURY -- IF YOU WANT TO INFORM THE JURY EXACTLY WHAT

09:25AM   20   HAPPENED, IT SEEMS LIKE LEAVING THAT PART OUT WOULD THEN

09:25AM   21   MISLEAD THEM IN SOME WAY AS TO THE TRUE SOURCE OF THIS.    THAT'S

09:25AM   22   THE PROBLEM I'M HAVING WITH THIS.

09:25AM   23       IF IT CAME FROM THE CRIMINAL CASE -- AND I UNDERSTAND THIS

09:25AM   24   MONEY CAME FROM THE NATA, MS. KUBUROVICH, NATA, TO PAY THIS

09:25AM   25   OFF, BUT THE RESULT WAS THE CRIMINAL CASE AS A RESULT.



                                UNITED STATES COURT REPORTERS
                                                                                469


09:25AM    1              MS. GILG:    IT WAS A RESOLUTION OF THE CRIMINAL CASE.

09:25AM    2   IT WASN'T A COURT ORDER.    IT WAS AN AGREEMENT BY THE PARTIES TO

09:25AM    3   AVOID THE RISK OF GOING TO TRIAL.

09:25AM    4              THE COURT:   AND IT SOUNDS LIKE THIS MAY HAVE BEEN

09:25AM    5   NEGOTIATED BY MR. MANCHESTER AND WHO I'M ASSUMING WAS THE

09:25AM    6   CRIMINAL DEFENSE ATTORNEY IN THE STATE CASE.

09:25AM    7              MR. NICK:    THAT'S CORRECT.

09:25AM    8              THE COURT:   AND SO HE NEGOTIATED THAT RESOLUTION

09:25AM    9   THAT THEN FILTERS OVER INTO THE BANKRUPTCY.

09:26AM   10              MS. GILG:    I GUESS THE PROBLEM -- AND WE REALLY

09:26AM   11   DON'T NEED THE RECORDS OR WE DON'T EVEN NEED TO ASK MR. GREENE

09:26AM   12   ABOUT THEM IF THEY'RE SELF-AUTHENTICATING AS BANKRUPTCY

09:26AM   13   FILINGS.

09:26AM   14              THE COURT:   PARDON ME FOR INTERRUPTING YOU.   CAN'T

09:26AM   15   YOU STILL MAKE YOUR SAME ARGUMENT WITHOUT THOSE RECORDS?

09:26AM   16              MR. NICK:    WE COULD, YOUR HONOR, IF THE QUESTIONS

09:26AM   17   RELATING TO THE RECORDS ARE ANSWERED WITHOUT THE NEED OF THE

09:26AM   18   DOCUMENT ITSELF.

09:26AM   19              THE COURT:   IT SEEMED TO ME IF YOU'RE CONCERNED

09:26AM   20   ABOUT THE ISSUE THAT YOU WOULD LIKE TO PRESENT TO THE JURY IS

09:26AM   21   THAT THIS IS NOT A NO ASSET CASE.    ACTUALLY, CREDITORS WERE

09:26AM   22   PAID OUT OF THE BANKRUPTCY, AS MR. LAFFREDI DESCRIBED,

09:26AM   23   CREDITORS DO GET PAID WHEN THERE IS FUNDING.

09:26AM   24       AND STIPULATION 3 INDICATES THAT MONEY CAME FROM

09:26AM   25   MS. KUBUROVICH.    AND MY SENSE IS THAT YOU'LL BE ABLE TO ARGUE



                                  UNITED STATES COURT REPORTERS
                                                                                  470


09:27AM    1   THAT MONEY WAS PAID FOR THE DEBTS.      IS THAT THE SAME THING

09:27AM    2   ACCOMPLISHING --

09:27AM    3               MR. NICK:    I THINK THE PROBLEM IS THAT IT KEEPS

09:27AM    4   RUBBING ON ME I KEEP HEARING MR. SIMEON'S OPENING STATEMENT AND

09:27AM    5   AFTER SO MANY YEARS OF DOING THAT I KNOW THE IMPACT THAT HAS TO

09:27AM    6   TELL THE JURY IN ESSENCE HE CAME HERE TO COMMIT FRAUD IN THIS

09:27AM    7   BANKRUPTCY COURT.    HE PILED UP ALL OF THESE DEBTS.     HE INTENDED

09:27AM    8   TO PAY NOBODY.   THAT'S IN ESSENCE WHAT HE COMMUNICATED TO THIS

09:27AM    9   JURY.

09:27AM   10               THE COURT:   BUT DOESN'T THIS -- ISN'T THIS EVIDENCE,

09:27AM   11   THIS MEANING THIS $101,000 --

09:27AM   12               MR. NICK:    IT IS, BUT HE MENTIONED MR. HAMBLIN,

09:27AM   13   MR. HAMBLIN SPECIFICALLY IN OPENING STATEMENT, YOUR HONOR.

09:27AM   14       SO AT MINIMUM, AT MINIMUM, YOUR HONOR, I WOULD ASK TO

09:27AM   15   COUNTER THAT ASPECT OF OPENING STATEMENT THAT SOME WITNESS IN

09:27AM   16   THIS CASE BE ABLE TO ANSWER QUESTIONS ABOUT MR. HAMBLIN HAVING

09:27AM   17   RECEIVED SOME SORT OF A SETTLEMENT OR PAYMENT FOR HIS DEBT AND

09:27AM   18   THAT THE ADVERSARIAL PROCEEDING THAT HE BROUGHT WAS --

09:27AM   19               THE COURT:   WILL YOU BE ABLE TO IDENTIFY MR. HAMBLIN

09:28AM   20   AS ONE OF THE CREDITORS?

09:28AM   21               MR. NICK:    YES.   HE'S ON THE SCHEDULES.   HE'S ON

09:28AM   22   EXHIBIT 1 THAT HAS BEEN ADMITTED.

09:28AM   23               THE COURT:   AND IS THERE EVIDENCE THAT SHOWS THAT HE

09:28AM   24   WAS PAID?

09:28AM   25               MR. NICK:    YES, IT'S IN THE DOCKET OF THE BANKRUPTCY



                                   UNITED STATES COURT REPORTERS
                                                                                   471


09:28AM    1   COURT.

09:28AM    2               THE COURT:    SO DOES THAT -- PARDON ME.   BUT DOESN'T

09:28AM    3   THAT RESOLVE THE ISSUE THEN?

09:28AM    4               MR. NICK:    IT DOES, AND IF WE CAN GET THAT BEFORE

09:28AM    5   THE JURY.

09:28AM    6               MS. GILG:    THE ONLY THING IS THAT IN THE FINAL

09:28AM    7   DECREE FOR THE BANKRUPTCY COURT, IT SHOWS THAT MR. HAMBLIN WAS

09:28AM    8   NOT PAID BECAUSE HE WAS PAID IN THE ADVERSARIAL PROCEEDING AND

09:28AM    9   THAT'S HOW -- AND MR. LAFFREDI KIND OF TESTIFIED ABOUT THAT.

09:28AM   10   THERE'S LIKE THIS PARALLEL ADVERSARY PROCEEDING GOING ON.

09:28AM   11               THE COURT:    WILL MR. GREENE HAVE KNOWLEDGE OF THAT?

09:28AM   12               MS. GILG:    THAT'S WHAT I DON'T KNOW, AND I KIND OF

09:28AM   13   DOUBT IT BECAUSE HE REALLY DOESN'T REMEMBER.       IT WAS SO LONG

09:28AM   14   AGO.

09:28AM   15               THE COURT:    ARE THERE RECORDS THAT WOULD REFRESH HIS

09:28AM   16   RECOLLECTION?

09:28AM   17               MS. GILG:    THAT'S ALL I WAS GOING TO USE THEM FOR

09:28AM   18   WAS TO REFRESH HIS RECOLLECTION.

09:28AM   19               MR. SCHENK:   SO I THINK THAT IS THESE RECORDS -- I'M

09:28AM   20   SORRY, THESE ARE THE DEFENDANTS' PROFFERED RECORDS THIS

09:28AM   21   MORNING.

09:28AM   22               THE COURT:    RIGHT.

09:28AM   23               MR. SCHENK:   THE GOVERNMENT'S CONCERN IS THAT THE

09:29AM   24   PAYMENT TO MR. HAMBLIN CANNOT ENTER THE TRIAL IN FRONT OF THE

09:29AM   25   JURY AS HAVING BEEN DONE VOLUNTARILY AND BECAUSE MR. KUBUROVICH



                                  UNITED STATES COURT REPORTERS
                                                                                 472


09:29AM    1   NEVER HAD AN INTENT TO FRAUD AND HE WAS ALWAYS INTENDING TO

09:29AM    2   RETURN THIS MONEY.

09:29AM    3          THE TRUTH IS IT WAS PART OF A STATE CRIMINAL CASE.   AND

09:29AM    4   I'M CONCERNED, AND WE RAISED THIS ISSUE AT OUR PRETRIAL

09:29AM    5   CONFERENCE, THAT THE DEFENSE IS GOING TO OPEN THE DOOR TO THE

09:29AM    6   GOVERNMENT INTRODUCING EVIDENCE ABOUT WHAT GOT MR. KUBUROVICH

09:29AM    7   TO MAKE THIS PAYMENT OR TO AGREE THAT THE MONEY BE PAID.

09:29AM    8          IT WASN'T VOLUNTARILY BECAUSE HE ALWAYS INTENDED TO PAY

09:29AM    9   HIS CREDITORS.   IT WAS TO RESOLVE A CRIMINAL CASE.

09:29AM   10               THE COURT:   WELL, THAT'S THE RISK, I SUPPOSE, YOU

09:29AM   11   RUN.    I HAVE SAID IN A VERY DELICATE WAY WE WANT TO KEEP THAT

09:29AM   12   OUT OF THIS CASE FOR FEAR OF PREJUDICING YOUR CLIENTS,

09:29AM   13   CANDIDLY.

09:29AM   14          AND IT'S A RISK THAT YOU RUN BY OPENING THAT DOOR, AND IT

09:29AM   15   MAY BE THAT THE GOVERNMENT MIGHT BE ENTITLED TO TALK ABOUT

09:30AM   16   THAT.    THAT WAS ANOTHER CASE AND RESOLUTION OF THAT CASE AND IN

09:30AM   17   A DIFFERENT COURT OTHER THAN A CIVIL COURT ALLOWED FOR THAT

09:30AM   18   PAYMENT TO BE MADE AND THAT WAS A -- THE SIDE AGREEMENTS THAT

09:30AM   19   YOU REFERENCED EARLIER.

09:30AM   20          YOU KNOW, I DON'T WANT TO COMPLICATE THAT, AND I DON'T

09:30AM   21   WANT TO PREJUDICE YOUR CLIENTS BRINGING THAT CRIMINAL CASE IN.

09:30AM   22   THAT'S WHAT I TOLD YOU IS THAT I WANT TO KEEP THAT SEPARATE.

09:30AM   23          I UNDERSTAND YOUR DESIRE TO ARGUE THAT, WELL, THIS WASN'T

09:30AM   24   A NO ASSET CASE AND THAT MY CLIENT ACTUALLY DID MAKE SOME

09:30AM   25   PAYMENTS.    THERE WERE PAYMENTS MADE TO INDIVIDUALS.



                                  UNITED STATES COURT REPORTERS
                                                                                    473


09:30AM    1       I THINK YOU CAN DO THAT.        IF YOU CAN REFRESH THIS

09:30AM    2   WITNESS'S RECOLLECTION ABOUT THAT, YOU CAN DO THAT.

09:30AM    3       BUT YOU PROCEED AT YOUR OWN PERIL BECAUSE YOU MAY OPEN THE

09:30AM    4   DOOR TO THE CRIMINAL CASE.

09:30AM    5               MS. GILG:    JUST SO THAT WE ARE CLEAR ON WHAT MAY

09:30AM    6   OPEN THE DOOR.   SO WE CAN ASK WERE SOME OF THESE DEBTS PAID?

09:30AM    7   DO YOU RECALL HOW MUCH DEBT WAS PAID?

09:31AM    8               THE COURT:    WELL, IT WAS NO ASSET -- NOT -- DOUBLE

09:31AM    9   NEGATIVE.   IT WAS NOT A NO ASSET CASE.      THERE WERE ASSETS AND

09:31AM   10   CREDITORS WERE PAID.

09:31AM   11               MR. NICK:    YES, YOUR HONOR, WE WOULD BE SATISFIED.

09:31AM   12               THE COURT:    RIGHT.    CREDITORS WERE PAID.   AND I

09:31AM   13   THINK THAT --

09:31AM   14               MR. NICK:    IT DOES.

09:31AM   15               THE COURT:    AND ASSUMING THAT THE JURY REMEMBERS THE

09:31AM   16   ELOQUENCE OF MR. SIMEON IN HIS OPENING STATEMENT AS YOU DO AND

09:31AM   17   YOU ARE CONCERNED ABOUT IT.        I THINK THAT ALLOWS YOU TO EXPRESS

09:31AM   18   YOUR ELOQUENCE AT CLOSING THAT THIS --

09:31AM   19               MR. NICK:    HE DOES DO JIUJITSU, YOUR HONOR.      ALL

09:31AM   20   RIGHT.   THANK YOU, YOUR HONOR.

09:31AM   21               THE COURT:    DOES THAT HELP?    DOES THAT HELP?   IS

09:31AM   22   THAT HELPFUL?

09:31AM   23               MR. SCHENK:   YES.

09:31AM   24               MR. NICK:    YES.   THANK YOU.

09:31AM   25               THE COURT:    SHOULD WE BRING THE JURY IN NOW THEN?



                                  UNITED STATES COURT REPORTERS
                                                                                   474


09:31AM    1              MR. SIMEON:     YES.

09:31AM    2              MR. SCHENK:     YES.

09:31AM    3              THE COURT:    OKAY.

09:32AM    4         (JURY IN AT 9:32 A.M.)

09:32AM    5              THE COURT:    PLEASE BE SEATED.    THANK YOU.   WE ARE

09:32AM    6   BACK ON THE RECORD.     OUR JURY AND ALTERNATE ARE PRESENT.    ALL

09:32AM    7   COUNSEL AND THE DEFENDANTS ARE PRESENT.

09:32AM    8         MR. SCHENK, I THINK YOU HAVE CONCLUDED YOUR DIRECT OF

09:32AM    9   MR. GREENE.

09:32AM   10              MR. SCHENK:     YES, YOUR HONOR.

09:32AM   11              THE COURT:    ALL RIGHT.   LET'S HAVE MR. GREENE COME

09:32AM   12   IN.   THANK YOU.

09:33AM   13         GOOD MORNING, SIR.    PLEASE COME FORWARD.   AND IF YOU WOULD

09:33AM   14   RESUME THE STAND, PLEASE.

09:33AM   15              THE WITNESS:    YES, YOUR HONOR.

09:33AM   16              THE COURT:    AND IF YOU COULD JUST STATE YOUR NAME

09:33AM   17   AGAIN AFTER YOU MAKE YOURSELF COMFORTABLE.

09:33AM   18              THE WITNESS:    THANK YOU.   MY NAME IS CHARLES GREENE.

09:33AM   19              THE COURT:    THANK YOU.   AND YOU'RE STILL UNDER OATH.

09:33AM   20   I'LL REMIND YOU OF THAT, SIR.

09:33AM   21              THE WITNESS:    YES, YOUR HONOR.

09:33AM   22         (GOVERNMENT'S WITNESS, CHARLES GREENE, WAS PREVIOUSLY

09:33AM   23   SWORN.)

09:33AM   24              THE COURT:    MR. NICK.

09:33AM   25              MR. NICK:    THANK YOU VERY MUCH, YOUR HONOR.



                                  UNITED STATES COURT REPORTERS
               GREENE CROSS BY MR. NICK                                           475


09:33AM    1                              CROSS-EXAMINATION

09:33AM    2   BY MR. NICK:

09:33AM    3   Q.   GOOD MORNING, MR. GREENE.

09:33AM    4   A.   GOOD MORNING, SIR.

09:33AM    5   Q.   MR. GREENE, I WANTED TO ASK YOU IF THE TIME THAT

09:34AM    6   MR. KUBUROVICH AND MRS. KUBUROVICH, HIS WIFE, RETAINED YOU TO

09:34AM    7   DO THE BANKRUPTCY, WHETHER THAT WAS THE FIRST TIME THAT YOU

09:34AM    8   EVER MET MR. KUBUROVICH?

09:34AM    9   A.   IT WAS NOT THE FIRST TIME.

09:34AM   10   Q.   TELL US HOW YOU HAD MET HIM PRIOR TO THAT OCCASION?

09:34AM   11   A.   WELL, VERY BRIEFLY.      AFTER GRADUATING FROM LAW SCHOOL I

09:34AM   12   TOOK EMPLOYMENT WITH A FIRM IN SAN JOSE, RICHARD CAPUTO AND

09:34AM   13   SALVADOR LICCARDO, AND THAT FIRM ENGAGED WHAT THEY CALLED A

09:34AM   14   PROCESS SERVER COURT RUNNER, AND THAT SERVICE PROVIDER WOULD

09:34AM   15   COME TO THE LAW FIRM'S OFFICES AND PICK UP PAPERS THAT HAD TO

09:34AM   16   BE FILED WITH THE COURT.

09:34AM   17        AND MY RECOLLECTION IS THAT DURING MY TENURE THERE, WHICH

09:34AM   18   WAS UNTIL 1983, I MET MR. KUBUROVICH WHO WAS A YOUNG MAN AND

09:35AM   19   APPARENTLY HE WORKED FOR THE PROCESS SERVING FIRM OR PROVIDER.

09:35AM   20        SO THAT WAS THE FIRST TIME I EVER MET HIM.

09:35AM   21   Q.   OKAY.   AND SO YOU DIDN'T REALLY HAVE A FRIENDSHIP WITH

09:35AM   22   HIM, YOU JUST KNEW HIM FOR A VERY LONG TIME BECAUSE OF THAT

09:35AM   23   SITUATION THAT YOU JUST DESCRIBED?

09:35AM   24   A.   YES, SIR.

09:35AM   25   Q.   WOULD THAT BE ACCURATE?



                                  UNITED STATES COURT REPORTERS
               GREENE CROSS BY MR. NICK                                          476


09:35AM    1   A.   UH-HUH.

09:35AM    2   Q.   ALL RIGHT.   CAN YOU TELL US ABOUT HOW MANY TIMES YOU MET

09:35AM    3   IN PERSON WITH MR. KUBUROVICH TO DISCUSS HIS ASSETS?

09:35AM    4   A.   I'M SORRY, I DON'T RECALL THAT.

09:35AM    5   Q.   WOULD IT HAVE BEEN AT LEAST ONE TIME?

09:35AM    6   A.   AT LEAST ONE TIME, YES.

09:35AM    7   Q.   AND AS A MATTER OF COURSE YOU EXPLAINED WHAT THE

09:35AM    8   BANKRUPTCY PROCESS IS LIKE; CORRECT?

09:35AM    9   A.   CORRECT.

09:35AM   10   Q.   AND THE NEED TO DISCLOSE ASSETS; CORRECT?

09:35AM   11   A.   CORRECT, YES, SIR.

09:35AM   12   Q.   AND THERE IS ALSO CERTAIN TYPES OF PROPERTY, DEPENDING ON

09:35AM   13   THE RULES AND HOW THE PROPERTY IS CLASSIFIED, THAT THE DEBTOR

09:35AM   14   DOES NOT HAVE TO DISCLOSE SUCH AS A GIFT, FOR EXAMPLE, THE

09:36AM   15   PERSON GAVE AWAY SEVERAL YEARS BEFORE.     WOULD THAT BE ONE OF

09:36AM   16   THEM?

09:36AM   17   A.   THAT WOULD BE AN EXAMPLE.

09:36AM   18   Q.   ALL RIGHT.   AND DO YOU EXPLAIN AS A MATTER OF COURSE THOSE

09:36AM   19   ASPECTS OF THE LAW TO YOUR CLIENTS?

09:36AM   20   A.   NORMALLY YES, SIR.

09:36AM   21   Q.   YOU WOULD ALSO REVIEW THE PETITION, CORRECT, SIR, AFTER

09:36AM   22   IT'S COMPLETED BECAUSE YOU PUT YOUR ELECTRONIC SIGNATURE ON IT?

09:36AM   23   A.   CORRECT, YES, SIR.

09:36AM   24   Q.   NOW, YOU HADN'T MET WITH MR. SCHENK WHO QUESTIONED YOU ON

09:36AM   25   DIRECT PRIOR TO YOUR TESTIMONY THE DAY BEFORE YESTERDAY AND --



                                  UNITED STATES COURT REPORTERS
               GREENE CROSS BY MR. NICK                                            477


09:37AM    1   BUT YOU HAD MET WITH SOME OTHER MEMBERS OF THE PROSECUTION; IS

09:37AM    2   THAT CORRECT?

09:37AM    3   A.     YES, SIR.

09:37AM    4   Q.     AND WOULD THAT HAVE BEEN MR. SIMEON?

09:37AM    5   A.     IF HE COULD RAISE HIS HAND.

09:37AM    6   Q.     DO YOU SEE HIM HERE?

09:37AM    7   A.     I DO.    I DON'T THINK I'VE BEEN INTRODUCED TO HIM.      I DON'T

09:37AM    8   BELIEVE I MET WITH HIM BEFORE.

09:37AM    9   Q.     ALL RIGHT.    WERE YOU ALSO INTERVIEWED BY AN AGENT OF THE

09:37AM   10   FEDERAL BUREAU OF INVESTIGATION IN APPROXIMATELY FEBRUARY OF

09:37AM   11   THIS YEAR?

09:37AM   12   A.     YES, SIR.    ACTUALLY TWO AGENTS --

09:37AM   13   Q.     OKAY.

09:37AM   14   A.     -- CAME TO MY LAW OFFICE.

09:37AM   15   Q.     AND WAS THAT THE FIRST TIME THAT YOU'VE BEEN QUESTIONED

09:37AM   16   REGARDING A BANKRUPTCY FRAUD BY GOVERNMENT AGENTS?

09:37AM   17                  MR. SCHENK:    OBJECTION.   RELEVANCE.

09:37AM   18                  THE COURT:    OVERRULED.    YOU CAN ANSWER THE QUESTION,

09:37AM   19   SIR.

09:37AM   20                  THE WITNESS:   IN THIS CASE?

09:37AM   21                  MR. NICK:    YES, SIR.

09:37AM   22                  THE WITNESS:   I THINK, BUT I'M NOT CERTAIN.    I

09:37AM   23   THINK.

09:38AM   24   BY MR. NICK:

09:38AM   25   Q.     ALL RIGHT.    YOUR BEST MEMORY IS THAT IS THE FIRST?



                                     UNITED STATES COURT REPORTERS
               GREENE CROSS BY MR. NICK                                            478


09:38AM    1   A.   YES, SIR.    YES, SIR.

09:38AM    2   Q.   ALL RIGHT.   AND DURING THAT INTERVIEW WERE YOU ASKED

09:38AM    3   WHETHER GIFTS OR SOMETHING THAT YOU WOULD HAVE ADVISED

09:38AM    4   MR. KUBUROVICH TO REVEAL IN HIS BANKRUPTCY PETITION?       DO YOU

09:38AM    5   RECALL THAT LINE OF QUESTIONING?

09:38AM    6   A.   NO, SIR, I DON'T.

09:38AM    7   Q.   ALL RIGHT.   LET ME GIVE YOU A MOMENT TO SEE IF I CAN SHOW

09:38AM    8   YOU SOMETHING TO SEE IF IT REFRESHES YOUR RECOLLECTION.

09:38AM    9   A.   ALL RIGHT.

09:38AM   10        (PAUSE IN PROCEEDINGS.)

09:39AM   11              MR. NICK:    OKAY.     YOUR HONOR, MAY I APPROACH THE

09:39AM   12   WITNESS TO SHOW HIM A TWO PAGE DOCUMENT?

09:39AM   13              THE COURT:      YES.

09:39AM   14        (DISCUSSION OFF THE RECORD.)

09:39AM   15              MR. NICK:    MAY I APPROACH?

09:39AM   16              THE COURT:      YES.

09:39AM   17   BY MR. NICK:

09:39AM   18   Q.   MR. GREENE, I'VE PLACED SOME X'S AT THE BOTTOM OF THE

09:39AM   19   PARAGRAPH SO IT WOULD REFRESH YOUR RECOLLECTION.       SO IT WOULD

09:39AM   20   BE ON BATE STAMP 23183 TO THIS X RIGHT HERE ON BATE STAMP

09:39AM   21   23184.

09:39AM   22   A.   ALL RIGHT.

09:39AM   23   Q.   THANK YOU VERY MUCH, SIR.

09:39AM   24              THE COURT:      SO JUST READ THOSE TO YOURSELF, SIR, AND

09:39AM   25   LET COUNSEL KNOW WHEN YOU'VE FINISHED READING THEM AND THEN



                                  UNITED STATES COURT REPORTERS
               GREENE CROSS BY MR. NICK                                          479


09:39AM    1   WE'LL ASK YOU ANOTHER QUESTION.

09:39AM    2                MR. NICK:   YES.

09:40AM    3        (PAUSE IN PROCEEDINGS.)

09:40AM    4                THE WITNESS:   ALL RIGHT.   I'VE COMPLETED READING

09:40AM    5   THIS.

09:40AM    6   BY MR. NICK:

09:40AM    7   Q.   I JUST WANT TO ASK YOU IF THIS DOCUMENT REFRESHES YOUR

09:40AM    8   MEMORY OF THE INTERVIEW, SIR?

09:40AM    9   A.   IT DOES.

09:40AM   10   Q.   AND LET ME SEE.     I DON'T HAVE IT IN FRONT OF ME SO I'LL

09:40AM   11   TRY TO DO MY BEST TO REMEMBER --

09:40AM   12   A.   ALL RIGHT.

09:40AM   13   Q.   -- FROM MY QUESTION.       YOU WERE ASKED IF YOU COULD

09:40AM   14   RECOLLECT WHAT TYPE OF ADVICE YOU LIKELY WOULD HAVE GIVEN TO

09:40AM   15   MR. KUBUROVICH REGARDING GIFTS; CORRECT?

09:40AM   16   A.   UH-HUH, YES.

09:40AM   17   Q.   AND AFTER YOU WERE GIVEN A HYPOTHETICAL BY THE FBI, YOUR

09:40AM   18   RESPONSE WAS THAT YOU PROBABLY WOULD NOT HAVE ADVISED THEM TO

09:40AM   19   REVEAL THAT TYPE OF A GIFT?

09:41AM   20   A.   THAT'S WHAT THE DOCUMENT SAYS, UH-HUH.

09:41AM   21   Q.   OKAY.    YOU ALSO MENTIONED THAT THIS IS A LEGALLY COMPLEX

09:41AM   22   AREA TO THE POINT THAT YOU PROBABLY HAVE TO HAVE A DISCUSSION

09:41AM   23   WITH LAW STUDENTS IN YOUR BANKRUPTCY CLASS THAT YOU TEACH IN

09:41AM   24   ORDER TO PROBABLY COME UP WITH A CONCISE ANSWER.      WOULD THAT BE

09:41AM   25   ACCURATE?



                                   UNITED STATES COURT REPORTERS
               GREENE CROSS BY MR. NICK                                         480


09:41AM    1   A.   IT'S ACCURATE.      IT WASN'T A LAW SCHOOL CLASS.   THE MEMBERS

09:41AM    2   OF THE BANKRUPTCY BAR HERE IN SAN JOSE, WE MEET MONTHLY.

09:41AM    3   Q.   YES, FORGIVE ME.

09:41AM    4   A.   AND WE DISCUSS HYPOTHETICALS, WE DISCUSS ASPECTS OF THE

09:41AM    5   LAW, ET CETERA, BUT I'VE NEVER TAUGHT AT SANTA CLARA OR

09:41AM    6   STANFORD.

09:41AM    7   Q.   ALL RIGHT.   SORRY.

09:41AM    8   A.   THAT'S ALL RIGHT.

09:41AM    9   Q.   AND NOT ONLY THAT, YOU MENTIONED TO THE AGENTS THAT THE

09:41AM   10   BANKRUPTCY JUDGES IN THIS DISTRICT TEND TO HAVE A LIBERAL

09:41AM   11   INTERPRETATION OF WHAT NEEDS TO BE REVEALED AND WHAT DOESN'T

09:42AM   12   NEED TO BE REVEALED?

09:42AM   13               MR. SCHENK:    OBJECTION.   RELEVANCE.

09:42AM   14               THE COURT:     SUSTAINED.

09:42AM   15               MR. NICK:    MAY I MAKE A PROFFER, YOUR HONOR?

09:42AM   16               THE COURT:     WHY DON'T YOU ASK A DIFFERENT --

09:42AM   17               MR. NICK:    VERY WELL.

09:42AM   18   Q.   IS YOUR EXPERIENCE -- THE WAY THAT THE JUDGES RULE IN THE

09:42AM   19   THOUSANDS OF BANKRUPTCY THAT YOU'VE BEEN INVOLVED IN SORT OF

09:42AM   20   FORMULATE PART OF THE WELL OF THE ADVICE THAT YOU GIVE TO

09:42AM   21   CLIENTS.    WOULD THAT BE ACCURATE?

09:42AM   22   A.   IT'S ACCURATE, YES, SIR.

09:42AM   23   Q.   AND IS IT YOUR EXPERIENCE THAT THE INTERPRETATION OF WHAT

09:42AM   24   A GIFT IS TENDS TO BE IN A MANNER WHICH IS INTERPRETED IN FAVOR

09:42AM   25   OF THE DEBTOR?



                                  UNITED STATES COURT REPORTERS
               GREENE CROSS BY MS. GILG                                         481


09:42AM    1   A.     THAT'S MY PERCEPTION OF THE BENCH IN THIS PARTICULAR

09:43AM    2   DIVISION OF THE BANKRUPTCY COURT.

09:43AM    3   Q.     ALL RIGHT.   THANK YOU, SIR.    AND I WANTED TO ASK YOU JUST

09:43AM    4   GENERALLY IF YOU RECALL WHETHER SOME OF THE CREDITORS IN THIS

09:43AM    5   CASE WERE EVENTUALLY PAID OUT OF THE ESTATE?

09:43AM    6   A.     I DON'T RECALL.

09:43AM    7   Q.     VERY WELL.   THANK YOU VERY MUCH.   I HAVE NOTHING FURTHER.

09:43AM    8   A.     THANK YOU.

09:43AM    9               MR. NICK:     YOUR HONOR, MAY I APPROACH THE WITNESS TO

09:43AM   10   GET MY --

09:43AM   11               THE COURT:     YES, YOU MAY.

09:43AM   12               MR. NICK:     THANK YOU VERY MUCH.

09:43AM   13               THE COURT:     MS. GILG.

09:43AM   14                              CROSS-EXAMINATION

09:43AM   15   BY MS. GILG:

09:43AM   16   Q.     GOOD MORNING, MR. GREENE.

09:43AM   17   A.     HELLO.

09:43AM   18   Q.     PRIOR TO TODAY HAVE YOU EVER MET OR SPOKEN WITH MR. NICK?

09:43AM   19   A.     UM, I DON'T THINK SO.

09:43AM   20   Q.     BUT YOU AND I HAVE SPOKEN ON THE PHONE ONCE; IS THAT

09:43AM   21   CORRECT?

09:43AM   22   A.     THAT IS CORRECT.

09:43AM   23   Q.     AND AGENT EHNOT, IS SHE ONE OF THE AGENTS THAT CAME TO SEE

09:44AM   24   YOU?

09:44AM   25   A.     I BELIEVE SO.



                                   UNITED STATES COURT REPORTERS
               GREENE CROSS BY MS. GILG                                         482


09:44AM    1   Q.   AND MR. NICK ASKED YOU ABOUT SOME OF THE QUESTIONS THAT

09:44AM    2   WERE ASKED DURING THAT INTERVIEW AS THEY RELATED TO GIFTS AND

09:44AM    3   REFRESHED YOUR RECOLLECTION WITH THE DOCUMENT THAT YOU READ?

09:44AM    4   A.   UH-HUH.

09:44AM    5   Q.   AND YOU SAID THAT'S WHAT THE DOCUMENT SAYS ABOUT WHAT YOU

09:44AM    6   WOULD HAVE ADVISED.

09:44AM    7        IS IT YOUR RECOLLECTION -- DO YOU PRESENTLY RECALL

09:44AM    8   INFORMING THE AGENTS THAT YOU AREN'T CERTAIN WHETHER YOU WOULD

09:44AM    9   HAVE ADVISED MR. KUBUROVICH TO, TO DECLARE THE GIFT THAT WAS

09:44AM   10   PRESENTED IN THE HYPOTHETICAL THAT THEY GAVE YOU?

09:44AM   11   A.   THAT'S CORRECT.

09:44AM   12   Q.   OKAY.    AND THE HYPOTHETICAL THAT THEY GAVE YOU, DO YOU

09:44AM   13   HAPPEN TO RECALL WHAT IT WAS?

09:44AM   14   A.   NO, MA'AM, NOT SPECIFICALLY.

09:44AM   15   Q.   DO YOU RECALL WHETHER IT INVOLVED A GIFT TO HIS DAUGHTER

09:44AM   16   THAT MAY HAVE BEEN GIVEN PRIOR TO THE YEAR BEFORE THE

09:45AM   17   BANKRUPTCY?

09:45AM   18                MR. SCHENK:    OBJECTION.   RELEVANCE AND MOVE TO

09:45AM   19   STRIKE.   HE SAID HE DOES NOT RECALL.

09:45AM   20                THE COURT:    WELL, I'LL ALLOW IF THAT REFRESHES YOUR

09:45AM   21   RECOLLECTION, THE QUESTION DOES.

09:45AM   22                THE WITNESS:   NO, I'M NOT CERTAIN.

09:45AM   23   BY MS. GILG:

09:45AM   24   Q.   OKAY.    DO YOU RECALL WHETHER OR NOT -- AND AGAIN, THIS IS

09:45AM   25   JUST IF IT REFRESHES YOUR RECOLLECTION, MY QUESTION, WHETHER OR



                                   UNITED STATES COURT REPORTERS
               GREENE CROSS BY MS. GILG                                             483


09:45AM    1   NOT IT INVOLVED THE GIFT SECTION PORTION OF THE BANKRUPTCY

09:45AM    2   FILINGS?

09:45AM    3   A.   IT INVOLVED THE GIFT SECTION AND QUESTION 10 OR 11 DEALS

09:45AM    4   WITH FINANCIAL PLANNING AND NORMAL COURSE OF BUSINESS

09:45AM    5   TRANSACTIONS.

09:45AM    6   Q.   CORRECT?

09:45AM    7   A.   YEAH.

09:45AM    8   Q.   AND ACTUALLY, COULD I USE THE ELMO.

09:45AM    9        I WANT TO SHOW YOU WHAT IS PART OF THE GOVERNMENT --

09:45AM   10                THE COURT:    IS THIS IN EVIDENCE?

09:45AM   11                MS. GILG:    YES, IT IS.

09:45AM   12   Q.   -- GOVERNMENT'S EXHIBIT --

09:46AM   13        (DISCUSSION OFF THE RECORD.)

09:46AM   14   BY MS. GILG:

09:46AM   15   Q.   -- GOVERNMENT'S EXHIBIT 3.         AND THIS IS PAGE 4 OF 9 OF

09:46AM   16   GOVERNMENT'S EXHIBIT 3.

09:46AM   17        DO I TURN IT ON?

09:47AM   18                THE COURT:    MS. GILG, YOU CAN ADJUST THE IMAGE.

09:47AM   19   BY MS. GILG:

09:47AM   20   Q.   I'M FOCUSSING IN ON NUMBER 10 THERE.         THAT'S THE -- WELL,

09:47AM   21   BEFORE I DO THAT, LET'S FOCUS ON -- THIS IS THE SAME EXHIBIT

09:47AM   22   BUT NUMBER 7.    THAT'S FOR GIFTS; CORRECT?

09:47AM   23   A.   IT'S CAPTIONED GIFTS, YES, MA'AM.

09:47AM   24   Q.   AND SO THAT WOULD BE GIFTS MADE WITHIN A YEAR BEFORE

09:47AM   25   FILING THE BANKRUPTCY?



                                   UNITED STATES COURT REPORTERS
               GREENE CROSS BY MS. GILG                                             484


09:47AM    1   A.   THAT'S CORRECT.

09:47AM    2   Q.   AND THEN YOU WERE ASKED WHETHER OR NOT A GIFT OF A CERTAIN

09:48AM    3   NATURE THAT WAS GIVEN WITHIN TWO YEARS OF FILING BANKRUPTCY,

09:48AM    4   WHETHER OR NOT YOU WOULD HAVE ADVISED MR. KUBUROVICH BASED ON

09:48AM    5   YOUR PRACTICE AND PROCEDURES WHETHER YOU WOULD HAVE ADVISED HIM

09:48AM    6   TO INCLUDE IT ON NUMBER 10; CORRECT?

09:48AM    7   A.   NO.    NUMBER 10 IS OTHER TRANSFERS.     AND THE LANGUAGE OF

09:48AM    8   QUESTION NUMBER 10, IT'S NOT A QUESTION, BUT IN THE INFORMATION

09:48AM    9   SIDE IT DOESN'T ASK ABOUT GIFTS.        THE WORD "GIFTS" IS NOT IN

09:48AM   10   THAT SECTION.

09:48AM   11   Q.   SO REGARDLESS OF WHEN THE GIFT WAS GIVEN, YOU WOULD NOT

09:48AM   12   PUT IT IN THAT SECTION?      THAT'S NOT A GIFT SECTION?

09:48AM   13   A.   I -- CORRECT.   I WOULD PUT IT IN THE GIFTS SECTION IS MY

09:48AM   14   CUSTOM AND PRACTICE.

09:48AM   15   Q.   THANK YOU.   NOW, YOU'LL NOTICE THAT THERE'S THESE WORDS

09:48AM   16   HERE "IN THE ORDINARY COURSE OF BUSINESS OR FINANCIAL AFFAIRS

09:49AM   17   OF THE DEBTOR."

09:49AM   18        IS THAT A PHRASE THAT HAS SORT OF A BANKRUPTCY COURT

09:49AM   19   MEANING?    IN OTHER WORDS, IS IT A JARGON FROM THE BANKRUPTCY

09:49AM   20   COURT OR IS THAT -- DOES IT MEAN SOMETHING TO YOU THAT IT MAY

09:49AM   21   NOT MEAN TO A LAYPERSON?

09:49AM   22               MR. SCHENK:    OBJECTION.    IT CALLS FOR A LEGAL

09:49AM   23   CONCLUSION, AND THIS WITNESS IS NOT AN EXPERT.

09:49AM   24               THE COURT:     PERHAPS YOU SHOULD REPHRASE YOUR

09:49AM   25   QUESTION.



                                  UNITED STATES COURT REPORTERS
               GREENE CROSS BY MS. GILG                                        485


09:49AM    1   BY MS. GILG:

09:49AM    2   Q.   IN YOUR PRACTICE, DO YOU FIND THAT THE -- THAT PARTICULAR

09:49AM    3   PHRASE RELATING TO THE ORDINARY COURSE OF BUSINESS OR FINANCIAL

09:49AM    4   AFFAIRS OF THE DEBTOR HAS TO BE EXPLAINED TO YOUR CLIENTS?     DO

09:49AM    5   YOU FIND THAT YOU HAVE TO EXPLAIN THAT?

09:49AM    6   A.   ALL RIGHT.   I -- IN MY PRACTICE WHEN I'M GOING OVER THE

09:49AM    7   INFORMATION THAT I NEED AND THE CLIENT TO PREPARE THE

09:50AM    8   BANKRUPTCY DOCUMENTATION, I WILL ASK THEM QUESTIONS.

09:50AM    9        FOR EXAMPLE, ITEM NUMBER 10, QUESTION NUMBER 10 I SAY TO

09:50AM   10   THE QUESTION, HAVE YOU TRANSFERRED, OTHER THAN IN THE ORDINARY

09:50AM   11   COURSE OF YOUR BUSINESS, YOU OPERATE A MACHINE SHOP OR YOU HAVE

09:50AM   12   SOME SORT OF SERVICE, OR OTHER THAN YOUR FINANCIAL AFFAIRS HAVE

09:50AM   13   YOU TRANSFERRED ANY PROPERTY?

09:50AM   14        IF THE CLIENT SAYS NO, AND I, IN MY OPINION OF THE CLIENT,

09:50AM   15   MY PERCEPTION OF THE CLIENT -- I HAVE TO ARTFULLY USE IT BUT

09:50AM   16   NOT MY DIAGNOSIS OF THE CLIENT, BUT DO I THINK THAT THE CLIENT

09:50AM   17   INTELLECTUALLY AND COGNITIVELY UNDERSTANDS THE QUESTION, I

09:50AM   18   GENERALLY DON'T GO ANY FURTHER.

09:50AM   19        FOR EXAMPLE, I DON'T -- I DON'T SAY, WELL, LET ME GIVE YOU

09:50AM   20   SOME EXAMPLES, DID THIS HAPPEN?     I DON'T DO THAT IN MY

09:51AM   21   PRACTICE.

09:51AM   22   Q.   AND IS THE ORDINARY COURSE OF BUSINESS THE SAME THING AS

09:51AM   23   THE PHRASE OF FINANCIAL AFFAIRS?

09:51AM   24               MR. SCHENK:    OBJECTION.   IT CALLS FOR A LEGAL

09:51AM   25   CONCLUSION.



                                  UNITED STATES COURT REPORTERS
               GREENE CROSS BY MS. GILG                                        486


09:51AM    1              THE COURT:      YOU'RE ASKING HOW HE INTERPRETS THAT IN

09:51AM    2   HIS -- HOW HE ADVISES HIS CLIENTS?

09:51AM    3              MS. GILG:    YES.   THANK YOU, YOUR HONOR.

09:51AM    4              THE WITNESS:     SO WHEN I READ "LIST ALL OTHER

09:51AM    5   PROPERTY OTHER THAN PROPERTY TRANSFERRED IN THE ORDINARY COURSE

09:51AM    6   OF THE BUSINESS OR FINANCIAL AFFAIRS OF THE DEBTOR," MY

09:51AM    7   INTERPRETATION, AGAIN THROUGH MY PRACTICE AND COURSES I'VE

09:51AM    8   TAKEN AND SEMINARS WITH COLLEAGUES, ET CETERA, "FINANCIAL

09:51AM    9   AFFAIRS," TO ME, IS A VERY BROAD PHRASE.

09:51AM   10        AND IF I COULD, YOUR HONOR, THE BANKRUPTCY IS FEDERAL LAW.

09:51AM   11   IT'S NOT STATE LAW.     AND THE FEDERAL SYSTEM HAS DELEGATED,

09:51AM   12   CONGRESS HAS DELEGATED TO CERTAIN PERSONS IN THE BANKRUPTCY

09:52AM   13   SYSTEM THE OBLIGATION TO CONSTRUCT THE BANKRUPTCY DOCUMENTS

09:52AM   14   THAT WE'RE TALKING.

09:52AM   15        ABOUT SO QUESTION NUMBER 10, AS I UNDERSTAND, IS NOT THE

09:52AM   16   LEGISLATIVE HISTORY.    YOU CAN'T GO TO THE CONGRESSIONAL RECORD

09:52AM   17   AND FIND ANYTHING THAT EXPLAINS WHAT IS A FINANCIAL AFFAIR.

09:52AM   18        BUT IT'S MY UNDERSTANDING THAT THE FINANCIAL AFFAIRS IS

09:52AM   19   LIBERALLY CONSTRUED IN THE NORMAL COURSE OF SOMEONE'S BUSINESS

09:52AM   20   OR IN THEIR EVENTUAL PLANNING THEY WOULD TRANSFER, AND SO THAT

09:52AM   21   WOULD COME WITHIN THE CONTEXT OF QUESTION NUMBER 10.

09:52AM   22        I DON'T KNOW IF THAT'S HELPFUL, BUT THAT'S MY

09:52AM   23   UNDERSTANDING.

09:52AM   24   BY MS. GILG:

09:52AM   25   Q.   AND THAT'S HOW YOU WOULD EXPLAIN IT TO YOUR CLIENTS?



                                  UNITED STATES COURT REPORTERS
               GREENE CROSS BY MS. GILG                                          487


09:52AM    1   A.   YES.

09:52AM    2   Q.   AND IT'S FAIR TO SAY THAT YOU DON'T RECALL THE MEETING

09:52AM    3   WITH MR. KUBUROVICH, YOU KNOW, BACK IN 2008.        AND SO WHAT

09:52AM    4   YOU'RE TESTIFYING TO IS BASED ON YOUR COMMON PRACTICE FOR MANY

09:53AM    5   YEARS THIS IS HOW YOU'VE HANDLED CLIENTS, BUT YOU HAVE NO

09:53AM    6   PARTICULAR RECOLLECTION OF MR. KUBUROVICH; IS THAT FAIR TO SAY?

09:53AM    7   A.   EIGHT AND A HALF YEARS IS A LONG TIME FOR ME, MA'AM, SO I

09:53AM    8   DON'T REMEMBER.

09:53AM    9   Q.   THAT'S RIGHT.       THANK YOU.

09:53AM   10        THEN WITH REGARD TO -- YOU TESTIFIED ON DIRECT EXAMINATION

09:53AM   11   ABOUT THE URGENCY THAT CAME ABOUT IN 2009 AND 2010 WITH THE

09:53AM   12   GREAT RECESSION.

09:53AM   13        AND YOU TESTIFIED THAT PEOPLE WOULD COME TO YOU AT THE

09:53AM   14   LAST MINUTE BECAUSE THEY WERE ABOUT TO BE FORECLOSED; IS THAT

09:53AM   15   CORRECT?

09:53AM   16   A.   YES, MA'AM.

09:53AM   17   Q.   AND IF -- LET ME ASK THIS AS A FOUNDATIONAL QUESTION.

09:53AM   18        SECURED DEBTS CANNOT BE DISCHARGED -- LIKE IF A DEBT IS

09:53AM   19   SECURED BY A HOME, IT CANNOT BE DISCHARGED IN BANKRUPTCY; IS

09:54AM   20   THAT TRUE?

09:54AM   21                MR. SCHENK:    OBJECTION.   IT CALLS FOR A LEGAL

09:54AM   22   CONCLUSION.

09:54AM   23                MS. GILG:    IT'S FOUNDATIONAL, YOUR HONOR.

09:54AM   24                THE COURT:    WELL, IN HIS PRACTICE.

09:54AM   25                MS. GILG:    I'LL REPHRASE IT.



                                   UNITED STATES COURT REPORTERS
               GREENE CROSS BY MS. GILG                                        488


09:54AM    1   Q.   IN YOUR PRACTICE HAVE YOU COME TO BELIEVE THAT A SECURED

09:54AM    2   DEBT CANNOT BE DISCHARGED IN BANKRUPTCY GENERALLY?

09:54AM    3   A.   ALL RIGHT.    I DON'T WANT TO GIVE YOU A LAWYER ANSWER, BUT

09:54AM    4   IT'S YES AND NO.    THIS QUESTION THAT YOU'VE ASKED ME COMES UP

09:54AM    5   VERY, VERY FREQUENTLY IN MY PRACTICE.

09:54AM    6        A SECURED OBLIGATION, FOR EXAMPLE, A HOME MORTGAGE, CAN BE

09:54AM    7   DISCHARGED AS TO THE INDIVIDUAL, THE HUMAN BEING.    IN OTHER

09:54AM    8   WORDS, IF I HAVE A MORTGAGE AND I FILE BANKRUPTCY,

09:54AM    9   CHARLES GREENE'S OBLIGATION TO PAY THAT MORTGAGE IS DISCHARGED,

09:54AM   10   BUT THE SECURED OBLIGATION REMAINS AS A LIEN ON THE REAL

09:54AM   11   PROPERTY, ON THE DIRT.

09:54AM   12        SO SOMETIMES CLIENTS BELIEVE BY FILING BANKRUPTCY THAT THE

09:55AM   13   DISCHARGE OF THEIR PERSONAL OBLIGATION ALSO MEANS THE LIEN ON

09:55AM   14   THE HOME, ON THE DIRT GOES AWAY.    THAT'S NOT THE CASE.

09:55AM   15        SO I'M ANSWERING YOUR QUESTION AS A BANKRUPTCY ATTORNEY, A

09:55AM   16   LAYPERSON SOMETIMES BECOMES CONFUSED ABOUT THE DISCHARGED AND

09:55AM   17   THE NONDISCHARGED.    ANYWAY.

09:55AM   18   Q.   SO ESSENTIALLY WHAT YOU'RE SAYING IS BECAUSE THERE'S A

09:55AM   19   LIEN ON THE HOME, THE BANK, IF IT'S A MORTGAGE, GETS THE HOME

09:55AM   20   SO IT'S NOT NECESSARILY A DISCHARGE IN BANKRUPTCY COURT BUT YOU

09:55AM   21   CAN'T SAVE YOUR HOME BY FILING FOR BANKRUPTCY.

09:55AM   22        WOULD THAT BE A FAIR --

09:55AM   23   A.   NO.   IF YOU FILE BANKRUPTCY -- THERE ARE SEVERAL TYPES OF

09:55AM   24   BANKRUPTCY:   CHAPTER 7, CHAPTER 11, CHAPTER 13.

09:56AM   25   Q.   I DON'T WANT TO INTERRUPT YOU, BUT LET'S STICK WITH



                                  UNITED STATES COURT REPORTERS
               GREENE CROSS BY MS. GILG                                          489


09:56AM    1   CHAPTER 7.

09:56AM    2   A.   ALL RIGHT.    SO IN CHAPTER 7 IF YOU FILE BANKRUPTCY AND GET

09:56AM    3   THE AUTOMATIC STAY, THAT STOPS THE FORECLOSURE AT LEAST FOR

09:56AM    4   90 DAYS.    BANKRUPTCY AND CHAPTER 7 TAKES A MINIMUM OF 90 DAYS.

09:56AM    5        WHEN THE COURT ISSUES A DISCHARGE ORDER TO THE PERSON,

09:56AM    6   HUMAN BEING, THE AUTOMATIC STAY NO LONGER EXISTS.       SO THE

09:56AM    7   PERSON COULD SAVE THEIR HOME IF SOMEHOW THEY COULD COME UP WITH

09:56AM    8   THE MONEY TO CURE THE DEFAULT BECAUSE UNDER CALIFORNIA LAW,

09:56AM    9   CALIFORNIA FORECLOSURE LAW, IF YOU CURE THE DEFAULT, THE BANK

09:56AM   10   CAN'T TAKE YOUR HOUSE.

09:56AM   11   Q.   SO IT SLOWS THE PROCESS DOWN?

09:56AM   12   A.   IT SLOWS IT DOWN.

09:56AM   13   Q.   AND YOU FOUND THAT A LOT OF PEOPLE WERE DOING THAT IN 2009

09:56AM   14   AND 2010?

09:56AM   15   A.   '09, 10, 11, '12, '13, '14, YES, MA'AM.

09:56AM   16   Q.   AND WAS THAT -- IN YOUR EXPERIENCE WAS THAT SOMETHING THAT

09:57AM   17   PEOPLE DID IN ORDER TO -- WELL, I'LL WITHDRAW THAT.

09:57AM   18        IN 2008 -- WERE YOU GETTING BANKRUPTCY CALLS IN 2008?

09:57AM   19                MR. SCHENK:   OBJECTION.   RELEVANCE.

09:57AM   20                MS. GILG:    IT'S WITHIN THE -- IT'S FOUNDATION --

09:57AM   21                THE COURT:    I'M NOT CERTAIN RELEVANCE.   THIS IS

09:57AM   22   FOUNDATION TO ANOTHER QUESTION?

09:57AM   23                MS. GILG:    YES.

09:57AM   24                THE COURT:    MY SENSE IS THE ANSWER WAS, YES, YOU

09:57AM   25   WERE STILL IN BUSINESS, AND YOU WERE GETTING CALLS FOR



                                   UNITED STATES COURT REPORTERS
               GREENE REDIRECT BY MR. SCHENK                                   490


09:57AM    1   BANKRUPTCY ASSISTANCE.

09:57AM    2              MS. GILG:    HOW ABOUT IF I ASK JUST A DIFFERENT WAY?

09:57AM    3              THE COURT:    SURE.

09:57AM    4   BY MS. GILG:

09:57AM    5   Q.   YOU TESTIFIED ABOUT WHAT WAS OCCURRING IN 2008 AND 2009,

09:57AM    6   AND MR. SCHENK WAS ASKING YOU WHAT ABOUT 2008 WAS YOUR

09:57AM    7   EXPERIENCE THEN OR WAS -- WERE THESE DEFAULTS HAPPENING THEN?

09:57AM    8        AND I THINK YOU SAID THAT IT WAS REALLY MORE 2009.    IS

09:57AM    9   THAT A FAIR STATEMENT?

09:57AM   10   A.   A FAIR STATEMENT.    BEGINNING IN 2009 AND GOING ON FOR

09:58AM   11   ABOUT FIVE AND A HALF YEARS I RECEIVED MORE AND MORE CALLS

09:58AM   12   ABOUT FORECLOSURES AS AN ISSUE AND NECESSITATED BANKRUPTCY.

09:58AM   13   Q.   AND WOULD THAT HAVE BEEN -- WELL, NO, I'LL WITHDRAW THAT.

09:58AM   14        I HAVE NOTHING FURTHER.     THANK YOU VERY MUCH.

09:58AM   15   A.   YOU'RE WELCOME.

09:58AM   16              THE COURT:    MR. SCHENK.

09:58AM   17                           REDIRECT EXAMINATION

09:58AM   18   BY MR. SCHENK:

09:58AM   19   Q.   GOOD MORNING, MR. GREENE.

09:58AM   20   A.   GOOD MORNING MR. SCHENK.

09:58AM   21   Q.   YOU TESTIFIED ON CROSS-EXAMINATION I BELIEVE -- AND I JUST

09:58AM   22   WANT TO CLARIFY, YOU DID INTERACT WITH MR. KUBUROVICH.    AND BY

09:58AM   23   THAT I MEAN MET WITH HIM, SPOKE TO HIM ON THE PHONE AND IN

09:58AM   24   PERSON BEFORE THE FILING OF HIS BANKRUPTCY PETITION; IS THAT

09:59AM   25   RIGHT?



                                  UNITED STATES COURT REPORTERS
               GREENE RECROSS BY MR. NICK                                     491


09:59AM    1   A.   YES, SIR.

09:59AM    2   Q.   BUT YOU HAVE NO RECOLLECTION OF THOSE DISCUSSIONS?

09:59AM    3   A.   NO, SIR.

09:59AM    4   Q.   YOU DON'T RECALL IF YOU DISCUSSED GIFTS; IS THAT RIGHT?

09:59AM    5   A.   I HAVE NO SPECIFIC RECOLLECTION OF THAT, SIR.

09:59AM    6   Q.   YOU DON'T RECALL ANY ADVICE YOU GAVE HIM IF THERE WAS A

09:59AM    7   CONVERSATION ABOUT GIFTS?

09:59AM    8   A.   THAT'S CORRECT.

09:59AM    9   Q.   AND SIMILARLY, YOU WERE SHOWN A COUPLE OF OTHER QUESTIONS

09:59AM   10   ON THE STATEMENT OF FINANCIAL AFFAIRS FORM ALSO CALLED THE

09:59AM   11   SOFA.

09:59AM   12        YOU DON'T RECALL WHETHER YOU DISCUSSED THOSE QUESTIONS

09:59AM   13   WITH MR. KUBUROVICH; IS THAT RIGHT?

09:59AM   14   A.   I HAVE NO SPECIFIC RECOLLECTION.

09:59AM   15   Q.   AND CERTAINLY NOT ANY ADVICE THAT YOU GAVE HIM IF YOU DID

09:59AM   16   HAVE CONVERSATIONS, YOU DON'T RECALL THE ADVICE, EITHER?

09:59AM   17   A.   NO, SIR, I DO NOT.

09:59AM   18   Q.   THANK YOU, SIR.

09:59AM   19                          RECROSS-EXAMINATION

09:59AM   20   BY MR. NICK:

09:59AM   21   Q.   MR. GREENE?

09:59AM   22   A.   YES, SIR.

09:59AM   23   Q.   IT'S BEEN EIGHT YEARS AND SO YOU DON'T HAVE A SPECIFIC

09:59AM   24   RECOLLECTION OF THE WORDS THAT WERE SPOKEN WITH MR. KUBUROVICH;

09:59AM   25   IS THAT CORRECT?



                                  UNITED STATES COURT REPORTERS
               GREENE RECROSS BY MR. NICK                                         492


09:59AM    1   A.   YES, SIR.

09:59AM    2   Q.   BUT YOU'VE BEEN PRACTICING I THINK FOR 35 YEARS, AND YOU

09:59AM    3   CERTAINLY RECALL WHAT YOUR PROCESS IS; CORRECT?

09:59AM    4   A.   YES, SIR.

09:59AM    5   Q.   ALL RIGHT.   AND GIFTS AND WHAT IS REQUIRED OF THEM TO BE

10:00AM    6   DISCLOSED IS ON THE FORM, AND THUS YOU DISCUSSED WHAT IS

10:00AM    7   REQUIRED WITH THE CLIENTS?

10:00AM    8   A.   THAT WOULD BE MY CUSTOM AND PRACTICE, YES, SIR.

10:00AM    9   Q.   THANK YOU VERY MUCH.      NOTHING FURTHER.

10:00AM   10              MS. GILG:    NOTHING FURTHER.

10:00AM   11              THE COURT:    MAY THIS WITNESS BE EXCUSED?

10:00AM   12              MR. SCHENK:    YES, YOUR HONOR.

10:00AM   13              MR. NICK:    YES, YOUR HONOR.

10:00AM   14              MS. GILG:    YES.

10:00AM   15              THE COURT:    THANK YOU, SIR.

10:00AM   16              THE WITNESS:      THANK YOU, YOUR HONOR.

10:00AM   17              THE COURT:    YOU'RE WELCOME.   GOOD LUCK TO YOU, SIR.

10:00AM   18              THE WITNESS:      THANK YOU.

10:00AM   19              THE COURT:    DOES THE GOVERNMENT HAVE ANOTHER

10:00AM   20   WITNESS?

10:00AM   21              MR. SIMEON:    YES, YOUR HONOR.   THE GOVERNMENT CALLS

10:00AM   22   CARLENE KIKUGAWA.

10:01AM   23              THE COURT:    GOOD MORNING, MA'AM.       IF YOU WOULD

10:01AM   24   PLEASE COME FORWARD AND STAND OVER HERE AND FACE OUR COURTROOM

10:01AM   25   DEPUTY AND RAISE YOUR RIGHT HAND, SHE HAS A QUESTION FOR YOU.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    493


10:01AM    1        (GOVERNMENT'S WITNESS, CARLENE KIKUGAWA, WAS SWORN.)

10:01AM    2               THE WITNESS:    I DO.

10:01AM    3               THE COURT:    PLEASE HAVE A SEAT HERE, MA'AM, AND MAKE

10:01AM    4   YOURSELF COMFORTABLE.      PLEASE FEEL FREE TO ADJUST THE CHAIR AND

10:01AM    5   MICROPHONE AS YOU NEED, AND I'LL ENCOURAGE YOU TO SPEAK

10:01AM    6   DIRECTLY INTO THE MICROPHONE.

10:01AM    7        WHEN YOU ARE COMFORTABLE, WOULD YOU PLEASE STATE YOUR NAME

10:01AM    8   AND THEN SPELL IT, PLEASE.

10:01AM    9               THE WITNESS:    SURE.   IT'S CARLENE KIKUGAWA.   THAT'S

10:01AM   10   K-I-K-U-G-A-W-A.

10:01AM   11               THE COURT:    THANK YOU.   COUNSEL.

10:01AM   12               MR. SIMEON:    THANK YOU, YOUR HONOR.

10:01AM   13                             DIRECT EXAMINATION

10:01AM   14   BY MR. SIMEON:

10:01AM   15   Q.   GOOD MORNING, MS. KIKUGAWA.

10:01AM   16   A.   GOOD MORNING.

10:01AM   17   Q.   AND WHAT IS YOUR CURRENT OCCUPATION?

10:01AM   18   A.   I'M A FORENSIC ACCOUNTANT WITH THE FEDERAL BUREAU OF

10:01AM   19   INVESTIGATION.   WE'RE ALSO REFERRED TO AS THE FBI.

10:02AM   20   Q.   HOW LONG HAVE YOU BEEN WITH THE FBI?

10:02AM   21   A.   FOR A LITTLE OVER FOUR YEARS.

10:02AM   22   Q.   AND WERE YOU A FORENSIC ACCOUNTANT BEFORE JOINING THE FBI?

10:02AM   23   A.   YES.   I HAVE FOCUSSED ON FORENSIC ACCOUNTING FOR AT LEAST

10:02AM   24   THE LAST TEN YEARS.

10:02AM   25   Q.   AND WHEN DID YOU START TRAINING IN ACCOUNTING?



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                      494


10:02AM    1   A.   WELL, I BEGAN MY CAREER MANY YEARS AGO.       I BEGAN WITH

10:02AM    2   PRICE WATER HOUSE COOPERS, AND I WAS IN THEIR AUDIT DEPARTMENT,

10:02AM    3   WHICH I BELIEVE THEY REFER TO IT AS THE ADVISORY AND ASSURANCE

10:02AM    4   DEPARTMENT NOW, AND I WAS THERE FOR ABOUT SEVEN AND A HALF

10:02AM    5   YEARS.

10:02AM    6        AND THEN I LEFT WITH A COUPLE OF OTHER SENIOR MANAGERS,

10:02AM    7   AND WE FORMED AN ACCOUNTING PRACTICE, AND THAT PRACTICE

10:02AM    8   FOCUSSED PRIMARILY ON AUDIT AND TAX.

10:02AM    9        AND THEN PROBABLY AFTER ABOUT TEN YEARS I BEGAN DOING MORE

10:02AM   10   OF THE FORENSIC ACCOUNTING AND THE LITIGATION SUPPORT, AND THEN

10:02AM   11   ULTIMATELY SOLD MY SHARE OF THE PRACTICE TO THE OTHER PARTNERS,

10:03AM   12   AND I JOINED A LARGE REGIONAL FIRM CALLED SINGER LEWAK.      I WAS

10:03AM   13   IN THEIR FORENSIC ACCOUNTING DEPARTMENT.     AND THEN I WAS THERE

10:03AM   14   FOR ABOUT SIX YEARS, LEFT AND FORMED MY OWN PRACTICE, WHICH IS

10:03AM   15   WHERE I WAS FOR ABOUT THREE YEARS PRIOR TO JOINING THE FBI.

10:03AM   16   Q.   AND IN THAT PRACTICE YOU ALSO DID FORENSIC ACCOUNTING?

10:03AM   17   A.   THAT'S PRETTY MUCH ALL I DID, YES.

10:03AM   18   Q.   HOW WOULD YOU DESCRIBE THE JOB OF A FORENSIC ACCOUNTANT?

10:03AM   19   A.   FORENSIC ACCOUNTING IS ACTUALLY SORT OF AN INVESTIGATIVE

10:03AM   20   TYPE OF ACCOUNTING, AND WE EXAMINE FINANCIAL AND OTHER

10:03AM   21   DOCUMENTS AND FIND EVIDENCE THAT IS SUITABLE FOR USE IN A COURT

10:03AM   22   OF LAW.   AND THE TERM ACTUALLY -- THE TERM FORENSIC ORIGINALLY

10:03AM   23   -- ONE OF THE ORIGINAL DEFINITIONS MEANT RELATED TO OR SUITABLE

10:03AM   24   FOR USE IN A COURT OF LAW.      SO OUR FINDINGS ARE SUITABLE FOR

10:03AM   25   USE IN A COURT OF LAW.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                   495


10:03AM    1        AND GENERALLY ONE OF THE DIFFERENCES IS WE DIG AND DIG TO

10:04AM    2   DETERMINE THE TRUE SUBSTANCE OF A TRANSACTION AS OPPOSED TO

10:04AM    3   POSSIBLY JUST THE STRUCTURE AND WHAT IT ON THE SURFACE APPEARS

10:04AM    4   TO BE.

10:04AM    5   Q.   NOW, LET ME TURN YOUR ATTENTION TO THIS CASE.   WERE YOU

10:04AM    6   ASKED TO PERFORM A FORENSIC ACCOUNTING INVESTIGATION RELATED TO

10:04AM    7   GOYKO AND KRISTEL KUBUROVICH?

10:04AM    8   A.   YES, I WAS.

10:04AM    9   Q.   AND SPECIFICALLY WHAT WERE YOU ASKED TO DO?

10:04AM   10   A.   INITIALLY I WAS ASKED TO EXAMINE BANK RECORDS WITH THE

10:04AM   11   OBJECTIVE OF DETERMINING WHAT BALANCES WERE ON HAND AS OF

10:04AM   12   MAY 25TH, 2010.    THAT WAS ONE OF THE ORIGINAL TASKS.

10:04AM   13        ANOTHER TASK WAS TO TRACE FUNDS THAT WERE UTILIZED TO

10:04AM   14   PURCHASE A HOUSE ON EAGLE RIDGE, I THINK IT'S EAGLE RIDGE ROAD

10:04AM   15   IN GILROY, CALIFORNIA.

10:04AM   16        I WAS ALSO ASKED TO DO A LIMITED ANALYSIS OF VARIOUS

10:05AM   17   CREDIT CARDS, AND THEN OTHER TASKS JUST AS IT MIGHT COME UP OR

10:05AM   18   JUST AS REQUESTED.

10:05AM   19   Q.   BUT THOSE WERE THE THREE MAIN TASKS?

10:05AM   20   A.   THOSE WERE THE THREE MAIN THINGS, YES.

10:05AM   21   Q.   AND WHAT DID YOU DO INITIALLY TO BEGIN THOSE TASKS?

10:05AM   22   A.   INITIALLY -- AND THIS IS -- IN FORENSIC ACCOUNTING WE

10:05AM   23   GENERALLY START MOST INVESTIGATIONS WITH BANK RECORDS BECAUSE

10:05AM   24   THE BANK RECORDS TELL A STORY.    SO I BEGAN WITH LOOKING AT THE

10:05AM   25   BANK RECORDS AND SCHEDULING OUT THE TRANSACTIONS OF THE BANK



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    496


10:05AM    1   RECORDS.

10:05AM    2   Q.   AND HOW DID YOU OBTAIN THE BANK RECORDS?

10:05AM    3   A.   THEY WERE OBTAINED VIA GRAND JURY SUBPOENA.

10:05AM    4   Q.   AND WHAT TYPE OF RECORDS DID YOU OBTAIN?

10:05AM    5   A.   OKAY.    ON BANK RECORDS WE GET THE OPENING DOCUMENTS WHICH

10:05AM    6   USUALLY INCLUDES THE SIGNATURE CARDS AND THE ACCOUNT

10:05AM    7   APPLICATION; THEN WE GET THE MONTHLY BANK STATEMENTS; WE GET

10:05AM    8   THE UNDERLYING DOCUMENTS OF THOSE BANK RECORDS, AND THE

10:05AM    9   UNDERLYING DOCUMENTS WOULD INCLUDE THINGS LIKE THE DEPOSITS,

10:06AM   10   AND THE DEPOSITS WOULD INCLUDE THE DEPOSIT SLIP AS WELL AS WHAT

10:06AM   11   WAS INCLUDED IN THAT DEPOSIT.

10:06AM   12        SO IF IT WAS A CHECK DEPOSITED, IT WOULD INCLUDE A COPY OF

10:06AM   13   THAT CHECK.    IT ALSO INCLUDES THE DETAILED ITEMS OF

10:06AM   14   WITHDRAWALS.    SO IF IT WAS A PAYCHECK, IT WOULD INCLUDE THAT

10:06AM   15   PAYCHECK.    IF IT WAS A WIRE TRANSFER, IT WOULD INCLUDE THAT

10:06AM   16   WIRE.   IT COULD BE A BANK TRANSFER TO ANOTHER BANK.

10:06AM   17        SO IT'S REALLY THE BANK STATEMENT AND ALL OF THE

10:06AM   18   UNDERLYING DOCUMENTS THAT SUPPORT THE ITEMS ON THAT STATEMENT.

10:06AM   19   Q.   MS. KIKUGAWA, I'LL DIRECT YOUR ATTENTION TO THE SMALL

10:06AM   20   TABLE BEHIND WHERE THE UNITED STATES IS SITTING.   AND DO YOU

10:06AM   21   SEE THAT BOX THERE (INDICATING)?

10:06AM   22   A.   YES, I DO.

10:06AM   23   Q.   THIS BOX CONTAINS WHAT IS MARKED AS GOVERNMENT'S

10:06AM   24   EXHIBIT 11, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36,

10:06AM   25   37, 48, AND 51.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                     497


10:07AM    1          ARE THOSE THE EXHIBITS THAT YOU REVIEWED AS PART OF YOUR

10:07AM    2   INVESTIGATION?

10:07AM    3   A.     YES, THEY ARE.

10:07AM    4   Q.     ARE THEY VOLUMINOUS?

10:07AM    5   A.     THEY ARE VOLUMINOUS, YES.

10:07AM    6   Q.     AND IS THAT THE ENTIRETY OF THE FINANCIAL RECORDS THAT YOU

10:07AM    7   REVIEWED OR WERE THERE MORE?

10:07AM    8   A.     I BELIEVE THAT THERE WERE ADDITIONAL RECORDS THAT

10:07AM    9   WEREN'T -- THAT DID NOT WIND UP BEING EXACTLY RELATED TO THE

10:07AM   10   TASK THAT I WAS ASSIGNED BUT THERE WERE ADDITIONAL RECORDS,

10:07AM   11   YES.

10:07AM   12   Q.     ALL RIGHT.    DID YOU SUMMARIZE THESE RECORDS?

10:07AM   13   A.     YES, I DID.

10:07AM   14   Q.     CAN YOU WALK US THROUGH THE STEPS THAT YOU TOOK IN TAKING

10:07AM   15   THE RAW INFORMATION FROM THESE DOCUMENTS AND SUMMARIZING THEM?

10:07AM   16   A.     YES.   THE BANK RECORDS ARE PUT THROUGH BASICALLY IT'S A

10:07AM   17   SCANNING PROCESS THAT CONVERTS IT FROM A COPY OF THE BANK

10:07AM   18   STATEMENT INTO ALMOST WHAT IS AN EXCEL SPREADSHEET.     IT'S NOT

10:07AM   19   AN EXACT SCIENCE BY ANY MEANS BECAUSE YOU HAVE TO GO THROUGH

10:08AM   20   AND MAKE SURE THAT SOMETIMES AN 8 WILL BE PICKED UP AS A 3.       SO

10:08AM   21   YOU HAVE TO ENSURE THAT THOSE ARE CORRECT.

10:08AM   22          SO THAT'S THE FIRST THING.    AND THEN JUST MAKING SURE THAT

10:08AM   23   THOSE EXCEL SHEETS CAPTURE EVERYTHING ON THE BANK STATEMENTS.

10:08AM   24          AND THEN FOR THE ITEMS OF DEPOSIT OR WITHDRAWALS TO GO

10:08AM   25   THROUGH AND SEE WHAT THOSE WERE BECAUSE AS YOU KNOW BANK



                                    UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                  498


10:08AM    1   STATEMENTS WILL SAY CHECK NUMBER 1000.     SO THEN IT WILL GO BACK

10:08AM    2   TO CHECK 1000 TO SEE WHO IT WAS PAYABLE TO OR IF IT WAS A

10:08AM    3   TRANSFER TO ANOTHER BANK ACCOUNT, TO FIND OUT WHAT THAT OTHER

10:08AM    4   BANK ACCOUNT WAS SO THAT YOU CAN ACTUALLY DETERMINE WHERE THE

10:08AM    5   MONIES WENT.

10:08AM    6        SO THAT WAS THE STEP -- THE PROCEDURE THAT I TOOK.

10:08AM    7   Q.   YOU MENTIONED SCANNING INITIALLY AND HAVING TO

10:08AM    8   DOUBLE-CHECK.   DID I UNDERSTAND YOU CORRECTLY?

10:08AM    9   A.   YES.

10:08AM   10   Q.   DID YOU CHECK EVERY TRANSACTION?

10:08AM   11   A.   YES.   WHAT I DO IS THAT I -- BASICALLY THERE'S A FORMULA

10:08AM   12   THAT JUST SAYS BEGINNING BALANCE, DEPOSITS, WITHDRAWALS, AND

10:09AM   13   ENDING BALANCE.

10:09AM   14        AND THEN I ALWAYS ENSURE THAT THAT ENDING BALANCE IS

10:09AM   15   EXACTLY EQUAL TO THE BANK STATEMENT AND THAT EVERY TRANSACTION

10:09AM   16   PICKED UP ON THAT EXCEL SHEET IS REFLECTIVE OF WHAT IS ON THE

10:09AM   17   BANK STATEMENT.

10:09AM   18   Q.   FOR EACH BANK ACCOUNT, WHAT IS THE FINAL PRODUCT OF THIS

10:09AM   19   PROCESS?

10:09AM   20   A.   IT IS -- THE FINAL PRODUCT FOR EACH ACCOUNT WAS AN EXCEL

10:09AM   21   SHEET THAT LISTED THE TRANSACTION NUMBER, THE DATE, THE BANK

10:09AM   22   ACCOUNT DATE.

10:09AM   23        SO LIKE IF IT WAS A JUNE 30TH, 2008, BANK STATEMENT DATE,

10:09AM   24   THE TRANSACTION WOULD HAVE BEEN WITHIN THAT TIMEFRAME.    SO IT

10:09AM   25   WOULD INDICATE THE TRANSACTION DATE AS WELL AS THE BANK



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                       499


10:09AM    1   STATEMENT DATE AND THEN THE TRANSACTION AND A RUNNING BALANCE.

10:09AM    2   Q.     IS THIS WHAT YOU REFER TO AS A SCHEDULE?

10:09AM    3   A.     YES.

10:09AM    4   Q.     MS. KIKUGAWA, DO YOU HAVE THE EXHIBIT BINDERS IN FRONT OF

10:09AM    5   YOU OR IS THERE A PHYSICAL BINDER?

10:10AM    6   A.     NO.

10:10AM    7   Q.     COULD WE GET THE SECOND BINDER, PLEASE.        I APOLOGIZE FOR

10:10AM    8   NOT GETTING THOSE.

10:10AM    9   A.     THAT'S OKAY.

10:10AM   10                 THE CLERK:    2 OF 3.

10:10AM   11                 MR. SIMEON:    2 OF THE GOVERNMENT'S, YOUR HONOR.

10:10AM   12                 THE CLERK:    2 OF 3.

10:10AM   13                 MR. SIMEON:    IT WOULD BE THE LAST ONE, YES.    THANK

10:10AM   14   YOU.    3 OF 3.

10:10AM   15                 THE WITNESS:   NOT THIS ONE.    SHOULD I KEEP THIS ONE

10:10AM   16   UP HERE?

10:10AM   17                 MR. SIMEON:    NO.    YOU DON'T NEED THAT ONE.   MY

10:10AM   18   APOLOGIES.      MY COPY IS SMALLER.

10:10AM   19   Q.     COULD YOU PLEASE TURN TO EXHIBIT 58 AND JUST LOOK THROUGH

10:11AM   20   PAGES 58-1 THROUGH 58-205.

10:11AM   21   A.     SORRY.   IT TOOK ME A MINUTE TO FIGURE OUT THE PAGE

10:11AM   22   NUMBERS.      YES, OKAY.

10:11AM   23                 MS. GILG:    YOUR HONOR, I'M SORRY.     CAN I JUST SPEAK

10:11AM   24   TO MR. SIMEON?

10:11AM   25                 THE COURT:    SURE.   YEAH.



                                     UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                        500


10:11AM    1        (DISCUSSION OFF THE RECORD.)

10:11AM    2                MS. GILG:    THANK YOU, YOUR HONOR.

10:11AM    3   BY MR. SIMEON:

10:11AM    4   Q.   SO EXHIBIT NUMBERS 58-1 THROUGH 58-205 AND THE

10:12AM    5   CORRESPONDING BATE NUMBERS ARE 26105 THROUGH 26390.

10:12AM    6        MS. KIKUGAWA, ARE THOSE THE SUMMARIES -- EXCUSE ME -- THE

10:12AM    7   SUMMARIES THAT YOU PREPARED?

10:12AM    8   A.   YES, THEY ARE.

10:12AM    9   Q.   AND HOW MANY SCHEDULES ARE THERE?

10:12AM   10   A.   THERE WERE 16.

10:12AM   11                MR. SIMEON:   YOUR HONOR, AT THIS TIME THE GOVERNMENT

10:12AM   12   MOVES TO ADMIT GOVERNMENT'S EXHIBIT 58-1 THROUGH 58-16 AS RULE

10:12AM   13   1006 SUMMARIES.

10:12AM   14                THE COURT:    MR. NICK?

10:12AM   15                MS. GILG:    SUBMIT IT, YOUR HONOR.

10:12AM   16                MR. NICK:    SUBMIT IT, YOUR HONOR.

10:12AM   17                THE COURT:    ALL RIGHT.   THANK YOU.   THOSE WILL BE

10:12AM   18   ADMITTED, AND THEY MAY BE PUBLISHED.

10:12AM   19                MR. SIMEON:   THANK YOU, YOUR HONOR.

10:12AM   20        (GOVERNMENT'S EXHIBITS 58-1 THROUGH 58-16 WERE RECEIVED IN

10:12AM   21   EVIDENCE.)

10:12AM   22                THE COURT:    WE'LL NEED TO TURN THE ELMO OFF.

10:13AM   23        IS THAT ON THE JURY'S SCREEN?

10:13AM   24                PROSPECTIVE JUROR:   (NODS HEAD UP AND DOWN.)

10:13AM   25                THE COURT:    THANK YOU.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    501


10:13AM    1   BY MR. SIMEON:

10:13AM    2   Q.   MS. KIKUGAWA, THIS IS 58-1 BATES NUMBER 26185.    CAN YOU

10:13AM    3   DESCRIBE WHAT THIS IS?

10:13AM    4   A.   YES.   THIS IS THE SCHEDULE THAT I PREPARED FOR UNITED

10:13AM    5   SECURITY BANK ACCOUNT ENDING IN 0505, AND THIS ACCOUNT WAS HELD

10:13AM    6   IN THE NAME OF GOYKO KUBUROVICH AND --

10:13AM    7   Q.   I'M SORRY TO INTERRUPT.

10:13AM    8        MS. HOLLIMAN, CAN YOU JUST ZOOM IN ON THE UPPER LEFT,

10:13AM    9   PLEASE.

10:13AM   10               THE WITNESS:   AND THIS IS FOR THE PERIOD MARCH 4TH,

10:13AM   11   2008, THROUGH APRIL 10TH, 2009.

10:13AM   12   BY MR. SIMEON:

10:14AM   13   Q.   WHY DID YOU PICK THAT DATE RANGE?

10:14AM   14   A.   THIS -- THE MARCH 4TH DATE WAS ACTUALLY THE FIRST

10:14AM   15   TRANSACTION OF THE ACCOUNT.     THE ACCOUNT WAS OPENED EITHER ON

10:14AM   16   THAT DATE OR VERY CLOSE TO THAT TIMEFRAME, AND THAT WAS THE

10:14AM   17   FIRST DEPOSIT, AND THEN THE ACCOUNT WAS CLOSED AS OF

10:14AM   18   APRIL 10TH, 2009.

10:14AM   19        SO THIS WAS THE ENTIRE PERIOD DURING WHICH THAT ACCOUNT

10:14AM   20   WAS OPENED.

10:14AM   21   Q.   AND I BELIEVE YOU JUST SAID THIS ACCOUNT 0505 WAS IN THE

10:14AM   22   NAME OF GOYKO KUBUROVICH; IS THAT CORRECT?

10:14AM   23   A.   YES, THAT'S CORRECT.

10:14AM   24   Q.   AND HOW DID YOU IDENTIFY THAT?

10:14AM   25   A.   THAT WAS BASED ON A SIGNATURE CARD.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                  502


10:14AM    1   Q.   AND WHAT DID THE SIGNATURE CARD SHOW?

10:14AM    2   A.   IT SHOWED THAT MR. KUBUROVICH WAS THE SIGNOR ON THE

10:14AM    3   ACCOUNT.

10:14AM    4   Q.   WAS HE THE ONLY SIGNOR?

10:14AM    5   A.   ON THIS ACCOUNT, YES.

10:14AM    6   Q.   MS. HOLLIMAN, CAN YOU ZOOM IN ON THE TOP FEW LINES OF

10:14AM    7   THESE ENTRIES.   THANK YOU.

10:14AM    8        MS. KIKUGAWA, CAN YOU PLEASE WALK US THROUGH AND EXPLAIN

10:14AM    9   WHAT EACH OF THESE COLUMNS MEAN?

10:14AM   10   A.   SURE.   THIS STATEMENT AT THE VERY FAR LEFT COLUMN JUST

10:15AM   11   SHOWS THE ACCOUNT NUMBER AND THE FACT THAT IT'S A UNITED

10:15AM   12   SECURITY BANK, USB, BANK AND THE ACCOUNT NUMBER.

10:15AM   13        THE NEXT COLUMN IS THE SEQUENCE NUMBER AND 0, 1, 2, AND IT

10:15AM   14   MAKES IT EASY TO REFER TO.

10:15AM   15        THE NEXT COLUMN IS THE BANK STATEMENT DATE AND GOING TO

10:15AM   16   THE RIGHT IT WOULD BE THE TRANSACTION DATE, AND THIS IS THE

10:15AM   17   DATE THAT IT IS POSTED BY THE BANK.    SO IF THERE WERE A CHECK,

10:15AM   18   THE CHECK MIGHT HAVE A DIFFERENT DATE, BUT THIS IS THE DATE

10:15AM   19   THAT IT WAS POSTED BY THE BANK.

10:15AM   20        THEN THE NEXT COLUMN OVER IS THE DESCRIPTION.

10:15AM   21        AND THEN THE NEXT COLUMN WOULD BE THE REFERENCE, WHICH

10:15AM   22   MIGHT BE A CHECK NUMBER OR IT COULD BE SOME OTHER REFERENCE.

10:15AM   23        AND THEN GOING FURTHER IT'S THE DEPOSIT AMOUNT, THE

10:15AM   24   DISBURSEMENT AMOUNT, AND THEN FINALLY THE RUNNING BALANCE.

10:15AM   25        SO THIS BALANCE IS ALWAYS THE PREVIOUS BALANCE PLUS ANY



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                   503


10:16AM    1   DEPOSIT, LESS ANY DISBURSEMENT WOULD RESULT IN THE NEW BALANCE.

10:16AM    2   Q.   IS THIS INFORMATION ALL OBTAINED FROM THE STATEMENT

10:16AM    3   ITSELF?

10:16AM    4   A.   YES, IT IS.

10:16AM    5        AND THIS PARTICULAR -- WELL, EVERY SCHEDULE THAT I DID ON

10:16AM    6   THIS INCLUDES 100 PERCENT OF THE TRANSACTIONS ON THE BANK

10:16AM    7   STATEMENT.

10:16AM    8   Q.   AND THE DESCRIPTION COLUMN, IS THAT YOUR DESCRIPTION OR IS

10:16AM    9   IT FROM THE ACCOUNT STATEMENT?

10:16AM   10   A.   IN SOME CASES IT'S FROM THE ACCOUNT STATEMENT AND IN SOME

10:16AM   11   CASES IT WOULD BE MINE.     AND THIS KIND OF GOES INTO THE

10:16AM   12   CATEGORY THAT SOMETIMES WHEN IT WOULD SAY CHECK, IF I HAD THE

10:16AM   13   CHECK AND KNEW WHO IT WAS TO, I WOULD PUT THE PAYEE ON THERE,

10:16AM   14   AND THAT WOULD NOT BE SOMETHING THAT WAS ON THE BANK STATEMENT,

10:16AM   15   BUT IT WOULD BE SOMETHING THAT WAS OBTAINED VIA THAT GRAND JURY

10:16AM   16   SUBPOENA.

10:16AM   17   Q.   AND JUST TO BE CLEAR, TWO COLUMNS LEFT OF BALANCE, DEPOSIT

10:16AM   18   AND DISBURSEMENT AND DEPOSIT MEANS THE MONEY IS COMING IN AND

10:16AM   19   DISBURSEMENT MEANS THE MONEY IS GOING OUT; IS THAT RIGHT?

10:17AM   20   A.   YES, THAT'S CORRECT.

10:17AM   21   Q.   COULD YOU TAKE US THROUGH SOME OF THE SIGNIFICANT ENTRIES.

10:17AM   22   A.   YES.    WELL, AS I INDICATED, THE ACCOUNT WAS OPENED AND

10:17AM   23   THERE WAS A NEW ACCOUNT DEPOSIT ON MARCH 4TH, 2008.

10:17AM   24                THE COURT:   COULD I INTERRUPT YOU FOR A MOMENT.

10:17AM   25                THE WITNESS:   UH-HUH, CERTAINLY.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                     504


10:17AM    1                THE COURT:    AND IS IT POSSIBLE TO EXPAND THIS ON THE

10:17AM    2   SCREEN SO THE JURY WOULD HAVE A BETTER VIEW?        I DON'T KNOW IF

10:17AM    3   THAT'S POSSIBLE, THE ENTIRETY OF THE DOCUMENT.

10:17AM    4                MR. SIMEON:    ONE SECOND.

10:17AM    5                THE COURT:    SURE.

10:17AM    6                THE WITNESS:   THIS ONE IS NOT TOO BAD LIKE THIS.

10:17AM    7                MR. SIMEON:    YOUR HONOR, I THINK WHAT WE'LL HAVE TO

10:17AM    8   DO IS PROBABLY BLOW UP PART OF THE SCREEN, THE ONE HALF.

10:17AM    9                THE COURT:    THAT'S FINE.   I NOTE THAT THE BACK ROW

10:17AM   10   OF THE JURY MIGHT HAVE SOME DIFFICULTY LOOKING AT THIS SCREEN

10:18AM   11   SO THAT'S FINE.    THANK YOU.

10:18AM   12   BY MR. SIMEON:

10:18AM   13   Q.   SO, MS. KIKUGAWA, WHAT WE CAN DO IS YOU CAN START TALKING

10:18AM   14   ABOUT ONE OF THE LINES AND AS WE GET TO THE RIGHT SIDE --

10:18AM   15        MS. HOLLIMAN, CAN YOU SWITCH AND ZOOM IN ON THE RIGHT

10:18AM   16   SIDE.

10:18AM   17   A.   PROBABLY THE FIRST ITEM I WOULD LOOK AT HERE IS SEQUENCE

10:18AM   18   NUMBER 10 AND THAT IS DATED MAY 19TH, 2008.

10:18AM   19   Q.   OKAY.

10:18AM   20   A.   AND THAT IS A DEPOSIT FOR $1,042,355, BUT I'M NOT SURE

10:18AM   21   IT'S SHOWING ON THIS SCREEN.

10:18AM   22   Q.   SO WE'LL BACK UP.      LET'S GO FROM LEFT TO RIGHT ON THE

10:18AM   23   SCREEN, AND WE CAN EXPLAIN THE STATEMENT DATE AND ALL OF THE

10:18AM   24   INFORMATION ON THE LEFT, AND THEN WE'LL MOVE TO THE RIGHT SIDE

10:18AM   25   OF THE SCREEN.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                     505


10:18AM    1        SO MAYBE IF WE CAN GET LINES 9 AND 10, PLEASE.      STARTING

10:19AM    2   ON THE LEFT.

10:19AM    3   A.   OKAY.    STARTING ON THE LEFT ON LINE 9 THE FIRST COLUMN IS

10:19AM    4   THE ACCOUNT NUMBER.       IT'S USB ACCOUNT ENDING IN 0505.   WE THEN

10:19AM    5   HAVE THE SEQUENCE NUMBER.

10:19AM    6        I'M SORRY, WERE YOU REFERRING TO LINE 9?

10:19AM    7   Q.   YES, YOU CAN START WITH 9.

10:19AM    8   A.   OKAY.    THE BANK STATEMENT DATE FOR THAT PARTICULAR LINE

10:19AM    9   WAS MAY 15TH, 2008.       THE TRANSACTION DATE WAS APRIL 17TH, 2008.

10:19AM   10   AND THIS WAS A CHECK, CHECK NUMBER 5004 FOR $5,000, AND THAT

10:19AM   11   WAS TO KRISTEL PROPERTIES, LLC.

10:19AM   12   Q.   CAN YOU ZOOM IN ON THE RIGHT SIDE NOW, PLEASE.

10:19AM   13        I'M SORRY, IT'S GOING TO BE A LITTLE BIT SLOWER.

10:19AM   14                THE COURT:    IF THIS IS A PROBLEM -- I WAS TRYING TO

10:19AM   15   SEE IF IT WAS POSSIBLE TO EXPAND IT, BUT IF IT'S NOT, IT SOUNDS

10:20AM   16   LIKE IT WOULD BE EASIER TO JUST HAVE THE WHOLE SCREEN UP.

10:20AM   17                PROSPECTIVE JUROR:    YEAH.

10:20AM   18                THE WITNESS:    I'M A NUMBERS PERSON, AND IT WAS

10:20AM   19   CONFUSING TO ME.

10:20AM   20                THE COURT:    IT'S PROBABLY EASIER TO FOLLOW, A STRAIN

10:20AM   21   ON THE EYES, BUT EASIER TO FOLLOW.

10:20AM   22   BY MR. SIMEON:

10:20AM   23   Q.   LET'S DO IT LIKE THIS BECAUSE THE LEFT COLUMN IS GOING TO

10:20AM   24   BE THE SAME ON THIS SCHEDULE; RIGHT?

10:20AM   25   A.   THAT'S CORRECT, YES.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                      506


10:20AM    1   Q.     AND THE SECOND COLUMN IS SIMPLY THE ENTRY THAT YOU PUT?

10:20AM    2   A.     YES.

10:20AM    3   Q.     ALL RIGHT.   SO WHY DON'T WE START WITH THE TRANSACTION

10:20AM    4   DATE ON THE LEFT COLUMN, PLEASE, AND END WITH THE BALANCE ON

10:20AM    5   THE RIGHT SIDE.

10:20AM    6   A.     YOU SAID STARTING WITH TRANSACTION 8.    I'M SORRY, WHICH

10:20AM    7   TRANSACTION?

10:20AM    8   Q.     SO WE WERE ON SEQUENCE 9.   IF YOU COULD PLEASE CONTINUE

10:20AM    9   WITH SEQUENCE 9.

10:20AM   10   A.     OKAY.   SEQUENCE 9 WAS A CHECK, CHECK NUMBER 5004, AND THIS

10:21AM   11   WAS FOR $5,000, AND IT WAS TO KRISTEL PROPERTIES, LLC.        SO THAT

10:21AM   12   WOULD HAVE BEEN A DISBURSEMENT AMOUNT, AND AFTER THAT

10:21AM   13   DISBURSEMENT THE AMOUNT IN THE ACCOUNT WAS $344.59.        SO A VERY

10:21AM   14   LOW AMOUNT.     VERY CLOSE TO A 0 BALANCE.

10:21AM   15   Q.     AND THEN THE NEXT TRANSACTION, PLEASE.

10:21AM   16   A.     THE NEXT TRANSACTION IT WAS IN STATEMENT ENDING JUNE 13TH,

10:21AM   17   2008.    THE TRANSACTION DATE IS MAY 19TH, 2008, AND THAT WAS A

10:21AM   18   DEPOSIT OF $1,042,355, AND THAT CAME FROM BELLEVUE INTEREST,

10:21AM   19   LLC.    AND AFTER THAT DEPOSIT THERE WAS A BALANCE OF

10:21AM   20   $1,042,699.59 IN THE ACCOUNT.

10:22AM   21   Q.     ALL RIGHT.   MS. HOLLIMAN, CAN WE DO THE SAME THING BUT

10:22AM   22   ZOOMING IN ON NUMBER -- ON LINE 14, PLEASE.         AND YOU CAN START

10:22AM   23   WITH THE TRANSACTION DATE?

10:22AM   24   A.     YES, THE TRANSACTION --

10:22AM   25   Q.     I'M SORRY, MS. KIKUGAWA, I APOLOGIZE.    IF YOU CAN JUST



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                  507


10:22AM    1   BLOW UP STARTING FROM THE TRANSACTION DATE.

10:22AM    2        OKAY?

10:22AM    3   A.   THE TRANSACTION DATE ON THIS WAS JUNE 3RD, 2008, AND THIS

10:22AM    4   WAS A WIRE TRANSFER TO AN ACCOUNT AT MERRILL LYNCH HELD IN THE

10:22AM    5   NAME OF GOYKO AND PATRICIA KUBUROVICH, AND THAT ACCOUNT ENDED

10:22AM    6   IN 1466.    THAT WAS A WIRE TRANSFER OUT OF $775,000.

10:22AM    7        SO AFTER THIS WIRE TRANSFER OUT THERE WAS A BALANCE THEN

10:22AM    8   OF $13,799.

10:22AM    9   Q.   NEXT PAGE, PLEASE.    IF YOU COULD ZOOM IN AGAIN, PLEASE, ON

10:23AM   10   THE TOP TRANSACTIONS FROM 18 THROUGH ABOUT 20.

10:23AM   11   A.   YES.    ON TRANSACTION 18 ON DECEMBER 17TH, 2,008, $589,131

10:23AM   12   COMES IN FROM A SMITH BARNEY ACCOUNT HELD IN THE NAME OF GOYKO

10:23AM   13   AND PATRICIA KUBUROVICH AND THAT'S SMITH BARNEY ACCOUNT ENDING

10:23AM   14   IN ACCOUNT NUMBER 8749.    SO AFTER THE TRANSFER THERE'S $589,405

10:23AM   15   IN THIS ACCOUNT 0505.

10:23AM   16        GOING DOWN TO THE NEXT DAY WHICH WAS DECEMBER 18TH, 2008,

10:23AM   17   THERE WAS A DISBURSEMENT OF $250,000.     THE NOTATION ON THAT WAS

10:24AM   18   A BANK WITHDRAWAL AND THE NOTATION ON IT WAS TO OPEN DAUGHTER'S

10:24AM   19   CHECKING ACCOUNT ENDING IN 0823, THAT WAS FOR $250,000.

10:24AM   20        GOING DOWN DECEMBER 24TH, 2008.     THERE WAS ANOTHER

10:24AM   21   TRANSFER IN OF $206,023 AND THAT WAS FROM THE GOYKO AND

10:24AM   22   PATRICIA KUBUROVICH, SMITH BARNEY ACCOUNT, THE SAME ACCOUNT

10:24AM   23   THAT WE REFERRED TO ABOVE ENDING IN 8749.

10:24AM   24   Q.   AND THE FINAL BALANCE ON THAT DATE?

10:24AM   25   A.   YES, THE BALANCE, I'M SORRY, AT THAT TIME WAS $545,428.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                  508


10:24AM    1   Q.   ALL RIGHT.   AND, MS. HOLLIMAN, IF YOU COULD ZOOM IN ON THE

10:24AM    2   BOTTOM HALF OF THE LINES PLEASE ENDING ON 22.

10:24AM    3   A.   YES.   ON DECEMBER 26TH, 2008, THERE WAS ANOTHER TRANSFER

10:25AM    4   OF 250,000 TO THE KRISTEL KUBUROVICH ACCOUNT ENDING IN 0823.

10:25AM    5   RESULTING BALANCE AFTER THAT POINT WAS $262,428.

10:25AM    6        AND THEN GOING DOWN TO SEQUENCE 25 ON DECEMBER 31ST, 2008,

10:25AM    7   THERE WAS A TRANSFER AGAIN 250,000 TO A KRISTEL KUBUROVICH

10:25AM    8   ENDING IN 0569.

10:25AM    9        SO AT THIS POINT IN TIME THERE'S $750,000 TRANSFERRED TO

10:25AM   10   MS. KRISTEL KUBUROVICH.    500,000 WENT INTO ONE OF HER ACCOUNTS

10:25AM   11   AND 250,000 INTO ANOTHER ACCOUNT.

10:25AM   12   Q.   AND THEN WHAT HAPPENS AT THE END HERE?

10:25AM   13   A.   AT THE END THERE IS A CHECK 5012 FOR 10,000 RESULTING IN A

10:26AM   14   BALANCE OF $8.66, AND THEN THERE WAS A MISCELLANEOUS BANK DEBIT

10:26AM   15   OF THAT AMOUNT TO CLOSE THE ACCOUNT AND THE ACCOUNT WAS CLOSED.

10:26AM   16   Q.   SO AFTER THE THIRD $250,000 DISBURSEMENT ON DECEMBER 31ST,

10:26AM   17   2008, THERE WERE JUST TWO MORE TRANSACTIONS AND THE ACCOUNT WAS

10:26AM   18   CLOSED?

10:26AM   19   A.   THAT IS CORRECT.

10:26AM   20   Q.   MS. HOLLIMAN, PAGE 58-79, WHICH IS SCHEDULE 7.

10:26AM   21        MS. HOLLIMAN, IF YOU COULD ZOOM IN, PLEASE, ON THE TOP

10:26AM   22   STARTING WITH SEQUENCE 0.

10:26AM   23        AND I'M SORRY, IF YOU COULD DO THAT AGAIN BUT INCLUDE THE

10:27AM   24   RIGHT COLUMN AS WELL.

10:27AM   25        MS. KIKUGAWA, COULD YOU PLEASE DO THE SAME THING AND WALK



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    509


10:27AM    1   US THROUGH -- FIRST, I'M SORRY, FIRST EXPLAIN WHAT THIS

10:27AM    2   SCHEDULE IS?

10:27AM    3   A.   YES.    THIS IS THE SCHEDULE OF MS. KRISTEL KUBUROVICH'S

10:27AM    4   ACCOUNT ENDING IN 0823.

10:27AM    5        AND IF YOU RECALL, THIS IS THE ACCOUNT THAT WE HAVE

10:27AM    6   TRANSFERS GOING INTO.   SO THIS IS THE SCHEDULE OF THAT ACCOUNT.

10:27AM    7        AND AGAIN, I THINK AS I INDICATED, THIS SCHEDULE WOULD

10:27AM    8   LIST 100 PERCENT OF THE TRANSACTIONS ON THE BANK STATEMENTS

10:27AM    9   DURING THIS TIME PERIOD.    IT STARTS OFF AND -- DO YOU WANT ME

10:27AM   10   TO JUST KIND OF WALK THROUGH IT?

10:27AM   11   Q.   SURE.   AND WHAT ARE THE DATES AGAIN?

10:27AM   12   A.   YES.    THE DATES WERE -- THE STATEMENT DATES WERE

10:27AM   13   DECEMBER 18TH, 2008, THROUGH APRIL 6TH, 2009.

10:27AM   14        AND THE ACTUAL FIRST TRANSACTION WAS ALSO DECEMBER 18TH,

10:27AM   15   2008.

10:27AM   16   Q.   OKAY.   SO THAT'S THE DATE THAT THE ACCOUNT WAS OPENED?

10:27AM   17   A.   YES.

10:27AM   18   Q.   AND SO LET'S START WITH THAT DATE, DECEMBER 18TH, 2008?

10:28AM   19   A.   UH-HUH.

10:28AM   20   Q.   AND PLEASE WALK US THROUGH THE SCHEDULE?

10:28AM   21   A.   YES, THERE WAS AN INITIAL DEPOSIT OF $100 BUT THEN THERE

10:28AM   22   WAS ALSO THE NEW ACCOUNT DEPOSIT OF 250,100.       AND THAT WAS THE

10:28AM   23   ONE, IF YOU RECALL, WE WERE LOOKING AT THE 0505 ACCOUNT IT

10:28AM   24   INDICATED TO OPEN THE DAUGHTER'S ACCOUNT, AND THAT WAS THAT

10:28AM   25   DEPOSIT.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                      510


10:28AM    1        AND THEN GOING DOWN TO DECEMBER 26TH, 2008, THERE WAS

10:28AM    2   ANOTHER TRANSFER OF 250,000 FOR MR. KUBUROVICH'S 0505 ACCOUNT.

10:28AM    3        SO AT THIS POINT IN TIME THERE IS 500,000 IN THE ACCOUNT

10:28AM    4   ENDING IN 0823, BASICALLY ALL 500,000 WAS TRACED TO

10:28AM    5   MR. KUBUROVICH'S 0505 ACCOUNT.

10:29AM    6        THEN GOING DOWN TO JANUARY 28TH, 2009, THERE IS A $250,000

10:29AM    7   AMOUNT COMING INTO THIS ACCOUNT.    THAT AMOUNT IS COMING IN FROM

10:29AM    8   KRISTEL'S OTHER ACCOUNT THAT WE REFERRED TO, THE 0569 ACCOUNT.

10:29AM    9   Q.   LET ME ACTUALLY HAVE YOU BACK UP AND GO TO JANUARY 26TH.

10:29AM   10   A.   SURE.   THANK YOU.   YES, I MISSED THAT.

10:29AM   11        ON JANUARY 26TH, 2009, AND AS I INDICATED PREVIOUSLY PRIOR

10:29AM   12   TO THIS THERE WAS $500,146 IN THIS ACCOUNT TRACED TO

10:29AM   13   MR. KUBUROVICH'S 0505 ACCOUNT.

10:29AM   14        THEN ON JANUARY 26TH, 2009, 500,000 WAS WIRED TO A PRIVATE

10:29AM   15   BANK IN LIECHTENSTEIN.    SO THEN AFTER THIS WIRE TRANSFER THERE

10:29AM   16   WAS $146 IN THE ACCOUNT.

10:30AM   17   Q.   DO YOU HAVE ANY OTHER INFORMATION ABOUT THAT TRANSACTION?

10:30AM   18   A.   THERE'S A NOTATION THAT THERE WAS AN E-MAIL BASICALLY SENT

10:30AM   19   FROM MR. KUBUROVICH SAYING "I SEND THIS E-MAIL TO CONFIRM YOUR

10:30AM   20   RECEIPT OF THE WIRE TRANSFER OF FUNDS TO KRISTEL'S ACCOUNT.

10:30AM   21   THANK YOU, GOYKO KUBUROVICH.    RESPONSE:   I HEREWITH CONFIRM THE

10:30AM   22   RECEIPT OF THE TRANSFER IN KRISTEL'S ACCOUNT.      SHALL WE PARK

10:30AM   23   THE MONEY IN A SHORT TERM TIME DEPOSIT?"

10:30AM   24   Q.   THANK YOU.   AND IF YOU COULD MOVE ON TO THE LINE THAT YOU

10:30AM   25   WERE ON BEFORE, PLEASE.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                        511


10:30AM    1   A.   YES.   ON JANUARY 28TH, 2009, THERE IS 250,000 COMING INTO

10:30AM    2   THIS ACCOUNT.   THAT CAME IN FROM MR. KUBUROVICH'S OTHER ACCOUNT

10:30AM    3   ENDING IN 0569.

10:30AM    4        AND IF YOU RECALL WHEN WE WERE GOING THROUGH

10:30AM    5   MR. KUBUROVICH'S 0505 ACCOUNT HE HAD TRANSFERRED THIS 250,000

10:30AM    6   INTO THIS ACCOUNT.   SO IT'S NOW COMING IN MS. KUBUROVICH'S 0823

10:31AM    7   ACCOUNT.

10:31AM    8        AFTER THAT TRANSFER THERE WAS 250,000 IN THE ACCOUNT.

10:31AM    9   Q.   LET'S SKIP DOWN AND GO TO SEQUENCE 9 WHICH HAS A

10:31AM   10   TRANSACTION DATE OF MARCH 30TH, 2009.

10:31AM   11   A.   YES.   THIS WAS A CHECK THAT WAS CHECK NUMBER 1005.      I

10:31AM   12   BELIEVE THE CHECK WAS MADE PAYABLE TO CASH.        IT WAS $50,008.

10:31AM   13        UPON GETTING THE UNDERLYING DOCUMENTATION, THAT WAS A

10:31AM   14   CASHIER'S CHECK, THE CHECK PAYABLE TO CASH WAS USED TO PURCHASE

10:31AM   15   A CASHIER'S CHECK WHICH WAS PAYABLE TO STEWART TITLE AND THAT

10:31AM   16   INCLUDED AN $8 BANK FEE.

10:31AM   17        SO THE CASHIER'S CHECK WAS ACTUALLY $50,000 BUT THE

10:31AM   18   WITHDRAWAL WAS $50,008.

10:31AM   19        AND THIS REPRESENTED A DEPOSIT FOR THE 7170 EAGLE RIDGE

10:31AM   20   DRIVE HOUSE.

10:32AM   21   Q.   MS. HOLLIMAN, CAN YOU ZOOM IN ON THE BOTTOM TWO LINES

10:32AM   22   SEQUENCE NUMBER 12 AND 13.

10:32AM   23        AND, MS. KIKUGAWA, SEQUENCE 12 I BELIEVE HAS A DATE OF

10:32AM   24   APRIL 6TH, 2009?

10:32AM   25   A.   YES.   ON APRIL 6TH, 2009, THERE WAS A WIRE TRANSFER BACK



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    512


10:32AM    1   TO THE ACCOUNT, AND I'LL SAY IT WAS FOR 400,000.    THE ACTUAL

10:32AM    2   AMOUNT WAS $399,975 BECAUSE IT WAS LESS A $25 WIRE FEE.

10:32AM    3        THAT WIRE CAME BACK IN FROM THE LIECHTENSTEIN ACCOUNT, AND

10:32AM    4   AS WE HAD SEEN UP ABOVE, ON JANUARY 26TH, 2009, 500,000 WENT

10:32AM    5   OUT TO LIECHTENSTEIN AND ON APRIL 6TH, 400,000 IS COMING BACK

10:32AM    6   FROM LIECHTENSTEIN.

10:32AM    7   Q.   AND WHAT IS THE CURRENT BALANCE THEN AFTER THIS

10:32AM    8   TRANSACTION?

10:32AM    9   A.   I'M SORRY.   THE BALANCE AT THAT POINT IN TIME IS $591,197.

10:33AM   10   Q.   AND THE NEXT LINE, PLEASE?

10:33AM   11   A.   THE NEXT LINE, WHICH IS ACTUALLY THE SAME DATE OF

10:33AM   12   APRIL 6TH, 2009, THERE WAS A CHECK TO CASH WHICH WAS USED TO

10:33AM   13   PURCHASE A CASHIER'S CHECK WHICH WAS PAYABLE TO NATA LP, AND

10:33AM   14   THAT CHECK WAS FOR $591,000, AND THAT WENT TO NATA LP.

10:33AM   15        AND AFTER THAT DISBURSEMENT THERE WAS $197 LEFT IN THE

10:33AM   16   ACCOUNT.

10:33AM   17   Q.   DO YOU KNOW WHERE THAT MONEY WENT?

10:33AM   18              MS. GILG:    OBJECTION.   VAGUE.

10:33AM   19              THE COURT:    WHICH MONEY ARE YOU REFERRING TO?

10:33AM   20              MR. SIMEON:    FOR THAT TRANSACTION THE $591,000.

10:33AM   21              THE WITNESS:   YES.   IT WENT INTO THE NATA LP BANK

10:33AM   22   ACCOUNT ENDING IN 1277.

10:33AM   23   BY MR. SIMEON:

10:33AM   24   Q.   THANK YOU.   NEXT PAGE, PLEASE.

10:33AM   25   A.   AFTER THAT TRANSACTION --



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                   513


10:33AM    1   Q.   ONE SECOND.     I'M SORRY.

10:34AM    2                MS. GILG:   I'M SORRY.   COULD YOU GIVE ME THE BATES

10:34AM    3   NUMBER ON THE LAST.

10:34AM    4                MR. SIMEON:   OH, I'M SORRY.   SO THESE -- THERE ARE

10:34AM    5   TWO PAGES.    THE EXHIBIT PAGES ARE 58-79 AND 58-80 CORRESPONDING

10:34AM    6   BATES NUMBERS 26263 TO 26264.

10:34AM    7                MS. GILG:   THANK YOU.

10:34AM    8   BY MR. SIMEON:

10:34AM    9   Q.   SO THERE APPEARS TO BE ONLY ONE LINE ON THE SECOND PAGE.

10:34AM   10   CAN YOU PLEASE EXPLAIN?

10:34AM   11   A.   YES.    ON THE SECOND PAGE THERE IS A DISBURSEMENT AMOUNT OF

10:34AM   12   $197.55, AND THAT WAS SERVICE CHARGES AND CLOSING THE ACCOUNT.

10:34AM   13        SO THE ACCOUNT HAS BEEN CLOSED AND HAD 0 BALANCE.

10:34AM   14   Q.   AND THIS IS THE TOTAL NUMBER OF TRANSACTIONS FOR THE

10:34AM   15   LIFESPAN OF THIS ACCOUNT?

10:34AM   16   A.   YES.    THERE WERE IN TOTAL 14 TRANSACTIONS DURING THIS TIME

10:35AM   17   PERIOD.

10:35AM   18   Q.   MS.    HOLLIMAN, COULD YOU ZOOM BACK IN TO THE LEFT OF THE

10:35AM   19   PAGE.   THANK YOU.

10:35AM   20        AND AGAIN, CAN YOU EXPLAIN THE DATE RANGE THAT YOU PICKED?

10:35AM   21   A.   YES.    THIS WAS DECEMBER 18TH, 2008, WHICH WAS WHEN THE

10:35AM   22   ACCOUNT WAS OPENED, TO APRIL 6TH, 2009, WHICH IS WHEN THE

10:35AM   23   ACCOUNT WAS CLOSED.

10:35AM   24   Q.   THANK YOU.    MS. KIKUGAWA, NEXT I WOULD LIKE YOU TO LOOK AT

10:35AM   25   SCHEDULE 10 WHICH IS AT EXHIBIT PAGE NUMBER 58-84 AND THE



                                    UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                   514


10:35AM    1   CORRESPONDING BATES NUMBER IS 26269.

10:35AM    2        MS. HOLLIMAN, COULD YOU PLEASE ZOOM IN ON THE DATA ON THE

10:35AM    3   UPPER LEFT OF THE PAGE.    WHAT SCHEDULE IS THIS?

10:35AM    4   A.   YEAH.   THIS IS THE SCHEDULE OF THE NATA LP BANK ACCOUNT AT

10:36AM    5   PINNACLE BANK AND THE ACCOUNT ENDS IN 1277.

10:36AM    6        THE TIME PERIOD WAS FEBRUARY 12TH, 2009, WHICH WAS WHEN

10:36AM    7   THE ACCOUNT WAS OPENED, AND IT WENT TO MAY 25TH, 2010.

10:36AM    8   Q.   AND WHY DID YOU PICK THOSE DATES?

10:36AM    9   A.   THE FEBRUARY 12TH, THE DATE WAS WHEN THE ACCOUNT WAS

10:36AM   10   OPENED, AND THEN I STOPPED AT THE MAY 25TH DATE BECAUSE THAT

10:36AM   11   WAS THE DATE OF THE BANKRUPTCY FILING.

10:36AM   12   Q.   AND, MS. HOLLIMAN, IF YOU COULD ZOOM IN.      I'M JUST GOING

10:36AM   13   TO PICK A FEW OF THE LINES HERE.    WE'LL GO WITH SEQUENCE

10:36AM   14   NUMBERS 6 AND 8, 6 THROUGH 8.

10:36AM   15        MS. KIKUGAWA, IF YOU COULD WALK UP THROUGH THE SCHEDULE?

10:36AM   16   A.   YES.    ON APRIL 7TH, 2009, THERE IS A DEPOSIT INTO THIS

10:37AM   17   ACCOUNT OF $591,000, AND THAT CAME FROM THE KRISTEL KUBUROVICH

10:37AM   18   ACCOUNT ENDING IN 0823.

10:37AM   19        AND IF YOU RECALL WE HAD JUST GONE THROUGH THAT

10:37AM   20   TRANSACTION.    SO THAT IS THE DEPOSIT OF THAT AMOUNT THAT CAME

10:37AM   21   OUT OF THE 0823 ACCOUNT.

10:37AM   22        SO AFTER THAT DEPOSIT THEN THERE WAS $593,000 BALANCE IN

10:37AM   23   THE NATA LP ACCOUNT 1277.

10:37AM   24   Q.   ALL RIGHT.

10:37AM   25   A.   THEN GOING DOWN TO -- SKIPPING A TRANSACTION DOWN TO



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    515


10:37AM    1   SEQUENCE NUMBER 8, WHICH WAS MAY 11TH, 2009, THERE WAS A WIRE

10:37AM    2   TRANSFER OUT TO STEWART TITLE, AND THAT WAS FOR $597,311, AND

10:37AM    3   THAT WAS FOR THE PURCHASE OF THE EAGLE RIDGE HOUSE.

10:38AM    4   Q.   MS. HOLLIMAN, COULD YOU PLEASE GO TO THE NEXT PAGE, THE

10:38AM    5   NEXT PAGE PLEASE.    WE'LL GO TO SEQUENCE NUMBER 41.

10:38AM    6        AND, MS. KIKUGAWA, IT LOOKS LIKE SEQUENCE NUMBER 41 HAS A

10:38AM    7   TRANSACTION DATE OF DECEMBER 11TH, 2009.      COULD YOU PLEASE

10:38AM    8   EXPLAIN THAT ENTRY?

10:38AM    9   A.   YES.   THAT IS A WIRE TRANSFER IN OF $176,603.    THAT WIRE

10:38AM   10   CAME FROM OLD REPUBLIC TITLE, AND THAT WAS A LOAN THAT HAD BEEN

10:38AM   11   PLACED ON THE EAGLE RIDGE HOUSE.

10:38AM   12        AND AS YOU RECALL BACKING UP, THE HOUSE HAD BEEN PURCHASED

10:38AM   13   FOR CASH AND THEN THIS IS ADDING A LOAN TO THAT HOUSE OF THE

10:39AM   14   NET AMOUNT RECEIVED WAS $176,603.

10:39AM   15   Q.   AND, MS. HOLLIMAN, COULD YOU ACTUALLY GO UP AND ZOOM UP

10:39AM   16   ONE LINE, PLEASE, BECAUSE IT APPEARS --

10:39AM   17        YOU SAID THERE WAS A DEPOSIT OF 176,000; IS THAT RIGHT?

10:39AM   18   A.   THAT'S CORRECT, YES.

10:39AM   19   Q.   BUT THEN AFTER THAT THE BALANCE IS ONLY 96,000?

10:39AM   20   A.   YES.   ON THE SAME DAY THERE IS A TRANSFER OF 75,000 TO

10:39AM   21   KRISTEL KUBUROVICH'S ACCOUNT ENDING IN 0569, AND THERE WAS ALSO

10:39AM   22   A CHECK NUMBER 5022 ON THE SAME DATE TO SANTA CLARA COUNTY TAX

10:39AM   23   COLLECTOR AND THAT WAS FOR $7,605.43.

10:39AM   24   Q.   SO THE STATEMENT BALANCE -- I SEE.      ON DECEMBER 11TH, HOW

10:40AM   25   MANY TRANSACTIONS WERE THERE?



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    516


10:40AM    1   A.   THERE WERE THREE TRANSACTIONS ON THAT DAY.    SO ACTUALLY

10:40AM    2   THEY KIND OF WENT INTO THE NEGATIVE FIRST AS OPPOSED TO

10:40AM    3   POSITIVE, BUT THE THREE TRANSACTIONS WERE A DEPOSIT OF

10:40AM    4   $176,603, AND A DISBURSEMENT OF $75,000, AND THEN A CHECK FOR

10:40AM    5   THE $7,605.43.    SO THAT LEFT A BALANCE OF $96,207 IN THE

10:40AM    6   ACCOUNT.

10:40AM    7   Q.   ALL RIGHT.   AND PLEASE EXPLAIN AGAIN THE $176,603 DEPOSIT.

10:40AM    8   WHAT IS THAT?

10:40AM    9   A.   THAT WAS A LOAN THAT WAS TAKEN OUT AND SECURED BY THE

10:40AM   10   EAGLE RIDGE HOUSE.

10:40AM   11   Q.   MS. HOLLIMAN, IF YOU COULD SKIP ONE OR TWO PAGES TO

10:40AM   12   SEQUENCE NUMBER 83.   THAT'S THE BOTTOM OF THE NEXT PAGE.    I'M

10:41AM   13   SORRY.   THE BOTTOM OF THE NEXT PAGE.    SEQUENCE 83, PLEASE.

10:41AM   14        MS. KIKUGAWA, COULD YOU EXPLAIN THIS LINE?

10:41AM   15   A.   YES.   THIS IS A DEPOSIT OF $149,037 AND THIS AGAIN CAME IN

10:41AM   16   FROM OLD REPUBLIC TITLE.    THIS ALSO WAS ANOTHER LOAN THAT WAS

10:41AM   17   SECURED BY THE EAGLE RIDGE HOUSE.

10:41AM   18   Q.   AND AFTER THAT TRANSACTION WHAT IS THE BALANCE?

10:41AM   19   A.   THAT IS A SIMILAR SITUATION.    ON THE SAME DAY THERE WAS

10:41AM   20   ALSO A DISBURSEMENT OF $75,000 THAT WENT TO KRISTEL

10:41AM   21   KUBUROVICH'S 0569 ACCOUNT, AND SO AFTER THESE TWO TRANSACTIONS

10:41AM   22   ON MAY 7TH, 2010, THE BALANCE WAS $74,190.

10:42AM   23   Q.   AND YOU MENTIONED THIS WAS LIKE THE PREVIOUS LOANS; IS

10:42AM   24   THAT CORRECT?

10:42AM   25   A.   THAT IS CORRECT, YES, IT WAS SECURED BY THE EAGLE RIDGE



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                      517


10:42AM    1   HOUSE.

10:42AM    2   Q.   SO LET'S MOVE ON FROM THESE SCHEDULES NOW.     I ALSO WANTED

10:42AM    3   TO ASK YOU ABOUT ONE OF YOUR OTHER TASKS.      YOU SAID YOU WERE

10:42AM    4   ALSO TASKED WITH DOING A CREDIT CARD ANALYSIS; IS THAT CORRECT?

10:42AM    5   A.   THAT IS CORRECT, YES.

10:42AM    6   Q.   AND HOW DID YOU BEGIN THAT ANALYSIS?

10:42AM    7   A.   THERE WERE VARIOUS CREDIT CARDS THAT WERE OBTAINED AGAIN

10:42AM    8   VIA GRAND JURY SUBPOENA, AND THE ANALYSIS WAS TO GO THROUGH

10:42AM    9   DURING THE TIME PERIOD AND STARTED OFF WITH BASICALLY WITH THE

10:42AM   10   BEGINNING BALANCE WITH WHEN THAT PARTICULAR STATEMENT WAS AND

10:42AM   11   WHAT CHARGES HAD BEEN MADE ON THE CREDIT CARD FOR THAT MONTH

10:42AM   12   AND WHAT PAYMENTS HAD BEEN MADE ON THE CREDIT CARD FOR THAT

10:42AM   13   MONTH AND THEN AN ENDING BALANCE.     AND OF COURSE THAT ENDING

10:43AM   14   BALANCE BECOMES THE BEGINNING BALANCE FOR THE NEXT MONTH.

10:43AM   15   Q.   AND LET'S BACK UP.    DID YOU USE THE SAME PROCESS BEFORE TO

10:43AM   16   SUBPOENA THE RECORDS?

10:43AM   17   A.   YES.

10:43AM   18   Q.   AND DO YOU REMEMBER HOW MANY RECORDS YOU SUBPOENAED OR HOW

10:43AM   19   MANY DIFFERENT CREDIT CARDS?

10:43AM   20   A.   I DON'T REMEMBER EXACTLY.     I WOULD THINK IT WAS ABOUT TEN,

10:43AM   21   BUT I DON'T RECALL EXACTLY.

10:43AM   22   Q.   AND DID YOU RECEIVE THOSE RECORDS?

10:43AM   23   A.   YES, WE DID.

10:43AM   24   Q.   WERE THEY VOLUMINOUS?

10:43AM   25   A.   YES.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                      518


10:43AM    1   Q.   AND AGAIN, COULD YOU JUST EXPLAIN TO US THE STEPS YOU TOOK

10:43AM    2   ONCE YOU HAD THOSE RECORDS IN HAND?

10:43AM    3   A.   WHAT I DID WAS I WENT THROUGH AND REALLY LOOKED AT THE

10:43AM    4   SUMMARY PAGE OF EACH CREDIT CARD STATEMENT.         SO I LOOKED AT THE

10:43AM    5   BEGINNING BALANCE, I LOOKED AT CHARGES THAT WERE MADE DURING

10:43AM    6   THAT STATEMENT CLOSING DATE, PAYMENTS THAT WERE MADE DURING

10:43AM    7   THAT DATE, AND THEN THE ENDING BALANCE.

10:43AM    8        IN CASES THAT THERE WERE CHARGES, I ALSO LOOKED AT THE

10:43AM    9   CHARGES.

10:43AM   10   Q.   MS. KIKUGAWA, COULD YOU TURN IN YOUR BINDER TO EXHIBIT 58,

10:44AM   11   GOVERNMENT'S EXHIBIT 58, NUMBER 18, WHICH IS AT EXHIBIT NUMBERS

10:44AM   12   58-208 TO 58-215.

10:44AM   13        AND 58-208 CORRESPONDS WITH BATES NUMBER 26555 AND IT GOES

10:44AM   14   THROUGH BATES NUMBER 26563.

10:44AM   15        DO YOU RECOGNIZE THIS?

10:44AM   16   A.   YES, I DO.

10:44AM   17   Q.   AND WHAT IS IT?

10:44AM   18   A.   THE -- IF I'M LOOKING AT THE CORRECT ONE, THE 58-208.

10:45AM   19   Q.   YES.    AND CONTINUING FROM THERE, YES.

10:45AM   20   A.   OKAY.   THIS IS A SCHEDULE OF THE CREDIT CARD BALANCES BOTH

10:45AM   21   AS OF MAY 25TH, 2010, WHICH WAS THE DATE OF THE BANKRUPTCY

10:45AM   22   FILING, AND ALSO THE BALANCE AS OF MARCH -- THE STATEMENT

10:45AM   23   CLOSING DATE IN MARCH AND IT INDICATES WHICH CREDIT CARD IT IS

10:45AM   24   AND THEN THE BALANCES AS OF THOSE DATES.      THAT IS BASICALLY THE

10:45AM   25   LEFT HALF OF THIS SCHEDULE.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    519


10:45AM    1        GOING ACROSS TO THE RIGHT --

10:45AM    2   Q.   ACTUALLY, I'M SORRY, BEFORE WE GO INTO DETAILS ABOUT THE

10:45AM    3   SCHEDULE?

10:45AM    4   A.   SURE.

10:45AM    5   Q.   JUST GENERALLY WHAT ARE THESE PAGES?

10:45AM    6   A.   THIS JUST INDICATES THE BALANCES OF THE CREDIT CARDS AS OF

10:45AM    7   THAT DATE.

10:45AM    8   Q.   DO THEY SUMMARIZE THE RECORDS YOU REVIEWED PREVIOUSLY?

10:45AM    9   A.   YES, AND SOME OF THE DETAILED RECORDS ARE BEHIND THAT, BUT

10:45AM   10   THAT'S -- THIS PARTICULAR SCHEDULE WAS A SUMMARY.

10:45AM   11                MR. SIMEON:   YOUR HONOR, THE GOVERNMENT MOVES TO

10:46AM   12   ADMIT GOVERNMENT'S EXHIBIT 58-18, IT'S FROM PAGES 58-208 TO

10:46AM   13   58-215, AS A RULE 1006 SUMMARY.

10:46AM   14                MS. GILG:    SUBMIT IT, YOUR HONOR.

10:46AM   15                MR. NICK:    SUBMIT IT, YOUR HONOR.

10:46AM   16                THE COURT:    IT WILL BE ADMITTED, AND IT MAY BE

10:46AM   17   PUBLISHED.

10:46AM   18        (GOVERNMENT'S EXHIBIT 58-18 WAS RECEIVED IN EVIDENCE.)

10:46AM   19                MR. SIMEON:   THANK YOU.

10:46AM   20        MS. HOLLIMAN, COULD YOU PLEASE PULL UP 58-209.

10:46AM   21   Q.   ALL RIGHT.    MS. KIKUGAWA, EVERYONE CAN SEE THAT NOW SO CAN

10:46AM   22   YOU EXPLAIN WHAT THIS DOCUMENT IS, PLEASE?

10:46AM   23   A.   SURE.    ON THE LEFT-HAND SIDE IT INDICATES BASICALLY THE

10:46AM   24   CREDIT CARD.    SO STARTING WITH THE FIRST ONE IT WAS AN AMERICAN

10:46AM   25   EXPRESS; AND THEN THE NEXT COLUMN INDICATES THE APPLICABLE



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    520


10:46AM    1   CREDIT CARD ACCOUNT NUMBER; THE THIRD COLUMN INDICATES THE

10:46AM    2   STATEMENT CLOSING DATE, AND THIS IS WHERE I WAS REFERRING TO

10:46AM    3   BEFORE WHERE THE BEGINNING BALANCE CHARGES DURING THAT

10:47AM    4   STATEMENT PERIOD, PAYMENTS DURING THAT STATEMENT PERIOD, AND

10:47AM    5   THEN THE ENDING BALANCE.

10:47AM    6        SO YOU CAN SEE THE ENDING BALANCE.     JUST LOOKING AT THIS

10:47AM    7   FIRST ONE, THE ENDING BALANCE IS $65,725.79.       THAT BECOMES THE

10:47AM    8   BEGINNING BALANCE FOR THE FOLLOWING MONTH.

10:47AM    9        SO I JUST DID THIS FOR EACH CREDIT CARD FOR EACH STATEMENT

10:47AM   10   PERIOD.

10:47AM   11   Q.   CAN YOU TAKE US THROUGH THAT FIRST STATEMENT AND INDICATE

10:47AM   12   LINE BY LINE WHAT IS HAPPENING?

10:47AM   13   A.   CERTAINLY.   ON THE AMERICAN EXPRESS -- AND THERE WERE TWO

10:47AM   14   ACCOUNTS THERE, AND THERE WAS ONE STATEMENT.       BUT SOMETIMES ON

10:47AM   15   THE CREDIT CARD THERE WILL BE REFERENCED TO TWO ACCOUNTS.      SO

10:47AM   16   THERE MIGHT BE TWO CARD HOLDERS, BUT THE STATEMENT CLOSING DATE

10:47AM   17   WAS THE FIRST ONE I HAD WAS THE CLOSING DATE WAS JANUARY 18TH,

10:47AM   18   2009, AND THE BEGINNING BALANCE WAS $47,510.22, AND THERE WERE

10:48AM   19   THEN CHARGES OF $21,215.57, THERE WERE PAYMENTS OF 3,000.      SO

10:48AM   20   THE ENDING BALANCE WAS THEN 65,725.79.

10:48AM   21        THEN GOING TO THE NEXT CLOSING STATEMENT DATE, WHICH WOULD

10:48AM   22   HAVE BEEN FEBRUARY 17TH, 2009, THAT BALANCE BECOMES THE

10:48AM   23   BEGINNING BALANCE, $65,725.79.    THERE WERE CHARGES OF

10:48AM   24   $1,940.40, PAYMENTS OF $2,000, ENDING BALANCE OF $65,666.

10:48AM   25        GOING DOWN TO THE NEXT STATEMENT DATE WHICH WAS ENDING



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                   521


10:48AM    1   MARCH 19TH, 2009, THERE WERE CHARGES OF $1,933 AND PAYMENTS OF

10:48AM    2   $1,000, AND THEN AN ENDING BALANCE OF $66,599.70.

10:49AM    3        AND THEN AFTER THE MARCH 19TH DATE GOING DOWN TO

10:49AM    4   APRIL 19TH, MAY 19TH, AND JUNE 18TH, ALL 2009, THERE WERE NO

10:49AM    5   CHARGES AND NO PAYMENTS.     AND THE JUNE 18TH, 2009, WAS THE LAST

10:49AM    6   STATEMENT THAT WAS PROVIDED.

10:49AM    7        SO AT THAT POINT IN TIME THE ENDING BALANCE WAS

10:49AM    8   $66,599.70.

10:49AM    9   Q.   MS. HOLLIMAN, COULD YOU ZOOM IN ON THE NEXT SECTION, THE

10:49AM   10   NEXT STATEMENT.   AND IT'S NOT NECESSARY TO GO LINE BY LINE, BUT

10:49AM   11   IF YOU COULD EXPLAIN GENERALLY WHAT IS HAPPENING WITH THESE

10:49AM   12   ACCOUNTS AS WELL?

10:49AM   13   A.   CERTAINLY.   THE PROCEDURE THAT I FOLLOWED WAS OBVIOUSLY

10:49AM   14   THE SAME, CHARGES, PAYMENTS, AND THEN ENDING BALANCE.

10:49AM   15        AND WHAT I NOTICED ON THIS ONE ON MARCH 27TH, THE

10:50AM   16   STATEMENT CLOSING DATE, THERE WERE SMALL CHARGES WHICH WERE

10:50AM   17   PRIMARILY FINANCE CHARGES.      THERE WERE NO PAYMENTS.

10:50AM   18        AND THEN AFTER THAT DATE, EVERY CLOSING DATE THROUGH

10:50AM   19   NOVEMBER 25TH, WHICH WAS THE LAST STATEMENT DATE THAT I HAD,

10:50AM   20   THERE WERE NO PAYMENTS.    AND AFTER MAY 27TH THERE WERE NO

10:50AM   21   CHARGES.

10:50AM   22   Q.   AND WHAT ABOUT THE NEXT ACCOUNT?

10:50AM   23   A.   GOING DOWN TO THE NEXT ACCOUNT, A SIMILAR SITUATION, ON

10:50AM   24   THE MARCH 10TH, 2009, CLOSING DATE THERE WERE PAYMENTS OF $250,

10:50AM   25   AND AFTER THAT THERE WERE NO PAYMENTS.      AND THE LAST STATEMENT



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                      522


10:50AM    1   THAT I GOT WAS OCTOBER 10TH, 2009, AND UP UNTIL THAT POINT

10:50AM    2   THERE WERE NO PAYMENTS.

10:50AM    3        MOVING DOWN, THE SAME SITUATION WITH EACH ACCOUNT.      AFTER

10:50AM    4   APPROXIMATELY THE END OF MARCH OF 2009, THERE WERE NO PAYMENTS

10:50AM    5   ON ANY OF THE CREDIT CARDS I BELIEVE WITH ONE EXCEPTION OF THE

10:51AM    6   $500 PAYMENT.

10:51AM    7   Q.   AND HOW DID YOU PICK THESE SPECIFIC ACCOUNTS TO SUMMARIZE?

10:51AM    8   A.   THESE WERE THE CREDIT CARDS THAT WERE LISTED IN THE

10:51AM    9   CHAPTER 11 -- I'M SORRY, IT WASN'T CHAPTER 11, THE BANKRUPTCY

10:51AM   10   FILING I THINK WAS CHAPTER 7, THE BANKRUPTCY FILING.

10:51AM   11   Q.   AND LISTED UNDER WHOSE NAMES?

10:51AM   12   A.   I BELIEVE THEY WERE LISTED UNDER MR. GOYKO'S AND

10:51AM   13   MS. PATRICIA KUBUROVICH'S NAME.

10:51AM   14   Q.   MS. HOLLIMAN, COULD YOU GO TO THE NEXT PAGE, PLEASE.     AND

10:51AM   15   WE DON'T NEED TO ZOOM IN ON THIS, BUT I THINK YOU JUST SAID

10:51AM   16   THAT THIS SAME SITUATION HAPPENS FOR EVERY CREDIT CARD ACCOUNT;

10:51AM   17   IS THAT CORRECT?

10:51AM   18   A.   THAT IS CORRECT.

10:51AM   19   Q.   AND EXPLAIN WHAT WAS SIMILAR BETWEEN THEM?

10:51AM   20   A.   JUST THE FACT THAT THERE WAS VIRTUALLY NO ACTIVITY AFTER

10:51AM   21   MARCH OF 2009.   THERE WERE NO PAYMENTS AND THE ONLY CHARGES, IF

10:51AM   22   THERE WERE ANY CHARGES, WERE CREDIT CARD AND FINANCIAL CHARGES

10:52AM   23   AND IN SOME SITUATIONS THERE WERE NO CHARGES BECAUSE IT

10:52AM   24   APPEARED THAT THE ACCOUNT HAD BEEN CLOSED.

10:52AM   25   Q.   NEXT PAGE, PLEASE.    NEXT PAGE.   NEXT PAGE, PLEASE.   AND



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                     523


10:52AM    1   THE LAST PAGE.

10:52AM    2        SO THERE'S A NOTE AT THE VERY END THERE.      IS THAT YOUR

10:52AM    3   NOTE?

10:52AM    4   A.   YES, IT IS.

10:52AM    5   Q.   AND WHAT IS THAT?

10:52AM    6   A.   IT JUST NOTES THAT THERE, AS I INDICATED, THERE WAS THIS

10:52AM    7   ONE PAYMENT OF $500 THAT WAS MADE ON APRIL 15TH, 2009, BUT

10:52AM    8   EXCLUDING THAT PAYMENT THERE WERE NO PAYMENTS ON THESE CREDIT

10:52AM    9   CARDS AFTER MARCH OF 2009.

10:52AM   10   Q.   MS. KIKUGAWA, IN REVIEWING THE FINANCIAL RECORDS, WERE YOU

10:53AM   11   ALSO ABLE TO DETERMINE MR. KUBUROVICH'S MORTGAGE PAYMENTS?

10:53AM   12   A.   ON SOME OF THEM, YES.

10:53AM   13   Q.   REGARDING HIS CASTLE LAKE HOME IN MORGAN HILL?

10:53AM   14   A.   YES.

10:53AM   15   Q.   AND WHAT DO YOU KNOW ABOUT THOSE PAYMENTS?

10:53AM   16   A.   THE LAST PAYMENT ON THAT MORTGAGE WAS IN NOVEMBER OF -- I

10:53AM   17   BELIEVE NOVEMBER 1ST, 2008.

10:53AM   18   Q.   SO NOW I WANT TO MOVE ON TO THE THIRD TASK THAT YOU

10:53AM   19   MENTIONED THAT YOU HAD TO PERFORM, AND THAT IS TRACING THE

10:53AM   20   FUNDS THAT WENT INTO THE 7170 EAGLE RIDGE HOUSE; IS THAT

10:53AM   21   CORRECT?

10:53AM   22   A.   YES.

10:53AM   23   Q.   AND WHEN YOU DID THAT, DID YOU USE THE SAME VOLUMINOUS

10:53AM   24   RECORDS THAT YOU USED FOR THE ACCOUNT SUMMARIES ON MAY 25TH?

10:53AM   25   A.   YES, I DID.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                       524


10:53AM    1                THE COURT:    BEFORE WE GO FURTHER INTO THAT, WHY

10:53AM    2   DON'T WE TAKE OUR MORNING RECESS NOW.      WE'LL TAKE 15 MINUTES,

10:54AM    3   15 MINUTES, LADIES AND GENTLEMEN.      THANK YOU.

10:54AM    4        (RECESS FROM 10:54 A.M. UNTIL 11:14 A.M.)

11:14AM    5                THE COURT:    PLEASE BE SEATED.   THANK YOU.   WE'RE

11:14AM    6   BACK ON THE RECORD.       ALL COUNSEL AND THE DEFENDANTS ARE

11:14AM    7   PRESENT.    PLEASE BE SEATED.    THANK YOU.

11:14AM    8        BEFORE I ASK YOU TO CONTINUE WITH YOUR EXAMINATION, LADIES

11:14AM    9   AND GENTLEMEN, TODAY I THINK WE'LL HAVE AN ABBREVIATED LUNCH,

11:14AM   10   WHICH IS TO SAY I'D LIKE TO START BY 1:15.       SO IF YOU COULD

11:14AM   11   COLLECT YOURSELVES DOWN STARED ACCORDINGLY, AND I SAY IF WE GET

11:14AM   12   STARTED BY 1:15 I THINK WE'LL ACCOMPLISH MY GOAL.       SO WE HOPE

11:14AM   13   TO HAVE YOU SEATED AT 1:15, AND WE'LL PROBABLY END TODAY ABOUT

11:14AM   14   4:40 AND GIVE YOU A LITTLE HEAD START ON TRAFFIC.       THAT'S OUR

11:14AM   15   SCHEDULE.    MONDAY WILL BE ALL DAY, ON MONDAY.      ALL RIGHT.

11:14AM   16   THANK YOU.

11:14AM   17                MR. SIMEON:    THANK YOU, YOUR HONOR.

11:14AM   18   Q.   MS. KIKUGAWA, BEFORE WE MOVE ON TO 7170 EAGLE RIDGE, I

11:14AM   19   JUST WANTED TO WRAP UP A COUPLE OF THINGS REGARDING THE BANK

11:14AM   20   ACCOUNT AND CREDIT CARD BALANCES.

11:14AM   21   A.   YES.

11:14AM   22   Q.   EARLIER YOU DISCUSSED THE SCHEDULED YOU MADE USING THE

11:14AM   23   UNDERLYING BANK RECORDS.

11:14AM   24        DID YOU ALSO CREATE A SUMMARY OF ALL OF THE BANK RECORDS?

11:14AM   25   A.   YES, I DID.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                   525


11:14AM    1   Q.   AND CAN YOU BRIEFLY EXPLAIN THAT PROCESS?

11:14AM    2   A.   YES.   WHAT I DID IS IT WAS A SUMMARY SCHEDULE OF ALL OF

11:14AM    3   THE 16 DETAIL SCHEDULES THAT I HAD, AND SO IT LISTED THE BANK

11:14AM    4   ACCOUNT, THE ACCOUNT NUMBER, THE SIGNERS ON THE ACCOUNT, AND I

11:14AM    5   BELIEVE IT HAS BEGINNING BALANCE, TOTAL DEPOSITS, TOTAL

11:14AM    6   WITHDRAWALS, AND THEN ENDING BALANCE.

11:14AM    7        SO IT WAS REALLY JUST THE TOTAL OF EACH OF THOSE 16

11:14AM    8   ACCOUNTS.   AND SO THE SUMMARY SCHEDULE HAS EACH OF THE 16

11:14AM    9   ACCOUNTS LISTED AND THEN IN TOTAL THE DEPOSITS FOR THAT

11:14AM   10   ACCOUNT, IN TOTAL THE DISBURSEMENTS FOR THAT ACCOUNT, AND THEN

11:14AM   11   AN ENDING BALANCE.

11:14AM   12   Q.   AND IS THIS THE SUMMARY YOU WERE REFERRING TO BEFORE FOR

11:14AM   13   YOUR TASK OF FINDING OUT THE BALANCES AS OF MAY 5TH, 2010?

11:14AM   14   A.   YES, IT IS.

11:14AM   15               MR. SIMEON:   YOUR HONOR, THE GOVERNMENT MOVES INTO

11:14AM   16   EVIDENCE GOVERNMENT'S EXHIBIT 58-17 WHICH IS AT BATES RANGE --

11:14AM   17   I'M SORRY, EXHIBIT NUMBER PAGE 58-207 AND BATES NUMBER 26554.

11:14AM   18        58-17.   58-207 IS THE PAGE NUMBER.

11:14AM   19               THE COURT:    ANY OBJECTION, COUNSEL?

11:14AM   20               MR. NICK:    SUBMIT IT.

11:14AM   21               MS. GILG:    SUBMIT IT.

11:14AM   22               THE COURT:    THANK YOU.   IT WILL BE ADMITTED AND IT

11:14AM   23   MAY BE PUBLISHED.

11:14AM   24               MR. SIMEON:   THANK YOU, YOUR HONOR.

11:14AM   25        (GOVERNMENT'S EXHIBIT 58-17 WAS RECEIVED IN EVIDENCE.)



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                       526


11:14AM    1                 MR. SIMEON:   MS. HOLLIMAN, COULD YOU PLEASE PULL UP

11:14AM    2   58-207.   COULD YOU ZOOM IN ON THE TOP HALF OF THE SCREEN,

11:15AM    3   PLEASE.

11:15AM    4   Q.    AND, MS. KIKUGAWA, YOU EXPLAINED WHAT THIS FORM IS.      CAN

11:15AM    5   YOU EXPLAIN IN DETAIL WHAT THIS FORM IS HERE?

11:15AM    6   A.    SURE.    THESE ARE THE BANK ACCOUNTS THAT I ANALYZED AND

11:15AM    7   BASICALLY BROKEN DOWN BY ACCOUNT NAME AND THEN WHICH BANK IT

11:15AM    8   IS.   LIKE MR. KUBUROVICH WE'VE GOT UNITED SECURITY BANK, AND

11:15AM    9   THE VERY FIRST ONE WAS THE ACCOUNT NUMBER ENDING IN 0505.          THAT

11:15AM   10   IS ONE OF THE ONES THAT WE WENT THROUGH THE DETAIL ON.

11:15AM   11         GOING ACROSS FROM LEFT TO RIGHT THE REVIEW PERIOD WAS

11:15AM   12   MARCH 4TH, 2008, TO MARCH 8TH, 2009, AND WE SAW THAT ON THE

11:15AM   13   DETAILED SCHEDULE THAT WE WERE LOOKING AT.

11:15AM   14         IT INDICATES A BEGINNING BALANCE OF 0 AND THE TOTAL

11:16AM   15   DEPOSITS OF $1,901,254.      AND IF YOU LOOK AT THAT DETAIL

11:16AM   16   SCHEDULE 1 WHICH WE WENT THROUGH, THAT WOULD BE THE TOTAL OF

11:16AM   17   ALL OF THE DEPOSITS DURING THAT PERIOD.

11:16AM   18         THEN MOVING ACROSS THE WITHDRAWALS, THAT AGAIN IS THE

11:16AM   19   TOTAL OF ALL OF THE WITHDRAWALS DURING THAT PERIOD.       SO THE

11:16AM   20   DEPOSITS EQUAL THE WITHDRAWALS, THE ENDING BALANCE WAS 0.

11:16AM   21         AND THEN THE LAST COLUMN IS A REFERENCE.       SO IT WAS A

11:16AM   22   REFERENCE TO SCHEDULE 1.

11:16AM   23         SO FOR EACH ACCOUNT THAT WAS ANALYZED, THIS SCHEDULE

11:16AM   24   REFERS TO THE DETAIL SCHEDULE, AND YOU CAN LOOK AT THE DETAIL

11:16AM   25   SCHEDULE TO SEE ALL OF THE TRANSACTIONS THAT WERE INCLUDED IN



                                    UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    527


11:16AM    1   THE BANK RECORDS DURING THAT TIME PERIOD.

11:16AM    2   Q.   SO IF I UNDERSTAND CORRECTLY, THIS DOCUMENT IS THE SUMMARY

11:16AM    3   OF ALL OF THE BANK ACCOUNT BALANCES THAT YOU REVIEWED AND

11:16AM    4   SUMMARIZED?

11:16AM    5   A.   THAT IS CORRECT, YES.

11:16AM    6   Q.   AND THE SCHEDULES THAT WERE LISTED AS A REFERENCE ARE

11:16AM    7   ESSENTIALLY THE WORK THAT YOU DID TO REACH THESE NUMBERS?

11:16AM    8   A.   THAT'S CORRECT, YES.

11:16AM    9   Q.   NOW, YOU MENTIONED THAT THIS WAS PART OF YOUR ANALYSIS OF

11:17AM   10   THE BALANCES AS OF MAY 25TH, 2010.

11:17AM   11        I THINK YOU EXPLAINED THIS BEFORE DURING THE SCHEDULES,

11:17AM   12   BUT I JUST WANT TO MAKE SURE I UNDERSTAND.     WHEN THE REVIEW

11:17AM   13   PERIOD ENDS BEFORE MAY 25TH, 2010, IS THAT BECAUSE THE ACCOUNT

11:17AM   14   CLOSED OR FOR SOME OTHER REASON?

11:17AM   15   A.   IT WAS BECAUSE THE ACCOUNT WAS CLOSED.

11:17AM   16   Q.   NOW, MS. HOLLIMAN, CAN YOU -- ONE LAST QUESTION ABOUT

11:17AM   17   THAT.

11:17AM   18        EXPLAIN AGAIN WHY YOU PICKED THESE 16 ACCOUNTS?

11:17AM   19   A.   THE -- INITIALLY WE GET TONS OF BANK RECORDS, AS WE SAID,

11:17AM   20   VOLUMINOUS.   AND IT'S GOING THROUGH -- SO THE INITIAL STARTING

11:17AM   21   SPOT WAS ANY ACCOUNT THAT MR. KUBUROVICH WAS A SIGNOR ON, AND

11:17AM   22   THEN IT WENT TO ACCOUNTS THAT EITHER HE WAS A SIGNOR ON AND/OR

11:17AM   23   THAT WERE FUNDED FROM ACCOUNTS WHERE HE WAS A SIGNOR.

11:18AM   24        SO THIS -- THE ACCOUNTS THAT WERE EXAMINED WERE ACCOUNTS

11:18AM   25   THAT WERE EITHER WHERE MR. KUBUROVICH WAS A SIGNOR OR WHERE



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                  528


11:18AM    1   THERE WERE ACCOUNTS THAT HE HAD FUNDED.

11:18AM    2   Q.   OKAY.   SO BOTH ACCOUNTS THAT ARE IN HIS NAME AS OF

11:18AM    3   MAY 25TH, 2010, AND ACCOUNTS THAT MAY NOT BE IN HIS NAME BUT

11:18AM    4   ARE TRACED BACK TO HIS ACCOUNT; IS THAT RIGHT?

11:18AM    5   A.   THAT'S CORRECT, WITH ONE JUST KIND OF CLARIFICATION.    IT

11:18AM    6   WAS DURING THIS TIME PERIOD BECAUSE AS WE SAID, SOME OF THESE

11:18AM    7   ACCOUNTS HAD CLOSED BY MAY 25TH, 2010.     SO IT WOULD NOT

11:18AM    8   NECESSARILY BE MAY 25TH, 2010, BUT DURING THIS TIME PERIOD.

11:18AM    9   Q.   THANK YOU FOR CORRECTING ME.

11:18AM   10        MS. HOLLIMAN, IF YOU COULD ZOOM IN AT THE BOTTOM, PLEASE,

11:18AM   11   MAINLY THE BOTTOM RIGHT IN THE BOLD AREA.

11:18AM   12        MS. KIKUGAWA, WHAT ARE THESE NUMBERS?

11:18AM   13   A.   THESE NUMBERS, THESE ARE THE TOTALS THERE, AND ONE THAT I

11:19AM   14   THINK IS NOT SHOWING, AND I'M NOT SURE IT'S IN THE TOTAL BUT

11:19AM   15   THE BEGINNING BALANCES THERE WAS VERY LITTLE BEGINNING BALANCES

11:19AM   16   AND MANY OF THEM HAD EITHER 0 OR $100.

11:19AM   17        SO THE TOTALS HERE, THE $8,315,419 ARE THE TOTAL DEPOSITS

11:19AM   18   INTO THESE ACCOUNTS DURING THIS TIME PERIOD.

11:19AM   19        THE NEXT COLUMN OVER THE WITHDRAWALS IS $8,092,286.     THAT

11:19AM   20   WOULD BE THE TOTAL WITHDRAWALS OUT OF THIS ACCOUNTS DURING THIS

11:19AM   21   TIME PERIOD RESULTING IN TOTAL BALANCE FOR ALL OF THE ACCOUNTS

11:19AM   22   AS OF MAY 25TH, 2010, OF $225,672.

11:19AM   23   Q.   AND WHEN YOU REFER TO THE TOTAL DEPOSITS AND WITHDRAWALS,

11:19AM   24   IS THAT ESSENTIALLY THE AMOUNT OF MONEY THAT IS MOVED BETWEEN

11:19AM   25   THESE ACCOUNTS?



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                      529


11:19AM    1   A.   THAT'S THE TOTAL AMOUNT OF MONEY THAT WOULD HAVE GONE INTO

11:19AM    2   THOSE ACCOUNTS.

11:19AM    3        SO THERE COULD -- THERE WOULD CERTAINLY BE SITUATIONS

11:19AM    4   WHERE IT'S ALMOST I WANT TO SAY DUPLICATE BECAUSE YOU HAVE

11:20AM    5   MONEY COMING OUT OF ONE ACCOUNT INTO ANOTHER ACCOUNT, AND SO

11:20AM    6   THAT WOULD BE INCLUDED IN A WITHDRAWAL AND A DEPOSIT.      SO A

11:20AM    7   WITHDRAWAL OUT OF ONE ACCOUNT AND A DEPOSIT INTO THE OTHER.

11:20AM    8   Q.   THANK YOU.   AND THE NEXT PAGE, PLEASE, MS. HOLLIMAN,

11:20AM    9   58-208 WHICH IS BATES NUMBER 26555.

11:20AM   10        MS. KIKUGAWA, COULD YOU EXPLAIN WHAT THIS IS.

11:20AM   11   A.   YES.    THIS IS A SCHEDULE THAT SUMMARIZES THE CREDIT CARD

11:20AM   12   BALANCES AND ALSO COMPARES IT TO BANK BALANCES.

11:20AM   13        AND SO ON THIS I HAVE FOR THE CREDIT CARD BALANCES, WHICH

11:20AM   14   IS KIND OF THE LEFT HALF OF THE SCHEDULE, IT GIVES THE CREDIT

11:20AM   15   CARD BALANCES AS OF MAY 25TH, 2010, WHICH WAS THE DATE OF THE

11:20AM   16   BANKRUPTCY FILING.

11:20AM   17        THEN IT GIVES THE BALANCES OF THOSE SAME CREDIT CARDS AS

11:20AM   18   OF MARCH 2009.    THAT DATE WAS COLLECTED BECAUSE THAT WAS AFTER

11:21AM   19   THE DATE THAT THERE WERE NO PAYMENTS ON THE CREDIT CARD AFTER

11:21AM   20   THAT DATE.    SO THAT'S THE BALANCE OF THE CREDIT CARD AS OF

11:21AM   21   MARCH 2009.

11:21AM   22        THE RIGHT HALF OF THE SCHEDULE COMPARES THAT TO WHAT WERE

11:21AM   23   IN THE BANK ACCOUNTS AS OF MARCH 31ST, 2009.       THESE ARE THE

11:21AM   24   SAME BANK ACCOUNTS THAT WERE SUMMARIZED ON THE SUMMARY SCHEDULE

11:21AM   25   THAT WE HAVE GONE THROUGH BUT INSTEAD OF HAVING THE BALANCES AS



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                  530


11:21AM    1   OF MAY 25TH, 2010, THIS IS THE BALANCES AS OF MARCH 31ST, 2009.

11:21AM    2   Q.   MS. HOLLIMAN, COULD YOU ZOOM BACK IN ON THE BOLDED AREA AT

11:21AM    3   THE BOTTOM.   THERE ARE THREE COLUMNS.

11:21AM    4        THANK YOU.   AND I THINK YOU JUST EXPLAINED THIS SO I WANT

11:21AM    5   TO MAKE SURE THAT I UNDERSTAND.

11:21AM    6        THE COLUMN IN THE MIDDLE THERE THAT SAYS $198,483, THAT'S

11:21AM    7   THE TOTAL BALANCE IN ALL OF THE CREDIT CARDS AS OF MARCH OF

11:22AM    8   2009?

11:22AM    9   A.   YES, IT IS, AND THIS IS THE TOTAL BALANCE.     THIS WOULD NOT

11:22AM   10   BE THE AMOUNT THAT WAS DUE BECAUSE IN ANY SITUATION, IN MOST

11:22AM   11   CASES THE AMOUNT DUE IS ACTUALLY LESS THAN THE TOTAL BALANCE,

11:22AM   12   BUT THIS WOULD BE THE TOTAL BALANCE ON THOSE CREDIT CARDS AS OF

11:22AM   13   MARCH 31ST, 2009.

11:22AM   14   Q.   AND EARLIER YOU REFERENCED THAT AFTER MARCH 2009 THERE

11:22AM   15   WERE NO MORE PAYMENTS TO THESE CREDIT CARDS EXCEPT FOR ONE

11:22AM   16   EXCEPTION; IS THAT RIGHT?

11:22AM   17   A.   THAT IS CORRECT, YES.

11:22AM   18   Q.   AND IS THAT WHY YOU PICKED THIS DATE?

11:22AM   19   A.   YES.

11:22AM   20   Q.   AND THEN THE COLUMN TO THE LEFT WHERE IT SAYS 226,000,

11:22AM   21   THAT'S THE CREDIT CARD BALANCE AS OF MAY 25TH, 2010?

11:22AM   22   A.   THAT'S CORRECT, YES.

11:22AM   23   Q.   AND DID YOU SAY WHY THE INCREASE WAS?

11:22AM   24   A.   THE INCREASE -- I THINK IN EVERY SITUATION IT WAS FINANCE

11:22AM   25   CHARGES AND LATE FEES.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                   531


11:22AM    1   Q.   AND THEN THE COLUMN ALL OF THE WAY ON THE RIGHT, THE

11:22AM    2   $775,960, THAT'S WHAT WE JUST REVIEWED ON THE BANK ACCOUNT

11:23AM    3   BALANCE SUMMARY; IS THAT CORRECT?

11:23AM    4   A.   THESE ARE THE BANK ACCOUNTS THAT WE REVIEWED, YES.     THIS

11:23AM    5   BALANCE IS AS OF MARCH 31ST, 2009.     SO IT'S A DIFFERENT BALANCE

11:23AM    6   THAN THE MAY 25TH, 2010, BUT THIS IS AS OF MARCH 31ST, 2009.

11:23AM    7   Q.   OKAY.   MS. HOLLIMAN, COULD YOU TURN TO PAGE 58-215,

11:23AM    8   PLEASE.   THAT'S BATES NUMBER 26563.    THIS IS THE LAST PAGE IN

11:23AM    9   GOVERNMENT'S EXHIBIT 58-18.

11:23AM   10        MS. KIKUGAWA, WHAT IS THIS SLIDE?

11:23AM   11   A.   THIS IS BASICALLY A PICTORIAL GRAFT OF THE INFORMATION

11:23AM   12   THAT WE PREVIOUSLY REVIEWED.      THIS SHOWS THAT THE CREDIT CARD

11:23AM   13   BALANCES IN TOTAL AS OF THAT MARCH -- THE END OF MARCH 2009

11:23AM   14   WERE $198,483.    THE CASH BALANCES AS OF THAT DATE IN ALL OF THE

11:24AM   15   ACCOUNTS WAS $775,960.

11:24AM   16   Q.   NOW, IT MAY NOT BE CLEAR FROM THE CHART, BUT TO CLARIFY

11:24AM   17   THE BANK ACCOUNT BALANCES, THAT'S A POSITIVE TOTAL, THE MONEY

11:24AM   18   IN BANK ACCOUNTS?

11:24AM   19   A.   THAT'S CORRECT, YES.

11:24AM   20   Q.   AND THE CREDIT CARDS, THAT'S LIABILITIES, MONIES OWED?

11:24AM   21   A.   YES, THAT'S CORRECT.       YES.

11:24AM   22   Q.   THANK YOU.   NOW I'D LIKE TO TURN TO WHAT WE WERE ABOUT TO

11:24AM   23   DISCUSS WHICH IS THE TRACING OF THE 7170 EAGLE RIDGE DRIVE

11:24AM   24   PROPERTY.

11:24AM   25        WHEN WE STARTED OFF I WAS ASKING IF YOU USED THE SAME BANK



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                  532


11:24AM    1   RECORDS THAT YOU REVIEWED FOR THE BANK SUMMARY TO DO THIS

11:24AM    2   TRACING?

11:24AM    3   A.   YES, I DID.

11:24AM    4   Q.   AND THOSE ARE THE SAME VOLUMINOUS RECORDS THAT WE HAVE

11:24AM    5   BACK HERE?

11:24AM    6   A.   YES.

11:24AM    7   Q.   ALL RIGHT.    AND HOW DID YOU -- WHAT STEPS DID YOU TAKE TO

11:24AM    8   DO THIS PART OF THE INVESTIGATION?

11:24AM    9   A.   THIS -- THE FIRST STEP, AS I INDICATED, I BELIEVE BEFORE,

11:25AM   10   IS REALLY GOING THROUGH THE BANK STATEMENTS AND LISTING THE

11:25AM   11   DETAIL OF EVERY SINGLE TRANSACTION AND THEN THIS IS SAYING WITH

11:25AM   12   THE TASK OF TRACING THE FUNDS THAT WENT TO PURCHASE THE

11:25AM   13   EAGLE RIDGE HOUSE.

11:25AM   14        SO IT -- IN DOING THIS, I ALMOST START FROM THE END AND

11:25AM   15   WORK BACKWARDS AND THE PURCHASE OF THE HOUSE AND WORK BACKWARDS

11:25AM   16   AS TO WHERE THE MONEY CAME FROM.

11:25AM   17        AND SO THIS IS A SUMMARY, IN CHRONOLOGICAL ORDER, NOT

11:25AM   18   BACKWARDS BECAUSE THEN IT REALLY WOULD BE HARD TO FOLLOW.

11:25AM   19        SO IT'S IN CHRONOLOGICAL ORDER OF HOW THE MONEY GOT FROM

11:25AM   20   THE BEGINNING TO ULTIMATELY THE EAGLE RIDGE HOUSE.

11:25AM   21   Q.   COULD YOU PLEASE TURN TO EXHIBIT 59 IN YOUR BINDER.    AND

11:25AM   22   AFTER YOU REVIEW THAT COULD YOU LOOK UP AND LET ME KNOW.

11:26AM   23        DO YOU RECOGNIZE THAT?

11:26AM   24   A.   IS THAT 59-1?

11:26AM   25   Q.   YES.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    533


11:26AM    1   A.   YES, YES.

11:26AM    2   Q.   59-1 THROUGH 59-4 AND THOSE ARE BATES NUMBERS 26564

11:26AM    3   THROUGH 26567?

11:26AM    4   A.   YES.

11:26AM    5   Q.   AND DO YOU RECOGNIZE THESE DOCUMENTS?

11:26AM    6   A.   YES, I DO.

11:26AM    7   Q.   AND WHAT ARE THEY?

11:26AM    8   A.   THESE ARE THE SUMMARY -- WELL, IT'S A LITTLE BIT -- ONE OF

11:26AM    9   THE PAGES IS A SUMMARY, AND THE REST IS A LITTLE MORE DETAIL OF

11:26AM   10   HOW THE FLOW OF FUNDS WENT FROM THE BEGINNING TO ULTIMATELY THE

11:26AM   11   PURCHASE OF THE EAGLE RIDGE HOUSE.

11:26AM   12   Q.   BUT BOTH PARTS SUMMARIZE THE MOVEMENT OF THOSE FUNDS; IS

11:26AM   13   THAT CORRECT?

11:26AM   14   A.   YES, THEY DO.

11:26AM   15                MR. SIMEON:   YOUR HONOR, THE GOVERNMENT MOVES

11:26AM   16   EXHIBIT 59 INTO EVIDENCE AS A RULE 1006 SUMMARY.

11:26AM   17                MR. NICK:    SUBMIT IT, YOUR HONOR.

11:26AM   18                MS. GILG:    SUBMIT IT.

11:26AM   19                THE COURT:    THANK YOU.   IT'S RECEIVED AND ADMITTED

11:26AM   20   AND IT MAY BE PUBLISHED.

11:26AM   21        (GOVERNMENT'S EXHIBIT 59 WAS RECEIVED IN EVIDENCE.)

11:26AM   22   BY MR. SIMEON:

11:26AM   23   Q.   MS. HOLLIMAN, COULD YOU PLEASE TURN TO EXHIBIT 59-2.

11:26AM   24   THANK YOU.

11:27AM   25        MS. KIKUGAWA, COULD YOU EXPLAIN WHAT THIS SPREADSHEET



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    534


11:27AM    1   SHOWS?

11:27AM    2   A.   YES.   THIS IS A SPREADSHEET THAT IS ENTITLED TIMELINE AND

11:27AM    3   SUMMARY FLOW OF FUNDS.    AND THIS IS A TIME LINE AND THE SUMMARY

11:27AM    4   FLOW OF FUNDS THAT ULTIMATELY WENT TO PURCHASE THE EAGLE RIDGE

11:27AM    5   HOUSE.

11:27AM    6   Q.   SO LET'S WALK THROUGH STARTING WITH THE FIRST LINE.

11:27AM    7        MS. HOLLIMAN, IF YOU COULD ZOOM IN AND GO MORE TO THE

11:27AM    8   RIGHT, PLEASE.    THE RIGHT COLUMN IS MORE IMPORTANT AND GOING

11:27AM    9   DOWN.

11:27AM   10        SO, MS. KIKUGAWA, IF YOU COULD START WITH THE FIRST LINE

11:27AM   11   AND JUST EXPLAIN WHAT THIS SHOWS?

11:27AM   12   A.   CERTAINLY.   THIS STARTED WITH THE WIRE THAT CAME IN FROM

11:27AM   13   THE BELLEVUE CENTRE, THAT WAS THE 1,042,355.       AND IF YOU RECALL

11:27AM   14   WE REFERENCED THAT WHEN WE REVIEWED MR. KUBUROVICH'S ACCOUNT

11:27AM   15   ENDING IN 0505.   AND PRIOR TO THIS DEPOSIT THAT ACCOUNT HAD

11:28AM   16   VERY CLOSE TO 0 DOLLARS IN IT, AND SO THIS WAS A VERY GOOD

11:28AM   17   STARTING SPOT.

11:28AM   18   Q.   AND I SHOULD HAVE ASKED YOU THAT JUST TO EXPLAIN ALL OF

11:28AM   19   THE DIFFERENT COLUMNS INITIALLY?

11:28AM   20   A.   OH, OKAY.    YES.

11:28AM   21        SO THE COLUMNS, THE HEADS OF THE DIFFERENT BANK ACCOUNTS.

11:28AM   22   WELL, THE FIRST COLUMN IS THE DATE AND THE DESCRIPTION AND THEN

11:28AM   23   WE GET INTO THE VARIOUS BANK ACCOUNTS.

11:28AM   24        SO WE HAVE THE USB ACCOUNT 0505; AND WE HAVE THE

11:28AM   25   MERRILL LYNCH ACCOUNT ENDING IN 14666; THE SMITH BARNEY



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    535


11:28AM    1   ACCOUNT; THE TWO KRISTEL KUBUROVICH ACCOUNTS ONE ENDING IN 0823

11:28AM    2   AND THE OTHER 0569; THERE'S MEDILEAF ACCOUNTS, THREE DIFFERENT

11:28AM    3   MEDILEAF, EXCUSE ME, MEDILEAF ACCOUNTS; AND THEN THERE'S THE

11:28AM    4   ACCOUNT THAT WAS IN LIECHTENSTEIN, THE NATA LP ACCOUNT ENDING

11:29AM    5   IN 1277, EXCUSE ME; THE CORNERSTONE PROPERTY ACCOUNT ENDING IN

11:29AM    6   1228; AND THEN THE FINAL COLUMN IS THE EAGLE RIDGE HOUSE.

11:29AM    7   Q.   THE DATE AND THE DESCRIPTION ARE REFERRING TO THE DATE OF

11:29AM    8   A SPECIFIC FINANCIAL TRANSACTION AND A DESCRIPTION OF THAT

11:29AM    9   TRANSACTION; IS THAT CORRECT?

11:29AM   10   A.   THAT'S CORRECT, YES.

11:29AM   11   Q.   SO WE WERE ON LINE 1, WHICH IS MAY 19TH, 2008.       LET'S GO

11:29AM   12   AHEAD AND CONTINUE WITH THAT LINE, PLEASE.

11:29AM   13   A.   YES.   THIS WAS THE WIRE THAT CAME IN FROM BELLEVUE

11:29AM   14   CENTRE -- THANK YOU.    THANK YOU.   I THINK I NEED IT.

11:29AM   15        THIS WAS THE WIRE THAT CAME IN FROM BELLEVUE CENTRE AND

11:30AM   16   THAT'S THE $1,042,355.

11:30AM   17        AND THEN GOING TO THE NEXT LINE, AND I WILL EXPLAIN THIS

11:30AM   18   ALSO, THAT WAS THE WIRE THAT THEN CAME OUT OF THE 0505 ACCOUNT

11:30AM   19   AND WENT INTO MERRILL LYNCH.

11:30AM   20        AND SO WHEN YOU SEE LIKE THAT IS A BRACKETED NUMBER, THAT

11:30AM   21   775, 775,000 IS A BRACKETED NUMBER AND THEN THE ONE NEXT TO IT

11:30AM   22   IS NOT BRACKETED.

11:30AM   23        SO WHAT THAT IS SAYING WHEN IT'S BRACKETED, IT'S COMING

11:30AM   24   OUT OF THIS ACCOUNT, AND THEN GOING INTO ANOTHER ACCOUNT.

11:30AM   25        WHEN THERE'S A TRANSACTION THAT DOESN'T INVOLVE THESE



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                     536


11:30AM    1   ACCOUNTS, THERE WOULD NOT BE A CORRESPONDING NEGATIVE OR

11:30AM    2   POSITIVE.    IT WOULD JUST BE ONE ENTRY.

11:30AM    3        SO WHEN THERE'S A TRANSFER BETWEEN -- OR NOT EVEN

11:30AM    4   NECESSARILY A TRANSFER, BUT IF MONEY IS COMING OUT OF ONE

11:30AM    5   ACCOUNT AND GOING INTO ANOTHER, IT WILL BE BRACKETED FROM THE

11:30AM    6   ACCOUNT IT'S COMING OUT OF, AND THEN IT WILL BE POSITIVE FOR

11:30AM    7   THE ACCOUNT IT'S GOING INTO.

11:30AM    8        SO ON THE JUNE 3RD, 2008, 775,000 CAME OUT OF THE 0505

11:31AM    9   ACCOUNT AND WENT INTO A MERRILL LYNCH ACCOUNT.

11:31AM   10        THEN IN DECEMBER OF 2008, 779,000 CAME OUT OF THE

11:31AM   11   MERRILL LYNCH ACCOUNT AND WENT INTO A SMITH BARNEY ACCOUNT.       SO

11:31AM   12   IT'S JUST KIND OF TRACING THE MONEY AS IT GOES ACROSS.

11:31AM   13        AND THEN GOING DOWN TO DECEMBER 17TH, 2008, --

11:31AM   14   Q.   LET'S PAUSE THERE FOR A MOMENT.      WHAT IS THE ENTRY FOR

11:31AM   15   DECEMBER 12TH?

11:31AM   16   A.   OKAY.   I'M SORRY, YES.     DECEMBER 12TH YOU HAVE TO LOOK

11:31AM   17   PRETTY FAR OVER TO THE RIGHT BUT UNDER NATA LP IT INDICATES

11:31AM   18   THAT THAT'S THE DATE THAT THAT ENTITY WAS FORMED.

11:31AM   19        SO THE NATA LP ENTITY WAS FORMED ON THAT DATE.

11:31AM   20   Q.   THANK YOU.

11:31AM   21   A.   THEN GOING DOWN TO DECEMBER 17TH, 2008, $589,131 THEN

11:32AM   22   COMES OUT OF THE SMITH BARNEY ACCOUNT AND GOES BACK TO THE USB

11:32AM   23   0505 ACCOUNT.    SO IT ACTUALLY IS JUST GOING BACK INTO THE

11:32AM   24   ACCOUNT WHERE IT STARTED.       IT CAME OUT OF THAT ACCOUNT AND WENT

11:32AM   25   TO MERRILL LYNCH, WENT TO SMITH BARNEY, AND THEN OUT OF SMITH



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    537


11:32AM    1   BARNEY AND BACK TO THE 0505.

11:32AM    2        THEN ON DECEMBER 18TH, $250,000 CAME OUT OF THE 0505

11:32AM    3   ACCOUNT.

11:32AM    4   Q.   ACTUALLY BEFORE THAT HAPPENED ON DECEMBER 18TH, COULD YOU

11:32AM    5   REFER TO YOUR LINE PREVIOUS TO THAT?

11:32AM    6   A.   YES.    THERE WAS A NEW ACCOUNT OPENED OF UNITED SECURITY

11:32AM    7   BANK IN KRISTEL KUBUROVICH'S NAME, AND THAT WAS AN ACCOUNT

11:32AM    8   ENDING IN 0823.

11:32AM    9   Q.   AND WERE THERE ANY OTHER ACCOUNTS OPENED THAT DAY?

11:32AM   10   A.   I DON'T RECALL IF THERE WERE ANY OPENED THAT DAY.

11:32AM   11        AND THEN ON THAT DAY 250,000 CAME OUT OF MR. KUBUROVICH'S

11:33AM   12   0505 ACCOUNT AND WENT INTO THIS NEWLY OPENED 0823 ACCOUNT.

11:33AM   13        AND IF YOU RECALL WHEN WE REVIEWED I BELIEVE IT WAS THE

11:33AM   14   0505 ACCOUNT, THE WITHDRAW INDICATED TO OPEN DAUGHTER'S

11:33AM   15   ACCOUNT, SO THAT WAS THE MONEY THAT CAME FROM MR. KUBUROVICH

11:33AM   16   INTO THAT ACCOUNT.

11:33AM   17        ON DECEMBER 25TH ANOTHER 206,000 CAME OUT OF THE SMITH

11:33AM   18   BARNEY ACCOUNT AND WENT BACK INTO THE 0505 ACCOUNT.

11:33AM   19        SO AT THIS POINT THEN OF THE 775,000 THAT WAS INITIALLY

11:33AM   20   TRANSFERRED OUT OF THAT ACCOUNT TO FIRST MERRILL LYNCH AND THEN

11:33AM   21   SMITH BARNEY, IT HAS ALL BEEN TRANSFERRED BACK TO THE 0505

11:33AM   22   ACCOUNT.

11:33AM   23   Q.   WAS THAT DECEMBER 24TH OR 25TH?

11:33AM   24   A.   DECEMBER 24TH.

11:33AM   25   Q.   OKAY.   THANK YOU.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                 538


11:34AM    1   A.   THEN ON DECEMBER 26TH THERE WAS ANOTHER 200,000 THAT CAME

11:34AM    2   OUT OF THE 0505 ACCOUNT AND WENT INTO MS. KUBUROVICH'S 0823

11:34AM    3   ACCOUNT.

11:34AM    4        DECEMBER 31ST ANOTHER 250,000 WENT INTO ANOTHER ACCOUNT OF

11:34AM    5   MS. KUBUROVICH, AND THAT WAS THE ACCOUNT ENDING IN 0569.

11:34AM    6        SO AT THIS POINT JUST KIND OF STOPPING AT THAT POINT,

11:34AM    7   THERE'S BEEN 250,000.   THERE'S 250,000 IN THE 0823 ACCOUNT THAT

11:34AM    8   WAS TRACED TO MR. KUBUROVICH'S 0505 ACCOUNT, AND THE BALANCE IN

11:34AM    9   THAT 0823 ACCOUNT AS OF THAT POINT IN TIME IS APPROXIMATELY

11:34AM   10   500,000.

11:34AM   11        THEN ON JANUARY 26TH, 2009, 500,000 WAS WIRED TO A PRIVATE

11:34AM   12   ACCOUNT IN LIECHTENSTEIN.

11:35AM   13        AND THIS IS WHERE I INDICATE LIKE WE WILL SEE A NEGATIVE

11:35AM   14   BRACKET, A NEGATIVE OUT OF THE 0823 ACCOUNT, MEANING THAT IT'S

11:35AM   15   COMING OUT OF THAT ACCOUNT AND THEN A POSITIVE OVER IN THE

11:35AM   16   COLUMN THAT INDICATES LIECHTENSTEIN.

11:35AM   17        SO IT'S COMING OUT OF THE 0823 ACCOUNT GOING INTO

11:35AM   18   LIECHTENSTEIN.

11:35AM   19        THEN A COUPLE DAYS LATER ON JANUARY 28TH, 2009, THE

11:35AM   20   250,000 THAT HAD GONE INTO MS. KUBUROVICH'S 0569 ACCOUNT COMES

11:35AM   21   OUT THAT ACCOUNT AND GOES INTO THE 0823 ACCOUNT.

11:35AM   22   Q.   OKAY.   AND LET'S SKIP DOWN.   I THINK THE NEXT FEW ENTRIES

11:35AM   23   ARE NOT AS IMPORTANT.   WE CAN SKIP DOWN TO THE MARCH 30TH,

11:35AM   24   2009.

11:35AM   25   A.   YES.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                  539


11:35AM    1   Q.   WHAT HAPPENS ON MARCH 30TH, 2009?

11:35AM    2   A.   EXCUSE ME.   ON MARCH 30TH, 2009, 50,000 COMES OUT OF THE

11:36AM    3   0823 ACCOUNT AND GOES TO STEWART TITLE FOR THE PURCHASE OF THE

11:36AM    4   EAGLE RIDGE HOUSE.

11:36AM    5        AND IF YOU RECALL WHEN WE WERE REVIEWING THAT 0823

11:36AM    6   ACCOUNT, THAT WAS A CASHIER'S ACCOUNT THAT CAME OUT OF THERE

11:36AM    7   AND WENT TO STEWART TITLE.

11:36AM    8        AND THEN MOVING DOWN TO APRIL 6TH, 2009, 400,000 COMES

11:36AM    9   BACK INTO THIS ACCOUNT FROM THE LIECHTENSTEIN ACCOUNT.

11:36AM   10        SO GOING BACKYARDS IF WE LOOK UP AT JANUARY 26TH, 500,000

11:36AM   11   WENT OUT TO LIECHTENSTEIN AND NOW ON APRIL 6TH, 2009, 400,000

11:36AM   12   IS COMING BACK FROM LIECHTENSTEIN.

11:36AM   13        THEN ON APRIL 7TH, 2009, $591,000 COMES OUT OF THE USB

11:36AM   14   0823 ACCOUNT AND GOES OVER TO NATA LP, THE ACCOUNT ENDING IN

11:36AM   15   1277.

11:36AM   16        SO AGAIN YOU SEE THE BRACKET OF 591,000 INDICATING THAT

11:37AM   17   IT'S COMING OUT OF THAT ACCOUNT AND A POSITIVE OF 591,000

11:37AM   18   INDICATING THAT IT'S GOING INTO NATA LP.

11:37AM   19   Q.   AND THEN I THINK WE CAN SKIP A FEW LINES FROM THERE.   AND

11:37AM   20   MAY 11TH, 2009 IS THE NEXT ENTRY I WOULD LIKE YOU TO DISCUSS,

11:37AM   21   PLEASE.

11:37AM   22   A.   OKAY.   THEN ON MAY 11TH, 2009, $597,312 COMES OUT OF THE

11:37AM   23   NATA LP ACCOUNT AND AGAIN GOES TO STEWART TITLE FOR THE

11:37AM   24   PURCHASE OF THE EAGLE RIDGE HOUSE.

11:37AM   25        SO AT THAT POINT IN TIME THE EAGLE RIDGE HOUSE IS



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                 540


11:37AM    1   PURCHASED AND THAT PURCHASE IS TRACED BACK TO THE INITIAL MONEY

11:37AM    2   THAT WAS IN MR. KUBUROVICH'S 0505 ACCOUNT.

11:37AM    3   Q.   NOW, MS. HOLLIMAN, COULD YOU TURN TO 58-81, PLEASE.    THIS

11:38AM    4   IS SCHEDULE 8 FOR THE 0569 ACCOUNT AT BATES NUMBER 26265.

11:38AM    5        MS. HOLLIMAN, IF YOU COULD PLEASE ZOOM IN IN THE UPPER

11:38AM    6   LEFT.   JUST THE DATA IN THE UPPER LEFT, PLEASE.

11:38AM    7        AND AGAIN, THE FIRST DATE FOR THAT DATE RANGE IS WHAT?

11:38AM    8   A.   DECEMBER 6TH, 2008.

11:38AM    9   Q.   AND WHAT DATE DOES THAT REPRESENT?

11:38AM   10   A.   THAT REPRESENTS THE DATE THAT THE ACCOUNT WAS OPENED.

11:38AM   11   Q.   AND IS THIS ONE OF THE TWO ACCOUNTS THAT YOU WERE

11:38AM   12   REFERRING TO BEFORE WHERE THE $250,000 WIRE TRANSFERS WERE

11:38AM   13   COMING IN?

11:38AM   14   A.   YES, IT IS.   YES.

11:38AM   15   Q.   THANK YOU.    NOW, MS. KIKUGAWA, EXHIBIT 59 ALSO CONTAINS A

11:38AM   16   CHART THAT YOU REFERRED TO A MOMENT AGO; IS THAT CORRECT?

11:38AM   17   A.   YES.

11:38AM   18   Q.   AND WE'LL SHOW THE SLIDE IN A SECOND, BUT BASICALLY WHAT

11:38AM   19   DOES THAT SHOW?

11:38AM   20   A.   IT SHOWS A PICTORIAL OF REALLY WHAT I JUST WALKED THROUGH,

11:39AM   21   AND IT JUST SHOWS THE FLOW OF HOW THE MONEY STARTED AND

11:39AM   22   ULTIMATELY WOUND UP PURCHASING THE EAGLE RIDGE HOUSE.

11:39AM   23   Q.   MS. HOLLIMAN, COULD YOU GO TO PAGE 59-1, PLEASE.    THAT'S

11:39AM   24   BATES NUMBER 26564.

11:39AM   25        SO LET'S START IN THE ORDER THAT YOU'VE DRAWN THIS.    THE



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    541


11:39AM    1   FIRST BOX AT THE TOP.      PLEASE EXPLAIN WHAT THAT IS.

11:39AM    2   A.   SO THIS IS THE SUMMARY OF THE FLOW OF FUNDS FOR THE

11:39AM    3   PURCHASE OF THE EAGLE RIDGE HOUSE AND THE BEGINNING POINT WAS

11:39AM    4   THE 1,042,000 THAT CAME IN FROM BELLEVUE CENTRE.

11:39AM    5        FROM THERE --

11:39AM    6   Q.   ACTUALLY, LET ME PAUSE AND HAVE YOU PAUSE RIGHT THERE FOR

11:39AM    7   JUST ONE SECOND.

11:39AM    8        SO THE ORIGINAL SOURCE OF FUNDS GOES BACK TO BELLEVUE

11:39AM    9   CENTRE; IS THAT RIGHT?

11:39AM   10   A.   THAT'S CORRECT, YES.

11:39AM   11   Q.   OKAY.

11:39AM   12        YOUR HONOR, THE GOVERNMENT MOVES INTO EVIDENCE

11:40AM   13   EXHIBIT 56-1 PURSUANT TO RULE 902(11).      THERE IS A CERTIFICATE.

11:40AM   14   IT IS BATES NUMBER 26164.

11:40AM   15                MS. GILG:    SUBMIT IT.

11:40AM   16                MR. NICK:    SUBMIT IT, YOUR HONOR.

11:40AM   17                THE COURT:   THANK YOU.   IT WILL BE RECEIVED AND

11:40AM   18   ADMITTED, AND IT MAY BE PUBLISHED.

11:40AM   19        (GOVERNMENT'S EXHIBIT 56-1 WAS RECEIVED IN EVIDENCE.)

11:40AM   20   BY MR. SIMEON:

11:40AM   21   Q.   THANK YOU.    MS. HOLLIMAN, PAGE 56-1, PLEASE.    CAN YOU ZOOM

11:40AM   22   IN ON THE TOP.

11:40AM   23        AND IT APPEARS TO SAY LIMITED LIABILITY COMPANY ARTICLES

11:40AM   24   OF ORGANIZATION, NAME OF LIMITED LIABILITY COMPANY, BELLEVUE

11:40AM   25   CENTRE, LLC.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                     542


11:40AM    1        DID I READ THAT CORRECTLY?

11:40AM    2   A.   YES, YOU DID.

11:40AM    3   Q.   MS. HOLLIMAN, COULD YOU ZOOM IN AND GO DOWN TO THE MIDDLE

11:40AM    4   OF THE PAGE, PLEASE.

11:40AM    5        BOX 3 IT APPEARS TO SAY NAME OF INITIAL AGENT FOR SERVICE

11:40AM    6   OF PROCESS, GOYKO G. KUBUROVICH.

11:41AM    7        BOX 4, 18670, CASTLE LAKE DRIVE, MORGAN HILL, 95037.     DID

11:41AM    8   I READ THAT CORRECTLY?

11:41AM    9   A.   YES, YOU DID.

11:41AM   10   Q.   AND, MS. HOLLIMAN, COULD YOU GO TO NUMBER 7.

11:41AM   11        AND THERE'S A NAME AND A SIGNATURE, AND THE NAME IS GOYKO

11:41AM   12   G. KUBUROVICH, AND THE NAME IS TYPED AS THE ORGANIZER.

11:41AM   13        AND ON THE RIGHT IT HAS SIGNATURE OF ORGANIZER, AND THE

11:41AM   14   DATE IS OCTOBER 35, 2005.

11:41AM   15        DID I READ THAT CORRECTLY?

11:41AM   16   A.   YES, YOU DID.

11:41AM   17   Q.   COULD YOU RETURN TO EXHIBIT 59-1.

11:41AM   18        SO, MS. KIKUGAWA, WE REVIEWED THE FIRST BOX, AND THE ARROW

11:42AM   19   GOES DOWN TO THE NEXT BOX.      COULD YOU EXPLAIN WHAT THAT IS?

11:42AM   20   A.   YEAH, THAT IS INDICATING THAT THE 1,042,000 WENT INTO

11:42AM   21   MR. KUBUROVICH'S BANK ACCOUNT AND THAT HAPPENED TO BE THE 0505

11:42AM   22   ACCOUNT.

11:42AM   23        THE BALANCE PRIOR TO THIS MONEY FROM BELLEVUE CENTRE WAS

11:42AM   24   $345.

11:42AM   25        SO AFTER RECEIVING THE 1,042,000, 750,000 GOES TO



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                  543


11:42AM    1   MS. KRISTEL KUBUROVICH.

11:42AM    2        AND AS YOU RECALL, WE LOOKED AT THAT, I THINK IT WAS A

11:42AM    3   SERIES OF $250,000 TRANSFERS, AND TWO OF THEM WENT TO ONE

11:42AM    4   ACCOUNT AND ANOTHER ONE OF THEM WENT TO ANOTHER ACCOUNT, BUT

11:42AM    5   750,000 WENT TO MS. KUBUROVICH.

11:42AM    6   Q.   ALL RIGHT.   AND FOR THE NEXT BOX THERE ARE SEVERAL THINGS

11:42AM    7   GOING ON.

11:42AM    8        MS. HOLLIMAN, IF YOU COULD ZOOM IN ON THE MIDDLE BOX, AND

11:42AM    9   WE'LL TAKE THEM ONE AT A TIME STARTING WITH THE FIRST ONE,

11:42AM   10   PLEASE.

11:43AM   11   A.   SO 500,000 WENT OUT OF THE KUBUROVICH ACCOUNT AND WENT

11:43AM   12   INTO LIECHTENSTEIN.

11:43AM   13   Q.   YOU WERE SAYING BEFORE THAT THERE WAS NO BALANCE IN THOSE

11:43AM   14   ACCOUNTS PRIOR TO THE $750,000 TRANSFERS; IS THAT CORRECT?

11:43AM   15   A.   THAT'S CORRECT, THE BALANCE WAS ACTUALLY 0 AND THE --

11:43AM   16   THOSE $250,000 TRANSFERS WERE BASICALLY THE OPENING OF THOSE

11:43AM   17   ACCOUNTS.

11:43AM   18        SO THE BALANCE WAS 0 PRIOR TO THAT AND THEN THERE IS

11:43AM   19   750,000 IN THOSE ACCOUNTS.

11:43AM   20        500,000 GOES TO AN ACCOUNT IN LIECHTENSTEIN; 50,000

11:43AM   21   INITIALLY GOES TO STEWART TITLE.

11:43AM   22   Q.   LET'S ACTUALLY PAUSE THERE FOR A SECOND.      YOU SAID

11:44AM   23   $500,000 GOES TO LIECHTENSTEIN AND IT SAYS $400,000 BACK; IS

11:44AM   24   THAT CORRECT?

11:44AM   25   A.   THAT'S CORRECT, YES.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                      544


11:44AM    1   Q.   OKAY.    MS. HOLLIMAN, IF YOU COULD ZOOM BACK OUT.

11:44AM    2        IT LOOKS LIKE THE BOX IN THE LOWER LEFT DISCUSSES

11:44AM    3   LIECHTENSTEIN; IS THAT CORRECT?

11:44AM    4   A.   YES.

11:44AM    5   Q.   AND THAT EXPLAINS WHAT WE JUST SAID?

11:44AM    6   A.   YES, EXACTLY.       THAT'S THE 500,000 THAT WENT OUT TO

11:44AM    7   LIECHTENSTEIN AND THEN SUBSEQUENTLY 400,000 COMING BACK IN FROM

11:44AM    8   LIECHTENSTEIN.

11:44AM    9   Q.   LET'S PAUSE THERE FOR ONE SECOND.

11:44AM   10        YOUR HONOR, THE GOVERNMENT MOVES INTO EVIDENCE EXHIBIT

11:44AM   11   PAGES 51-5, 51-78, AND 51-209, THE CORRESPONDING BATES RANGES

11:44AM   12   ARE 24932, 25005, AND 25136.        THESE ARE LIECHTENSTEIN BANK

11:44AM   13   RECORDS THAT CAME WITHIN ACCOMPANYING 902(11) CERTIFICATE?

11:45AM   14                MR. NICK:    SUBMIT IT, YOUR HONOR.

11:45AM   15                MS. GILG:    SUBMIT IT.

11:45AM   16        DO I JUST HAVE HIM REPEAT THE LAST ONE?

11:45AM   17                MR. SIMEON:    YES.   THE LAST ONE --

11:45AM   18                MS. GILG:    NOT THE BATES.     THE ACTUAL EXHIBIT

11:45AM   19   NUMBER.

11:45AM   20                MR. SIMEON:    OH.    51-209.   MS. HOLLIMAN --

11:45AM   21                THE COURT:    THOSE WILL BE ADMITTED, AND THEY MAY BE

11:45AM   22   PUBLISHED.

11:45AM   23                MR. SIMEON:    THANK YOU, YOUR HONOR.

11:45AM   24        (GOVERNMENT'S EXHIBIT 51-5, 51-78, AND 51-209 WAS RECEIVED

11:45AM   25   IN EVIDENCE.)



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                     545


11:45AM    1   BY MR. SIMEON:

11:45AM    2   Q.   MS. HOLLIMAN, COULD YOU PLEASE TURN TO 51-5.       IF YOU COULD

11:45AM    3   ZOOM IN ON THE TOP THIRD OF THE FORM, PLEASE.

11:45AM    4        NOW, IN THE UPPER RIGHT LET'S SEE IF YOU CAN GO A LITTLE

11:45AM    5   BIT HIGHER IN THE UPPER RIGHT.

11:45AM    6        IN THE UPPER RIGHT THERE'S A NUMBER 50.362.104 AND BELOW

11:45AM    7   THAT IT SAYS VP BANK.

11:46AM    8        ON THE LEFT IT SAYS SIGNATURE CARD AND POWER OF ATTORNEY.

11:46AM    9        ACCOUNT HOLDER 1.   KUBUROVICH KRISTEL

11:46AM   10   ELIZABETH/95037-MORGAN HILL, CALIFORNIA, UNITED STATES.

11:46AM   11        BELOW THAT IT SAYS POWER OF ATTORNEY OVER THE ACCOUNTS,

11:46AM   12   CUSTODY ACCOUNTS, AND/OR SAFE DEPOSIT BOXES CONTAIN UNDER THE

11:46AM   13   MASTER FILE NUMBER STATED ABOVE IS HEREBY GRANTED TO, AND IT

11:46AM   14   READS:   KUBUROVICH GOYKO GUSTAV, AND THERE'S A SIGNATURE TO THE

11:46AM   15   RIGHT, AND BELOW THAT IT APPEARS TO SAY KNOWN ACCOUNT HOLDER,

11:46AM   16   KUBUROVICH KRISTEL ELIZABETH AND A SIGNATURE TO THE RIGHT.

11:46AM   17        DID I READ THAT CORRECTLY?

11:47AM   18   A.   YES, YOU DID.

11:47AM   19   Q.   AND, MS. HOLLIMAN, PAGE 51-78, PLEASE.        THIS APPEARS TO BE

11:47AM   20   AN E-MAIL FROM BATZI KUBUROVICH AT BATZIKUBUROVICH@YAHOO.COM

11:47AM   21   AND IT READS WIRE TRANSFER.

11:47AM   22        "HI FREDI, WE HOPE ALL IS WELL WITH YOU AND YOUR FAMILY.

11:47AM   23   KRISTEL KUBUROVICH WOULD LIKE TO WIRE TRANSFER 400,000 U.S.

11:47AM   24   FROM HER VP BANK ACCOUNT TO HER UNIT SECURITY BANK ACCOUNT

11:47AM   25   (WHERE THE FUNDS ORIGINATED)" I'M SKIPPING A COUPLE OF LINES,



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                     546


11:47AM    1   "THANK YOU, GOYKO KUBUROVICH, KRISTEL KUBUROVICH."

11:47AM    2          DID I READ THAT CORRECTLY?

11:47AM    3   A.     YES, YOU DID.

11:47AM    4   Q.     AND, MS. HOLLIMAN, IF YOU COULD TURN TO 51-209.

11:48AM    5          THIS IS ANOTHER E-MAIL FROM BATZI KUBUROVICH,

11:48AM    6   BATZIKUBUROVICH@YAHOO.COM.

11:48AM    7          PLEASE NOTE OUR NEW MAILING ADDRESS IS 16430 MONTEREY

11:48AM    8   ROAD, SUITE 5, MORGAN HILL, CALIFORNIA 95037.       "WE WILL NO

11:48AM    9   LONGER BE USING THE CASTLE LAKE ADDRESS.      THANK YOU, BATZI

11:48AM   10   KUBUROVICH AND FAMILY."

11:48AM   11          MS. HOLLIMAN, IF YOU COULD PLEASE RETURN TO 59-1.

11:48AM   12          ALL RIGHT.   SO WE WERE IN THE LOWER LEFT WITH

11:48AM   13   LIECHTENSTEIN BANK.    LET'S TURN TO THE MIDDLE BOX THAT YOU WERE

11:48AM   14   DISCUSSING AFTER THE $500,000 OUT AND $400,000 BACK.

11:48AM   15          WHAT IS THE NEXT LINE?

11:48AM   16   A.     THE NEXT LINE WAS $50,000 TO STEWART TITLE AND THAT GOES

11:49AM   17   OVER TO THE RIGHT AND THAT AGAIN WAS FOR THE DEPOSIT ON THE --

11:49AM   18   FOR THE PURCHASE OF THE EAGLE RIDGE HOUSE.

11:49AM   19   Q.     AND WHAT IS THE NEXT LINE?

11:49AM   20   A.     THE NEXT LINE IS THE $591,000 THAT WENT TO NATA LP AND

11:49AM   21   THEN ULTIMATELY FROM NATA LP TO THE EAGLE RIDGE TO STEWART

11:49AM   22   TITLE FOR THE EAGLE RIDGE HOUSE.

11:49AM   23   Q.     AND WHAT IS THE ANNOTATION AT THE BOTTOM THERE THAT YOU

11:49AM   24   PUT?

11:49AM   25   A.     ALL OF THE FUNDS USED TO PURCHASE THE EAGLE RIDGE HOUSE



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    547


11:49AM    1   WERE TRACED DIRECTLY TO FUNDS BELONGING TO MR. KUBUROVICH.

11:49AM    2              MR. NICK:    OBJECTION.   IT CALLS FOR A LEGAL

11:49AM    3   CONCLUSION, YOUR HONOR.    MOVE TO STRIKE.

11:49AM    4        THE NEXT QUESTION IS THE ULTIMATE FACT, AND THERE'S ALSO

11:49AM    5   NO EXPERT WITNESS OFFERED HERE.

11:50AM    6              THE COURT:    I'LL SUSTAIN IT AS TO THE FIRST PART OF

11:50AM    7   THE ANSWER.   YOU CAN ASK THE QUESTION AGAIN.

11:50AM    8              MR. SIMEON:    I'LL WITHDRAW THE QUESTION FOR NOW,

11:50AM    9   YOUR HONOR.

11:50AM   10              THE COURT:    THE QUESTION IS WITHDRAWN.   HER RESPONSE

11:50AM   11   IS STRICKEN, LADIES AND GENTLEMEN, THE LAST ANSWER IS STRICKEN.

11:50AM   12   BY MR. SIMEON:

11:50AM   13   Q.   SO LET'S STICK WITH THE PREVIOUS LINE $591,000 TO NATA LP.

11:50AM   14        YOUR HONOR, THE GOVERNMENT MOVES INTO EVIDENCE EXHIBIT 52

11:50AM   15   WHICH IS BATES NUMBER 26162 PURSUANT TO A 902(11) CERTIFICATE?

11:50AM   16              MS. GILG:    SUBMIT IT, YOUR HONOR.

11:50AM   17              MR. NICK:    SUBMIT IT, YOUR HONOR.

11:50AM   18              THE COURT:    IT'S ADMITTED.   IT MAY BE PUBLISHED.

11:50AM   19        (GOVERNMENT'S EXHIBIT 52 WAS RECEIVED IN EVIDENCE.)

11:50AM   20   BY MR. SIMEON:

11:50AM   21   Q.   MS. HOLLIMAN, IF YOU COULD PLEASE PULL UP 52-1 AND ZOOM IN

11:50AM   22   ON THE TOP.

11:50AM   23        IN THE UPPER LEFT IT READS STATE OF CALIFORNIA, SECRETARY

11:50AM   24   OF STATE, CERTIFICATE OF LIMITED PARTNERSHIP.

11:50AM   25        BOX 1.   NAME OF LIMITED PARTNERSHIP.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                  548


11:51AM    1        NATA LP.

11:51AM    2        BOX 2.    ADDRESS OF INITIAL DESIGNATED OFFICE IN

11:51AM    3   CALIFORNIA.

11:51AM    4        16430 MONTEREY ROAD, SUITE 5-MORGAN HILL, CALIFORNIA

11:51AM    5   95037.

11:51AM    6        DID I READ THAT CORRECTLY?

11:51AM    7   A.   YES, YOU DID.

11:51AM    8   Q.   MS. HOLLIMAN, IF YOU COULD ZOOM IN ON THE MIDDLE, PLEASE.

11:51AM    9        AT THE BOTTOM WHERE IT READS GENERAL PARTNERS NAME DESTRO,

11:51AM   10   LLC, ADDRESS 16430 MONTEREY ROAD, SUITE 5-MORGAN HILL,

11:51AM   11   CALIFORNIA, 95037.

11:51AM   12        DID I READ THAT CORRECTLY?

11:51AM   13   A.   YES.

11:51AM   14   Q.   AND, MS. HOLLIMAN, IF YOU COULD ZOOM IN AT THE BOTTOM.

11:51AM   15        EXECUTION BELOW THAT BOX 7.     I DECLARE I AM THE PERSON WHO

11:52AM   16   EXECUTED THIS INSTRUMENT WHICH EXECUTION IS MY ACT AND DEED.

11:52AM   17        DATE:    11/21/08.

11:52AM   18        SIGNATURE OF GENERAL PARTNER.     THERE'S A SIGNATURE AND TO

11:52AM   19   THE RIGHT WHERE IT SAYS TYPE OR PRINT NAME OF GENERAL PARTNER

11:52AM   20   IT READS GOYKO KUBUROVICH, MANAGING MEMBER OF DESTRO, LLC.

11:52AM   21        DID I READ THAT CORRECTLY?

11:52AM   22   A.   YES, YOU DID.

11:52AM   23                MR. SIMEON:   YOUR HONOR, THE GOVERNMENT MOVES INTO

11:52AM   24   EVIDENCE PAGE 38-1 AND THIS IS A BANK RECORD ACCOMPANIED BY A

11:52AM   25   902(11) CERTIFICATE AND THE BATES NUMBER IS 13745.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                       549


11:52AM    1                THE COURT:    I'M SORRY?

11:52AM    2                MR. SIMEON:   38-1.

11:52AM    3                THE COURT:    38-1.

11:52AM    4                MR. SIMEON:   AND THE CORRESPONDING BATES NUMBER IS

11:52AM    5   13745.

11:53AM    6                THE COURT:    ANY OBJECTION?

11:53AM    7                MR. NICK:    SUBMIT IT, YOUR HONOR.

11:53AM    8                MS. GILG:    SUBMIT IT.

11:53AM    9                THE COURT:    IT'S RECEIVED AND ADMITTED.   IT MAY BE

11:53AM   10   PUBLISHED.

11:53AM   11        (GOVERNMENT'S EXHIBIT 38-1 WAS RECEIVED IN EVIDENCE.)

11:53AM   12   BY MR. SIMEON:

11:53AM   13   Q.   MS. HOLLIMAN, CAN YOU PLEASE PULL UP 38-1.      THANK YOU.

11:53AM   14   AND IF YOU COULD ZOOM IN AT THE TOP.

11:53AM   15        IN THE UPPER LEFT IT READS PINNACLE BANK WITH THE ADDRESS

11:53AM   16   AND TO THE RIGHT ACCOUNT NUMBER 202001269.

11:53AM   17        BELOW THAT ACCOUNT OWNER'S NAME AND ADDRESS.        DESTRO,

11:53AM   18   LLC., 61430 MONTEREY, SUITE 5, MORGAN HILL, CALIFORNIA, 95037.

11:53AM   19        AND IN THE LOWER LEFT HERE IT READS ACCOUNT CLOSED DATE

11:54AM   20   11/30/09.    THE REASON:    NO LONGER NEEDED.   TRANSFER FUNDS TO

11:54AM   21   202001277 PER BATZI.

11:54AM   22        DID I READ THAT CORRECTLY?

11:54AM   23   A.   YES, YOU DID.

11:54AM   24   Q.   MS. HOLLIMAN, CAN YOU ZOOM IN ON THE BOTTOM HALF OF THE

11:54AM   25   PAGE.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                   550


11:54AM    1          ON THE RIGHT IN THE SIGNATURE AREA THERE WAS ONE LINE

11:54AM    2   COMPLETED, KRISTEL ELIZABETH KUBUROVICH WITH A SIGNATURE ABOVE,

11:54AM    3   AND IN THE LOWER LEFT THERE IS ANOTHER SIGNATURE AND BELOW THAT

11:54AM    4   THE NAME TYPED KRISTEL ELIZABETH KUBUROVICH WITH THE DATE OF

11:54AM    5   FEBRUARY 12TH, 2009.

11:54AM    6          DID I READ THAT CORRECTLY?

11:54AM    7   A.     YES, YOU DID.

11:54AM    8   Q.     AND, MS. KIKUGAWA, IS THIS ONE OF THE RECORDS THAT YOU

11:54AM    9   REVIEWED?

11:54AM   10   A.     YES, IT IS.

11:54AM   11   Q.     AND WHAT TYPE OF RECORD IS THIS SPECIFICALLY?

11:55AM   12   A.     THIS IS A SIGNATURE CARD FOR A BANK ACCOUNT.

11:55AM   13   Q.     AND THAT DETERMINES WHO HAS CONTROL OF THE ACCOUNT?

11:55AM   14   A.     IT DETERMINES WHO HAS SIGNING AUTHORITY OVER THE ACCOUNT,

11:55AM   15   YES.

11:55AM   16   Q.     THANK YOU.

11:55AM   17               MR. SIMEON:    YOUR HONOR, THE GOVERNMENT MOVES INTO

11:55AM   18   EVIDENCE EXHIBIT 28-10 CORRESPONDING BATES NUMBER IS 011487.

11:55AM   19   THIS IS ALSO ACCOMPANIED BY A 902(11) CERTIFICATE.

11:55AM   20               MR. NICK:    SUBMIT IT, YOUR HONOR.

11:55AM   21               MS. GILG:    NO OBJECTION, YOUR HONOR.

11:55AM   22               THE COURT:    THIS IS RECEIVED AND ADMITTED.   IT MAY

11:55AM   23   BE PUBLISHED.

11:55AM   24          (GOVERNMENT'S EXHIBIT 28-10 WAS RECEIVED IN EVIDENCE.)

11:55AM   25   BY MR. SIMEON:



                                    UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                    551


11:55AM    1   Q.   MS. HOLLIMAN, IF YOU COULD ZOOM IN AT THE TOP 4568,

11:55AM    2   PLEASE.

11:55AM    3        IN THE UPPER RIGHT IT READS ACCOUNT 202001277.

11:55AM    4        STATEMENT PERIOD 10/31/09 TO 11/30/09.

11:56AM    5        ON THE LEFT IT READS NATA LP, 16430 MONTEREY STREET, SUITE

11:56AM    6   5, MORGAN HILL, CALIFORNIA 95037.

11:56AM    7        DID I READ THAT CORRECTLY?

11:56AM    8   A.   YES, YOU DID.

11:56AM    9   Q.   AND, MS. HOLLIMAN, IF YOU COULD ZOOM IN ON THE BOTTOM

11:56AM   10   HALF, PLEASE.

11:56AM   11        UNDER OTHER CREDITS DATE 11/30/2009.      AMOUNTS 100.

11:56AM   12   DESCRIPTION:    MISCELLANEOUS CREDIT FROM CLOSED ACCOUNT

11:56AM   13   202001269/BATZI.

11:56AM   14        DID I READ THAT CORRECTLY?

11:56AM   15   A.   YES, YOU DID.

11:56AM   16                MR. SIMEON:   YOUR HONOR, THE GOVERNMENT MOVES

11:56AM   17   EXHIBIT 49-1 INTO EVIDENCE.      THIS IS ANOTHER BANK RECORD

11:56AM   18   ACCOMPANIED BY A 902(11) CERTIFICATE.

11:57AM   19                MR. NICK:    SUBMIT IT, YOUR HONOR.

11:57AM   20                MS. GILG:    NO OBJECTION, YOUR HONOR.

11:57AM   21                THE COURT:    IT'S RECEIVED AND ADMITTED.   IT MAY BE

11:57AM   22   PUBLISHED.

11:57AM   23        (GOVERNMENT'S EXHIBIT 49-1 WAS RECEIVED IN EVIDENCE.)

11:57AM   24   BY MR. SIMEON:

11:57AM   25   Q.   THIS PAGE IS HANDWRITTEN AND APPEARS TO READ NATA LP,



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                   552


11:57AM    1   16430 MONTEREY ROAD, NUMBER 5, MORGAN HILL, CALIFORNIA 95037.

11:57AM    2        ROSE SEPULVEDA, PINNACLE BANK.

11:57AM    3        TO THE RIGHT IS THE DATE FEBRUARY 12TH, 2009.

11:57AM    4        AND IT READS:    THIS CORRESPONDENCE SHALL CONFIRM THAT

11:57AM    5   KRISTEL KUBUROVICH IS A MANAGER MEMBER OF NATA LP.

11:57AM    6        2/12/09.   WITH A SIGNATURE AND THE SIGNATURE THAT IS

11:57AM    7   GOYKO KUBUROVICH.

11:57AM    8        DID I READ THAT CORRECTLY?

11:57AM    9   A.   YES, YOU DID.

11:57AM   10   Q.   MS. HOLLIMAN, CAN YOU RETURN TO 59-1, PLEASE.

11:58AM   11        WE LEFT OFF AT THE MIDDLE BOX.     COULD YOU EXPLAIN THE

11:58AM   12   REMAINING ARROWS AND WHAT IS HAPPENING AFTER THAT?

11:58AM   13   A.   YES.   FROM THE MIDDLE BOX SOME OF THIS I DO THINK THAT WE

11:58AM   14   WENT THROUGH, BUT 500,000 WENT TO LIECHTENSTEIN; 400,000 CAME

11:58AM   15   BACK FROM LIECHTENSTEIN; 50,000 CAME OUT OF THAT ACCOUNT

11:58AM   16   INTO -- WENT TO STEWART TITLE FOR THE EAGLE RIDGE HOUSE;

11:58AM   17   591,000 WENT DOWN TO NATA LP, AND THEN FROM NATA LP 597,000

11:58AM   18   WENT TO STEWART TITLE FOR THE PURCHASE OF THE EAGLE RIDGE

11:58AM   19   HOUSE.

11:58AM   20   Q.   CAN YOU ZOOM BACK UP, PLEASE.

11:58AM   21        AND SO THAT WAS THE BOX IN THE LOWER RIGHT THAT YOU WERE

11:58AM   22   EXPLAINING; IS THAT CORRECT?

11:58AM   23   A.   THAT'S CORRECT, YES.

11:58AM   24   Q.   AND THEN WHAT IS THE FINAL BOX ON THE RIGHT?

11:58AM   25   A.   THE FINAL BOX ON THE RIGHT IS THE ONE THAT SAYS



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                     553


11:58AM    1   EAGLE RIDGE HOUSE, AND IT'S IN GREEN, AND ALL THE FUNDS WERE

11:59AM    2   TRACED BACK.

11:59AM    3               MR. NICK:    YOUR HONOR, I'M GOING TO OBJECT TO THE

11:59AM    4   TESTIMONY ON THE SAME GROUNDS AS BEFORE.     THIS IS CALLING FOR

11:59AM    5   AN ULTIMATE CONCLUSION.

11:59AM    6               THE COURT:   OVERRULED.

11:59AM    7               MR. NICK:    THANK YOU.

11:59AM    8               THE COURT:   I THINK THAT THE DOCUMENT SPEAKS FOR

11:59AM    9   ITSELF, "ALL FUNDS TRACED."

11:59AM   10        I THINK THAT'S DIFFERENT FROM YOUR PREVIOUS OBJECTION.

11:59AM   11               MR. NICK:    VERY WELL, YOUR HONOR.

11:59AM   12   BY MR. SIMEON:

11:59AM   13   Q.   AND, MS. KIKUGAWA, JUST TO CLARIFY, WHEN YOU DID YOUR

11:59AM   14   ANALYSIS OF THE BANK RECORDS, WERE YOU LOOKING AT THE PURPOSE

11:59AM   15   OR THE REASON THAT FUNDS WERE TRANSFERRED?

11:59AM   16   A.   NO.    IT WAS JUST FOLLOWING THE FUNDS.      JUST FOLLOWING THE

11:59AM   17   MONEY.

11:59AM   18   Q.   AND YOU STARTED WITH THE MONEY THAT WAS USED TO PURCHASE

11:59AM   19   THE 7170 EAGLE RIDGE HOUSE; IS THAT CORRECT?

11:59AM   20   A.   ONE OF THE TASKS, YES.

11:59AM   21   Q.   FOR THIS TASK?

11:59AM   22   A.   YES.

11:59AM   23   Q.   AND THEN YOU WORKED BACKWARDS?

11:59AM   24   A.   THAT IS CORRECT.

11:59AM   25   Q.   AND WHEN YOU SAY ALL FUNDS TRACED TO GOYKO KUBUROVICH, YOU



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA DIRECT BY MR. SIMEON                                     554


11:59AM    1   MEAN THAT THOSE FUNDS ALL GO BACK TO THE ORIGINAL 0505 ACCOUNT?

11:59AM    2   A.   THAT IS CORRECT, YES.

11:59AM    3   Q.   THANK YOU.

11:59AM    4        NO FURTHER QUESTIONS, YOUR HONOR.

11:59AM    5              THE COURT:    ALL RIGHT.   WHY DON'T WE TAKE OUR NOON

12:00PM    6   RECESS AT THIS TIME, LADIES AND GENTLEMEN, AND THEN WE'LL

12:00PM    7   ENGAGE CROSS-EXAMINATION.

12:00PM    8        AS I SAID, IF YOU COULD COLLECT YOURSELVES DOWNSTAIRS SUCH

12:00PM    9   THAT WE CAN CALL YOU UP AND HOPEFULLY START YOU NO LATER THAN A

12:00PM   10   QUARTER PAST THE HOUR, 1:00 O'CLOCK, I WOULD BE GRATEFUL.        SO

12:00PM   11   WE'LL BE IN RECESS.     HAVE A GOOD LUNCH.   I'LL SEE YOU BACK

12:00PM   12   THEN.

12:38PM   13        (LUNCH RECESS TAKEN AT 12:00 P.M.)

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                          555


12:38PM    1                               AFTERNOON SESSION

01:16PM    2        (JURY IN AT 1:16 P.M.)

01:16PM    3                THE CLERK:    COME TO ORDER.   COURT IS AGAIN IN

01:16PM    4   SESSION.

01:16PM    5                THE COURT:    ALL RIGHT.   PLEASE BE SEATED.   WE'RE

01:16PM    6   BACK ON THE RECORD.       COUNSEL AND THE DEFENDANTS ARE PRESENT,

01:16PM    7   AND THE JURY AND ALTERNATE ARE PRESENT.

01:16PM    8        MR. NICK, YOU WOULD LIKE TO CROSS-EXAMINE?

01:16PM    9                MR. NICK:    YES, I WOULD.   THANK YOU VERY MUCH, YOUR

01:17PM   10   HONOR.

01:17PM   11                              CROSS-EXAMINATION

01:17PM   12   BY MR. NICK:

01:17PM   13   Q.   GOOD AFTERNOON, MA'AM.

01:17PM   14   A.   GOOD AFTERNOON.

01:17PM   15   Q.   IS IT KIKUGAWA?

01:17PM   16   A.   IT'S KIKUGAWA.

01:17PM   17   Q.   KIKUGAWA.    ALL RIGHT.    I WAS TRYING TO BE PHONETIC.

01:17PM   18   FORGIVE ME IF I --

01:17PM   19   A.   THAT'S FINE.    IT'S A MOUTHFUL.

01:17PM   20   Q.   KIKUGAWA?

01:17PM   21   A.   YES.

01:17PM   22   Q.   ALL RIGHT.    ALL RIGHT.    I WANTED TO START FROM THE

01:17PM   23   BEGINNING.    AND WHAT I WANTED TO ASK YOU IS WHEN WAS IT THAT

01:17PM   24   YOU WERE FIRST ASKED TO TAKE A LOOK AT WHAT YOU HAD DESCRIBED

01:17PM   25   AS VOLUMINOUS RECORDS BELONGING TO MR. GOYKO KUBUROVICH?



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                      556


01:17PM    1   A.   IT WAS IN APPROXIMATELY AUGUST OF 2014.

01:17PM    2   Q.   OKAY.    AND DID YOU COMPLETE YOUR REVIEW OF THOSE RECORDS

01:18PM    3   BACK IN 2014?

01:18PM    4   A.   NO.    I BELIEVE THAT IT WENT ON INTO SOME TIME IN 2015.

01:18PM    5   Q.   ALL RIGHT.   AND THEN WERE YOU ASKED AFTER 2015 TO REVIEW

01:18PM    6   THEM AGAIN?

01:18PM    7   A.   I WAS ASKED -- GOSH.    I DON'T REALLY RECALL THE DATES BUT

01:18PM    8   PROBABLY SOME TIME LATE 2017 OR EARLY THIS YEAR.

01:18PM    9   Q.   SO FROM 2015 TO 2017 THERE WAS NO REQUEST FROM ANY

01:18PM   10   GOVERNMENT AGENCY FOR YOU TO LOOK AT THOSE RECORDS, WOULD THAT

01:18PM   11   BE CORRECT?

01:18PM   12   A.   AND ACTUALLY THE INITIAL REVIEW PROBABLY WENT TO SOME TIME

01:18PM   13   IN 2016.

01:18PM   14   Q.   ALL RIGHT.   AND AFTER YOU WERE COMPLETED, THERE WAS A

01:18PM   15   PERIOD OF APPROXIMATELY A YEAR AND A HALF IT SOUNDS LIKE, AND

01:18PM   16   THEN YOU WERE ASKED AGAIN TO LOOK AT THEM?

01:18PM   17   A.   I THINK THAT'S CORRECT, YES.

01:18PM   18   Q.   ALL RIGHT.   AND WERE YOU TOLD WHY IT WAS NECESSARY TO

01:18PM   19   REVIEW THEM AGAIN?

01:18PM   20   A.   I DON'T THINK THERE WAS ANYTHING NEW OR DIFFERENT FROM THE

01:18PM   21   INITIAL TIME.

01:18PM   22   Q.   ALL RIGHT.   SO YOU WERE BASICALLY ASKED TO REVIEW THE

01:18PM   23   RECORDS AGAIN?

01:18PM   24   A.   YES.

01:18PM   25   Q.   VERY WELL.   NOW, THE RECORDS THAT YOU LOOKED AT, ARE



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                      557


01:19PM    1   THEY -- OH, I CAN JUST POINT TO THEM.      DO THEY CONSIST OF THIS

01:19PM    2   BOX RIGHT HERE (INDICATING)?

01:19PM    3   A.   AS I INDICATED, THERE WERE MORE RECORDS INITIALLY, BUT

01:19PM    4   THOSE WERE THE ONES THAT ULTIMATELY WERE NECESSARY FOR THE TASK

01:19PM    5   THAT I WAS ASSIGNED.

01:19PM    6   Q.   NOW, CAN YOU TELL ME IN BANKER BOX VOLUME HOW MANY MORE

01:19PM    7   BANKER BOXES THERE WERE MORE THAN THAT?

01:19PM    8   A.   A LOT OF THE DOCUMENTS ARE ELECTRONIC SO SOMETIMES IT'S A

01:19PM    9   LITTLE DIFFICULT TO SAY, BUT I WOULD JUST A VERY ROUGH GUESS

01:19PM   10   THREE TO FIVE.

01:19PM   11   Q.   AND OUT OF THREE TO FIVE, ONE ENDED UP BEING THE RELEVANT

01:19PM   12   INFORMATION?

01:19PM   13   A.   THAT IS CORRECT, YES.

01:19PM   14   Q.   ALL RIGHT.   NOW, THIS ISN'T THE FIRST TIME THAT YOU'VE

01:20PM   15   DONE FORENSIC ACCOUNTING.     I MEAN, WE'VE HEARD YOUR LONG

01:20PM   16   ILLUSTRIOUS CAREER, AND I'M SURE THAT YOU'VE DONE IT BEFORE;

01:20PM   17   RIGHT?

01:20PM   18   A.   YES, I HAVE.

01:20PM   19   Q.   AND I HAVE THIS FEELING THAT YOU'VE LOOKED AT CASES THAT

01:20PM   20   HAVE HAD MORE THAN 20 BANKER BOXES IN RECORDS?

01:20PM   21   A.   THAT'S CORRECT, YES.

01:20PM   22   Q.   AND AT WHAT POINT DO YOU CALL THEM VOLUMINOUS, WHEN IT

01:20PM   23   GETS TO THREE, OR FIVE, OR ONE?

01:20PM   24   A.   I -- AND AGAIN, WE LOOK AT IT MORE IN TERMS OF THE

01:20PM   25   ELECTRONIC RECORDS, I BELIEVE, NOT NECESSARILY, ESPECIALLY IN



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                       558


01:20PM    1   TODAY'S TIME, THE BANKER'S BOXES.    BUT I THINK WHEN IT GETS TO

01:20PM    2   BE IN EXCESS OF TEN BANK ACCOUNTS WITH NUMEROUS TRANSACTIONS I

01:20PM    3   CONSIDER VOLUMINOUS.

01:20PM    4   Q.   SO USUALLY WHEN THE RECORDS INCLUDE MORE THAN TEN BANK

01:20PM    5   ACCOUNTS AS A RESULT OF ALL OF THE STATEMENTS THAT ARE

01:21PM    6   GENERATED BY THOSE NUMBER OF BANK ACCOUNTS IT GROWS TO WHAT YOU

01:21PM    7   HAVE LABELED VOLUMINOUS; CORRECT?

01:21PM    8   A.   YES.

01:21PM    9   Q.   ALL RIGHT.    NOW, ALL OF THE CHARTS AND INFORMATION THAT

01:21PM   10   YOU'VE TESTIFIED TO HERE TODAY, YOU WERE ABLE TO FIND I'LL SAY

01:21PM   11   99 PERCENT OF IT IN BANK RECORDS.    WOULD THAT BE CORRECT?

01:21PM   12   A.   THERE WERE A LOT OF OTHER RECORDS THAT COME INTO PLAY AS

01:21PM   13   WELL, AND I THINK WE DID TALK ABOUT SOME OF THEM.    THEY WOULD

01:21PM   14   BE DIFFERENT BUSINESS FILINGS, DIFFERENT ESCROW STATEMENTS,

01:21PM   15   DIFFERENT --

01:21PM   16   Q.   I'M SORRY.    E-MAILS?

01:21PM   17   A.   SOME OF THE RECORDS DID INCLUDE E-MAILS, YES.

01:22PM   18   Q.   AND THE TRANSFERS OF THE MONEY THAT YOU HAVE TALKED ABOUT

01:22PM   19   PRINCIPALLY TO LIECHTENSTEIN, RIGHT, YOU WERE ABLE TO READILY

01:22PM   20   SEE ON A BANK STATEMENT THAT THAT TRANSFER HAD OCCURRED?

01:22PM   21   A.   YES, I WAS.

01:22PM   22   Q.   ALL RIGHT.    ALMOST ALL OF THE -- I THINK ALL OF THE BANK

01:22PM   23   TRANSFERS THAT YOU TESTIFIED TO, THEY WERE ONES THAT YOU WERE

01:22PM   24   READILY ABLE TO IDENTIFY RIGHT OUT OF BANK RECORDS; CORRECT?

01:22PM   25   A.   THAT IS CORRECT, YES.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                    559


01:22PM    1   Q.   SO LET ME ASK YOU A COUPLE OF OTHER QUESTIONS ABOUT

01:22PM    2   BANKING.

01:22PM    3        SOMEBODY COULD WITHDRAW ALL OF THE MONEY OUT OF AN ACCOUNT

01:22PM    4   IN CASH; CORRECT?

01:22PM    5   A.   THEY CAN, YES.

01:22PM    6   Q.   AND THAT WOULD GENERATE A REPORT TO A PLACE CALLED FINCEN,

01:22PM    7   WHICH I STILL DON'T KNOW WHAT IT STANDS FOR, BUT IT'S

01:22PM    8   FINANCIAL -- IT'S A FINANCIAL NERVE CENTER OF THE FEDERAL

01:22PM    9   GOVERNMENT THAT RECEIVES ALL OF THOSE TYPES OF INFORMATION?

01:22PM   10   A.   YES, IT'S THE FINANCIAL CRIMES ENFORCEMENT NETWORK, I

01:22PM   11   BELIEVE IT IS THE ACRONYM.

01:22PM   12   Q.   ALL RIGHT.   AND THEN THE INFORMATION SITS THERE UNTIL SOME

01:23PM   13   DAY SOMEBODY DECIDES TO DO A FEDERAL INVESTIGATION INTO ONE OF

01:23PM   14   THOSE AGENCIES, AND THEY CAN ACCESS TO THEM AND TO LOOK TO SEE

01:23PM   15   WHAT CASH TRANSACTIONS HAVE BEEN REPORTED?

01:23PM   16   A.   THAT'S CORRECT, YES.

01:23PM   17   Q.   AND A WITHDRAW OF $10,000 OR MORE GENERATES A CASH

01:23PM   18   TRANSACTION REPORT THAT GOES TO FINCEN; IS THAT CORRECT?

01:23PM   19   A.   THAT IS CORRECT, YES.

01:23PM   20   Q.   AND WHAT I WANTED TO ASK YOU ALSO IN YOUR CAREER I'M SURE

01:23PM   21   YOU'VE SEEN CASES WHERE PEOPLE TRANSFERRED MONEY AROUND WHERE

01:23PM   22   IT WASN'T READILY APPARENT FROM THEIR BANK STATEMENTS.

01:23PM   23        WOULD THAT BE CORRECT?

01:23PM   24   A.   I'M NOT SURE IF I UNDERSTAND YOUR QUESTION.    I THINK THAT

01:23PM   25   GENERALLY THE TRANSFERS ARE APPARENT ON THE BANK STATEMENT.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                           560


01:23PM    1   Q.   I WOULD SAY THE TRACING TO A SEPARATE ACCOUNT WOULD BE

01:23PM    2   MAYBE A BETTER WAY OF SAYING IT?

01:23PM    3   A.   IT MAY TAKE SOME LAYERS OF TRACE.

01:23PM    4   Q.   WHILE HERE IT WAS READILY APPARENT?

01:23PM    5   A.   IT TOOK SEVERAL LAYERS OF TRACING TO DETERMINE THE

01:23PM    6   ORIGINAL SOURCE OF IT.

01:23PM    7   Q.   OKAY.    SO, FOR EXAMPLE, SOMEBODY COULD THEORETICALLY

01:24PM    8   WITHDRAW A MILLION DOLLARS IN CASH AND DISTRIBUTE IT AMONGST

01:24PM    9   BANK ACCOUNTS THAT ARE NOT CONTROLLED BY THEM AND THEN WIRE THE

01:24PM   10   MONEY OUT OF THOSE BANK ACCOUNTS AT THE REQUEST OF

01:24PM   11   COCONSPIRATORS FOR THE MONEY TO EVENTUALLY WIND UP IN

01:24PM   12   LIECHTENSTEIN; CORRECT?

01:24PM   13   A.   THAT IS CORRECT.

01:24PM   14   Q.   AND THAT DIDN'T OCCUR HERE; RIGHT?

01:24PM   15   A.   THE TRANSFERS ARE EXACTLY WHAT I WALKED THROUGH.         THEY

01:24PM   16   WENT FROM ONE ACCOUNT TO ANOTHER ACCOUNT AND THEN TO

01:24PM   17   LIECHTENSTEIN BACK TO LIECHTENSTEIN.

01:24PM   18   Q.   IT IS ILLEGAL TO TAKE CASH OUT OF THE UNITED STATES

01:24PM   19   WITHOUT DECLARING IT TO CUSTOMS OVER A CERTAIN AMOUNT.         I

01:24PM   20   FORGET WHAT IT IS.    I THINK IT'S 40,000 OR 10,000.     YOU

01:24PM   21   PROBABLY KNOW IT BETTER THAN ME.

01:24PM   22                MR. SIMEON:   OBJECTION, YOUR HONOR.   IT CALLS FOR A

01:24PM   23   LEGAL CONCLUSION.

01:24PM   24                THE COURT:    SUSTAINED.   LACK OF FOUNDATION.

01:25PM   25   BY MR. SIMEON:



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                       561


01:25PM    1   Q.   I'LL ASK IT THIS WAY.    ARE YOU FAMILIAR WITH THE LAWS THAT

01:25PM    2   CONTROL THE REMOVAL OF CASH FROM THE UNITED STATES?

01:25PM    3   A.   I AM VERY VAGUELY FAMILIAR.    I WOULD NOT BE COMFORTABLE

01:25PM    4   WITH SAYING WHAT THOSE DOLLAR AMOUNTS ARE.     I AM NOT FAMILIAR.

01:25PM    5   Q.   WITHOUT REFERRING TO THE DOLLAR AMOUNT, THERE IS A

01:25PM    6   PROHIBITION OF TAKING CASH OUT OF THE UNITED STATES WITHOUT

01:25PM    7   DECLARING IT OVER A CERTAIN AMOUNT?

01:25PM    8   A.   THAT IS MY UNDERSTANDING, YES.

01:25PM    9   Q.   NOW, WHAT I WANTED TO SHOW YOU, MS. KIKUGAWA, IF I COULD

01:25PM   10   SHOW YOU WHAT HAS BEEN MARKED AS GOVERNMENT'S EXHIBIT 58-215.

01:26PM   11   I DON'T KNOW IF THIS IS ON, YOUR HONOR.     OH, YES, IT IS.   THERE

01:26PM   12   WE GO.   ALL RIGHT.

01:26PM   13        SO THIS AMOUNT -- FIRST OF ALL, WHO CREATED THIS CHART?

01:26PM   14   A.   I CREATED THE CHART.

01:26PM   15   Q.   AND YOU HAVE A LABEL HERE THAT SAYS BANK ACCOUNTS AND IT

01:26PM   16   HAS $775,960.57; CORRECT?

01:26PM   17   A.   THAT IS CORRECT, YES.

01:26PM   18   Q.   AND WHAT YOU DID HERE IS YOU LUMPED TOGETHER ANY BANK

01:26PM   19   ACCOUNT, WHETHER IT WAS IN THE DEFENDANT GOYKO KUBUROVICH'S

01:26PM   20   NAME OR NOT AS LONG AS YOU COULD TRACE MONEY FROM HIS ACCOUNT

01:26PM   21   HAVING GONE INTO IT; IS THAT CORRECT?

01:26PM   22   A.   IT INCLUDED THE BANK ACCOUNTS FOR WHICH HE WAS A SIGNOR

01:26PM   23   AND IT ALSO INCLUDED BANK ACCOUNTS WHERE THE FUNDS WERE --

01:26PM   24   WHERE I WAS ABLE TO TRACE THE FUNDS BACK TO HIS BANK ACCOUNT TO

01:27PM   25   MR. KUBUROVICH'S BANK ACCOUNT.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                       562


01:27PM    1   Q.   SO, FOR EXAMPLE, YOU INCLUDED THE ACCOUNTS THAT WERE IN

01:27PM    2   THE NAME OF KRISTEL KUBUROVICH ON THERE; CORRECT?

01:27PM    3   A.   YES, I DID.

01:27PM    4   Q.   ALL RIGHT.    AND THEN YOU ALSO SAID YOU INCLUDED ACCOUNTS

01:27PM    5   THAT HE WAS A SIGNOR ON; CORRECT?

01:27PM    6   A.   YES.

01:27PM    7   Q.   AND WOULD THOSE BE CORPORATE ACCOUNTS?

01:27PM    8   A.   I BELIEVE THREE OF THEM WERE CORPORATE ACCOUNTS, YES.

01:27PM    9   Q.   ALL RIGHT.    AND IS IT YOUR TESTIMONY THAT WHEN SOMEBODY IS

01:27PM   10   A SIGNOR ON A CORPORATE ACCOUNT THEY HAVE ABSOLUTE CONTROL OVER

01:27PM   11   WHAT TO DO WITH THAT MONEY?

01:27PM   12   A.   NO, THAT WAS NOT MY TESTIMONY.

01:27PM   13   Q.   AND ACTUALLY, USUALLY -- WELL, NOT USUALLY.    CORPORATIONS

01:27PM   14   COULD HAVE SOMEBODY AS LOW AS A SECRETARY BE A SIGNOR ON AN

01:27PM   15   ACCOUNT.    YOU'VE HAD EXPERIENCE WITH THAT I PRESUME; CORRECT?

01:27PM   16   A.   I HAVE NOT WHERE SOMEBODY IS THE SECRETARY.    I HAVE NOT

01:27PM   17   HAD THAT EXPERIENCE.    IT IS POSSIBLE.

01:27PM   18   Q.   AND USUALLY CORPORATIONS MAKE DECISIONS AS BOARDS OR WHAT

01:27PM   19   HAVE NOT AS TO WHAT MONEY GETS TAKEN OUT; CORRECT?

01:28PM   20   A.   GENERALLY SOMEBODY IN THE CORPORATION MAKES THOSE

01:28PM   21   DETERMINATIONS, AND THEN OFTENTIMES OVER A CERTAIN LIMIT IT

01:28PM   22   WOULD TAKE DIFFERENT APPROVALS BELOW A CERTAIN LIMIT.    THE

01:28PM   23   APPROVAL MIGHT BE A DIFFERENT PROCESS, BUT YES.

01:28PM   24   Q.   AND I WANTED TO ASK YOU, I BELIEVE ONE OF THE ACCOUNTS --

01:28PM   25   AND SO JUST TO SUMMARIZE, THE $775,960 -- I'M SORRY, I'LL



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                       563


01:28PM    1   RESTATE IT.   $775,960.57 IN THE GREEN COLUMN ON GOVERNMENT'S

01:28PM    2   EXHIBIT 58-216 (SIC) IS ACCUMULATION OF ACCOUNTS THAT EITHER

01:28PM    3   MR. KUBUROVICH TRANSFERRED MONEY INTO THAT ARE NOT IN HIS NAME

01:28PM    4   OR CORPORATE ACCOUNTS INCLUDING THAT AS WELL; CORRECT?

01:28PM    5   A.   THAT IS CORRECT, YES.

01:28PM    6   Q.   ALL RIGHT.    SO WE'RE TAKING A LOOK HERE AT GOVERNMENT'S

01:28PM    7   EXHIBIT 58-207.    AND I THINK ONE OF THE ACCOUNTS YOU INCLUDED

01:29PM    8   IN HERE IS NATA LP; CORRECT?

01:29PM    9   A.   THAT IS CORRECT, YES.

01:29PM   10   Q.   ALL RIGHT.    DID YOU HAPPEN TO TAKE A LOOK AT WHO IS ON THE

01:29PM   11   SIGNATURE CARD FOR THAT ACCOUNT?

01:29PM   12   A.   YES, I DID.

01:29PM   13   Q.   AND THAT'S KRISTEL KUBUROVICH; CORRECT?

01:29PM   14   A.   YES, THAT IS CORRECT.

01:29PM   15   Q.   ALL RIGHT.    NOT GOYKO KUBUROVICH?

01:29PM   16   A.   NO, HE'S NOT A SIGNOR ON THAT ACCOUNT.

01:29PM   17   Q.   NOW, HE COULD HAVE BEEN PUT ON THERE IF SOMEBODY WANT --

01:29PM   18   IF KRISTEL WANTED TO?    THAT'S YOUR EXPERIENCE; CORRECT?

01:29PM   19   A.   HE COULD HAVE BEEN ADDED AS A SIGNOR ON THE ACCOUNT, YES.

01:29PM   20   Q.   AND THE OTHER ONE I WANTED TO ASK YOU ABOUT IS RIGHT HERE

01:29PM   21   WE'VE GOT MEDILEAF, INC., AND LET'S TALK ABOUT THE FIRST

01:29PM   22   ACCOUNT WHICH IS PINNACLE BANK ENDING IN 3513.

01:29PM   23        AND I SEE TWO NAMES THAT ARE ON THE SIGNATURE CARD,

01:30PM   24   GOYKO KUBUROVICH AND BRUCE ZIEGELMAN, WOULD THAT BE CORRECT?

01:30PM   25   A.   THAT IS CORRECT, YES.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                       564


01:30PM    1   Q.   AND DO YOU KNOW WHO TOOK OUT MORE MONEY?       WHO IS IT THAT

01:30PM    2   DID THE WITHDRAWALS, WAS IT GOYKO KUBUROVICH OR WAS IT

01:30PM    3   BRUCE ZIEGELMAN?

01:30PM    4   A.   ON THAT PARTICULAR ACCOUNT I DIDN'T DO AN EXACT THING TO

01:30PM    5   SEE HOW MUCH FOR EACH ONE, BUT I SAW BOTH OF THEIR NAMES MAKING

01:30PM    6   WITHDRAWALS AND SIGNING CHECKS.

01:30PM    7   Q.   AND DO YOU KNOW WHETHER THOSE CHECKS WERE RELATED TO

01:30PM    8   BUSINESS EXPENSES FOR MEDILEAF?

01:30PM    9   A.   I DON'T KNOW WHAT THE PURPOSE OF THE CHECKS WERE.

01:30PM   10   Q.   OKAY.   WERE YOU ABLE TO LOOK AT ANY OF THE FINANCIAL

01:30PM   11   RECORDS FOR MEDILEAF?

01:30PM   12   A.   NO, I WAS NOT.

01:30PM   13   Q.   DID YOU TAKE A LOOK AT ANY OF THE CORPORATE DOCUMENT TO

01:30PM   14   SEE WHO WAS IN CHARGE WITH MEDILEAF WITH RESPECT TO WHEN MONEY

01:30PM   15   COULD AND COULD NOT BE WITHDRAWN?

01:30PM   16   A.   NO, I DID NOT.

01:30PM   17   Q.   AND THERE'S ANOTHER ACCOUNT RIGHT BELOW 3513 AND THAT

01:30PM   18   WOULD BE 1897, AND I SEE GOYKO KUBUROVICH AND NEIL FORREST AND

01:31PM   19   PATTY KUBUROVICH AS SIGNORS; RIGHT?

01:31PM   20   A.   YES.

01:31PM   21   Q.   AND THIS IS ALSO TIED INTO AN ACCOUNT THAT IS ENTITLED

01:31PM   22   MEDILEAF; IS THAT CORRECT?

01:31PM   23   A.   THAT IS CORRECT.

01:31PM   24   Q.   AND WERE YOU ABLE TO DETERMINE WHO WAS SIGNING THE CHECKS

01:31PM   25   FOR THAT ACCOUNT?



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                     565


01:31PM    1   A.   YES.   ON THAT ACCOUNT THE MAJORITY OF THE CHECK OR

01:31PM    2   CERTAINLY MANY OF THE CHECKS THAT I RECALL WERE SIGNED BY

01:31PM    3   MR. KUBUROVICH.

01:31PM    4   Q.   AND THEY WEREN'T TO PAY HIMSELF FOR ANYTHING; CORRECT?

01:31PM    5   A.   IN SOME CASES THEY WERE, YES.

01:31PM    6   Q.   SUCH AS WHAT?

01:31PM    7   A.   I DON'T RECALL EXACTLY.     THERE WERE CHECKS THAT WERE

01:31PM    8   PAYABLE TO HIM.

01:31PM    9   Q.   AND YOU DON'T KNOW IF IT'S THE BUSINESS PAYING HIM BACK

01:31PM   10   FOR MONEY THAT HE HAD LOANED OR ANYTHING LIKE THAT?

01:31PM   11   A.   I DON'T KNOW THE PURPOSE OF THE DISBURSEMENTS.

01:31PM   12   Q.   THE BANK AMERICA ACCOUNT RIGHT BELOW WITH THE ENDING OF

01:31PM   13   9954, WAS THAT ALSO UNDER THE NAME OF MEDILEAF?

01:32PM   14   A.   YES, IT WAS.

01:32PM   15   Q.   AND THAT ONE INDICATED THAT GOYKO KUBUROVICH IS THE

01:32PM   16   PRESIDENT OF MEDILEAF; IS THAT CORRECT?

01:32PM   17   A.   YES, IT HAD.

01:32PM   18   Q.   AND IT ALSO HAD A COUPLE OF OTHER SIGNORS, GARY SALVADOR

01:32PM   19   AND PATRICIA KUBUROVICH; IS THAT CORRECT?

01:32PM   20   A.   YES.

01:32PM   21   Q.   AND ANY ONE OF THOSE INDIVIDUALS COULD WRITE CHECKS AND

01:32PM   22   WITHDRAW MONEY?

01:32PM   23   A.   THEY WOULD BE ALLOWED TO, YES.

01:32PM   24   Q.   THERE WERE A COUPLE OF OTHER ACCOUNTS OR CORPORATE NAMES

01:32PM   25   THAT I HAD WANTED TO ASK YOU ABOUT.     I SAW CORNERSTONE ON ONE



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                      566


01:32PM    1   OF YOUR SUMMARIES.

01:32PM    2   A.   YES.

01:32PM    3   Q.   ALL RIGHT.   IS CORNERSTONE AN ACCOUNT -- DID THEY CONTAIN

01:32PM    4   AN ACCOUNT THAT MR. KUBUROVICH HAD A SIGNATURE AUTHORITY FOR?

01:32PM    5   A.   YES.

01:32PM    6   Q.   ALL RIGHT.   AND THE TOTALITY OF THE TRANSACTIONS YOU

01:32PM    7   LISTED IT ON THE SUMMARY?

01:32PM    8   A.   I BELIEVE THERE WERE TWO CORNERSTONE ACCOUNTS THAT WERE

01:32PM    9   ANALYZED AND, YES, THE TOTALITY OF THE TRANSACTIONS WERE LISTED

01:33PM   10   ON THOSE SCHEDULES.

01:33PM   11   Q.   ALL RIGHT.   WHAT ABOUT PIGGLY WIGGLY, WAS THAT ALSO AN

01:33PM   12   ACCOUNT FOR A BUSINESS THAT WAS HELD IN THE NAME OF

01:33PM   13   MR. KUBUROVICH?

01:33PM   14   A.   NO.

01:33PM   15   Q.   AND WHOSE NAME WAS PIGGLY WIGGLY HELD IN?

01:33PM   16   A.   PIGGLY WIGGLY WAS A PERSON THAT PAID PAYMENTS TO

01:33PM   17   CORNERSTONE.   SO THEY WERE NOT -- THEIR RECORDS WERE NOTHING

01:33PM   18   THAT WE LOOKED AT.    THEY WERE JUST MONTHLY CHECKS COMING IN

01:33PM   19   EACH MONTH FROM PIGGLY WIGGLY OF APPROXIMATELY $11,000.

01:33PM   20   Q.   ALL RIGHT.   AND WHAT ABOUT SSJ PROPERTIES?

01:33PM   21   A.   SSJ PROPERTIES.   EACH MONTH A CHECK FOR APPROXIMATELY

01:33PM   22   11,000 WOULD COME IN FROM PIGGLY WIGGLY, AND THEN A CHECK WOULD

01:33PM   23   GO OUT TO SSJ PROPERTIES FOR ABOUT $8,100, AND THEN THE

01:33PM   24   REMAINING 3,000 WAS SPLIT.    IT APPEARED TO BE SPLIT

01:33PM   25   APPROXIMATELY THREE WAYS.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                     567


01:33PM    1   Q.   NOW, WHAT I WANT TO ASK YOU, TOO, IS HAD YOU DONE ANY

01:34PM    2   ANALYSIS OF INCOME FLUCTUATIONS FOR MR. KUBUROVICH?     AND WHAT I

01:34PM    3   MEAN BY "FLUCTUATION," I MEAN BY LOOKING AT IT ONE YEAR AND

01:34PM    4   THEN THE NEXT YEAR AND THE YEAR AFTER THAT TO SEE IF THERE'S

01:34PM    5   ANY DIFFERENCE IN INCOME?

01:34PM    6   A.   NO, I DID NOT.

01:34PM    7   Q.   AND SO YOU WOULDN'T BE ABLE TO TELL ME, FOR EXAMPLE, IF IN

01:34PM    8   2016 MR. KUBUROVICH WAS MAKING X AMOUNT VERSUS 2009?

01:34PM    9   A.   NO, I WOULD NOT.

01:34PM   10   Q.   NEXT I WANT TO ASK YOU ABOUT EXHIBIT 59, AND THAT IS THE

01:34PM   11   CHART.   IS THIS THE CHART YOU CREATED YOURSELF, TOO?

01:35PM   12   A.   YES, IT IS.

01:35PM   13   Q.   FIRST I WANT TO ASK YOU ABOUT BELLEVUE CENTRE AND ASK YOU

01:35PM   14   IF YOU WERE ABLE TO LOOK AT ANY OF THE FINANCIAL RECORDS FOR

01:35PM   15   BELLEVUE CENTRE TO UNDERSTAND WHY THE $1,042,355 WERE PAID TO

01:35PM   16   MR. KUBUROVICH?

01:35PM   17   A.   THAT WAS SUBSEQUENT TO THE SALE OF A PIECE OF REAL

01:35PM   18   PROPERTY.

01:35PM   19   Q.   AND IT LOOKS LIKE HE GOT HIS CUT IN THAT; CORRECT?

01:35PM   20   A.   THAT IS CORRECT, YES.

01:35PM   21   Q.   AND WERE YOU ABLE TO LOOK AND DETERMINE WHEN WAS THE LAST

01:35PM   22   TIME THAT HE MADE A SALE OF THIS NATURE WITH AT LEAST A MILLION

01:35PM   23   DOLLARS?

01:35PM   24   A.   THIS PARTICULAR TRANSACTION WAS THE ONLY TRANSACTION THAT

01:35PM   25   I SAW WITH BELLEVUE.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                     568


01:35PM    1        THE NET AMOUNT WAS APPROXIMATELY A MILLION 8 AND THEN FROM

01:35PM    2   THERE 1,042,000 WAS TRANSFERRED INTO MR. KUBUROVICH'S 0505

01:35PM    3   ACCOUNT.

01:35PM    4   Q.   DID YOU EVER SEE ANY DOCUMENTS IN YOUR PERUSAL OF THE

01:35PM    5   RELEVANT DOCUMENTS IN THE BANKER'S BOX THAT WOULD INDICATE HOW

01:35PM    6   MUCH MR. KUBUROVICH WAS CLAIMING THAT HE WAS MAKING IN 2006,

01:36PM    7   FOR EXAMPLE?

01:36PM    8   A.   I DID NOT SEE ANYTHING LIKE THAT, NO.

01:36PM    9   Q.   WERE YOU ASKED TO ANALYZE HIS TAX RETURNS?

01:36PM   10   A.   NO.

01:36PM   11   Q.   NOW, I WANTED TO KEEP -- I WANT TO ASK YOU ANOTHER

01:36PM   12   QUESTION ABOUT BELLEVUE CENTRE.    WERE YOU ABLE TO LOOK AT ANY

01:36PM   13   DOCUMENTS TO INDICATE -- THAT WOULD INDICATE TO YOU WHETHER

01:36PM   14   ANYBODY IN THE KUBUROVICH FAMILY, MEANING GOYKO, HIS WIFE

01:36PM   15   TRISHIA, OR KRISTEL HAD LOANED ANY MONEY TO BELLEVUE CENTRE IN

01:36PM   16   THE YEARS PRIOR TO THIS PAYOUT OF $1,042,355?

01:36PM   17   A.   NO, I WAS NOT.

01:36PM   18   Q.   NOW, THE TRANSFER OF THE MONEY TO LIECHTENSTEIN, THAT

01:37PM   19   OCCURRED PRIOR TO MAY 15TH, 2009; CORRECT?

01:37PM   20   A.   I WOULD ACTUALLY HAVE TO LOOK AT THE EXACT DATE.   I DON'T

01:37PM   21   HAVE THAT DATE OFF THE TOP OF MY HEAD.

01:37PM   22   Q.   AND IT'S WHATEVER WAS REFLECTED ON --

01:37PM   23   A.   YES, YES.

01:37PM   24   Q.   -- ON YOUR SUMMARY?

01:37PM   25   A.   YES.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                     569


01:37PM    1   Q.   AND CONTINUING ON WITH THE LIECHTENSTEIN ACCOUNT, I

01:37PM    2   BELIEVE YOU WERE SHOWN A DOCUMENT WHICH INDICATED THAT

01:37PM    3   MR. GOYKO KUBUROVICH HAD POWER OF ATTORNEY OVER THE ACCOUNT?

01:37PM    4   A.   YES.

01:37PM    5   Q.   ALL RIGHT.   AND IN THE COURSE OF YOUR INVESTIGATION WERE

01:37PM    6   YOU ABLE TO INTERVIEW ANYBODY IN THE LIECHTENSTEIN BANK OR LOOK

01:37PM    7   AT ANY DOCUMENTS THAT WOULD GIVE ANY INDICATION AS TO THE

01:37PM    8   EXTENT OF A POWER OF ATTORNEY UNDER THE LAWS OF LIECHTENSTEIN?

01:37PM    9   A.   I WAS NOT, NO.

01:37PM   10   Q.   IS THERE ANY WAY FOR YOU TO TELL US WHETHER A POWER OF

01:38PM   11   ATTORNEY IS NECESSARY WHEN THE ACCOUNT WAS HELD BY A PERSON

01:38PM   12   UNDER THE AGE OF 25 IN THE COUNTRY OF LIECHTENSTEIN?

01:38PM   13   A.   I DON'T KNOW THAT.

01:38PM   14   Q.   AND CAN YOU TELL US WHETHER UNDER THE LAWS OF

01:38PM   15   LIECHTENSTEIN THE POWER OF ATTORNEY EXPIRES AFTER A CERTAIN

01:38PM   16   AMOUNT OF TIME?

01:38PM   17   A.   I DON'T KNOW THAT EITHER.

01:38PM   18   Q.   NOW, JUST GENERALLY SPEAKING WITH THE POWER OF ATTORNEY,

01:38PM   19   FOR EXAMPLE, LET'S GO BACK HERE TO THE UNITED STATES, THAT

01:38PM   20   DOESN'T MAKE THE PERSON THE OWNER OF THE ACCOUNT; CORRECT?

01:38PM   21   A.   THAT IS CORRECT.

01:38PM   22   Q.   THEY GENERALLY GET THE AUTHORITY TO WITHDRAW AND DEPOSIT

01:38PM   23   MONEY INTO THE ACCOUNT BUT THAT AUTHORITY IS TIED TO THE

01:38PM   24   ACCOUNT HOLDER?

01:38PM   25   A.   I'M SORRY, I'M NOT SURE I TOTALLY FOLLOWED YOUR QUESTION.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                        570


01:38PM    1   Q.   CERTAINLY.   MAYBE JUST TO PUT IT TO YOU THIS WAY, IF THE

01:38PM    2   ACCOUNT HOLDER SAYS THIS IS YOUR POWER OF ATTORNEY AND I LET

01:38PM    3   YOU TAKE OUT $100 FROM MY ACCOUNT, THAT'S THE LIMIT OF THAT

01:39PM    4   PERSON'S AUTHORITY; CORRECT?

01:39PM    5   A.   WHATEVER THE AMOUNT WAS SET UP WOULD BE.       IT WOULDN'T

01:39PM    6   NECESSARILY BE $100, BUT, YES, THAT'S MY UNDERSTANDING.

01:39PM    7   Q.   SO GENERALLY IF A PERSON IS GIVEN A POWER OF ATTORNEY AND

01:39PM    8   THEY TAKE MORE THAN THEY WERE ENTITLED TO, THAT USUALLY

01:39PM    9   PRESENTS CRIMINAL ISSUES AS TO WHETHER THE PERSON IS STEALING

01:39PM   10   THE MONEY FROM THE ACCOUNT HOLDER OR NOT?

01:39PM   11              MR. SIMEON:    OBJECTION, YOUR HONOR.    IT CALLS FOR A

01:39PM   12   LEGAL CONCLUSION.

01:39PM   13              THE COURT:    SUSTAINED.

01:39PM   14   BY MR. NICK:

01:39PM   15   Q.   IT'S THE ACCOUNT HOLDER WHO CONTROLS WHEN THE MONEY IS

01:39PM   16   TAKEN OUT BY THE PERSON WHO HOLDS THE POWER OF ATTORNEY; TRUE?

01:39PM   17   A.   I'M NOT SURE THAT I EVEN UNDERSTAND FOR SURE WHO HAS THE,

01:39PM   18   QUOTE, "CONTROL."    THE POWER OF ATTORNEY IS GIVEN BY THE HOLDER

01:39PM   19   OF THE ACCOUNT.

01:40PM   20   Q.   NOW, THE MONEY COMES BACK FROM LIECHTENSTEIN INTO THE

01:40PM   21   UNITED STATES WITHIN GENERALLY A SHORT AMOUNT OF TIME; IS THAT

01:40PM   22   CORRECT?

01:40PM   23   A.   THAT IS CORRECT, YES.

01:40PM   24   Q.   ALL RIGHT.   AND CAN YOU GIVE ME AN ESTIMATE AS TO HOW LONG

01:40PM   25   IT TOOK FOR IT TO COME BACK?



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                     571


01:40PM    1   A.   AGAIN, I WOULD HAVE TO LOOK AT THE EXACT DATES BUT BY

01:40PM    2   MY -- IT IS WHAT IS REFLECTED ON THE SCHEDULES.    BY MY

01:40PM    3   RECOLLECTION IT WAS UNDER SIX MONTHS.

01:40PM    4   Q.   AND WAS THERE ANYTHING GOING ON WITH THE BANKING INDUSTRY

01:40PM    5   AT THAT TIME THAT YOU'RE AWARE OF?

01:40PM    6   A.   IN 2008 IT WAS A VERY DIFFICULT TIME FOR THE BANKING

01:40PM    7   INDUSTRY.

01:40PM    8   Q.   AND ACTUALLY I THINK THAT YOU REFERRED TO ONE OF THE

01:40PM    9   E-MAILS IN ONE OF YOUR CHARTS IF I COULD JUST SHOW YOU.

01:40PM   10   EXHIBIT 46.

01:40PM   11        THIS IS ONE OF THE E-MAILS FROM THE BANK IN LIECHTENSTEIN

01:40PM   12   THAT YOU REFERRED TO IN ONE OF YOUR CHARTS?

01:41PM   13   A.   YES.

01:41PM   14   Q.   AND HERE IT IS MR. KUBUROVICH BASICALLY TELLING THE BANK,

01:41PM   15   OR SOMEBODY AT THE BANK, THAT THEY'RE CONFIRMING THEIR RECEIPT

01:41PM   16   OF THE WIRE TRANSFER FOR FUNDS TO KRISTEL'S ACCOUNT; CORRECT?

01:41PM   17   A.   YES, THAT IS CORRECT.

01:41PM   18   Q.   NOW, WHEN THE MONEY IS RETURNED TO THE UNITED STATES --

01:41PM   19   LET'S PUT THE CHART BACK UP.    I'M SHOWING YOU AGAIN EXHIBIT 59,

01:41PM   20   59-1.

01:42PM   21        THE MONEY COMES BACK TO THE UNITED STATES, AND IT GOES TO

01:42PM   22   THE NATA LP BANK ACCOUNT IN THE U.S. AT PINNACLE BANK?

01:42PM   23   A.   IT INITIALLY WENT INTO MS. KRISTEL KUBUROVICH'S ACCOUNT IN

01:42PM   24   THE UNITED STATES, AND THEN FROM THERE IT WENT INTO THE NATA LP

01:42PM   25   BANK ACCOUNT IN THE UNITED STATES.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                       572


01:42PM    1   Q.   AND THEN FROM NATA IT GOES TO THE TITLE COMPANY TO

01:42PM    2   PURCHASE EAGLE RIDGE; CORRECT?

01:42PM    3   A.   YES, THAT'S CORRECT.

01:42PM    4   Q.   AND EAGLE RIDGE IS A PROPERTY THAT IS OWNED BY NATA LP;

01:42PM    5   CORRECT?

01:42PM    6   A.   AT THAT POINT IN TIME IT WAS PURCHASED BY NATA LP, YES.

01:42PM    7   Q.   NOW, WERE YOU ABLE TO FIND ANY DOCUMENTS ANYWHERE IN THE

01:42PM    8   BOXES THAT YOU LOOKED AT THAT WOULD INDICATE WHETHER AT ANY

01:42PM    9   TIME DURING THE BANKRUPTCY PROCEEDINGS FROM 2010 TO 2015

01:43PM   10   MR. KUBUROVICH WAS PAYING RENT TO HIS DAUGHTER FOR LIVING AT

01:43PM   11   EAGLE RIDGE?

01:43PM   12   A.   I SAW PAYMENTS FROM MR. KUBUROVICH TO KRISTEL KUBUROVICH.

01:43PM   13   I WOULD NOT KNOW IF THOSE WERE FOR RENT.      I DID NOT DETERMINE

01:43PM   14   THE PURPOSE OF THOSE CHECKS.

01:43PM   15   Q.   DID THEY SEEM TO BE CONSISTENT, THE SAME AMOUNT EVERY

01:43PM   16   MONTH, OR DID THEY FLUCTUATE?

01:43PM   17   A.   I DON'T RECALL SEEING CONSISTENT CHECKS.       THEY MIGHT HAVE

01:43PM   18   BEEN, BUT I DON'T -- THAT WAS NOT SOMETHING THAT I WAS REALLY

01:43PM   19   LOOKING AT.

01:43PM   20   Q.   ALL RIGHT.   AND WHAT ABOUT WHO PAID FOR THE PROPERTY TAXES

01:43PM   21   OF THAT PROPERTY?

01:43PM   22   A.   I BELIEVE THAT WE DID LOOK AT ONE TRANSACTION THAT IT WAS

01:43PM   23   EITHER PAID -- ONE OF THE PROPERTY TAX PAYMENTS I BELIEVE DID

01:43PM   24   COME OUT OF NATA LP.    I KNOW IT WAS ONE OF THE TRANSACTIONS

01:43PM   25   THAT WE LOOKED AT EARLIER, AND I DON'T RECALL SPECIFICALLY, BUT



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                        573


01:43PM    1   I DO BELIEVE THAT THEY CAME OUT OF NATA LP.

01:43PM    2   Q.     AND SO IN NONE OF YOUR INVESTIGATION DID YOU FIND THAT,

01:43PM    3   FOR EXAMPLE, THE PROPERTY TAXES AT EAGLE RIDGE WERE PAID BY

01:44PM    4   CASH AT THE COUNTY CLERK'S OFFICE?

01:44PM    5   A.     I DID NOT SEE THAT.

01:44PM    6   Q.     ALL RIGHT.   AND YOU DIDN'T FIND THAT IT WAS PAID BY A

01:44PM    7   CHECK DRAWN DIRECTLY OUT OF MR. KUBUROVICH'S ACCOUNT; CORRECT?

01:44PM    8   A.     I DID NOT, NO.

01:44PM    9   Q.     SHOWING YOU -- WE LOOKED AT THIS EXHIBIT OR YOU DID BEFORE

01:44PM   10   ON DIRECT, AND I JUST WANT TO GO OVER A COUPLE OF QUESTIONS

01:44PM   11   WITH YOU.    UNITED STATES GOVERNMENT'S EXHIBIT 52-1.    LET'S SEE.

01:44PM   12          ALL RIGHT.   DO YOU KNOW WHO MR. SHAWN PARR IS?

01:44PM   13   A.     I HAVE AN UNDERSTANDING OF WHO MR. PARR IS.   HE WAS NOT

01:45PM   14   PART OF THE INVESTIGATION.

01:45PM   15   Q.     ALL RIGHT.   HE'S THE ATTORNEY THAT SET UP NATA; CORRECT?

01:45PM   16   A.     I BELIEVE THAT'S CORRECT, YES.

01:45PM   17   Q.     ALL RIGHT.   AND DO YOU KNOW WHAT DESTRO, LLC IS?

01:45PM   18   A.     JUST OTHER THAN THE FACT THAT IT'S AN LLC.

01:45PM   19   Q.     ALL RIGHT.   AND DO YOU KNOW IF MR. PARR ALSO SET UP THAT

01:45PM   20   LLC?

01:45PM   21   A.     I SEEM TO RECALL THAT HE DID.

01:45PM   22               MR. NICK:   I DON'T KNOW HOW I DID THAT, YOUR HONOR.

01:45PM   23   I THOUGHT I COULD MOVE.      SO IF THERE'S SOME WAY TO GET RID OF

01:45PM   24   THAT?

01:45PM   25               MS. GILG:   MOVE IT ON THE ELMO.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                      574


01:45PM    1               MR. NICK:   PERHAPS IF I TAKE THAT OFF.   WE'LL HAVE

01:45PM    2   TO DEAL WITH THE RED MARK.    THANK YOU.

01:46PM    3               MR. SCHENK:   I THINK IT'S THIS ONE.

01:46PM    4               MR. NICK:   IS IT CLEAR?   THANK YOU.

01:46PM    5   Q.   NOW, THIS DOCUMENT APPEARS TO BE SIGNED BY

01:46PM    6   GOYKO KUBUROVICH IN NOVEMBER 21ST, 2008, OR AT LEAST BY THE

01:46PM    7   DATE THAT APPEARS ON EXHIBIT 52-1.     WOULD THAT BE CORRECT?

01:46PM    8   A.   YES.

01:46PM    9   Q.   ALL RIGHT.   DO YOU KNOW -- AND PARDON ME.     ONE OTHER

01:46PM   10   QUESTION THAT I HAD.

01:46PM   11        HE LISTS HIMSELF AS A MANAGING MANAGER OF DESTRO, LLC;

01:46PM   12   CORRECT?

01:46PM   13   A.   YES, HE DOES.

01:46PM   14   Q.   ALL RIGHT.   BUT HE DOESN'T LIST HIMSELF AS ANY KIND OF A

01:46PM   15   MANAGING MEMBER FOR NATA; CORRECT?

01:46PM   16   A.   I DON'T RECALL IF -- I DON'T RECALL IF HE DID.

01:46PM   17   Q.   AND ARE YOU FAMILIAR WITH THE INCORPORATION PROCESS TO THE

01:47PM   18   EXTENT THAT YOU CAN TELL ME WHETHER AFTER SOMEBODY SIGNS A

01:47PM   19   DOCUMENT TO ASSIST IN THE INCORPORATION, OTHER DOCUMENTS

01:47PM   20   CREATED BY THE BOARD OF THAT CORPORATION PUT OTHER PEOPLE IN

01:47PM   21   CHARGE OF THE COMPANY?

01:47PM   22   A.   WELL, THIS IS A LITTLE -- IT'S AN LLC, NOT A CORPORATION

01:47PM   23   SO I THINK THERE ARE DIFFERENT -- AND AGAIN, I'M CERTAINLY NOT

01:47PM   24   THE LEGAL MIND IN THIS, BUT I BELIEVE IT IS DIFFERENT ON THE

01:47PM   25   LLC THAN A CORPORATION.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                           575


01:47PM    1   Q.   ALL RIGHT.   THERE'S A DOCUMENT CALLED AN OPERATING

01:47PM    2   AGREEMENT THAT CONTROLS A LIMITED LIABILITY COMPANY.       ARE YOU

01:47PM    3   FAMILIAR WITH THAT?

01:47PM    4   A.   YES, I AM.

01:47PM    5   Q.   AND THAT IS THE REAL DOCUMENT THAT TELLS YOU WHO GETS

01:47PM    6   CONTROL OF THE COMPANY AND WHO GETS TO DO WHAT?

01:47PM    7   A.   THAT IS CORRECT, YES.

01:47PM    8   Q.   AND DID YOU TAKE A LOOK AT THE PARTNERSHIP AGREEMENT OR

01:47PM    9   OPERATING AGREEMENT FOR NATA OR DESTRO?

01:47PM   10   A.   I DID NOT.

01:47PM   11   Q.   SHOWING YOU GOVERNMENT'S EXHIBIT 56-2.        THIS APPEARS TO

01:48PM   12   BE -- AND BY THE WAY, JUST SO THAT WE CAN GET A FIX ON WHAT

01:48PM   13   THESE DOCUMENTS ARE, THIS IS WHAT YOU FILE WITH THE CALIFORNIA

01:48PM   14   STATE SECRETARY OF STATE WHEN YOU FIRST FORM THE COMPANY.

01:48PM   15   WOULD THAT BE AN ACCURATE STATEMENT?

01:48PM   16   A.   IT'S WHEN IT'S FIRST FORMED WHEN THERE ARE SIGNIFICANT

01:48PM   17   CHANGES TO IT, IT CAN BE FILED AT DIFFERENT TIMES.

01:48PM   18        I BELIEVE THIS PARTICULAR ONE WAS PROBABLY THE INITIAL

01:48PM   19   FILING.

01:48PM   20   Q.   AND THIS IS FOR BELLEVUE CENTRE, LIMITED LIABILITY

01:48PM   21   COMPANY; RIGHT?

01:48PM   22   A.   YES.

01:48PM   23   Q.   AND IT LISTS MANAGERS AND THERE APPEAR TO BE TWO OTHER

01:49PM   24   ONES OTHER THAN GOYKO KUBUROVICH, BRUCE ZIEGELMAN, AND

01:49PM   25   GARRETT SHINGU.   WOULD THAT BE CORRECT?



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MR. NICK                                       576


01:49PM    1   A.   YES.

01:49PM    2   Q.   AND DO YOU KNOW WHICH OF THE THREE HAD CONTROL OVER THE

01:49PM    3   BANK ACCOUNTS?

01:49PM    4   A.   THE -- REALLY THE ONLY TRANSACTION I SAW OF BELLEVUE

01:49PM    5   CENTRE WAS INITIATED AND DONE BY MR. KUBUROVICH.

01:49PM    6   Q.   THE CHECK TO HIMSELF FOR A MILLION DOLLARS?

01:49PM    7   A.   IT WAS ACTUALLY A TRANSFER.    IT WAS A WITHDRAW FROM

01:49PM    8   BELLEVUE CENTRE LLC'S ACCOUNT AND THEN A SUBSEQUENT DEPOSIT

01:49PM    9   INTO HIS PERSONAL ACCOUNT.

01:49PM   10   Q.   ALL RIGHT.   AND THIS COMPANY IS FOR THE PURPOSES OF

01:49PM   11   PROPERTY DEVELOPMENT; CORRECT?

01:49PM   12   A.   THAT'S WHAT IT INDICATES, YES.

01:50PM   13   Q.   SHOWING YOU GOVERNMENT'S EXHIBIT 56-1, AND THIS IS ANOTHER

01:50PM   14   FILING FOR A LIMITED LIABILITY COMPANY ARTICLES OF ORGANIZATION

01:50PM   15   FOR BELLEVUE CENTRE, LLC.    WOULD THAT BE CORRECT?

01:50PM   16   A.   THAT'S CORRECT, YES.

01:50PM   17   Q.   NOW, THIS ONE HAD ONE OTHER PERSON AT THE BOTTOM IT SAYS

01:50PM   18   RETURN TO CAROLINE MATSCHE, LAKEFRONT ENTERPRISES.    WERE YOU

01:50PM   19   ABLE TO DETERMINE WHO THAT PERSON WAS?

01:50PM   20   A.   NO, I WAS NOT.

01:51PM   21               MR. NICK:   ONE MOMENT, YOUR HONOR.

01:51PM   22        (PAUSE IN PROCEEDINGS.)

01:51PM   23   BY MR. NICK:

01:51PM   24   Q.   LET'S SEE, I WANT TO DO THIS A LITTLE MORE EFFICIENTLY.

01:51PM   25   MS. KIKUGAWA, WOULD YOU BE ABLE TO TELL ME WHICH EXHIBIT IT WAS



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                         577


01:51PM    1   THAT INDICATED SHOWS THE DATE THAT THE MONEY WAS TRANSFERRED TO

01:51PM    2   LIECHTENSTEIN?

01:51PM    3   A.   CAN I LOOK IN THE BINDER?

01:51PM    4   Q.   YES, YOU MAY.       IF IT REFRESHES YOUR TESTIMONY, YOU MAY

01:51PM    5   LOOK AT IT.

01:52PM    6        I BELIEVE IT'S 58-1, BUT I COULD BE WRONG.

01:52PM    7   A.   THERE IS ACTUALLY MORE THAN ONE DOCUMENT THAT REFLECTS THE

01:52PM    8   DATE, BUT THE ONE I'M LOOKING AT IS 59-2.

01:52PM    9   Q.   OKAY.    AND WHAT WAS THAT DATE?

01:52PM   10   A.   THE DATE WAS JANUARY 26TH, 2009.

01:52PM   11   Q.   IT MAY SEEM LIKE A SILLY QUESTION, BUT THAT'S OBVIOUSLY

01:52PM   12   BEFORE MAY 15TH, 2009; CORRECT?

01:52PM   13   A.   YES, IT IS.

01:52PM   14   Q.   ALL RIGHT.    THANK YOU VERY MUCH FOR YOUR TESTIMONY.

01:52PM   15        I HAVE NOTHING FURTHER.

01:52PM   16                THE COURT:    MS. GILG.

01:52PM   17                MR. NICK:    THANK YOU.

01:52PM   18                              CROSS-EXAMINATION

01:52PM   19   BY MS. GILG:

01:53PM   20   Q.   GOOD AFTERNOON, MS. KIKUGAWA.      KIKUGAWA; CORRECT?

01:53PM   21   A.   KIKUGAWA.

01:53PM   22   Q.   MS. KIKUGAWA.       YOU WERE ENGAGED TO PERFORM A SPECIFIC TASK

01:54PM   23   AND THAT WAS TO DETERMINE WHERE THE FUNDS TO PURCHASE

01:54PM   24   EAGLE RIDGE CAME FROM, IS THAT FAIR TO SAY?

01:54PM   25   A.   THAT WAS ONE OF THE TASKS, YES.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                       578


01:54PM    1   Q.    AND SO YOU WERE PROVIDED WITH -- WELL, LET ME ASK YOU

01:54PM    2   THIS.   WHEN YOU WERE GIVEN THAT TASK, WERE YOU PROVIDED WITH

01:54PM    3   THE SUMMER 2008 BANK RECORDS THAT SHOWED THE BELLEVUE PAYMENT

01:54PM    4   OF OVER A MILLION DOLLARS?

01:54PM    5   A.    THOSE RECORDS CAME BY SUBPOENA SO THAT WAS SOME OF THE

01:54PM    6   RECORDS THAT WE WOULD HAVE RECEIVED VIA THE SUBPOENA.

01:54PM    7   Q.    AND SO IN THE SUBPOENA OR IN THE REQUEST FOR RECORDS WAS

01:54PM    8   THERE A DEFINED TIME PERIOD THAT WAS PROVIDED FOR YOU TO LOOK

01:54PM    9   AT?   IN OTHER WORDS, WHEN YOU WERE TOLD WHAT TO LOOK AT, WERE

01:54PM   10   YOU TOLD START WITH 2008 AND MOVE FORWARD?

01:54PM   11   A.    WE GENERALLY SUBPOENAED THE RECORDS AND IN MANY CASES AND,

01:55PM   12   WOULD SAY IN MOST CASES, WE GO BACK AS FAR AS THE BANK WOULD

01:55PM   13   HAVE RECORDS AT THAT POINT IN TIME.

01:55PM   14         SO IT USUALLY WOULD SAY FROM THIS DATE UNTIL PRESENT, AND

01:55PM   15   SO UNTIL MY RECOLLECTION THAT WOULD HAVE BEEN THE SAME THING

01:55PM   16   HERE.   I BELIEVE IT PROBABLY SAID FROM JANUARY 1ST, 2008, TO

01:55PM   17   THE PRESENT.

01:55PM   18   Q.    AND WOULD IT BE FAIR TO SAY THAT BY THE TIME YOU RECEIVED

01:55PM   19   THOSE RECORDS THAT IT WAS CONVEYED TO YOU THAT MR. KUBUROVICH

01:55PM   20   HAD GIVEN HIS DAUGHTER MONEY SOME TIME IN 2008?

01:55PM   21   A.    I'M SORRY.   CAN YOU --

01:55PM   22   Q.    WAS IT CONVEYED TO YOU THAT MR. KUBUROVICH HAD GIVEN HIS

01:55PM   23   DAUGHTER MONEY SOME TIME IN 2008?    DID YOU HAVE THAT IN MIND

01:55PM   24   WHEN YOU RECEIVED THESE DOCUMENTS?

01:55PM   25   A.    I DID NOT, NO.   IT CAME FROM REVIEWING THE BANK RECORDS.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                       579


01:55PM    1   Q.   OKAY.   NOW, I THINK YOU DID SAY THAT YOU UNDERSTOOD THAT

01:56PM    2   THE SALE OF THE PROPERTY WAS FOR MORE THAN THE MILLION DOLLARS

01:56PM    3   THAT WENT ULTIMATELY TO MR. KUBUROVICH'S ACCOUNT; CORRECT?

01:56PM    4   A.   THAT IS CORRECT, YES.

01:56PM    5   Q.   AND DO YOU RECALL THAT BEING CALLED THE ATWATER PROPERTY?

01:56PM    6   IS THAT YOUR RECOLLECTION?

01:56PM    7   A.   YES.

01:56PM    8   Q.   AND DO YOU RECALL THAT IT WAS SOLD FOR $3,151,000-PLUS

01:56PM    9   CHANGE?

01:56PM   10   A.   I RECALL -- I DON'T RECALL THE EXACT SALES PRICE.   I DID

01:56PM   11   LOOK AT THE ESCROW STATEMENT.    THERE WERE DISBURSEMENTS FROM

01:56PM   12   THAT, AND THE NET AMOUNT WAS SIGNIFICANTLY LESS THAN 3 MILLION.

01:56PM   13   I DON'T RECALL THE EXACT AMOUNT, BUT IT WAS -- I WANT TO SAY IT

01:56PM   14   WAS LIKE 2 MILLION.    SOMETHING AROUND 2 MILLION.

01:56PM   15   Q.   AND THERE WERE OTHER DISBURSEMENTS?

01:56PM   16   A.   YES, THERE WERE.

01:56PM   17   Q.   AND THAT MONEY DID NOT GO FROM -- WELL, LET ME ASK YOU

01:57PM   18   THIS, WAS IT HELD IN A TITLE COMPANY AT FIRST BEFORE IT WENT

01:57PM   19   INTO THE BELLEVUE ACCOUNT?

01:57PM   20   A.   I DON'T RECALL.

01:57PM   21   Q.   WOULD IT BE STANDARD PRACTICE FOR IT TO -- IF THERE'S A

01:57PM   22   SELL OF PROPERTY TO GO INTO A TITLE?

01:57PM   23   A.   YES.

01:57PM   24   Q.   AND SO WHEN THE MONEY WAS RELEASED FROM THE TITLE COMPANY,

01:57PM   25   IT WENT INTO AN ACCOUNT POSSESSED BY MR. KUBUROVICH AND HIS



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                   580


01:57PM    1   WIFE; CORRECT?

01:57PM    2   A.   THERE WAS SOME RELEASE OF FUNDS PRIOR TO THE FINAL CLOSE.

01:57PM    3   SOME OF THOSE MONIES DID GO TO, AND I DON'T RECALL IF THEY GAVE

01:57PM    4   THE ACCOUNT, BUT IT JUST SAID DEPOSIT RELEASED TO

01:57PM    5   MR. KUBUROVICH.   I BELIEVE THERE MIGHT HAVE BEEN ONE OR TWO OF

01:57PM    6   THOSE, AND THEN WHEN THE PROPERTY WAS SOLD, I DON'T KNOW

01:57PM    7   EXACTLY WHICH ACCOUNT THOSE FUNDS WENT INTO.

01:57PM    8   Q.   BUT IT DIDN'T GO INTO AN ACCOUNT FOR KRISTEL KUBUROVICH;

01:57PM    9   CORRECT?

01:57PM   10   A.   NO, IT DID NOT.

01:57PM   11   Q.   AND IT DID NOT GO INTO AN ACCOUNT FOR NATA; CORRECT?

01:57PM   12   A.   THAT IS CORRECT, YES.

01:58PM   13   Q.   IT DID NOT GO INTO AN ACCOUNT FOR DESTRO; CORRECT?

01:58PM   14   A.   THAT IS CORRECT.

01:58PM   15   Q.   AND SO AFTER IT WENT INTO MR. KUBUROVICH'S ACCOUNT IN

01:58PM   16   DECEMBER OF 2008, KRISTEL KUBUROVICH OPENED ACCOUNTS IN

01:58PM   17   PINNACLE BANK AND IN THE U.S. BANK; CORRECT?

01:58PM   18   A.   UNITED SECURITY BANK, YES.

01:58PM   19   Q.   YEAH, UNITED SECURITY.    SORRY.

01:58PM   20        AND WHEN THAT -- THAT WAS THE NEXT TRANSFER -- WELL, NO,

01:58PM   21   TRANSFER TO SMITH BARNEY; CORRECT?

01:58PM   22   A.   I DON'T RECALL.    IT WENT TO -- I BELIEVE IT WENT TO

01:58PM   23   MERRILL LYNCH, SMITH BARNEY, BACK TO MR. KUBUROVICH, AND THEN

01:58PM   24   TO KRISTEL KUBUROVICH.    IT'S WHAT IS INDICATED IN THE

01:58PM   25   SCHEDULES.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                       581


01:58PM    1   Q.   RIGHT, I UNDERSTAND.    SO IT WENT FROM MERRILL LYNCH TO

01:58PM    2   SMITH BARNEY IN AN ACCOUNT WITH MR. KUBUROVICH AND HIS WIFE'S

01:58PM    3   NAME; CORRECT?

01:58PM    4   A.   YES.

01:58PM    5   Q.   AND THEN AFTER SMITH BARNEY IT WENT TO UNITED -- OR USB IN

01:58PM    6   AN ACCOUNT IN MR. KUBUROVICH'S NAME; CORRECT?

01:58PM    7   A.   YES, THAT IS CORRECT.

01:58PM    8   Q.   AND IT WAS THE 0505 ACCOUNT, THE SAME ACCOUNT THAT IT HAD

01:59PM    9   ORIGINALLY BEEN DEPOSITED IN BEFORE IT WENT TO MERRILL LYNCH;

01:59PM   10   CORRECT?

01:59PM   11   A.   THAT IS CORRECT, YES.

01:59PM   12   Q.   NOW, DO YOU RECALL -- I KNOW YOU SAID IT WAS A VERY

01:59PM   13   DIFFICULT TIME FOR BANKING INSTITUTIONS IN 2008.      DO YOU RECALL

01:59PM   14   SOME TALK ABOUT MERRILL LYNCH BEING TAKEN OVER BY BANK OF

01:59PM   15   AMERICA DURING THAT TIME?

01:59PM   16   A.   I DO NOT RECALL, NO.

01:59PM   17   Q.   SO THE MONEY THAT CAME FROM THIS SALE OF PROPERTY ENDED UP

01:59PM   18   BACK IN THE ORIGINAL ACCOUNT THAT IT HAD STARTED FROM, THE USB

01:59PM   19   0505?

01:59PM   20   A.   THAT'S CORRECT, YES.

01:59PM   21   Q.   AND IN NOVEMBER OF 2008 THESE DIFFERENT ENTITIES, NATA AND

01:59PM   22   DESTRO, IS THAT WHEN THEY WERE CREATED?

01:59PM   23   A.   I DON'T RECALL WHEN DESTRO WAS CREATED.       I BELIEVE IT WAS

01:59PM   24   CREATED PRIOR TO THAT, BUT I DON'T RECALL.     BUT NATA LP WAS

01:59PM   25   CREATED ABOUT THAT TIME.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                      582


02:00PM    1   Q.   WELL, WOULD IT BE FAIR TO SAY THAT BOTH NATA AND DESTRO

02:00PM    2   WERE CREATED PRIOR TO THE TRANSFER OF THE FUNDS INTO KRISTEL'S

02:00PM    3   ACCOUNT; CORRECT?

02:00PM    4   A.   AGAIN, I'D HAVE TO LOOK AT THE EXACT TIMELINE ON THAT

02:00PM    5   BECAUSE IT WAS VERY CLOSE TO THE SAME TIME, BUT I DON'T KNOW IF

02:00PM    6   NATA WAS CREATED PRIOR TO THOSE TRANSFERS, IF IT WAS AFTER.     IT

02:00PM    7   WAS IN A VERY CLOSE PROXIMITY TO THE TIME.

02:00PM    8   Q.   AND THE FUNDS THAT WERE NOW IN THE -- WE'RE TALKING ABOUT

02:00PM    9   THE FULL $750,000 THAT WENT INTO THE USB ACCOUNT FOR THE SECOND

02:00PM   10   TIME?

02:00PM   11   A.   YES.

02:00PM   12   Q.   OKAY.   AND THE MONEY THEN WAS TRANSFERRED TO A PERSONAL

02:00PM   13   ACCOUNT OF THEIR DAUGHTER, KRISTEL KUBUROVICH; CORRECT?

02:00PM   14   A.   THAT IS CORRECT, YES.

02:00PM   15   Q.   AND, IN FACT, WHEN ONE OF THE ACCOUNTS WAS OPENED,

02:01PM   16   SOMEBODY WROTE ON THE DEPOSIT SLIP FOR MY DAUGHTER'S ACCOUNT;

02:01PM   17   CORRECT?

02:01PM   18   A.   THAT'S CORRECT, YES.

02:01PM   19   Q.   NOW, IT DID NOT GO INTO AN ACCOUNT FOR NATA; CORRECT?

02:01PM   20   A.   NO.

02:01PM   21   Q.   AND IT DID NOT GO INTO AN ACCOUNT FOR DESTRO; CORRECT?

02:01PM   22   A.   IT DID NOT.

02:01PM   23   Q.   AND SPEAKING OF THE DESTRO FILING, THE STATEMENT OF

02:01PM   24   INFORMATION -- OKAY.    I'M GOING TO GET INTO THAT IN A MINUTE.

02:02PM   25        BUT WOULD IT BE FAIR TO SAY THAT THE DESTRO BANK



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                        583


02:02PM    1   ACCOUNT -- THERE WAS A DESTRO BANK ACCOUNT, AND IT HAD ABOUT

02:02PM    2   $100 IN IT AT THE TIME; CORRECT?

02:02PM    3   A.   I DON'T KNOW THAT.      I DIDN'T SEE THE DESTRO BANK ACCOUNT.

02:02PM    4   Q.   YOU TALKED ABOUT THE DESTRO BANK ACCOUNT BECAUSE THAT WAS

02:02PM    5   THE ONE THAT YOU BELIEVED THAT THE FUNDS WERE TRANSFERRED TO

02:02PM    6   NATA'S ACCOUNT PER BATZI?

02:02PM    7   A.   THAT'S CORRECT, THAT WAS PART OF THE 0505 ACCOUNT.     AND

02:02PM    8   THE DEPOSIT SLIP THAT THE MONEY GOT DEPOSITED INTO THE 0505

02:02PM    9   ACCOUNT ALSO INCLUDED A WITHDRAW SLIP FROM A BELLEVUE CENTRE

02:02PM   10   ACCOUNT, AND THAT WAS A MILLION 8.     SO THAT WAS WITHDRAWN BY

02:02PM   11   MR. KUBUROVICH, AND THEN THE DEPOSIT WAS MADE INTO THE 0505

02:02PM   12   ACCOUNT.

02:02PM   13        OTHER THAN THAT, THAT'S THE ONLY RECORDS THAT I SAW FROM

02:02PM   14   BELLEVUE CENTRE.

02:02PM   15   Q.   I'M SORRY, LET ME -- COULD I JUST --

02:03PM   16              THE COURT:   OF COURSE.

02:04PM   17        (PAUSE IN PROCEEDINGS.)

02:04PM   18   BY MS. GILG:

02:04PM   19   Q.   I BELIEVE THAT -- I COULD BE MISTAKEN, BUT I BELIEVE

02:04PM   20   DURING DIRECT EXAMINATION YOU WERE ASKED ABOUT EXHIBIT 38.       CAN

02:04PM   21   YOU SEE THAT?

02:04PM   22   A.   YES, I SEE THAT.

02:04PM   23   Q.   AND THAT WOULD BE THE DOCUMENT WHICH OPENS OR STARTS AN

02:04PM   24   ACCOUNT AND THEN CLOSES AN ACCOUNT; CORRECT?

02:04PM   25   A.   I BELIEVE THIS IS THE CLOSING OF THE ACCOUNT.     IT SAYS



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                       584


02:04PM    1   ACCOUNT CLOSED, AND THEN IT SAYS TRANSFER FUNDS TO THE

02:04PM    2   202001277 PER BATZI.

02:04PM    3   Q.     SO WHAT ACCOUNT WAS THIS THAT WAS CLOSED?     IS THIS A

02:04PM    4   NATA/DESTRO ACCOUNT?

02:04PM    5   A.     THIS IS A DESTRO ACCOUNT THAT IS CLOSED, YES.

02:04PM    6   Q.     OKAY.    AND IS IT TRUE THAT THE DESTRO ACCOUNT HAD

02:04PM    7   APPROXIMATELY $100 IN IT DURING THE ENTIRE TIME?

02:05PM    8   A.     I DON'T KNOW.   I DID NOT LOOK AT THE DESTRO BANK RECORDS.

02:05PM    9   Q.     YOU DID NOT LOOK AT THESE BANK RECORDS?

02:05PM   10   A.     I DID NOT LOOK AT THE DESTRO BANK RECORDS, NO.

02:05PM   11   Q.     ISN'T DESTRO THE CORPORATION THAT ACCORDING TO THE

02:05PM   12   SECRETARY OF STATE FILINGS MR. KUBUROVICH WAS A MEMBER?

02:05PM   13   A.     DESTRO WAS -- THEIR NAME CAME UP, I BELIEVE, IN SIGNING OF

02:05PM   14   ONE OF THE LLC'S, AND HE SIGNED AS GOYKO KUBUROVICH MANAGING

02:05PM   15   MEMBER OF DESTRO.

02:05PM   16   Q.     RIGHT.

02:05PM   17   A.     BUT DESTRO DID NOT -- WAS NOT -- NONE OF THE FUNDS WENT TO

02:05PM   18   OR FROM THE DESTRO ACCOUNT SO IT WAS NOT ONE OF THE ACCOUNTS

02:05PM   19   THAT WAS EXAMINED AT ALL.

02:05PM   20   Q.     OKAY.    SO AFTER THE FUNDS WENT INTO KRISTEL KUBUROVICH'S

02:06PM   21   ACCOUNT, THEY WERE THEN TRANSFERRED TO LIECHTENSTEIN; CORRECT?

02:06PM   22   A.     THAT IS CORRECT, YES.

02:06PM   23   Q.     AND THAT WOULD HAVE BEEN IN JANUARY, APPROXIMATELY A MONTH

02:06PM   24   AFTER THE TRANSFERS, THE VARIOUS TRANSFERS, IS THAT FAIR TO

02:06PM   25   SAY?



                                    UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                      585


02:06PM    1   A.   THAT IS CORRECT, YES.

02:06PM    2   Q.   AND NOW, DURING THAT TIME PERIOD DO YOU RECALL WHAT THE

02:06PM    3   AMOUNT OF MONEY WAS THAT WAS ENSURED BY THE F.D.I.C. WAS PER

02:06PM    4   ACCOUNT?    WASN'T IT $250,000 PER ACCOUNT WAS ENSURED BY THE

02:06PM    5   F.D.I.C.?

02:06PM    6   A.   I DON'T RECALL WHAT THE AMOUNT WAS.

02:06PM    7   Q.   BUT YOU WOULD AGREE THAT AT THAT TIME AND EVEN NOW THERE'S

02:06PM    8   A CERTAIN LIMIT OF WHAT AN ACCOUNT CAN HOLD AND BE ENSURED BY

02:06PM    9   THE F.D.I.C.; CORRECT?

02:06PM   10   A.   THAT IS CORRECT, YES.

02:06PM   11   Q.   AND THE $500,000 THAT WENT INTO LIECHTENSTEIN, YOU SAID IT

02:07PM   12   WENT INTO A PRIVATE ACCOUNT IN LIECHTENSTEIN; CORRECT?

02:07PM   13   A.   THE BANK IS CALLED A PRIVATE BANK, AND I HAVE TROUBLE

02:07PM   14   PRONOUNCING THE EXACT NAME OF THE BANK SO I JUST REFER TO IT AS

02:07PM   15   A PRIVATE BANK.

02:07PM   16   Q.   BUT IT HAS NOTHING SPECIAL.    I MEAN, THE NAME

02:07PM   17   KRISTEL KUBUROVICH WAS ON THE STATEMENT; CORRECT?

02:07PM   18   A.   THAT'S CORRECT.

02:07PM   19   Q.   IT'S NOT LIKE A SECRET BANK IN LIECHTENSTEIN?

02:07PM   20   A.   NO, NO.

02:07PM   21   Q.   AND, IN FACT, JUST IN CASE YOU MISS THE TRANSFER,

02:07PM   22   MR. KUBUROVICH HAD E-MAILS THAT WERE CONTAINED IN THE BANK

02:07PM   23   RECORD SAYING DID YOU GET THE TRANSFER, BOTH WHEN IT WENT AND

02:07PM   24   WHEN IT CAME BACK; CORRECT?

02:07PM   25   A.   YES.



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                           586


02:07PM    1   Q.     AND IT HAD HIS NAME ON IT AND DID YOU GET MY DAUGHTER'S

02:07PM    2   MONEY; RIGHT?

02:07PM    3   A.     YES.

02:07PM    4   Q.     NOW, WAS IT YOUR UNDERSTANDING THAT THE FATHER AND

02:07PM    5   DAUGHTER TRAVELLED TO LIECHTENSTEIN TO OPEN THIS ACCOUNT?

02:07PM    6   A.     I DID SEE CREDIT CARD CHARGES THAT HAD TICKETS FOR EACH OF

02:07PM    7   THEM TO LIECHTENSTEIN, YES.

02:08PM    8   Q.     BUT YOU ALSO SAW THAT THEY DIDN'T ACTUALLY TAKE THE MONEY

02:08PM    9   WITH THEM WHEN THEY WENT TO LIECHTENSTEIN; CORRECT?

02:08PM   10   A.     TO MY KNOWLEDGE THEY DID NOT.

02:08PM   11   Q.     BECAUSE THEY WIRED IT; CORRECT?

02:08PM   12   A.     YES.

02:08PM   13   Q.     MAKING A TRAIL; CORRECT?

02:08PM   14   A.     YES.

02:08PM   15   Q.     NOW, WITH REGARD TO THE EXHIBITS 52-1.         I'M JUST GOING TO

02:08PM   16   PUT ONE EXAMPLE UP, THE SECRETARY OF STATE FILINGS.          ALL RIGHT.

02:08PM   17   THIS ONE, CORRECT, THE 52-1?

02:09PM   18   A.     YES.

02:09PM   19   Q.     AND ALSO 56.    THOSE DOCUMENTS ARE A PUBLIC RECORD;

02:09PM   20   CORRECT?

02:09PM   21   A.     THAT'S CORRECT, YES, THEY ARE.

02:09PM   22   Q.     AND -- BUT THE OPERATING AGREEMENT THAT MR. NICK WAS

02:09PM   23   ASKING YOU ABOUT, THAT'S NOT A PUBLIC RECORD, IS THAT FAIR TO

02:09PM   24   SAY?    YOU DON'T FILE THAT WITH THE SECRETARY OF STATE?

02:09PM   25   A.     NO, YOU DON'T.



                                     UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                         587


02:09PM    1   Q.   AND SO IF SOMEBODY WAS TRYING TO HIDE THEIR INVOLVEMENT IN

02:09PM    2   AN ENTITY, IT WOULD PROBABLY BE WISE FOR THEM NOT TO PUT THEIR

02:09PM    3   NAME ON A PUBLIC DOCUMENT?

02:09PM    4                MR. SIMEON:   OBJECTION, YOUR HONOR.   IT CALLS FOR

02:09PM    5   SPECULATION.

02:09PM    6                THE COURT:    SUSTAINED.

02:09PM    7   BY MR. SIMEON:

02:09PM    8   Q.   NOW, THERE'S THIS ENTITY CALLED MEDILEAF THAT YOU INCLUDE

02:09PM    9   ON MR. KUBUROVICH'S ACCOUNTS AND THERE'S FOUR ACCOUNTS.

02:09PM   10        DID YOU NOTICE THAT SOME OF THOSE ACCOUNTS WERE LIKE

02:10PM   11   PERSONNEL ACCOUNTS AND TAX ACCOUNTS, THAT THEY WERE LABELLED

02:10PM   12   DIFFERENT THINGS?

02:10PM   13   A.   I DID NOT FOCUS IN ON THAT AT ALL.

02:10PM   14   Q.   DID YOU -- DO YOU KNOW WHEN MEDILEAF WAS FORMED?

02:10PM   15   A.   I DO NOT.

02:10PM   16   Q.   DO YOU KNOW WHAT TYPE OF ENTITY IT IS, IN OTHER WORDS, IS

02:10PM   17   IT AN LLC?    LP?   MUTUAL BENEFIT CORPORATION?

02:10PM   18   A.   MY UNDERSTANDING IS THAT IT'S A CORPORATION, AND THAT'S

02:10PM   19   BASED ON THE BANK RECORDS THEY INDICATED MEDILEAF, INC., AND

02:10PM   20   THEN HAD A DOING BUSINESS AS NAME.

02:10PM   21   Q.   AND DO THEY CALL THEMSELVES A MUTUAL BENEFIT CORPORATION?

02:10PM   22   A.   I DON'T KNOW.

02:10PM   23   Q.   WOULD YOU AGREE THAT ACCOUNTING FOR A MUTUAL BENEFIT

02:11PM   24   CORPORATION IS DIFFERENT THAN IT WOULD BE FOR A CORPORATION?

02:11PM   25   A.   TO MY KNOWLEDGE.      I'VE NEVER DONE ACCOUNTING FOR A MUTUAL



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                       588


02:11PM    1   BENEFIT CORPORATION.       I DON'T KNOW THAT IT WOULD BE DIFFERENT,

02:11PM    2   BUT I REALLY AM NOT QUALIFIED TO ANSWER THAT.

02:11PM    3   Q.   OKAY.    SO ANYTHING THAT HAS TO DO WITH A MUTUAL BENEFIT

02:11PM    4   CORPORATION YOU'RE NOT COMFORTABLE ASKING -- ANSWERING

02:11PM    5   QUESTIONS ABOUT; IS THAT FAIR TO SAY?

02:11PM    6   A.   IF IT HAS TO DO WITH THE BANKING AND THE FLOW OF FUNDS, I

02:11PM    7   WOULD BE COMFORTABLE WITH IT.

02:11PM    8        IF IT HAS TO DO WITH THE ACCOUNTING AND DIFFERENT

02:11PM    9   TREATMENTS, I WOULD NOT BE COMFORTABLE.

02:11PM   10   Q.   OKAY.    SO THE FLOW OF FUNDS IN A MUTUAL BENEFIT

02:12PM   11   CORPORATION, IF MONEY IS TAKEN IN BY A MUTUAL BENEFIT

02:12PM   12   CORPORATION, WHO DOES THAT MONEY BELONG TO?

02:12PM   13   A.   I DON'T KNOW.

02:12PM   14                MS. GILG:    MAY I HAVE A MINUTE, YOUR HONOR.

02:12PM   15        (DISCUSSION OFF THE RECORD AMONGST COUNSEL.)

02:14PM   16   BY MS. GILG:

02:14PM   17   Q.   DO YOU HAVE THE BINDER THAT HAS EXHIBIT 33 ON IT?

02:14PM   18   A.   I DO NOT BELIEVE THAT I DO.         WHAT EXHIBIT?

02:14PM   19   Q.   EXHIBIT 33.    IF YOU COULD LOOK AT IT, I'M GOING TO PUT IT

02:14PM   20   RIGHT THERE.

02:14PM   21                MR. SCHENK:    YOUR HONOR, I DON'T BELIEVE THIS

02:14PM   22   EXHIBIT HAS BEEN MOVED INTO EVIDENCE YET.

02:14PM   23                THE COURT:    IT HAS NOT.

02:14PM   24                MS. GILG:    OH.   I MOVE GOVERNMENT'S EXHIBIT 33 INTO

02:14PM   25   EVIDENCE.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                     589


02:14PM    1                THE COURT:    ANY OBJECTION?

02:14PM    2                MR. SIMEON:   NO OBJECTION, YOUR HONOR.

02:14PM    3                THE COURT:    IT'S RECEIVED.

02:14PM    4                MS. GILG:    THANK YOU.

02:15PM    5                THE COURT:    IT MAY BE PUBLISHED.

02:15PM    6        (GOVERNMENT'S EXHIBIT 33 WAS RECEIVED IN EVIDENCE.)

02:15PM    7   BY MS. GILG.

02:15PM    8   Q.   OKAY.    SO THIS IS THE FIRST PAGE 33-1, AND THAT APPEARS TO

02:15PM    9   BE THE ACCOUNT SUMMARY, FOR LACK OF A BETTER WORD, FOR NATA LP;

02:15PM   10   CORRECT?

02:15PM   11   A.   I BELIEVE THIS IS THE DOCUMENT WHEN THE ACCOUNT WAS

02:15PM   12   CLOSED.

02:15PM   13   Q.   OKAY.    AND IT SHOWS THE DATE IT WAS OPENED; CORRECT?

02:15PM   14   A.   YES, IT DOES.

02:15PM   15   Q.   AND IT SHOWS WHO ARE THE AUTHORIZED SIGNORS; CORRECT?

02:15PM   16   A.   THAT IS CORRECT, YES.

02:15PM   17   Q.   AND ON THIS ONE IT'S KRISTEL KUBUROVICH?

02:15PM   18   A.   YES.

02:15PM   19   Q.   AND NO ONE ELSE?

02:15PM   20   A.   THAT IS CORRECT, YES.

02:15PM   21   Q.   OKAY.    33-2, THIS WOULD BE THE CLOSING DOCUMENT.   IS THAT

02:16PM   22   WHAT I SHOULD CALL IT "A CLOSING DOCUMENT"?

02:16PM   23   A.   I DON'T KNOW WHAT THE TECHNICAL NAME ON IT IS.    IT

02:16PM   24   INDICATES THE ACCOUNT WAS CLOSED AND THE DATE IT WAS CLOSED.

02:16PM   25   Q.   OKAY.    AND IT ALSO INDICATES THAT THIS IS



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                    590


02:16PM    1   KRISTEL KUBUROVICH'S PERSONAL ACCOUNT?

02:16PM    2   A.   YES, IT DOES.

02:16PM    3   Q.   AND AGAIN, SHE'S THE ONLY SIGNATURE ON IT; CORRECT?

02:16PM    4   A.   YES.

02:16PM    5   Q.   NOW, I WANT TO ASK YOU ABOUT KRISTEL PROPERTIES.    THIS IS

02:16PM    6   THE SIMILAR DOCUMENT FOR KRISTEL PROPERTIES.

02:16PM    7        WAS IT YOUR UNDERSTANDING THAT KRISTEL PROPERTIES WAS AN

02:16PM    8   LLC THAT MR. KUBUROVICH WAS INVOLVED IN; CORRECT?

02:16PM    9   A.   YES.

02:16PM   10   Q.   AND IT WAS -- IT WAS NAMED AFTER HIS DAUGHTER.   IT WASN'T

02:16PM   11   HER ENTITY; CORRECT?

02:16PM   12   A.   I DIDN'T ZERO IN ON WHETHER IT WAS NAMED AFTER HER OR NOT.

02:17PM   13   IT'S A PROPERTY, KRISTEL PROPERTIES, LLC.

02:17PM   14   Q.   BUT YOU NEVER SAW MS. KRISTEL KUBUROVICH'S NAME ON ANY

02:17PM   15   DOCUMENTS RELATED TO -- WELL, I SHOULDN'T SAY NAME ON ANY

02:17PM   16   BECAUSE IT'S RIGHT THERE.

02:17PM   17        BUT I'M SAYING WAS IT YOUR UNDERSTANDING THAT THAT WAS A

02:17PM   18   SEPARATE ENTITY FROM NATA, DESTRO, AND MS. KUBUROVICH?

02:17PM   19   A.   YES.

02:17PM   20   Q.   OKAY.   AND HERE IT SHOWS THAT THERE ARE TWO PEOPLE

02:17PM   21   SIGNATORY RIGHTS ON THIS ACCOUNT FOR KRISTEL PROPERTIES AND

02:17PM   22   THAT'S MR. KUBUROVICH AND HIS WIFE, PATTY?

02:17PM   23   A.   YES, THAT'S CORRECT.

02:17PM   24   Q.   AND THIS IS THE ACCOUNT FOR -- ONE OF THE ACCOUNTS FOR

02:18PM   25   MEDILEAF; CORRECT?



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                    591


02:18PM    1   A.   YES, IT IS.

02:18PM    2               THE COURT:   WHICH EXHIBIT IS THIS?

02:18PM    3               MS. GILG:    THIS IS -- I'M SORRY -- 33-7.

02:18PM    4   Q.   AND THAT WOULD HAVE SIGNATURES OF MR. KUBUROVICH,

02:18PM    5   NEIL FORREST AND -- NO, I'M SORRY.     MR. KUBUROVICH AND

02:18PM    6   BRUCE ZIEGELMAN; CORRECT?

02:18PM    7   A.   YES, THAT'S CORRECT.

02:18PM    8   Q.   AND 33-8, THAT'S AGAIN ANOTHER ONE FOR MEDILEAF?

02:19PM    9   A.   YES, THAT'S CORRECT.

02:19PM   10   Q.   AND THAT'S THE ONE THAT HAS MR. KUBUROVICH, NEIL FORREST,

02:19PM   11   AND PATTY KUBUROVICH; CORRECT?

02:19PM   12   A.   YES.

02:19PM   13   Q.   NOW, DID YOU ALSO SEE ANY DOCUMENTS THAT REFLECTED A LOAN

02:19PM   14   FROM KRISTEL KUBUROVICH TO MEDILEAF?

02:19PM   15   A.   I DON'T RECALL SEEING THAT.

02:19PM   16   Q.   DO YOU KNOW HOW MUCH MONEY WAS SPENT ON LAWYERS' FEES FOR

02:19PM   17   THE MEDILEAF ACCOUNT?

02:19PM   18   A.   NO, I DON'T.

02:19PM   19   Q.   DID YOU SEE CHECKS FOR LAWYERS' FEES FROM MR. KUBUROVICH'S

02:19PM   20   PERSONAL ACCOUNT THAT STATED MEDILEAF?

02:20PM   21   A.   I DON'T RECALL.

02:20PM   22   Q.   CAN YOU SAY HOW MUCH MONEY WENT FROM MR. KUBUROVICH'S

02:20PM   23   PERSONAL ACCOUNT, OR HIM AND HIS WIFE, WENT INTO A MEDILEAF

02:20PM   24   ACCOUNT?

02:20PM   25   A.   NO, I CANNOT.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                        592


02:20PM    1   Q.   DO YOU KNOW WHAT THE TOTAL EXPENSES FOR MEDILEAF WAS?

02:20PM    2   A.   NO.

02:20PM    3   Q.   NOW, WHEN MONEY IS WIRED, IT LEAVES A PAPER TRAIL;

02:20PM    4   CORRECT?

02:20PM    5   A.   YES, IT DOES.

02:20PM    6   Q.   AND THAT PAPER TRAIL IS NOT ONLY IN THE BANK, BUT YOU CAN

02:21PM    7   ALSO OBTAIN THAT THROUGH OTHER SOURCES; CORRECT?

02:21PM    8   A.   THAT IS CORRECT, YES.

02:21PM    9   Q.   AND SO FOR EACH OF THESE WIRE TRANSFERS THAT WE HAVE BEEN

02:21PM   10   TALKING ABOUT, THERE'S A DOCUMENT THAT STATES WHO IT CAME FROM;

02:21PM   11   CORRECT?

02:21PM   12   A.   YES.

02:21PM   13   Q.   AND WHERE IT WENT TO?

02:21PM   14   A.   YES.

02:21PM   15   Q.   AND IN EACH OF THOSE INSTANCES, THE WIRE TRANSFER IS FROM

02:21PM   16   GOYKO KUBUROVICH TO KRISTEL; CORRECT?

02:21PM   17   A.   I'M NOT --

02:21PM   18   Q.   LET ME JUST FIRST SAY THE FIRST ONE IS FROM

02:21PM   19   GOYKO KUBUROVICH TO KRISTEL; CORRECT?

02:21PM   20   A.   I BELIEVE THE ACTUAL FIRST ONE WAS A BANK TRANSFER AND NOT

02:21PM   21   A WIRE.    I'LL HAVE TO DOUBLE CHECK, BUT I BELIEVE IT WAS A BANK

02:21PM   22   TRANSFER.

02:21PM   23   Q.   FROM USB TO PINNACLE?

02:21PM   24   A.   HIS -- I BELIEVE THE INITIAL ONE -- I DON'T KNOW, I'D HAVE

02:21PM   25   TO LOOK AT IT.    I DON'T RECALL WHICH ONE WAS A WIRE.   I KNOW



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                    593


02:21PM    1   ONE OF THEM WAS A -- THERE WAS SOME BANK TRANSFER THAT I THINK

02:21PM    2   IT WAS FROM -- I DON'T KNOW.    I'D HAVE TO LOOK AT THESE.

02:22PM    3   WHATEVER THE SCHEDULE HAS IS WHAT IS ACCURATE.

02:22PM    4   Q.   LET ME BACK UP.   WHAT I'M TRYING TO ASK, I GUESS, WHAT I'M

02:22PM    5   TRYING TO SOLICIT FROM YOU IS WHETHER THERE WAS EVER A WIRE

02:22PM    6   TRANSFER THAT WENT FROM MR. KUBUROVICH TO NATA?

02:22PM    7   A.   I DON'T RECALL THAT THERE WAS.

02:22PM    8   Q.   AND, IN FACT, WHEN THE MONEY CAME BACK FROM LIECHTENSTEIN,

02:22PM    9   IT WENT BACK INTO THE SAME ACCOUNT, THE SAME USB ACCOUNT FROM

02:22PM   10   WHICH IT HAD GONE OVER TO LIECHTENSTEIN; TRUE?

02:22PM   11   A.   THAT IS CORRECT, YES.

02:22PM   12   Q.   AND THAT WAS IN KRISTEL KUBUROVICH'S NAME?

02:22PM   13   A.   YES.

02:22PM   14   Q.   AND NOT NATA?

02:22PM   15   A.   NOT NATA.

02:22PM   16   Q.   AND THEN KRISTEL KUBUROVICH TRANSFERRED THE MONEY TO NATA;

02:22PM   17   CORRECT?

02:22PM   18   A.   THAT IS CORRECT, YES.

02:22PM   19   Q.   NOW, IN YOUR EXPERIENCE OF TRACING FUNDS, IS IT COMMON FOR

02:22PM   20   PEOPLE WHO ARE IN LAND DEVELOPMENT, REAL ESTATE DEVELOPMENT TO

02:23PM   21   CREATE VARIOUS DIFFERENT ENTITIES, DIFFERENT LLC'S FOR EACH

02:23PM   22   PROJECT?

02:23PM   23   A.   IT IS SOMETHING THAT IS DONE, YES.

02:23PM   24   Q.   AND THAT'S BECAUSE A LOT OF TIMES THERE'S DIFFERENT PEOPLE

02:23PM   25   INVOLVED IN EACH PROJECT; CORRECT?



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                          594


02:23PM    1                MR. SIMEON:    OBJECTION, YOUR HONOR.   IT CALLS FOR

02:23PM    2   SPECULATION.

02:23PM    3                THE COURT:    IF YOU HAVE PERSONAL KNOWLEDGE OR

02:23PM    4   EXPERIENCE IN THAT.

02:23PM    5                THE WITNESS:    THERE CAN BE A NUMBER OF REASONS THAT

02:23PM    6   THEY WOULD SET UP DIFFERENT LLC'S.

02:23PM    7   BY MS. GILG:

02:23PM    8   Q.   AND ONE OF THEM IS THAT THERE IS DIFFERENT PEOPLE INVOLVED

02:23PM    9   IN DIFFERENT PROJECTS; CORRECT?

02:23PM   10   A.   THAT COULD BE ONE OF THE REASONS.

02:23PM   11   Q.   AND I THINK MR. NICK WAS SHOWING YOU THE VARIOUS SECRETARY

02:23PM   12   OF STATE FILINGS AND POINTING OUT THAT THERE WERE DIFFERENT

02:23PM   13   PEOPLE INVOLVED IN THESE DIFFERENT LLC'S; CORRECT?

02:23PM   14   A.   YES.

02:23PM   15   Q.   AND SO WHEN YOU'RE CALCULATING THE INCOME AND THE EXPENSES

02:23PM   16   AS YOU HAVE IN THIS CASE FOR THE VARIOUS ENTITIES, IT'S

02:23PM   17   REALLY -- YOU DON'T REALLY KNOW HOW MUCH OF IT WENT TO

02:23PM   18   MR. KUBUROVICH; CORRECT?

02:23PM   19   A.   I DID NOT ACTUALLY CALCULATE THE INCOME AND EXPENSES OF

02:24PM   20   ANY OF THE ENTITIES.

02:24PM   21   Q.   OKAY.    SO THE SUMMARY DOCUMENT THAT IS EXHIBIT 58-207,

02:24PM   22   THAT DOCUMENT ISN'T INTENDED TO INFORM THE JURY AS TO HOW MUCH

02:24PM   23   INCOME MR. KUBUROVICH HAD DURING THAT TIME PERIOD; IS THAT FAIR

02:24PM   24   TO SAY?

02:24PM   25   A.   THAT IS FAIR TO SAY, YES.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                     595


02:24PM    1   Q.   AND IT'S NOT INTENDED TO INFORM THE JURY OF HOW MANY

02:24PM    2   EXPENSES HE HAD, EITHER; CORRECT?

02:24PM    3   A.   THAT IS CORRECT, YES.

02:24PM    4   Q.   NOW, WITH REGARD TO THE CREDIT CARDS, YOU TESTIFIED THAT

02:24PM    5   AT SOME POINT IN EARLY 2009 IT APPEARS THAT MR. KUBUROVICH

02:25PM    6   STOPPED PAYING?

02:25PM    7   A.   ON THOSE CREDIT CARDS, YES.

02:25PM    8   Q.   AND IT LOOKS LIKE HE STOPPED CHARGING ALSO; CORRECT?

02:25PM    9   A.   YES.

02:25PM   10   Q.   NOW, THOSE CREDIT CARDS WERE IDENTIFIED BECAUSE THEY WERE

02:25PM   11   THE ONES THAT WERE LISTED IN THE BANKRUPTCY FILING; CORRECT?

02:25PM   12   A.   THAT IS CORRECT.

02:25PM   13   Q.   SO YOU DON'T KNOW IF THERE ARE OTHER CREDIT CARDS THAT

02:25PM   14   WERE BEING USED FOR MR. KUBUROVICH?

02:25PM   15   A.   I DID SEE ONE OTHER CREDIT CARD BEING USED FOR

02:25PM   16   MR. KUBUROVICH.

02:25PM   17   Q.   AND DID YOU -- AND DID HE CONTINUE TO USE IT?    I MEAN, IN

02:25PM   18   OTHER WORDS, DID HE STOP USING IT IN MARCH OF 2009?

02:25PM   19   A.   THOSE RECORDS FOR THAT CREDIT CARD WERE NOT SUBPOENAED.    I

02:25PM   20   DID SEE SOME PAYMENTS TO THAT CREDIT CARD, AND THAT'S THE

02:25PM   21   REASON THAT I KNOW THAT IT DID EXIST.

02:25PM   22   Q.   AND DID YOU SEE DOCUMENTS OF ATTEMPTS TO REFINANCE THE

02:25PM   23   CASTLE LAKE HOME?

02:25PM   24   A.   I DID NOT.

02:25PM   25   Q.   WERE YOU PROVIDED WITH ANY DOCUMENTS INDICATING WHAT TYPES



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                         596


02:26PM    1   OF CLAIMS WERE MADE IN THE BANKRUPTCY PROCEEDING, LIKE, IN

02:26PM    2   OTHER WORDS, WHO, YOU KNOW, WHO WAS OWED MONEY WHEN

02:26PM    3   MR. KUBUROVICH WENT INTO BANKRUPTCY?

02:26PM    4                MR. SIMEON:    OBJECTION, YOUR HONOR.   RELEVANCE.

02:26PM    5                THE COURT:    DID YOU SEE ANY OF THOSE DOCUMENTS IN

02:26PM    6   YOUR WORK?

02:26PM    7                THE WITNESS:    I DID SEE THE BANKRUPTCY FILING

02:26PM    8   DOCUMENTS.

02:26PM    9   BY MS. GILG:

02:26PM   10   Q.   WAS PART OF YOUR REMIT TO ANALYZE THE DEBTS THAT HAD BEEN

02:26PM   11   INCURRED BY MR. KUBUROVICH?

02:26PM   12   A.   IF I UNDERSTAND YOUR QUESTION, THE ANSWER IS NO.

02:26PM   13   Q.   WELL, HOW ARE YOU READING MY QUESTION?

02:26PM   14   A.   I DIDN'T ANALYZE THE DEBTS THAT WERE INCLUDED IN HIS

02:26PM   15   BANKRUPTCY FILING.

02:26PM   16   Q.   OKAY.    AND SO YOU CAN'T TELL US WHEN THOSE DEBTS THAT WERE

02:26PM   17   INCLUDED IN THE BANKRUPTCY FILING WERE INCURRED?

02:27PM   18   A.   IN SOME CASES I WAS ABLE TO, BUT NOT IN ALL CASES.

02:27PM   19   Q.   WOULD IT BE FAIR TO SAY THAT THE ONES THAT YOU WERE ABLE

02:27PM   20   TO ASCERTAIN THE DATES THAT THEY WERE -- THAT THEY FIRST WERE

02:27PM   21   INCURRED, THAT THEY WERE IN THE YEAR OF 2009?

02:27PM   22   A.   WITH RESPECT TO THE MORTGAGE THAT WOULD NOT BE CORRECT.

02:27PM   23   Q.   WHEN WAS THE, WHEN WAS THE FORECLOSURE ON THE -- WHEN WAS

02:27PM   24   THE FINAL NOTICE, IF YOU RECALL?

02:27PM   25   A.   I DON'T RECALL.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                     597


02:27PM    1   Q.   DO YOU RECALL SEEING A NOTICE IN 2008?

02:27PM    2   A.   I DON'T, I DON'T THINK THAT I SAW A NOTICE ON THE HOUSE.

02:27PM    3   Q.   SO YOU'RE TESTIFYING THAT THE DEBTS WERE INCURRED BECAUSE

02:27PM    4   YOU ONLY SAW ONE PAYMENT OR THE LAST PAYMENT --

02:27PM    5   A.   NO.    I'M TESTIFYING --

02:27PM    6   Q.   -- IN 2008?

02:27PM    7   A.   -- THAT ON THE HOUSE I SAW THE MORTGAGE DOCUMENTS WHERE

02:27PM    8   THE -- I BELIEVE THE FIRST MORTGAGE WAS TAKEN OUT AND ALSO A

02:28PM    9   HOME EQUITY LINE.

02:28PM   10   Q.   I SEE.    YOU'RE SAYING THE DEBT -- I'M SORRY, I UNDERSTAND.

02:28PM   11        SO WHAT YOU'RE TALKING ABOUT IS WHEN THE CASTLE LAKE

02:28PM   12   PROPERTY WAS PURCHASED OR HOME EQUITY LINE WAS ESTABLISHED WAS

02:28PM   13   BEFORE 2009?

02:28PM   14   A.   YES.

02:28PM   15   Q.   GOT YOU.

02:28PM   16        OTHER THAN THAT, DO YOU RECALL ANY DEBTS THAT WERE

02:28PM   17   INCURRED BEFORE 2009?

02:28PM   18   A.   ON THEIR CREDIT CARDS, AS I INDICATED, THE FIRST

02:28PM   19   STATEMENTS THAT WE HAD, AND I'D HAVE TO LOOK AT THE DATES OF

02:28PM   20   THOSE, BUT THEY HAD LARGE BEGINNING BALANCES.

02:28PM   21        SO I'D HAVE TO LOOK AT THE EXACT DATES TO SEE WHEN, BUT IT

02:28PM   22   WOULD HAVE BEEN PRIOR TO THAT DATE BECAUSE THEY STARTED OFF

02:28PM   23   WITH A BALANCE.

02:28PM   24   Q.   OKAY.    SO THERE WAS CREDIT CARD DEBT AND A MORTGAGE PRIOR

02:28PM   25   TO 2009?



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA CROSS BY MS. GILG                                         598


02:28PM    1   A.   YES.

02:28PM    2   Q.   OKAY.    AND OTHER THAN THOSE, DID YOU SEE ANY OTHER DEBTS

02:29PM    3   PRIOR TO 2009?

02:29PM    4   A.   I BELIEVE THOSE WERE THE ONES THAT I SAW.

02:29PM    5   Q.   OKAY.    NOW, YOU WOULD AGREE THAT 2008, 2009, 2010 WAS A

02:29PM    6   DIFFICULT TIME FOR PROPERTY DEVELOPERS?

02:29PM    7   A.   I BELIEVE THAT IT WAS, YES.

02:29PM    8   Q.   AND WERE YOU PROVIDED WITH ANY INFORMATION REGARDING THE

02:29PM    9   NET WORTH OF MR. KUBUROVICH IN 2005?      DID YOU SEE A DOCUMENT

02:29PM   10   THAT RELATED TO THAT?

02:29PM   11   A.   I DID NOT.

02:29PM   12   Q.   WERE YOU AWARE OF A NET WORTH ANALYSIS DONE BY A FINANCIAL

02:29PM   13   ANALYST OR AN ACCOUNTANT'S COMPILATION REPORT WHICH ESTIMATED

02:29PM   14   HIS NET WORTH --

02:29PM   15                MR. SIMEON:   OBJECTION, YOUR HONOR, ASKED AND

02:29PM   16   ANSWERED.    SHE DOESN'T HAVE ANY KNOWLEDGE.

02:30PM   17                THE COURT:    SUSTAINED.

02:30PM   18   BY MS. GILG:

02:30PM   19   Q.   DID YOU -- WERE YOU ASKED TO DETERMINE WHETHER OR NOT OR

02:30PM   20   WHAT THE VALUE OF MR. KUBUROVICH'S INTEREST IN KRISTEL

02:30PM   21   PROPERTIES WAS IN 2008?

02:30PM   22   A.   NO, I WAS NOT.

02:30PM   23   Q.   AND SO YOU HAVE NO IDEA WHAT THAT VALUE WOULD BE?

02:30PM   24   A.   NO.

02:30PM   25   Q.   WERE YOU ASKED TO DETERMINE WHAT THE VALUE OF



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA REDIRECT BY MR. SIMEON                                  599


02:30PM    1   MR. KUBUROVICH'S INTEREST WAS IN LAKEFRONT PROPERTIES IN 2008?

02:30PM    2   A.   NO.

02:30PM    3   Q.   I GUESS YOU WEREN'T ASKED TO EVALUATE WHAT HIS INTEREST

02:30PM    4   WAS IN ANY OF THE PROPERTIES BEFORE 2008; CORRECT?

02:30PM    5   A.   THAT IS CORRECT, YES.

02:30PM    6   Q.   OR WHAT I'M HEARING OR EVEN IN 2008; CORRECT?

02:30PM    7   A.   THAT'S CORRECT, YES.

02:30PM    8   Q.   OR 2009?

02:31PM    9   A.   THAT IS CORRECT.

02:31PM   10   Q.   I HAVE NOTHING FURTHER.      THANK YOU.

02:31PM   11                THE COURT:    REDIRECT.

02:31PM   12                             REDIRECT EXAMINATION

02:31PM   13   BY MR. SIMEON:

02:31PM   14   Q.   MS. KIKUGAWA, I JUST HAVE A FEW QUESTIONS FOR YOU?

02:31PM   15   A.   YES.

02:31PM   16   Q.   YOU WERE ASKED A LOT OF QUESTIONS ON CROSS-EXAMINATION

02:31PM   17   ABOUT NON-BANK STATEMENTS SUCH AS OPERATING AGREEMENTS, AND I

02:31PM   18   BELIEVE YOU ANSWERED THAT YOU DID NOT REVIEW MANY OF THOSE

02:31PM   19   DOCUMENTS; IS THAT CORRECT?

02:31PM   20   A.   THAT'S CORRECT, YES.

02:31PM   21   Q.   WHY DID YOU NOT REVIEW THOSE DOCUMENTS?

02:31PM   22   A.   THEY WERE NOT PROVIDED.

02:31PM   23   Q.   OKAY.    WAS IT NECESSARY FOR YOUR ANALYSIS?

02:31PM   24   A.   NO, IT WAS NOT.

02:31PM   25   Q.   OKAY.    AND THERE MIGHT BE SOME CONFUSION ABOUT WHAT YOU



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA REDIRECT BY MR. SIMEON                                   600


02:31PM    1   WERE ACTUALLY ASKED TO DO.     COULD YOU PLEASE STATE WHAT YOUR

02:31PM    2   TASKS WERE?

02:31PM    3   A.   CERTAINLY.    MY TASK WAS REALLY TO FOLLOW THE MONEY, AND IT

02:32PM    4   REALLY RELATED TO WHERE THE MONEY CAME FROM AND WHERE IT WENT

02:32PM    5   AND JUST TRACING THE FUNDS THROUGH.

02:32PM    6        SO IT WAS A FAIRLY NARROW TASK.

02:32PM    7   Q.   AND THAT DIDN'T REQUIRE YOU TO LOOK AT OPERATING

02:32PM    8   AGREEMENTS OR OTHER DOCUMENTS?

02:32PM    9   A.   IT DID NOT.

02:32PM   10   Q.   AND THE 0505 ACCOUNT THAT YOU WERE ASKED ABOUT, WHY WAS

02:32PM   11   THAT IMPORTANT TO YOUR TRACING?

02:32PM   12   A.   WELL, THAT WAS IMPORTANT BECAUSE JUST STARTING OFF, FIRST

02:32PM   13   OF ALL, IT WAS IN MR. KUBUROVICH'S NAME, BUT THAT WAS REALLY

02:32PM   14   THE STARTING PLAN OF WHERE THE MONIES CAME FROM THAT WOUND UP

02:32PM   15   GOING THROUGH VARIOUS OTHER ACCOUNTS AND THEN ULTIMATELY WOUND

02:32PM   16   UP PURCHASING THE EAGLE RIDGE HOUSE.

02:32PM   17   Q.   AND TRACING THAT MONEY DIDN'T REQUIRE THE NON -- THE

02:32PM   18   DOCUMENTS THAT WERE NOT BANK STATEMENTS?

02:32PM   19   A.   IT DID NOT.

02:32PM   20   Q.   THANK YOU.

02:33PM   21        NO FURTHER QUESTIONS, YOUR HONOR.

02:33PM   22                THE COURT:   MR. NICK.

02:33PM   23   /    /   /

02:33PM   24   /    /   /

02:33PM   25   /    /   /



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA RECROSS BY MR. NICK                                     601


02:33PM    1                          RECROSS-EXAMINATION

02:33PM    2   BY MR. NICK:

02:33PM    3   Q.   I JUST WANTED YOU TO RESTATE -- SUMMARIZE WHAT YOU WERE

02:33PM    4   ASKED TO DO WHICH WAS TO TRACE ALL OF THE ACCOUNTS AND WHERE

02:33PM    5   THEY CAME FROM; CORRECT?

02:33PM    6   A.   YES.

02:33PM    7   Q.   ALL RIGHT.   YOU STILL NEVERTHELESS CREATED THIS CHART.

02:33PM    8   I'M SHOWING YOU GOVERNMENT'S 58-215.     AND YOU STILL CREATED

02:33PM    9   THIS CHART THAT IS TITLED GOYKO KUBUROVICH CREDIT CARD AND BANK

02:33PM   10   ACCOUNT BALANCES MARCH 2009 THAT YOU PUT $775,000-PLUS AS BANK

02:33PM   11   ACCOUNTS THAT BELONGED TO GOYKO KUBUROVICH BUT IN FACT THEY

02:33PM   12   BELONGED TO OTHER DIFFERENT PEOPLE, IS THAT CORRECT, AND

02:34PM   13   COMPANIES?

02:34PM   14   A.   AS I BELIEVE I SAID THERE WERE SEVERAL TASKS, AND ONE OF

02:34PM   15   THEM WAS TO DETERMINE BALANCES IN ACCOUNTS ON THE MAY 25TH

02:34PM   16   DATE, AND IT WAS TO DETERMINE FUNDS RELATED TO THE EAGLE RIDGE

02:34PM   17   HOUSE.

02:34PM   18        AND THE THIRD TASK WAS TO ANALYZE CREDIT CARD BALANCES AND

02:34PM   19   CERTAIN ACTIVITIES ON THOSE CREDIT CARDS, AND THIS WOULD FALL

02:34PM   20   INTO THAT THIRD CATEGORY.

02:34PM   21   Q.   AND I JUST WANTED TO READ WHAT THIS CHART SAID.    THIS

02:34PM   22   CHART SAYS CREDIT CARD AND BANK ACCOUNT -- LET ME START AGAIN.

02:34PM   23   AT THE TOP IT SAYS GOYKO KUBUROVICH; RIGHT?

02:34PM   24   A.   YES, IT DOES.

02:34PM   25   Q.   AND THEN THE NEXT LINE SAYS CREDIT CARD AND BANK ACCOUNT



                                  UNITED STATES COURT REPORTERS
               KIKUGAWA RECROSS BY MS. GILG                                   602


02:34PM    1   BALANCES MARCH OF 2009; CORRECT?

02:34PM    2   A.   YES.

02:34PM    3   Q.   BUT IN FACT THESE BALANCES ARE TO ACCOUNTS OR INCLUDE

02:34PM    4   BALANCES OF ACCOUNTS THAT ARE NOT IN THE NAME OF

02:34PM    5   GOYKO KUBUROVICH; CORRECT, MA'AM?

02:34PM    6   A.   THAT IS CORRECT, YES.

02:34PM    7   Q.   THANK YOU.

02:34PM    8        I HAVE NOTHING FURTHER?

02:35PM    9                           RECROSS-EXAMINATION

02:35PM   10   BY MS. GILG:

02:35PM   11   Q.   I JUST WANT TO BE CLEAR, THE EXHIBIT THAT MR. NICK JUST

02:35PM   12   SHOWED YOU WHICH IS --

02:35PM   13               MR. NICK:   58-215.

02:35PM   14   BY MS. GILG:

02:35PM   15   Q.   -- 58-215, THAT WAS NOT TO DETERMINE THE BALANCES IN THE

02:35PM   16   ACCOUNT IN MAY OF 2010; RIGHT?

02:35PM   17   A.   THIS WAS THE ANALYSIS OF THE CREDIT CARDS AND THEN

02:35PM   18   COMPARING THAT TO BALANCES IN THE BANK AS OF THE SAME DATE THAT

02:35PM   19   THE CREDIT CARDS WERE -- BASICALLY THE DATE THAT THERE WERE NO

02:36PM   20   FURTHER PAYMENTS ON THE CREDIT CARDS.

02:36PM   21   Q.   BUT THE GREEN COLUMN REALLY HAS NO RELATIONSHIP TO HOW

02:36PM   22   MUCH MONEY MR. KUBUROVICH HAD AT THAT POINT IN TIME, IS THAT

02:36PM   23   FAIR TO SAY?

02:36PM   24   A.   NO, IT DOES.    IT'S ALL PART OF THE DETAIL ANALYSIS OF ALL

02:36PM   25   OF THE ACTIVITY IN EACH ACCOUNT.     AND SO INSTEAD OF GOING ALL



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA RECROSS BY MS. GILG                                     603


02:36PM    1   OF THE WAY DOWN TO MAY 25TH, 2010, THIS WOULD HAVE SHOWN THE

02:36PM    2   BALANCES IN THOSE SAME ACCOUNTS, AND I INDICATED AT THE

02:36PM    3   BEGINNING IT WAS THOSE SAME ACCOUNTS, THIS WOULD BE THE BALANCE

02:36PM    4   IN THOSE ACCOUNTS AS OF MARCH 31ST, 2009.

02:36PM    5   Q.   OKAY.    BUT THE RELEVANT DATE IS MAY 25TH, 2010; CORRECT?

02:36PM    6   A.   FOR THE BANKRUPTCY FILING, YES.

02:36PM    7   Q.   SO THIS CHART HAS NOTHING TO DO WITH WHAT HAPPENED AND

02:36PM    8   WHERE THINGS WERE IN MAY OF 2010; CORRECT?

02:36PM    9   A.   THIS CHART HAS TO DO WITH THE ANALYSIS OF THE CREDIT CARDS

02:36PM   10   WHICH INCLUDED A COMPARISON OF HOW THAT COMPARED WITH BALANCES

02:36PM   11   IN THE BANK ACCOUNTS.

02:36PM   12   Q.   SO IT HAD NOTHING TO DO WITH THE BALANCES IN MARCH OR MAY

02:37PM   13   OF 2010; CORRECT?

02:37PM   14                MR. SIMEON:    OBJECTION, YOUR HONOR.   ARGUMENTATIVE.

02:37PM   15   ASKED AND ANSWERED.

02:37PM   16                THE COURT:    CAN YOU ANSWER THAT QUESTION?

02:37PM   17                THE WITNESS:   I'M SORRY, IF YOU WOULD -- I'M SORRY.

02:37PM   18                MS. GILG:    I'LL WITHDRAW.

02:37PM   19                THE COURT:    THE QUESTION IS WITHDRAWN.

02:37PM   20   BY MS. GILG:

02:37PM   21   Q.   AND THIS IS THE CHART THAT YOU CREATED OR YOU RELIED ON

02:37PM   22   TO -- OR THE SUMMARY, I SHOULD SAY, THAT YOU RELIED ON TO

02:37PM   23   CREATE EXHIBIT 58-215?

02:37PM   24   A.   THE DETAILED SCHEDULE IS BEHIND THIS SO THE SCHEDULES THAT

02:37PM   25   WOULD HAVE BEEN RELIED UPON, YOU WOULD HAVE TO GO TO SCHEDULE



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA RECROSS BY MS. GILG                                   604


02:37PM    1   1, 2, AND THE VARIOUS SCHEDULES AND GET THE ACCOUNT BALANCES ON

02:37PM    2   THOSE PARTICULAR ACCOUNTS AS OF THE MARCH 31ST, 2009.

02:37PM    3   Q.   AND THE ONLY ACCOUNT THAT YOU CAN TESTIFY WITH CERTAINTY

02:37PM    4   THAT MR. GOYKO KUBUROVICH COULD HAVE UTILIZED TO PAY DOWN THIS

02:38PM    5   CREDIT CARD DEBT IS THE ONE IN HIS NAME; CORRECT?

02:38PM    6   A.   NO, THAT'S NOT CORRECT.

02:38PM    7   Q.   WELL, YOU'D HAVE NO IDEA WHO ELSE WAS INVOLVED IN KRISTEL

02:38PM    8   PROPERTIES, DO YOU?

02:38PM    9   A.   I DO NOT.

02:38PM   10   Q.   SO YOU DON'T KNOW IF HE WAS ALLOWED TO WRITE, TO TAKE THAT

02:38PM   11   MONEY TO PAY HIS PERSONAL ACCOUNTS?

02:38PM   12   A.   ON KRISTEL PROPERTIES MR. KUBUROVICH AND PATTY KUBUROVICH

02:38PM   13   WERE THE SIGNORS.

02:38PM   14   Q.   THEY WERE THE SIGNORS, BUT YOU DO NOT KNOW WHO ELSE WAS

02:38PM   15   PART OF THAT ENTITY; CORRECT?

02:38PM   16   A.   I DO NOT.

02:38PM   17   Q.   AND SO YOU DO NOT KNOW WHETHER OR NOT HE WOULD BE ABLE TO

02:38PM   18   USE THAT ACCOUNT TO PAY DOWN HIS CREDIT CARD DEBT?

02:38PM   19   A.   I DO NOT.

02:38PM   20   Q.   AND WITH REGARD TO KRISTEL KUBUROVICH'S ACCOUNTS, HE WAS

02:38PM   21   NOT A SIGNOR; CORRECT?

02:38PM   22   A.   HE WAS NOT A SIGNOR.

02:38PM   23   Q.   AND SO HE WOULD NOT BE ABLE TO USE THOSE ACCOUNTS TO PAY

02:38PM   24   DOWN HIS CREDIT CARD DEBT?

02:38PM   25   A.   THE PURPOSE OF THE CHART WAS TO SHOW THE CASH BALANCES AS



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA RECROSS BY MS. GILG                                    605


02:39PM    1   OF MARCH 31ST, 2009, AND THE CREDIT CARD BALANCES AS OF

02:39PM    2   MARCH 2009.

02:39PM    3        I DID NOT MAKE A DETERMINATION AS TO WHETHER HE COULD PAY

02:39PM    4   THOSE CREDIT CARD BILLS, WHETHER HE SHOULD HAVE PAID THOSE

02:39PM    5   CREDIT CARD BILLS.    IT WAS SIMPLY A COMPARISON OF THE NUMBERS

02:39PM    6   AS OF THAT POINT IN TIME.

02:39PM    7   Q.   CORRECT.    BUT YOU'RE TESTIFYING HERE THAT THAT MONEY, THAT

02:39PM    8   $775,000 WAS MONEY THAT MR. KUBUROVICH HAD CONTROL TO USE.

02:39PM    9   THAT'S WHAT YOU TESTIFIED; CORRECT?

02:39PM   10                MR. SIMEON:   OBJECTION, YOUR HONOR.   MISSTATES HER

02:39PM   11   TESTIMONY.

02:39PM   12                THE COURT:    SUSTAINED.

02:39PM   13   BY MS. GILG:

02:39PM   14   Q.   DIDN'T YOU TESTIFY THAT THE MONEY THAT IS REFLECTED IN THE

02:39PM   15   CHART 58-215, IS MONEY THAT MR. KUBUROVICH HAD ACCESS TO?

02:39PM   16   A.   I TESTIFIED, AS I RECALL, AND SHOULD HAVE THAT THE

02:39PM   17   ACCOUNTS LISTED IN THAT SCHEDULE WERE THE SAME ACCOUNTS AS

02:39PM   18   LISTED ON THIS SCHEDULE AND THIS SCHEDULE, I BELIEVE, DOES

02:40PM   19   SPEAK FOR ITSELF IN TERMS OF WHO THE SIGNORS ON THE ACCOUNTS

02:40PM   20   ARE, AND THAT IS THE EXACT SAME BANK ACCOUNTS THAT ARE INCLUDED

02:40PM   21   IN THE SCHEDULE THAT COMPARES THE CREDIT CARD BALANCES.

02:40PM   22   Q.   WHICH MAY OR MAY NOT BE ACCESSIBLE TO MR. KUBUROVICH;

02:40PM   23   FAIR?

02:40PM   24   A.   THAT IS CORRECT, YES.

02:40PM   25   Q.   NOTHING FURTHER.



                                   UNITED STATES COURT REPORTERS
               KIKUGAWA RECROSS BY MS. GILG                                    606


02:40PM    1              THE COURT:    ANYTHING FURTHER?

02:40PM    2              MR. SIMEON:   NOTHING FURTHER, YOUR HONOR.

02:40PM    3              THE COURT:    MAY THIS WITNESS BE EXCUSED?

02:40PM    4              MR. SIMEON:   YES, YOUR HONOR.

02:40PM    5              MR. NICK:    YES, YOUR HONOR.

02:40PM    6              MS. GILG:    YES.

02:40PM    7              THE COURT:    ALL RIGHT.   THANK YOU.   YOU'RE EXCUSED.

02:40PM    8        DO YOU HAVE ANOTHER WITNESS TO CALL?

02:40PM    9              MR. SCHENK:   YES, YOUR HONOR.

02:41PM   10              THE COURT:    WELL, I THINK WE WERE GOING TO TAKE OUR

02:41PM   11   AFTERNOON BREAK IN ABOUT FIVE MINUTES SO WHY DON'T WE DO THAT

02:41PM   12   NOW WHILE WE'RE WAITING FOR THE WITNESS TO COME IN.      LET'S TAKE

02:41PM   13   OUR AFTERNOON BREAK, LADIES AND GENTLEMEN.     WE'LL TAKE

02:41PM   14   15 MINUTES, AND THEN WE'LL RESUME WITH DIRECT EXAMINATION.

02:41PM   15        (RECESS FROM 2:41 P.M. UNTIL 2:57 P.M.)

02:57PM   16              THE COURT:    WE'RE BACK ON THE RECORD.   ALL COUNSEL

02:57PM   17   AND THE DEFENDANTS ARE PRESENT.

02:57PM   18        THE JURY IS PRESENT AND ALTERNATES.

02:57PM   19        MR. SCHENK.

02:57PM   20              MR. SCHENK:   YOUR HONOR, THE UNITED STATES CALLS

02:57PM   21   DAVID WARDA.

02:57PM   22              THE COURT:    PLEASE COME FORWARD, SIR.   IF YOU'D

02:58PM   23   PLEASE COME OVER HERE AND STAND JUST HERE AND RAISE YOUR RIGHT

02:58PM   24   HAND WHILE YOU FACE OUR COURTROOM DEPUTY, SHE HAS A QUESTION

02:58PM   25   FOR YOU.



                                  UNITED STATES COURT REPORTERS
               WARDA DIRECT BY MR. SCHENK                                         607


02:58PM    1          (GOVERNMENT'S WITNESS, DAVID WARDA, WAS SWORN.)

02:58PM    2                  THE WITNESS:    I DO.

02:58PM    3                  THE COURT:   PLEASE HAVE A SEAT HERE, SIR, AND MAKE

02:58PM    4   YOURSELF COMFORTABLE.         PLEASE ADJUST THE CHAIR AND MICROPHONE

02:58PM    5   AS YOU NEED.      I'LL ENCOURAGE YOU TO SPEAK DIRECTLY INTO THE

02:58PM    6   MICROPHONE.

02:58PM    7          WHEN YOU ARE COMFORTABLE, WOULD YOU PLEASE STATE YOUR NAME

02:58PM    8   AND THEN SPELL IT PLEASE.

02:58PM    9                  THE WITNESS:    DAVID WARDA.   W-A-R-D-A.

02:58PM   10                  THE COURT:   THANK YOU.   COUNSEL.

02:58PM   11                               DIRECT EXAMINATION

02:58PM   12   BY MR. SCHENK:

02:58PM   13   Q.     GOOD AFTERNOON, SIR.      HOW ARE YOU?

02:58PM   14   A.     FINE.

02:58PM   15   Q.     AND HOW ARE YOU CURRENTLY EMPLOYED?

02:58PM   16   A.     SELF-EMPLOYED.

02:58PM   17   Q.     AND WHAT DO YOU DO?

02:58PM   18   A.     CONSTRUCTION.

02:58PM   19   Q.     AND HAVE YOU MET MR. GOYKO KUBUROVICH BEFORE?

02:58PM   20   A.     YES.

02:58PM   21   Q.     HOW LONG HAVE YOU KNOWN HIM?

02:58PM   22   A.     THIRTY-PLUS YEARS.

02:58PM   23   Q.     OKAY.    WOULD YOU DESCRIBE THE CIRCUMSTANCES OF HOW YOU MET

02:58PM   24   HIM?

02:58PM   25   A.     THROUGH FRIENDS OF MINE THAT KNEW BATZI AND INCLUDING MY



                                     UNITED STATES COURT REPORTERS
               WARDA DIRECT BY MR. SCHENK                                      608


02:59PM    1   SISTER.

02:59PM    2   Q.   YOU KNEW HIM AS BATZI?

02:59PM    3   A.   YES.

02:59PM    4   Q.   OKAY.    DID YOU KNOW HIM PROFESSIONALLY OR WAS IT MORE OF A

02:59PM    5   FRIENDSHIP?

02:59PM    6   A.   MORE THROUGH FRIENDS.

02:59PM    7   Q.   OKAY.    DO YOU SEE HIM IN THE COURTROOM TODAY?

02:59PM    8   A.   I DO.

02:59PM    9   Q.   AND IS HE THE GENTLEMAN WITH THE NO BLAZER ON AND A WHITE

02:59PM   10   DRESS SHIRT?

02:59PM   11   A.   CORRECT.

02:59PM   12                MR. SCHENK:   YOUR HONOR, FOR THE RECORD THE WITNESS

02:59PM   13   HAS IDENTIFIED MR. KUBUROVICH.

02:59PM   14                THE COURT:    YES, THE RECORD WILL SO REFLECT.

02:59PM   15                MR. SCHENK:   THANK YOU, YOUR HONOR.

02:59PM   16   Q.   HAVE YOU MET HIS DAUGHTER MR. -- I'M SORRY, MS. KRISTEL

02:59PM   17   KUBUROVICH?

02:59PM   18   A.   ON ONE OCCASION.

02:59PM   19   Q.   AND WE'LL GET TO THAT IN A MOMENT.      DO YOU SEE HER IN THE

02:59PM   20   COURTROOM TODAY?

02:59PM   21   A.   I WOULDN'T RECOGNIZE HER IF I DID SO I DO NOT.

02:59PM   22   Q.   YOU ONLY MET HER OR SAW HER THAT ONE TIME?

02:59PM   23   A.   (NOD HEADS.)

02:59PM   24   Q.   THANK YOU.

02:59PM   25                THE COURT:    IS THAT YES?



                                   UNITED STATES COURT REPORTERS
               WARDA DIRECT BY MR. SCHENK                                         609


02:59PM    1                THE WITNESS:    YES.

02:59PM    2   BY MR. SCHENK:

02:59PM    3   Q.   THANK YOU.    DURING THE TIME THAT YOU HAD A RELATIONSHIP, A

02:59PM    4   FRIENDSHIP WITH MR. KUBUROVICH, WAS THERE A TIME THAT HE ASKED

03:00PM    5   YOU FOR MONEY?

03:00PM    6   A.   H'MM, IN A SENSE, YES.

03:00PM    7   Q.   YOU PAUSED.    WHY?

03:00PM    8   A.   WELL, IT WAS MORE THAN A QUESTION "CAN I HAVE SOME MONEY?"

03:00PM    9   IT WAS MORE THAN THAT.

03:00PM   10   Q.   OKAY.    WHAT DID HE ASK?

03:00PM   11   A.   HE WANTED TO KNOW IF I WAS INTERESTED IN GETTING INTO A

03:00PM   12   BUSINESS AGREEMENT WITH HIM IN THE FORM OF BORROWING MONEY.

03:00PM   13   Q.   HE WAS INTERESTED IF YOU WERE INTERESTED IN INVOLVING

03:00PM   14   YOURSELF IN A BUSINESS AGREEMENT WITH HIM?

03:00PM   15   A.   NO, SIR.    HE WAS INTERESTED IF I WAS INTERESTED IN LENDING

03:00PM   16   HIM MONEY.

03:00PM   17   Q.   FOR A BUSINESS OF HIS?

03:00PM   18   A.   FOR A BUSINESS OF HIS.

03:00PM   19   Q.   FOR ONE OF HIS BUSINESSES HE ASKED YOU IF YOU WOULD LEND

03:00PM   20   HIM MONEY?

03:00PM   21   A.   THAT'S CORRECT.

03:00PM   22   Q.   OKAY.    DO YOU REMEMBER WHEN ABOUT THAT WAS?

03:00PM   23   A.   THREE, FOUR YEARS AGO.         I DON'T HAVE THE RECORDS IN FRONT

03:01PM   24   OF ME.

03:01PM   25   Q.   OKAY.    DID YOU HAVE THIS CONVERSATION IN PERSON WITH HIM?



                                   UNITED STATES COURT REPORTERS
               WARDA DIRECT BY MR. SCHENK                                     610


03:01PM    1   A.   YES, I DID.

03:01PM    2   Q.   AND WHAT DID YOU SAY IN RESPONSE WHEN HE ASKED?

03:01PM    3   A.   I HAD TO THINK ABOUT IT, AND I TOOK THE DEAL TO MY

03:01PM    4   ATTORNEY, AND WE LOOKED AT IT TOGETHER AND THOUGHT IT WAS A

03:01PM    5   GOOD DEAL SO I RESPONDED YES.

03:01PM    6   Q.   WHEN YOU SAY YOU TOOK THE DEAL, WERE THERE PAPERS INVOLVED

03:01PM    7   OR DO YOU JUST MEAN THE IDEA AND YOU DISCUSSED IT?

03:01PM    8   A.   WELL, THERE WAS THE LOAN AMOUNT AND PLUS WHAT WAS GOING TO

03:01PM    9   BACK UP THE LOAN AND WHAT MY ATTORNEY THOUGHT THE LOAN

03:01PM   10   STRUCTURE WOULD LOOK LIKE.

03:01PM   11   Q.   OKAY.    WHEN YOU SAID WHAT WOULD BACK UP THE LOAN, WHAT DO

03:01PM   12   YOU MEAN?

03:01PM   13   A.   WELL, TO LOAN MONEY THERE HAD TO BE SOMETHING THERE IF THE

03:01PM   14   CASH DIDN'T GET REPLACED, WHAT WOULD BE SUPPORTING MY -- THE

03:01PM   15   DEBT.

03:01PM   16   Q.   I SEE.   YOU WANTED YOUR LOAN TO BE SECURE?

03:01PM   17   A.   TO BE SECURE.

03:01PM   18   Q.   OKAY.    AND IT MIGHT BE OBVIOUS BUT WHY?

03:01PM   19   A.   WHY TO BACK UP THE LOAN?

03:02PM   20   Q.   YES.

03:02PM   21   A.   THAT'S THE ONLY WAY I WOULD EVER LOAN MONEY.    JUST TO ME

03:02PM   22   IT'S COMMON SENSE, IT'S BUSINESS SENSE.

03:02PM   23   Q.   OKAY.

03:02PM   24   A.   IF YOU'RE GOING TO LOAN SOMETHING TO A BUSINESS ENTERPRISE

03:02PM   25   OR EVEN AN INDIVIDUAL, THERE'S GOT TO BE A MEANS TO GET IT



                                  UNITED STATES COURT REPORTERS
               WARDA DIRECT BY MR. SCHENK                                        611


03:02PM    1   BACK.

03:02PM    2   Q.   OKAY.    HOW MUCH MONEY DID MR. KUBUROVICH ASK YOU TO LEND

03:02PM    3   TO HIM?

03:02PM    4   A.   I BELIEVE IT WAS 150,000.

03:02PM    5   Q.   SO $150,000?

03:02PM    6   A.   YES.

03:02PM    7   Q.   AND DO YOU REMEMBER THE AMOUNT OF THE SECURITY?

03:02PM    8   A.   THE SECURITY BECAME IN THE WAY OF A HOME.

03:02PM    9   Q.   IT BECAME A HOME?

03:02PM   10   A.   YES.

03:02PM   11   Q.   I SEE.   HOW DID YOU BECOME COMFORTABLE WITH THAT HOME AS

03:02PM   12   THE SECURITY?

03:02PM   13   A.   THROUGH THE TITLE COMPANY, DOING THE RESEARCH ON THE TITLE

03:02PM   14   COMPANY, WHAT WAS OWED ON THE HOME, WHAT THE HOME WAS VALUED AT

03:02PM   15   CURRENTLY AT THE TIME.

03:02PM   16   Q.   OKAY.    AND IF THE EQUITY IN THE HOME WAS GREATER THAN

03:03PM   17   150,000, YOU WERE MORE WILLING TO MAKE THE LOAN; IS THAT RIGHT?

03:03PM   18   A.   THAT'S WHAT MADE MY DECISION TO BE, YES.

03:03PM   19   Q.   OKAY.    DO YOU REMEMBER ANYTHING ABOUT THE HOME?   DO YOU

03:03PM   20   REMEMBER THE ADDRESS OR WHERE IT WAS LOCATED?

03:03PM   21   A.   I DO KNOW IT WAS IN GILROY, AND IT'S IN AN -- IS IT CALLED

03:03PM   22   EAGLE RIDGE, I BELIEVE, WHICH WAS A VERY NICE NEW DEVELOPMENT,

03:03PM   23   MAYBE NOT NEW THEN, BUT IT'S THE NICEST DEVELOPMENT IN GILROY

03:03PM   24   AT THE TIME, GOLF COURSE, CLUB HOUSE, ET CETERA.

03:03PM   25   Q.   OKAY.    WAS THE SPECIFIC HOME FAMILIAR TO YOU?



                                   UNITED STATES COURT REPORTERS
               WARDA DIRECT BY MR. SCHENK                                          612


03:03PM    1   A.   NO.

03:03PM    2   Q.   YOU DIDN'T KNOW ANYTHING ABOUT THE EXACT HOME?

03:03PM    3   A.   NO.

03:03PM    4   Q.   DID YOU ASK MR. KUBUROVICH TO SECURE THIS HOME BY THAT

03:03PM    5   HOME OR DID HE OFFER THE HOME?

03:03PM    6   A.   THAT'S A TOUGH CONVERSATION TO ANSWER.        I'M NOT REALLY

03:03PM    7   SURE HOW TO SPECIFY THAT.    IT GOT BROUGHT UP, AND I DON'T KNOW

03:03PM    8   IF I BROUGHT IT UP OR BATZI DID, BUT THAT'S WHERE IT ENDED UP.

03:04PM    9   THE HOME WOULD BE THE SECURITY.

03:04PM   10   Q.   AND WERE THERE ANY OTHER INDIVIDUALS INVOLVED IN THIS I'LL

03:04PM   11   CALL A NEGOTIATION?

03:04PM   12   A.   BESIDES MY ATTORNEY, NONE.

03:04PM   13   Q.   YOU, MR. KUBUROVICH, AND YOUR ATTORNEY?

03:04PM   14   A.   THAT'S CORRECT.

03:04PM   15   Q.   THERE WERE NOT OTHER PEOPLE FROM MR. KUBUROVICH'S SIDE

03:04PM   16   PARTICIPATING IN THE NEGOTIATION?

03:04PM   17   A.   BESIDES THE TITLE COMPANY THAT EVENTUALLY CAME ON BOARD,

03:04PM   18   NOBODY.

03:04PM   19   Q.   OKAY.   BEFORE YOU GOT TO THIS HOME BEING THE SECURITY, AND

03:04PM   20   YOU'RE JUST TALKING ABOUT THE TERMS, THE ONLY PERSON YOU WERE

03:04PM   21   NEGOTIATING WITH WAS MR. KUBUROVICH; IS THAT RIGHT?

03:04PM   22   A.   THAT IS CORRECT.

03:04PM   23   Q.   AND THEN YOU SOUGHT ADVICE FROM YOUR ATTORNEY?

03:04PM   24   A.   CORRECT.

03:04PM   25   Q.   OKAY.   I'D LIKE TO SHOW YOU A BINDER OF DOCUMENTS.      COULD



                                  UNITED STATES COURT REPORTERS
               WARDA DIRECT BY MR. SCHENK                                           613


03:04PM    1   WE GET -- IT'S EXHIBIT NUMBER 43 SO I THINK IT'S IN THE THIRD

03:04PM    2   BINDER.

03:04PM    3          WOULD YOU PLEASE OPEN UP THE BINDER AND TURN TO EXHIBIT 43

03:04PM    4   AND JUST TAKE A MOMENT TO FLIP THROUGH THOSE DOCUMENTS.

03:05PM    5   A.     OKAY.

03:05PM    6   Q.     DO YOU RECOGNIZE THESE DOCUMENTS?      DO YOU KNOW WHAT THEY

03:05PM    7   ARE?

03:05PM    8   A.     I RECOGNIZE THE NOTE.      THE REST ARE FROM THE TITLE

03:05PM    9   COMPANY, DEEDS OF TRUST AND SUCH.

03:05PM   10   Q.     AND DO THESE RELATE TO THE LOAN THAT WE WERE JUST TALKING

03:05PM   11   ABOUT?

03:05PM   12   A.     150,000, YES.

03:05PM   13                  MR. SCHENK:   YOUR HONOR, THE GOVERNMENT OFFERS

03:05PM   14   EXHIBIT 43 INTO EVIDENCE.

03:05PM   15                  MS. GILG:    NO OBJECTION.

03:05PM   16                  MR. NICK:    NO OBJECTION.

03:05PM   17                  THE COURT:    IT'S RECEIVED AND ADMITTED.   IT MAY BE

03:05PM   18   PUBLISHED.

03:05PM   19          (GOVERNMENT'S EXHIBIT 43 WAS RECEIVED IN EVIDENCE.)

03:05PM   20   BY MR. SCHENK:

03:05PM   21   Q.     THANK YOU.    LET'S START ON 43-1, AND LET'S LOOK AT THE TOP

03:05PM   22   HALF OF THE DOCUMENT.        YOU CAN LOOK ON THE SCREEN AND IN THE

03:06PM   23   PAPER IN FRONT OF YOU, WHICHEVER IS EASIER.

03:06PM   24   A.     OKAY.

03:06PM   25   Q.     SO THE DOLLAR AMOUNT IN THE UPPER LEFT-HAND CORNER, IS



                                     UNITED STATES COURT REPORTERS
               WARDA DIRECT BY MR. SCHENK                                       614


03:06PM    1   THAT THE DOLLAR AMOUNT OF YOUR LOAN TO MR. KUBUROVICH?

03:06PM    2   A.   THAT IS CORRECT.

03:06PM    3   Q.   OKAY.   AND THE DATE IN THE UPPER RIGHT-HAND CORNER, MAY

03:06PM    4   4TH, 2010, DO YOU THINK THAT WAS ON OR ABOUT WHEN THE LOAN WAS

03:06PM    5   FUNDED OR MADE?

03:06PM    6   A.   I WOULD THINK SO, YES.

03:06PM    7   Q.   OKAY.   AND THEN IT SAYS ON OR BEFORE MAY 7TH, 2012, FOR

03:06PM    8   VALUE RECEIVED, AND THEN IT HAS A PROMISE.     IS THAT BECAUSE

03:06PM    9   IT'S ABOUT A TWO-YEAR NOTE?

03:06PM   10   A.   THAT'S CORRECT.

03:06PM   11   Q.   OKAY.   AND THEN IT LOOKS LIKE I THINK MAYBE YOUR ADDRESS

03:06PM   12   WAS REDACTED IF YOU COMPARE THE TWO VERSIONS ON THERE; IS THAT

03:06PM   13   RIGHT?

03:06PM   14   A.   YES.

03:06PM   15   Q.   AND THEN YOU HAVE A 20 PERCENT PER YEAR INTEREST RATE; IS

03:06PM   16   THAT YOUR RECOLLECTION?

03:06PM   17   A.   YES.

03:06PM   18   Q.   ALL RIGHT.   IF WE CAN ZOOM OUT AND NOW GO TO THE VERY

03:06PM   19   BOTTOM OF THIS NOTE, THE SIGNATURE.    I'M NOT GOING TO ASK YOU

03:07PM   20   IF YOU RECOGNIZE THE SIGNATURE, BUT DO YOU SEE THE NAME BELOW

03:07PM   21   THE SIGNATURE LINE?

03:07PM   22   A.   YES.

03:07PM   23   Q.   AND KRISTEL KUBUROVICH, DO YOU KNOW WHO THAT IS?

03:07PM   24   A.   I BELIEVE THAT'S BATZI'S DAUGHTER.

03:07PM   25   Q.   AND JUST BELOW THE SIGNATURE IS A COMPANY'S NAME OR AN LP



                                  UNITED STATES COURT REPORTERS
               WARDA DIRECT BY MR. SCHENK                                           615


03:07PM    1   NAME, NATA LP.    DO YOU SEE THAT?

03:07PM    2   A.   I DO.

03:07PM    3   Q.   DO YOU KNOW WHAT NATA LP IS?

03:07PM    4   A.   I BELIEVE THAT WAS THE BUSINESS ENTERPRISE THAT WAS SET UP

03:07PM    5   BY BATZI.

03:07PM    6   Q.   AND WHAT DO YOU MEAN BY THAT?

03:07PM    7                MR. NICK:    OBJECTION.   IT CALLS FOR SPECULATION.

03:07PM    8                MS. GILG:    OBJECTION.

03:07PM    9                MR. NICK:    LACK OF FOUNDATION.   HEARSAY.

03:07PM   10                MR. SCHENK:    IF I MAY, I ASKED HIM WHAT HE KNEW AND

03:07PM   11   THAT'S WHAT HE SAID.

03:07PM   12                THE COURT:    OBJECTION IS OVERRULED.   IT GOES TO HIS

03:07PM   13   PERSONAL KNOWLEDGE.       IF YOU HAVE PERSONAL KNOWLEDGE, YOU CAN

03:07PM   14   ANSWER THE QUESTION.

03:07PM   15                MR. NICK:    I'M SORRY, YOUR HONOR, THAT'S WHY I

03:07PM   16   OBJECTED ON FOUNDATION.      I JUST DETECTED --

03:08PM   17                THE COURT:    THERE'S A PAUSE, AND YOU DETECTED

03:08PM   18   CONFUSION.    SIR, IF YOU CAN ANSWER THE QUESTION BECAUSE YOU

03:08PM   19   HAVE PERSONAL KNOWLEDGE, YOU CAN ANSWER.        IF YOU DO NOT HAVE

03:08PM   20   PERSONAL KNOWLEDGE, THEN JUST SO INDICATE.

03:08PM   21                THE WITNESS:    THIS NAME CAME AS PART OF THE DEAL,

03:08PM   22   AND I BELIEVED IT TO BE A BUSINESS ENTERPRISE THAT WAS SET UP

03:08PM   23   BY BATZI.

03:08PM   24   BY MR. SCHENK:

03:08PM   25   Q.   AND WHEN YOU SAY "THIS NAME," DO YOU MEAN NATA?



                                   UNITED STATES COURT REPORTERS
               WARDA DIRECT BY MR. SCHENK                                           616


03:08PM    1   A.   CORRECT.

03:08PM    2   Q.   OKAY.    AND DO YOU HAVE A SPECIFIC RECOLLECTION OF

03:08PM    3   MR. KUBUROVICH TELLING YOU ANYTHING ABOUT NATA, WHY NATA WOULD

03:08PM    4   BE IN THE DOCUMENTS?      YOUR LOAN IS WITH HIM.    DID HE EXPLAIN

03:08PM    5   THAT TO YOU?

03:08PM    6   A.   THIS CAME INTO THE PLAY TITLE SIGNOFF WHEN I SAY NATA.

03:08PM    7   Q.   OKAY.    AND WAS THAT AN EVENT THAT YOU WENT TO IN PERSON?

03:08PM    8   A.   YES.

03:08PM    9   Q.   AND WHO WAS PRESENT?

03:08PM   10   A.   I WAS PRESENT, BATZI, THE TITLE OFFICER.       I DON'T RECALL

03:08PM   11   IF MY WIFE CAME.    I BELIEVE KRISTEL WAS PRESENT, AND I DON'T

03:09PM   12   KNOW WHO ELSE WAS IN THE ROOM.

03:09PM   13   Q.   AND WHEN YOU SAID A MOMENT AGO THAT YOU HAD MET

03:09PM   14   KRISTEL KUBUROVICH ONCE, WAS THIS THE ONE TIME?

03:09PM   15   A.   THAT'S CORRECT.

03:09PM   16   Q.   SO SHE SHOWED UP FOR SIGNING A TITLE, BUT YOU HAD NEVER

03:09PM   17   MET HER BEFORE AND YOU'VE NEVER SEEN HER SINCE?

03:09PM   18                MS. GILG:    OBJECTION.   LEADING.

03:09PM   19                THE COURT:   SUSTAINED AS TO THE FORM OF THE

03:09PM   20   QUESTION.

03:09PM   21   BY MR. SCHENK:

03:09PM   22   Q.   WHEN WAS THE ONE AND ONLY TIME YOU MET KRISTEL KUBUROVICH?

03:09PM   23                MS. GILG:    OBJECTION.   ASKED AND ANSWERED.

03:09PM   24                THE COURT:   OVERRULED.   YOU CAN ANSWER.

03:09PM   25                THE WITNESS:    AT THE SIGNING OF THE NOTE AT THE



                                   UNITED STATES COURT REPORTERS
               WARDA DIRECT BY MR. SCHENK                                       617


03:09PM    1   TITLE COMPANY.

03:09PM    2   BY MR. SCHENK:

03:09PM    3   Q.   OKAY.    DID YOU TALK TO HER AT THE SIGNING?

03:09PM    4   A.   NO.

03:09PM    5   Q.   DID YOU TALK TO MR. KUBUROVICH?

03:09PM    6   A.   I'M SURE WE HAD A COUPLE OF COMMENTS, BUT I DON'T RECALL

03:09PM    7   ANY SPECIFIC CONVERSATION.

03:09PM    8   Q.   OKAY.    DO YOU REMEMBER AS YOU WERE REVIEWING DOCUMENTS

03:09PM    9   NOTICING THAT THEY REQUESTED MS. KUBUROVICH TO SIGN INSTEAD OF

03:09PM   10   MR. KUBUROVICH?

03:09PM   11   A.   I DID NOTICE.

03:09PM   12   Q.   AND DID THAT SEEM UNUSUAL TO YOU, UNEXPECTED?

03:10PM   13                MS. GILG:    OBJECTION.   IRRELEVANT.

03:10PM   14                THE COURT:   OVERRULED.   YOU CAN ANSWER THE QUESTION.

03:10PM   15                THE WITNESS:    IT DID NOT AT THE TIME, NO.

03:10PM   16   BY MR. SCHENK:

03:10PM   17   Q.   WHY NOT?

03:10PM   18   A.   IN BUSINESS I'M USED TO SEEING BUSINESS ENTERPRISES ON

03:10PM   19   DOCUMENTS CONSTANTLY IN CONSTRUCTION, AND I ALSO DEVELOP

03:10PM   20   PROPERTIES AND REAL ESTATE, AND THERE'S ALWAYS AN ENTERPRISE

03:10PM   21   SET UP SUCH AS AN LLC OR A LIMITED PARTNERSHIP OR A

03:10PM   22   CORPORATION.    SO TO ME IT WAS JUST ANOTHER LLC OR A PARTNERSHIP

03:10PM   23   THAT WAS SET UP.

03:10PM   24   Q.   OKAY.    WHAT DID YOU UNDERSTAND YOUR $150,000 LOAN TO BE

03:10PM   25   SECURED BY?



                                   UNITED STATES COURT REPORTERS
               WARDA DIRECT BY MR. SCHENK                                     618


03:10PM    1   A.   A HOME.

03:10PM    2   Q.   OKAY.   DO YOU KNOW WHOSE HOME?

03:10PM    3   A.   I BELIEVE IT WAS BATZI'S HOME.    THAT WAS MY BELIEF AT THE

03:10PM    4   TIME.

03:10PM    5   Q.   CAN WE NOW TURN TO 43-2, THE SECOND PAGE OF THIS EXHIBIT,

03:10PM    6   AND THE DOCUMENT IS TITLED DEED OF TRUST AND ASSIGNMENT OF

03:11PM    7   RENTS.   DO YOU SEE THAT?

03:11PM    8   A.   I DO.

03:11PM    9   Q.   AND IN THIS DOCUMENT IT INDICATES THE SANTA CLARA COUNTY

03:11PM   10   RECORDER'S OFFICE.   IT ALSO HAS THE SAME MAY 2010 DATE BETWEEN

03:11PM   11   NATA AND YOU.

03:11PM   12        DO YOU UNDERSTAND WHAT THIS DOCUMENT IS?

03:11PM   13   A.   I DO.

03:11PM   14   Q.   AND WHAT IS IT?

03:11PM   15   A.   IT BECOMES A DEED OF TRUST FOR THE DEBT OR SECURITY.

03:11PM   16   Q.   AND ON THE SCREEN IN FRONT OF YOU AT THE VERY BOTTOM OF

03:11PM   17   THE IMAGE IT REFERS TO SEE EXHIBIT A.

03:11PM   18        DO YOU SEE THAT?

03:11PM   19   A.   I DO SEE.

03:11PM   20   Q.   OKAY.   AND IF WE NOW TURN TO THE VERY END OF THIS

03:11PM   21   DOCUMENT, I'M SORRY, WHICH IS 43-6, IS THAT EXHIBIT A?

03:11PM   22   A.   THAT'S WHAT I SEE.

03:11PM   23   Q.   OKAY.   AND DOES EXHIBIT A REFER TO THE PIECE OF PROPERTY

03:12PM   24   THAT YOU THOUGHT WAS SECURING THE --

03:12PM   25   A.   IT DOES.



                                  UNITED STATES COURT REPORTERS
               WARDA CROSS BY MR. NICK                                            619


03:12PM    1   Q.   AND IS THAT THE PIECE OF PROPERTY THAT YOU WERE SPEAKING

03:12PM    2   ABOUT A MOMENT AGO WHEN YOU SAID YOU THOUGHT IT WAS, I THINK

03:12PM    3   YOUR WORDS WERE, BATZI'S HOME?

03:12PM    4   A.   IT IS.

03:12PM    5   Q.   DID MS. KUBUROVICH, KRISTEL KUBUROVICH, EVER TELL YOU THAT

03:12PM    6   SHE WAS SECURING THE LOAN ON BEHALF OF HER FATHER WITH HER

03:12PM    7   HOME?

03:12PM    8   A.   NO.

03:12PM    9                MR. SCHENK:   NO FURTHER QUESTIONS.

03:12PM   10                              CROSS-EXAMINATION

03:12PM   11   BY MR. NICK:

03:12PM   12   Q.   GOOD AFTERNOON, MR. WARDA.

03:12PM   13   A.   GOOD AFTERNOON.

03:12PM   14   Q.   YOU RECALL ME QUESTIONING YOU SOME TIME BEFORE?

03:12PM   15   A.   I DO.

03:12PM   16   Q.   SOME COUPLE YEARS BACK.      ALL RIGHT.   SO YOU NEVER MET ME

03:13PM   17   ANY TIME AFTER THAT; CORRECT?

03:13PM   18   A.   NO.

03:13PM   19   Q.   AND THE ONLY TIME YOU SAW ME WAS IN COURT A COUPLE YEARS

03:13PM   20   AGO, CORRECT, SIR?

03:13PM   21   A.   YES.

03:13PM   22                MR. SCHENK:   OBJECTION.   MOVE TO STRIKE.     RELEVANCE.

03:13PM   23                THE COURT:    SUSTAINED.   THAT IS STRICKEN.   YOU CAN

03:13PM   24   MOVE ON.    THE LAST ANSWER IS STRICKEN, LADIES AND GENTLEMEN.

03:13PM   25   BY MR. NICK:



                                   UNITED STATES COURT REPORTERS
               WARDA CROSS BY MR. NICK                                          620


03:13PM    1   Q.   ALL RIGHT.    MR. WARDA, I WANT TO ASK YOU FIRST THAT YOU

03:13PM    2   SAID THAT YOU BELIEVED THAT THE EAGLE RIDGE PROPERTY WAS

03:13PM    3   BATZI'S HOME, AND I WANTED TO ASK YOU IF YOU TOOK A LOOK AT THE

03:13PM    4   DEED OF FOR THE HOUSE, THE GRANT DEED TO SEE WHO THE OWNER WAS?

03:13PM    5   A.   NOT RECENTLY.

03:13PM    6   Q.   ALL RIGHT.    AND WHEN YOU LOANED THE MONEY, THOUGH, THE

03:13PM    7   HOUSE WAS OWNED BY NATA; CORRECT?

03:13PM    8   A.   I DON'T RECALL.

03:14PM    9   Q.   I BELIEVE THE NOTE WAS SIGNED ON MAY 7TH, 2012.      WAS THAT

03:14PM   10   WHAT YOU JUST LOOKED AT?

03:14PM   11   A.   THAT'S CORRECT.

03:14PM   12   Q.   ALL RIGHT.    AND SO I WANTED TO ASK YOU, DID YOU HAVE AN

03:14PM   13   E-MAIL EXCHANGE WITH MR. KUBUROVICH?

03:14PM   14   A.   YES, I DID.

03:14PM   15   Q.   AND I WAS CURIOUS IF YOU RECALL RECEIVING AN E-MAIL FROM

03:14PM   16   MR. KUBUROVICH IN APRIL THAT STATED THE FOLLOWING --

03:14PM   17               MR. SCHENK:    OBJECTION.   THE DOCUMENT IS NOT IN

03:14PM   18   EVIDENCE.

03:14PM   19               MR. NICK:     I'M IMPEACHING HIM, YOUR HONOR, WITH OR

03:14PM   20   I'M ASKING TO REFRESH HIS MEMORY, I SHOULD SAY, WITH REGARD TO

03:14PM   21   AN EVENT THAT HE TESTIFIED TO.

03:14PM   22               THE COURT:    WELL, I DON'T RECALL --

03:14PM   23               MR. NICK:     I'LL ASK HIM THIS WAY, YOUR HONOR, LET ME

03:14PM   24   REPHRASE THE QUESTION.

03:14PM   25   Q.   DID MR. KUBUROVICH EVER TELL YOU THAT YOUR LOAN WILL BE



                                  UNITED STATES COURT REPORTERS
               WARDA CROSS BY MR. NICK                                            621


03:14PM    1   SECURED BY $500,000 EQUITY IN THE PROPERTY, THE GUARANTOR IS

03:14PM    2   THE GENERAL PARTNER NATA LP, KRISTEL KUBUROVICH, AND IT'S

03:15PM    3   SECURED BY PROPERTY AND NO OTHER PROPERTY OR ASSETS?

03:15PM    4        DO YOU RECALL THAT?

03:15PM    5   A.   NOT SPECIFICALLY, BUT IT GENERALLY -- I MEAN, WHAT I

03:15PM    6   MAINLY REMEMBER IS THAT IT WAS SECURED BY THE PROPERTY.

03:15PM    7   Q.   AND --

03:15PM    8   A.   THE OTHER COMPONENTS OF THAT E-MAIL DID NOT RING OUT A

03:15PM    9   FRESH MEMORY TO ME, NO.

03:15PM   10               MR. NICK:     YOUR HONOR, MIGHT I HAND HIM THE DOCUMENT

03:15PM   11   AND SEE IF IT REFRESHES HIS MEMORY ABOUT A SPECIFIC STATEMENT

03:15PM   12   THEN?

03:15PM   13               THE COURT:    SURE.   WHY DON'T YOU SHOW IT TO COUNSEL

03:15PM   14   THEN.

03:15PM   15               MR. NICK:     YES, I WILL, YOUR HONOR.

03:15PM   16        (PAUSE IN PROCEEDINGS.)

03:15PM   17               MR. NICK:     YOUR HONOR, MAY I APPROACH?

03:15PM   18        (HANDING.)

03:15PM   19               THE COURT:    SIR, JUST LOOK AT THIS AND READ IT TO

03:15PM   20   YOURSELF.

03:15PM   21   BY MR. NICK:

03:15PM   22   Q.   READ IT TO YOURSELF.      I JUST WANT TO KNOW IF YOU RECALL

03:16PM   23   THAT STATEMENT?

03:16PM   24               THE COURT:    WHEN YOU FINISH READING IT, JUST LOOK UP

03:16PM   25   AT MR. NICK, AND HE'LL ASK YOU ANOTHER QUESTION.



                                  UNITED STATES COURT REPORTERS
               WARDA CROSS BY MR. NICK                                            622


03:16PM    1                THE WITNESS:   I CAN BARELY READ IT ONLY BECAUSE I

03:16PM    2   CANNOT SEE IT THAT WELL.

03:16PM    3        SO WHICH COMPONENT AM I READING?      THE ONE CIRCLED?

03:16PM    4   BY MR. NICK:

03:16PM    5   Q.   YES.

03:16PM    6   A.   I APOLOGIZE.    I CAN'T READ THE LETTERS.      THEY'RE TOO

03:16PM    7   SMALL.

03:16PM    8   Q.   THANKS.

03:16PM    9   A.   OKAY.    I'VE READ THE PARAGRAPH.

03:16PM   10   Q.   DOES THAT REFRESH YOUR MEMORY THAT YOU WERE INFORMED THAT

03:16PM   11   THE GUARANTOR WAS GOING TO BE NATA AND IT WAS GOING TO BE

03:16PM   12   SECURED BY A HOME?

03:16PM   13   A.   I MUST HAVE BEEN IF THIS IS AN E-MAIL.         I JUST DON'T

03:16PM   14   SPECIFICALLY REMEMBER IN MY MIND THAT SPECIFIC COMMENT.

03:16PM   15   Q.   VERY WELL, MR. WARDA.     IT'S ACCURATE TO SAY THAT YOU DON'T

03:17PM   16   RECALL MUCH OF THE EVENTS FROM THAT BECAUSE OF THE LENGTH OF

03:17PM   17   TIME THAT HAS PASSED, WOULD THAT BE FAIR?

03:17PM   18   A.   THAT IS CORRECT.

03:17PM   19   Q.   YOUR MAIN INTEREST WAS TO MAKE SURE THAT YOUR LOAN WAS

03:17PM   20   SECURED BY REAL ESTATE?

03:17PM   21   A.   CORRECT.

03:17PM   22   Q.   AND THE NOTE IN THIS CASE WAS SIGNED BY

03:17PM   23   KRISTEL KUBUROVICH; CORRECT?

03:17PM   24   A.   CORRECT.

03:17PM   25   Q.   AND SO IF YOUR LOAN TERMS WERE DEFAULTED ON, THE PERSON



                                   UNITED STATES COURT REPORTERS
               WARDA CROSS BY MR. NICK                                         623


03:17PM    1   THAT YOU WOULD HAVE TO GO AFTER, FOR LACK OF A BETTER TERM, OR

03:17PM    2   SUE OR TRY TO ENFORCE THE AGREEMENT WOULD BE KRISTEL KUBUROVICH

03:17PM    3   AND NATA, WOULD THAT BE AN ACCURATE STATEMENT?

03:17PM    4   A.   I WOULD ASSUME.      HOWEVER, I DID HAVE AN ATTORNEY REPRESENT

03:17PM    5   ME WITH THESE DOCUMENTATIONS, AND HE MAINLY REVIEWED EVERYTHING

03:17PM    6   TO BE ACCURATE FOR MY SECURITY.

03:17PM    7   Q.   OKAY.   SO IN ESSENCE ONE OF THE PURPOSES OF YOUR ATTORNEY

03:17PM    8   WAS TO MAKE SURE THAT YOUR LOAN WOULD BE SECURED?

03:18PM    9   A.   THAT IS CORRECT.

03:18PM   10   Q.   NOW, I JUST WANT TO TOUCH UPON THIS TESTIMONY THAT YOU

03:18PM   11   BROUGHT UP THAT IN THE COURSE OF YOUR CONSTRUCTION BUSINESS YOU

03:18PM   12   SEE ALWAYS DOCUMENTS WITH OTHER LIMITED LIABILITY COMPANIES AND

03:18PM   13   DIFFERENT NAMES WHEN LOANS OR OTHER CONTRACTS ARE EXECUTED.

03:18PM   14   WOULD THAT BE CORRECT?

03:18PM   15   A.   THAT IS CORRECT.

03:18PM   16   Q.   ALL RIGHT.   AND IS IT COMMON IN THE INDUSTRY TO HAVE,

03:18PM   17   LET'S SAY, A LIMITED LIABILITY CORPORATION AND MAYBE ONE

03:18PM   18   INDIVIDUAL IS EITHER HIRED BY THE COMPANY OR IS A MEMBER OF THE

03:18PM   19   COMPANY, AND THEY'RE SENT OUT TO DO NEGOTIATIONS WITH RESPECT

03:18PM   20   TO A SPECIFIC TOPIC, WHETHER IT'S BUYING THE LAND OR TRYING TO

03:18PM   21   NEGOTIATE THE PURCHASE OF MATERIALS, WHATEVER IT MAY BE?

03:18PM   22   A.   FOR THOSE SPECIFICS I CAN ONLY ANSWER IN MY OWN EXPERIENCE

03:18PM   23   ON THE LLC'S AND THE CORPORATIONS I'VE CREATED AND BEEN

03:19PM   24   INVOLVED WITH.

03:19PM   25   Q.   VERY WELL.



                                  UNITED STATES COURT REPORTERS
               WARDA CROSS BY MS. GILG                                         624


03:19PM    1   A.   AND THAT STATEMENT THAT YOU JUST SAID IS CORRECT.

03:19PM    2   Q.   THANK YOU, SIR.      NOW, THE BUSINESS THAT BATZI TOLD YOU --

03:19PM    3   FORGIVE ME, YOUR HONOR.      I'M JUST USING THE NAMES SO THE

03:19PM    4   WITNESS KNOWS WHO I'M TALKING ABOUT -- THE BUSINESS THAT HE

03:19PM    5   TOLD YOU THAT YOU WOULD BE LOANING THE MONEY TO, YOU DIDN'T

03:19PM    6   HAVE AN OPPORTUNITY TO LOOK AT, LET'S SAY, THE CORPORATE

03:19PM    7   STRUCTURE AND WHO WAS IN CHARGE AND WHO WAS NOT, WOULD THAT BE

03:19PM    8   AN ACCURATE STATEMENT?

03:19PM    9   A.   CORRECT.

03:19PM   10   Q.   AGAIN, YOUR MAIN PRINCIPLE WAS LOAN THE MONEY, MAKE SURE

03:19PM   11   IT'S SECURED BY REAL ESTATE?

03:19PM   12   A.   THAT IS IT.

03:19PM   13   Q.   ALL RIGHT.    AND THE FIRST TIME THAT YOU SAW MS. KUBUROVICH

03:20PM   14   YOU SAID WAS AT THE ACTUAL SIGNING; CORRECT?

03:20PM   15   A.   YES.

03:20PM   16   Q.   AND -- BUT YOU WOULD AGREE THAT YOU HAD BEEN GIVEN A

03:20PM   17   NOTICE OR EXPLAINING THAT SHE WOULD BE PART OF THE GUARANTOR?

03:20PM   18   SHE WOULD BE THE GUARANTOR I SHOULD SAY?

03:20PM   19   A.   HAVING READ THAT DOCUMENT, YES.

03:20PM   20   Q.   THANK YOU VERY MUCH, MR. WARDA.

03:20PM   21        NOTHING FURTHER.

03:20PM   22               THE COURT:    MS. GILG.

03:20PM   23                             CROSS-EXAMINATION

03:20PM   24   BY MS. GILG:

03:20PM   25   Q.   GOOD AFTERNOON, MR. WARDA.       HAPPY FRIDAY.



                                  UNITED STATES COURT REPORTERS
               WARDA CROSS BY MS. GILG                                        625


03:20PM    1   A.   YES.

03:20PM    2   Q.   THE CHECK THAT -- DID YOU -- HOW DID YOU PAY OR HOW DID

03:20PM    3   YOU TRANSFER THE MONEY THAT YOU GAVE MR. -- OR NATA FOR THE

03:21PM    4   LOAN?

03:21PM    5   A.   I DON'T EVEN REMEMBER.    IT MUST HAVE BEEN A CHECK TO SIGN

03:21PM    6   OFF THE TITLE.

03:21PM    7   Q.   DO YOU RECALL WHETHER IT WAS THROUGH A NATA ACCOUNT?

03:21PM    8   A.   I DO NOT.

03:21PM    9   Q.   OKAY.    NOW, WOULD IT BE FAIR TO SAY THAT INITIALLY

03:21PM   10   MR. KUBUROVICH APPROACHED YOU WITH WHAT HE WAS DESCRIBING AS A

03:21PM   11   GOOD POTENTIAL MONEY MAKING ENTITY OR ENTERPRISE; CORRECT?

03:21PM   12   A.   CORRECT.

03:21PM   13   Q.   AND DO YOU RECALL WHEN IT WAS THAT HE FIRST APPROACHED

03:21PM   14   YOU, IF, YOU KNOW, IF WE'RE SAYING THAT THE LOAN WAS, WAS

03:21PM   15   FINALLY EFFECTUATED IN MAY OF 2010, WHEN DID YOU FIRST START

03:21PM   16   TALKING ABOUT THIS ENTERPRISE OR THIS ADVENTURE?

03:21PM   17   A.   ABOUT A MONTH BEFORE.

03:21PM   18   Q.   AND HE APPROACHED YOU AND HE TOLD YOU WHAT THE ENTERPRISE

03:21PM   19   WAS, AND IT WAS ONE THAT YOU WOULD CHARACTERIZE AS HIGH RISK?

03:21PM   20   A.   WHEN BATZI FIRST APPROACHED ME THERE WAS NO DISCUSSION OF

03:22PM   21   ANY ENTERPRISE WHATSOEVER OF WHAT THE LOAN WAS FOR.

03:22PM   22   Q.   SO HE DIDN'T TELL YOU WHAT HE WAS -- WHAT ENTERPRISE HE

03:22PM   23   WAS SEEKING YOUR -- WELL, LET ME ASK YOU THIS, AT SOME POINT

03:22PM   24   DURING THE NEGOTIATIONS YOU LEARNED WHAT THE MONEY WAS BEING

03:22PM   25   SOUGHT FOR?



                                  UNITED STATES COURT REPORTERS
               WARDA CROSS BY MS. GILG                                            626


03:22PM    1   A.   THAT IS CORRECT.

03:22PM    2   Q.   AND IT WAS A CANNIBUS DISPENSARY; CORRECT?

03:22PM    3              MR. SCHENK:     OBJECTION.   MOVE TO STRIKE ON RELEVANCY

03:22PM    4   GROUNDS.

03:22PM    5              THE COURT:     SUSTAINED.    COUNSEL, LET ME SEE YOU.

03:22PM    6        (SIDE-BAR CONFERENCE ON THE RECORD.)

03:22PM    7              THE COURT:     WE'RE AT SIDE-BAR WITH COUNSEL.

03:23PM    8        YOU ASKED ABOUT THE CANNABIS.

03:23PM    9              MS. GILG:      YOUR HONOR, HE -- THIS IS WHAT WE SAID

03:23PM   10   ALL ALONG IS THAT THIS WITNESS, HE TESTIFIED THAT HE WAS

03:23PM   11   LENDING THE MONEY FOR ONE OF BATZI'S ENTERPRISES OR ONE OF HIS

03:23PM   12   BUSINESSES.

03:23PM   13              THE COURT:     RIGHT.

03:23PM   14              MS. GILG:      WELL, WE HAVE TO CLARIFY THAT.

03:23PM   15              THE COURT:     WHY?

03:23PM   16              MS. GILG:      BECAUSE OTHERWISE IT LOOKS LIKE IT'S ONE

03:23PM   17   OF HIS OWN BUSINESSES IS BEING SECURED BY THE HOME.

03:23PM   18              THE COURT:     I GUESS WHAT I'M CURIOUS ABOUT IS WHY IS

03:23PM   19   THE NATURE OF THE BUSINESS?

03:23PM   20              MS. GILG:      BECAUSE IT'S --

03:23PM   21              MR. NICK:      LET ME EXPLAIN.   HERE'S WHY.   LET ME

03:23PM   22   EXPLAIN.   UNDER CALIFORNIA LAW NOBODY CAN OWN A CANNIBIS CLUB.

03:23PM   23   IT'S STRICTLY A COLLECTIVE ORGANIZATION THAT CAN BE OPERATED BY

03:23PM   24   A BOARD, AND THE BOARD HAS FIDUCIARY RESPONSIBILITY TO THE

03:23PM   25   MEMBERS, AND THE MONEY JUST CAN'T BE TAKEN AND THROWN AROUND.



                                  UNITED STATES COURT REPORTERS
               WARDA CROSS BY MS. GILG                                           627


03:23PM    1              THE COURT:     THAT'S LOVELY.   THAT'S WONDERFUL.    WHAT

03:23PM    2   DOES THAT HAVE TO DO WITH THIS CASE?

03:23PM    3              MR. NICK:      HERE'S WHAT IT HAS TO DO WITH, YOUR

03:24PM    4   HONOR, BECAUSE IT'S NOT JUST LOANING MONEY FOR A BUSINESS,

03:24PM    5   WHICH IS THE IMPRESSION THAT IS BEING LEFT IS THAT

03:24PM    6   MR. KUBUROVICH TAKES THE MONEY AND HAS ALL OF THE CONTROL OVER

03:24PM    7   IT, AND THAT'S WHY THE DISABUSING IS NECESSARY TO LET THE JURY

03:24PM    8   KNOW THAT THIS IS GOING TO A BUSINESS OF WHICH MR. KUBUROVICH

03:24PM    9   ACTUALLY HAS NO CONTROL OVER.

03:24PM   10              THE COURT:     WELL, WHY DO YOU -- IF YOU WANT TO GET

03:24PM   11   THAT INTO EVIDENCE STILL, WHY DO YOU HAVE TO IDENTIFY IT'S A

03:24PM   12   CANNIBUS BUSINESS?

03:24PM   13              MR. NICK:      BECAUSE OF THE NATURE OF THE BUSINESS AND

03:24PM   14   HOW IT'S RUN, IT'S SO RESTRICTED FINANCIALLY WITH RESPECT TO

03:24PM   15   WHAT YOU CAN AND CAN'T DO WITH THE MONEY.

03:24PM   16              THE COURT:     YOU DON'T HAVE TO IDENTIFY IT AS A

03:24PM   17   CANNIBIS BUSINESS TO GET THAT IN.

03:24PM   18              MS. GILG:      WELL, YOUR HONOR, I COULD SAY MEDILEAF.

03:24PM   19   I COULD SAY MEDILEAF.

03:24PM   20              THE COURT:     MR. SCHENK?

03:24PM   21              MR. SCHENK:     EVEN MORE, I BELIEVE IN BOTH

03:24PM   22   CROSS-EXAMINATIONS IT WAS ELICITED THAT THE MONEY WENT TO NATA.

03:24PM   23   SO THE IDEA THAT WE NEED TO TALK ABOUT MARIJUANA SO THE JURY

03:24PM   24   DOES NOT THINK THAT MR. KUBUROVICH HAD CONTROL OVER THE

03:24PM   25   $150,000 HAD NOTHING TO DO WITH THE MARIJUANA OR THE CANNIBIS



                                  UNITED STATES COURT REPORTERS
               WARDA CROSS BY MS. GILG                                           628


03:25PM    1   CLUB, I BELIEVE BOTH, BUT CERTAINLY MS. GILG JUST ELICITED FROM

03:25PM    2   THIS WITNESS THAT THE MONEY WENT TO NATA.

03:25PM    3        THEY DID A GREAT JOB ON CROSS WITH MS. KIKUGAWA SHOWING

03:25PM    4   IT'S SEPARATE, AND IT DOESN'T MEAN IT'S IN THE OPERATING

03:25PM    5   AGREEMENT.    SO THEY GET THE POINT THEY WANT THAT THIS WENT TO

03:25PM    6   NATA.

03:25PM    7                MS. GILG:    NO, BUT HIS TESTIMONY IS THAT IT WENT TO

03:25PM    8   NATA WHICH IS AN ENTITY -- NO.      HE SAID IT WAS A BUSINESS.

03:25PM    9   WE'RE ENTITLED TO ESTABLISH THAT HE NEVER BELIEVED THAT NATA

03:25PM   10   WAS A BUSINESS OF BATZI'S, THAT HE WAS LOANING THE MONEY TO

03:25PM   11   MEDILEAF, AND I DON'T THINK HE'LL KNOW WHAT MEDILEAF IS AND --

03:25PM   12   BUT THE FACT IS THAT HIS TESTIMONY WAS THAT HE WAS LENDING THE

03:25PM   13   MONEY TO A BUSINESS OF BATZI'S.

03:25PM   14        WE'RE GOING TO TRY TO ESTABLISH -- WELL, WHAT WE'RE GOING

03:25PM   15   TO ESTABLISH IS THAT MEDILEAF IS A MUTUAL BENEFIT CORPORATION,

03:25PM   16   AND THAT IS NOT A BUSINESS THAT WAS OWNED BY BATZI.

03:26PM   17                THE COURT:   WELL, I GUESS MY POINT IS THAT YOU DON'T

03:26PM   18   HAVE TO IDENTIFY IT AS A CANNIBUS BUSINESS.

03:26PM   19                MS. GILG:    CAN I ASK HIM WAS IT GOING TO -- WAS IT

03:26PM   20   GOING TO AN ENTITY CALLED MEDILEAF?      HE WON'T KNOW, BUT I CAN

03:26PM   21   ASK THAT.

03:26PM   22                THE COURT:   WELL, WHAT WE KNOW IS THAT IT APPEARS

03:26PM   23   THAT NATA IS A SIGNATOR AND MS. KUBUROVICH SIGNED THIS.

03:26PM   24                MS. GILG:    YES.

03:26PM   25                THE COURT:   SO NATA IS THE RECIPIENT OR AT LEAST THE



                                   UNITED STATES COURT REPORTERS
               WARDA CROSS BY MS. GILG                                             629


03:26PM    1   GUARANTOR, IT APPEARS, OF THIS PARTICULAR LOAN.

03:26PM    2               MS. GILG:     RIGHT.   BUT THE LOAN WAS FOR MEDILEAF,

03:26PM    3   AND THAT'S WHAT I HAVE A RIGHT TO ASK HIM.        THAT'S WHAT THE

03:26PM    4   LOAN WAS FOR.   IT WASN'T FOR NATA.

03:26PM    5               THE COURT:    WHY IS THAT RELEVANT?

03:26PM    6               MS. GILG:     BECAUSE HE TESTIFIED IT WAS FOR BATZI'S

03:26PM    7   BUSINESS.

03:26PM    8               MR. NICK:     AND MEDILEAF IS NOT HIS BUSINESS.

03:26PM    9               THE COURT:    WELL, IF THIS WAS WHAT WAS REPRESENTED

03:26PM   10   TO HIM BY MR. KUBUROVICH, IF MR. KUBUROVICH SAID THIS IS FOR MY

03:26PM   11   BUSINESS, THAT'S A DIFFERENT ISSUE.       I DON'T KNOW IF THAT --

03:27PM   12               MS. GILG:     WELL, I CAN EXAMINE HIM AND SAY WASN'T IT

03:27PM   13   FOR MEDILEAF.

03:27PM   14               THE COURT:    WELL, MR. SCHENK?

03:27PM   15               MR. SCHENK:    I'M REPEATING A POINT, BUT THIS WITNESS

03:27PM   16   TESTIFIED TO WHAT HE THOUGHT THE LOAN WAS FOR.       SO TO TRY TO

03:27PM   17   GET IN THROUGH THIS WITNESS WHAT THE MONEY ACTUALLY WENT TO OR

03:27PM   18   HOW IT WAS SPENT OR THE RISKS OF IT IS SOMETHING THAT THIS

03:27PM   19   WITNESS DOES NOT HAVE PERSONAL KNOWLEDGE OF.

03:27PM   20        AND THE POINT THAT YOU'RE TRYING TO ELICIT, THAT IS, THE

03:27PM   21   MONEY YOU SAY YOU THOUGHT WAS GOING TO A BUSINESS FOR

03:27PM   22   MR. KUBUROVICH, IN FACT, WENT TO NATA, HAS ALREADY BEEN

03:27PM   23   ESTABLISHED, AND THAT'S WHY THE COURT SHOULD STICK WITH ITS

03:27PM   24   RULING AND --

03:27PM   25               MS. GILG:     I'M SORRY.   I'M ENTITLED TO



                                  UNITED STATES COURT REPORTERS
               WARDA CROSS BY MS. GILG                                             630


03:27PM    1   CROSS-EXAMINATION TO EXPLORE THIS NOTION THAT HE BELIEVED THE

03:27PM    2   MONEY WAS GOING TO A BUSINESS OF MR. KUBUROVICH'S, AND I CAN DO

03:27PM    3   THAT BY SAYING, WASN'T IT YOUR UNDERSTANDING THAT THE MONEY WAS

03:27PM    4   GOING TO, AND I CAN SAY MEDILEAF, AND SEE IF HE KNOWS WHAT

03:27PM    5   MEDILEAF IS, BUT WHAT HE KNOWS IS THAT I WAS GOING TO A MEDICAL

03:27PM    6   CANNIBUS DISPENSARY --

03:28PM    7               THE COURT:    HE KNOWS THAT?

03:28PM    8               MS. GILG:     YES, HE DOES, THAT'S WHAT I'M SAYING.

03:28PM    9               MR. NICK:     THAT'S THE WHOLE TRIAL.

03:28PM   10               THE COURT:    LET'S TALK ONE AT A TIME.

03:28PM   11               MR. NICK:     I'M SORRY.

03:28PM   12               MS. GILG:     THAT'S THE POINT.   HE KNEW ALL ALONG THAT

03:28PM   13   IT WAS GOING TO MEDILEAF, AND THAT'S WHY HE GOT THE 20 PERCENT

03:28PM   14   RETURN, AND HE GOT A 20 PERCENT RETURN BECAUSE IT WAS A HIGH

03:28PM   15   RISK BUSINESS, AND HE TESTIFIED TO THAT AT THE TRIAL.

03:28PM   16        HE WOULD SAY THAT AGAIN THAT THAT WAS THE PURPOSE OF THAT

03:28PM   17   LOAN, AND THAT'S WHY I'M ENTITLED SO I DON'T HAVE TO JUST

03:28PM   18   ACCEPT, WELL, HE SAID IT IS ONE OF BATZI'S BUSINESSES.       WHAT

03:28PM   19   BUSINESS?   MEDILEAF.

03:28PM   20               THE COURT:    AND WHAT IS THE RELEVANCE OF THAT?

03:28PM   21               MS. GILG:     BECAUSE IT'S NOT ONE OF BATZI'S BENEFIT,

03:28PM   22   IT'S A MUTUAL BENEFIT CORPORATION THAT OPERATES AS A MUTUAL

03:28PM   23   BENEFIT CORPORATION.

03:28PM   24               THE COURT:    LET ME JUST GO BACK JUST A MOMENT.

03:28PM   25        THE QUESTION IS MR. KUBUROVICH ALLEGEDLY GOT THIS LOAN AND



                                  UNITED STATES COURT REPORTERS
               WARDA CROSS BY MS. GILG                                             631


03:29PM    1   SECURED THIS LOAN IN SOME FASHION FROM THIS WITNESS, AND I

03:29PM    2   GUESS DID THIS -- DID HE DEFAULT ON THIS LOAN?       IS THAT WHAT

03:29PM    3   HAPPENED?

03:29PM    4                MS. GILG:    NO, HE PAID THE LOAN.

03:29PM    5                THE COURT:   OKAY.    SO WHAT IS THE RELEVANCE OF THIS

03:29PM    6   LOAN THEN?

03:29PM    7                MR. NICK:    I THINK WHAT THE GOVERNMENT IS TRYING TO

03:29PM    8   ESTABLISH IS THAT MR. KUBUROVICH IS CONTROLLING THAT, AND

03:29PM    9   MR. KUBUROVICH CONTROLS THAT AND NOT ONLY THAT, THAT THIS LOAN

03:29PM   10   WAS ASSETS THAT HE RECEIVED THAT WERE NOT DISCLOSED IN THE

03:29PM   11   BANKRUPTCY PROCEEDING DESPITE HAVING THIS MEDILEAF.

03:29PM   12        AND SO THIS MAKES IT VERY CRITICAL, YOUR HONOR, TO AT

03:29PM   13   LEAST BRING OUT FROM THIS WITNESS WHAT TYPE OF BUSINESS DID YOU

03:29PM   14   KNOW YOU WERE LOANING TO?      AND I GUESS I ASKED ONE OF THE

03:29PM   15   QUESTIONS ALREADY WHICH WAS DID YOU LOOK INTO THE CORPORATE

03:29PM   16   STRUCTURE OF HOW THAT BUSINESS OPERATED OR ANYTHING LIKE THAT.

03:29PM   17                MS. GILG:    AND I CAN JUST ASK, WAS IT YOUR

03:29PM   18   UNDERSTANDING TO MEDILEAF?        I DON'T KNOW IF HE'LL KNOW THE NAME

03:30PM   19   OF THE ENTITY, AND THAT'S WHY I SAID THE MEDICAL CANNIBIS, BUT

03:30PM   20   IT'S ALL OVER THE DOCUMENTS THAT --

03:30PM   21                THE COURT:   I'M JUST STILL CURIOUS WHY YOU SAID THAT

03:30PM   22   WHEN WE'VE TAKEN SUCH GREAT CARE TO NOT INTERJECT THAT IN THE

03:30PM   23   CASE.

03:30PM   24                MS. GILG:    I DID NOT THINK THAT -- YOUR HONOR, THE

03:30PM   25   LAST EXHIBITS THAT WE USED SAID MEDICAL CANNIBIS DISPENSARY ON



                                   UNITED STATES COURT REPORTERS
               WARDA CROSS BY MS. GILG                                           632


03:30PM    1   THEM.   I THOUGHT THAT WAS OKAY.

03:30PM    2              MR. NICK:      YOUR HONOR, THE EXHIBITS THAT THE

03:30PM    3   GOVERNMENT JUST WENT THROUGH, WHICH ARE THE SIGNATURE SHEETS

03:30PM    4   AND THE BANK ACCOUNTS, ARE OPENED BY MEDILEAF, AND IT LITERALLY

03:30PM    5   SAYS MEDICAL CANNIBUS COLLECTIVE ON THE --

03:30PM    6              THE COURT:     DOES IT SAY THAT?

03:30PM    7              MR. NICK:      -- ON THE EXHIBITS ADMITTED INTO EVIDENCE

03:30PM    8   ALREADY.

03:30PM    9              MR. SIMEON:     THEY WERE NOT ON THE EXHIBITS THAT THE

03:30PM   10   GOVERNMENT ENTERED.

03:30PM   11              MR. NICK:      THE EXHIBIT WE USED WORD ADMITTED, IT

03:30PM   12   DOES HAVE THE WORD "MEDICAL CANNIBUS" COLLECTIVE ON IT.

03:30PM   13              MS. GILG:      AND THE BANK FILE SAYS MEDILEAF IS A

03:31PM   14   MEDICAL DISPENSARY.

03:31PM   15              MR. SIMEON:     IT DOES NOT USE THAT WORD.

03:31PM   16              MS. GILG:      IT SAYS MEDICAL DISPENSARY.

03:31PM   17              MR. SIMEON:     MEDICAL DISPENSARY.

03:31PM   18              MS. GILG:      MEDILEAF, MEDICAL DISPENSARY.   THEY KNOW

03:31PM   19   WHAT IT IS.

03:31PM   20              THE COURT:     MR. SCHENK?

03:31PM   21              MR. SCHENK:     MR. WARDA PROVIDES RELEVANT TESTIMONY

03:31PM   22   BECAUSE A TRUSTEE IN BANKRUPTCY WOULD WANT TO KNOW IF SOMEONE

03:31PM   23   HAS ENOUGH POWER OVER THE HOME TO USE IT AS COLLATERAL TO

03:31PM   24   SECURE A LOAN.   THAT IS RELEVANT TESTIMONY.

03:31PM   25        TO THEN SAY NOW I WANT TO TRACE THE PURPOSE OF THAT LOAN



                                  UNITED STATES COURT REPORTERS
               WARDA CROSS BY MS. GILG                                             633


03:31PM    1   AND WHERE THIS WITNESS THOUGHT HIS MONEY WENT AND WHY HE NEEDED

03:31PM    2   A HIGH INTEREST RATE AND WHETHER IT WAS HIGH RISK DOESN'T

03:31PM    3   MATTER AT ALL.

03:31PM    4        THE TRUNK OF THE TREE FOR RELEVANCE HERE IS MR. KUBUROVICH

03:31PM    5   HAD ENOUGH CONTROL OF THE HOME TO USE IT AS COLLATERAL FOR A

03:31PM    6   LOAN.

03:31PM    7        AND WHEN WE GO AS FAR AFIELD, OKAY, NOW LET'S GO DOWN THE

03:31PM    8   RABBIT HOLE AND THE PURPOSE OF THAT LOAN AND THE RISK OF THAT

03:32PM    9   LOAN, WE LEFT THE RELEVANCE AND THAT'S WHY THE COURT'S

03:32PM   10   RULING --

03:32PM   11               MS. GILG:     I DON'T KNOW HOW YOU CAN SAY THAT.

03:32PM   12   THAT'S NOT THE LAW.      HAVING THE POWER TO CONTROL YOUR DAUGHTER

03:32PM   13   IS NOT THE LAW.   THE TRUSTEES DON'T NEED TO KNOW THAT.

03:32PM   14               THE COURT:    WELL, LET'S JUST FOCUS ON THIS.

03:32PM   15               MS. GILG:     HE TESTIFIED IT WAS FOR ONE OF BATZI'S

03:32PM   16   BUSINESSES.    I JUST WANT TO ESTABLISH WHICH BUSINESS THAT WAS.

03:32PM   17   IT'S CALLED MEDILEAF.      I'LL ASK HIM.    I MEAN, I DON'T HAVE -- I

03:32PM   18   MEAN, I THINK WE'RE ENTITLED TO ESTABLISH WHICH BUSINESS HE

03:32PM   19   SAYS HE WAS LOANING TO.

03:32PM   20               THE COURT:    IF HE KNOWS.     I GUESS IT'S IN EVIDENCE

03:32PM   21   HERE THAT IT'S SIGNED FOR NATA CORPORATION OR WHATEVER IT IS.

03:32PM   22               MS. GILG:     IT'S NATA CORPORATION IS A LIMITED

03:32PM   23   PARTNERSHIP.

03:32PM   24               THE COURT:    NATA LP, WHATEVER IT IS.    I THINK THE

03:32PM   25   RELEVANCE IS MINIMAL, REALLY, I REALLY DO.



                                  UNITED STATES COURT REPORTERS
               WARDA CROSS BY MS. GILG                                          634


03:32PM    1        YOU CAN ASK HIM IF HE KNEW WHAT THE BUSINESS WAS AND IF HE

03:32PM    2   KNEW THE BUSINESS NAME, THAT'S FINE.       IF HE DOES, THAT'S FINE.

03:33PM    3   IF HE DOESN'T, THAT'S FINE.

03:33PM    4              MS. GILG:      OKAY.

03:33PM    5              THE COURT:     ALL RIGHT.    THANK YOU.

03:33PM    6        (END OF DISCUSSION AT SIDE-BAR.)

03:33PM    7              THE COURT:     THANK YOU, COUNSEL.

03:33PM    8   BY MS. GILG:

03:33PM    9   Q.   SORRY ABOUT THAT, MR. WARDA.

03:33PM   10        WAS IT YOUR -- WHEN YOU WERE DISCUSSING THIS WITH

03:33PM   11   MR. KUBUROVICH, WAS IT YOUR UNDERSTANDING THAT THE LOAN WOULD

03:33PM   12   GO TO AN ENTITY CALLED MEDILEAF?

03:33PM   13   A.   WOULD THERE BE A WAY I CAN SPEAK TO MY ATTORNEY?

03:33PM   14              THE COURT:     IS YOUR ATTORNEY PRESENT?

03:33PM   15              THE WITNESS:     YES, SIR.

03:33PM   16              THE COURT:     THIS QUESTION JUST REQUIRES A YES OR NO

03:33PM   17   ANSWER.   CAN YOU ANSWER IT YES OR NO WITHOUT CONSULTING WITH

03:33PM   18   YOUR ATTORNEY?

03:33PM   19              THE WITNESS:     I COULD.

03:33PM   20              THE COURT:     WHY DON'T YOU DO THAT.

03:33PM   21              THE WITNESS:     YES.

03:33PM   22   BY MS. GILG:

03:33PM   23   Q.   AND WAS THERE A -- WITHDRAW THAT.

03:34PM   24        AND BASED ON THE DISCUSSIONS THAT YOU HAD WITH

03:34PM   25   MR. KUBUROVICH, YOU CONSULTED YOUR ATTORNEY, CORRECT, ABOUT THE



                                  UNITED STATES COURT REPORTERS
                                                                                635


03:34PM    1   LOAN?

03:34PM    2   A.   YES, I DID.

03:34PM    3   Q.   AND TO ENSURE THAT YOU WERE PROTECTING YOURSELF LEGALLY;

03:34PM    4   RIGHT?

03:34PM    5   A.   NO.   TO PROTECT THE MONEY.

03:34PM    6   Q.   AND ALSO -- AND TO PROTECT THE MONEY.       SO WAS THAT PART OF

03:34PM    7   THE REASON WHY THE INTEREST RATE WAS HIGHER THAN A NORMAL

03:34PM    8   RETURN WAS BECAUSE YOU WERE TAKING A RISK?

03:34PM    9   A.   BATZI OFFERED THE INTEREST RATE.

03:34PM   10   Q.   OKAY.    AND THEN WITH REGARD TO THE SECURITY OF THE HOME,

03:34PM   11   THAT WAS ALSO TO PROTECT THE MONEY; CORRECT?

03:34PM   12   A.   THAT IS CORRECT.

03:34PM   13                MS. GILG:    I HAVE NOTHING FURTHER, YOUR HONOR.

03:34PM   14   THANK YOU.

03:34PM   15                MR. SCHENK:   NO REDIRECT.

03:34PM   16                THE COURT:    ALL RIGHT.   MAY THIS WITNESS BE EXCUSED?

03:34PM   17                MR. NICK:    YES.

03:34PM   18                THE COURT:    MS. GILG?

03:35PM   19                MS. GILG:    YES.

03:35PM   20                THE COURT:    THANK YOU, SIR.

03:35PM   21        DO YOU HAVE ANOTHER WITNESS OR ANY OTHER EVIDENCE TO

03:35PM   22   OFFER.

03:35PM   23                MR. SCHENK:   I'M SORRY TO ASK MAY WE GO SIDE-BAR

03:35PM   24   JUST BRIEFLY BEFORE WE DO?

03:35PM   25                THE COURT:    SURE.



                                   UNITED STATES COURT REPORTERS
                                                                                      636


03:35PM    1               MR. SCHENK:   THANK YOU.

03:35PM    2       (SIDE-BAR CONFERENCE ON THE RECORD.)

03:35PM    3               THE COURT:    WE'RE AT SIDE-BAR NOW.   DO YOU HAVE

03:35PM    4   ANOTHER WITNESS HERE?

03:35PM    5               MR. SCHENK:   NO.     THE GOVERNMENT WOULD INTEND TO

03:35PM    6   MOVE INTO EVIDENCE THE EXHIBITS WE READ OFF THIS MORNING.          I

03:35PM    7   DON'T THINK WE DID THAT IN FRONT OF THE JURY.

03:35PM    8               THE COURT:    RIGHT.

03:35PM    9               MR. SCHENK:   WE WOULD ASK THE COURT, OR IF THE COURT

03:35PM   10   DOES NOT WANT TO WE'RE HAPPY TO READ THE THREE STIPULATIONS

03:35PM   11   THAT I THINK WERE E-FILED THIS MORNING AND THE PAPER THAT WAS

03:35PM   12   HANDED OUT.

03:35PM   13       THE SECOND ONE WOULD REQUIRE US TO PLAY THE VIDEO AND THAT

03:35PM   14   IS READY TO GO, AND THEN THE GOVERNMENT WOULD INTEND TO REST.

03:36PM   15               THE COURT:    OKAY.    WE CAN DO THAT AND GET ALL OF

03:36PM   16   THAT DONE THIS AFTERNOON, I THINK.

03:36PM   17               MR. NICK:    I DON'T HAVE TO DO MY OPENING TODAY.

03:36PM   18               THE COURT:    WELL, WE'LL HAVE PLENTY OF TIME NOW.

03:36PM   19   NATURE ABHORS A VACUUM.

03:36PM   20               MS. GILG:    THE OTHER THING IS, TOO, WE WOULD LIKE TO

03:36PM   21   BRING A RULE 29, AND WE'LL DO JURY INSTRUCTIONS MONDAY.

03:36PM   22               THE COURT:    LET'S FINISH THIS, AND I'LL LET THEM GO

03:36PM   23   FOR THE WEEKEND.   I THINK WE'LL FINISH THIS IN THE NEXT

03:36PM   24   30 MINUTES MY SENSE IS.     WE'LL LET THEM GO AND THEN WE'LL STAY

03:36PM   25   AND TALK.



                                  UNITED STATES COURT REPORTERS
                                                                                  637


03:36PM    1              MR. NICK:    OKAY.   SO I DON'T HAVE TO START MY

03:36PM    2   OPENING STATEMENT.

03:36PM    3              THE COURT:    THANK YOU, COUNSEL.

03:36PM    4         (END OF DISCUSSION AT SIDE-BAR.)

03:36PM    5              THE COURT:    ALL RIGHT.   LET ME TURN TO THE

03:36PM    6   GOVERNMENT.   IS THERE ADDITIONAL EVIDENCE THAT THE GOVERNMENT

03:37PM    7   WISHES TO INTRODUCE AT THIS TIME?

03:37PM    8              MR. SCHENK:   YES.   THANK YOU, YOUR HONOR.

03:37PM    9         THE GOVERNMENT MOVES INTO EVIDENCE THE FOLLOWING EXHIBIT

03:37PM   10   NUMBERS 5, 8, 23, 41, 42, 43, 44, 46, 47, 52, 53, 55, 56, AND

03:37PM   11   57.

03:37PM   12              THE COURT:    ALL RIGHT.   THANK YOU.   ANY OBJECTION?

03:37PM   13   I NOTE THAT 56, 43, AND I THINK ARE ALREADY IN -- YES, THEY

03:37PM   14   HAVE ALREADY BEEN ADMITTED AS IS 52.

03:37PM   15         ANY OBJECTION TO RECEIPT OF ANY OF THESE EXHIBITS.

03:37PM   16         (GOVERNMENT'S EXHIBITS 5, 8, 23, 41, 42, 43, 44, 46, 47,

03:37PM   17   52, 53, 55, 56, AND 57 WERE RECEIVED IN EVIDENCE.)

03:37PM   18              MR. NICK:    THE MATTER IS SUBMITTED.   THANK YOU, YOUR

03:37PM   19   HONOR.

03:37PM   20              MS. GILG:    THE MATTER IS SUBMITTED.

03:37PM   21              THE COURT:    ALL RIGHT.   THANK YOU.   THOSE EXHIBITS

03:37PM   22   WILL BE ADMITTED AT THIS TIME.

03:38PM   23         AS I INDICATED, A FEW OF THESE HAVE ALREADY BEEN ADMITTED

03:38PM   24   AND PREVIOUSLY PUBLISHED TO THE JURY.

03:38PM   25         I THINK I ALSO RECEIVED SOME JOINT STIPULATIONS.     WOULD



                                 UNITED STATES COURT REPORTERS
                                                                                 638


03:38PM    1   THE PARTIES ALLOW ME TO READ THESE STIPULATIONS NOW THEN?

03:38PM    2             MR. SCHENK:    NO, YOUR HONOR.

03:38PM    3             MS. GILG:     YES.

03:38PM    4             MR. NICK:     YES, YOUR HONOR.

03:38PM    5             THE COURT:    THANK YOU.   LADIES AND GENTLEMEN, I'M

03:38PM    6   NOW GOING TO READ TO YOU SOME STIPULATIONS REGARDING CERTAIN

03:38PM    7   EVIDENCE IN THE CASE, AND WHAT THIS MEANS IS THAT THE PARTIES

03:38PM    8   HAVE AGREED TO CERTAIN FACTS THAT WILL BE STATED TO YOU.    YOU

03:38PM    9   SHOULD, THEREFORE, TREAT THESE FACTS AS HAVING BEEN PROVED, AND

03:39PM   10   YOU'LL RECEIVE ADDITIONAL INSTRUCTION ON THIS IN YOUR FINAL

03:39PM   11   INSTRUCTIONS AS WELL.

03:39PM   12       THE PARTIES HEREBY STIPULATE TO THE FOLLOWING.

03:39PM   13       NUMBER 1.   GOVERNMENT'S EXHIBIT 8 AND 46 AND DEFENSE

03:39PM   14   EXHIBITS E, F, G, AND H ARE ADMISSIBLE INTO EVIDENCE.    THOSE

03:39PM   15   EXHIBITS WERE FOUND AT 7170 EAGLE RIDGE DRIVE.

03:39PM   16       STIPULATION NUMBER 2.      IN 2010 KRISTEL KUBUROVICH WAS

03:39PM   17   QUESTIONED REGARDING A SEPARATE INVESTIGATION BY LAW

03:39PM   18   ENFORCEMENT.   YOU WILL WATCH IN JUST A MOMENT GOVERNMENT

03:39PM   19   EXHIBIT 5, A VIDEO, CONTAINING A PORTION OF THAT QUESTIONING.

03:40PM   20       STIPULATION NUMBER 2.      THE $101,359.60 TRANSFERRED FROM

03:40PM   21   MS. KUBUROVICH'S VP BANK ACCOUNT IN LIECHTENSTEIN TO THE UNITED

03:40PM   22   STATES IN MARCH 2013 WAS USED TO PAY ONE OF MR. KUBUROVICH'S

03:40PM   23   DEBTS.

03:40PM   24       DOES THAT ACCURATELY REFLECT THE STIPULATION, MR. SCHENK?

03:40PM   25             MR. SCHENK:    YES, IT DOES.     THANK YOU.



                                 UNITED STATES COURT REPORTERS
                                                                                    639


03:40PM    1               MR. NICK:    YES, YOUR HONOR.

03:40PM    2               MS. GILG:    YES, YOUR HONOR.

03:40PM    3               THE COURT:    ALL RIGHT.   THAT IS THE STIPULATION.

03:40PM    4       DO YOU HAVE THEN THE VIDEO CUED UP?

03:40PM    5               MR. SCHENK:    YES, WE DO.

03:40PM    6               THE COURT:    WE NEED TO SWITCH THE MODES ON OURS.

03:40PM    7       ALL RIGHT.    WE CAN ENGAGE THE VIDEO.

03:41PM    8       (VIDEO PLAYING OFF THE RECORD.)

03:41PM    9               THE COURT:    IS THAT THE EXTENT OF THE VIDEO?

03:41PM   10               MR. SCHENK:    YES, YOUR HONOR.

03:41PM   11               THE COURT:    ALL RIGHT.   LET ME ASK COUNSEL, ARE YOU

03:41PM   12   SATISFIED WITH THE PLAYING OF THE VIDEO, MR. NICK?

03:41PM   13               MR. NICK:    YES, YOUR HONOR.

03:41PM   14               THE COURT:    MS. GILG?

03:41PM   15               MS. GILG:    YES, YOUR HONOR.

03:41PM   16               THE COURT:    ALL RIGHT.   THANK YOU.   LET ME TURN TO

03:41PM   17   MR. SCHENK.

03:41PM   18               MR. SCHENK:    THE UNITED STATES RESTS.

03:41PM   19               THE COURT:    ALL RIGHT.   LADIES AND GENTLEMEN, YOU

03:41PM   20   HAVE NOW RECEIVED ALL OF THE EVIDENCE FROM THE GOVERNMENT IN

03:41PM   21   THEIR CASE-IN-CHIEF.      THE GOVERNMENT NOW HAS RESTED THEIR CASE.

03:41PM   22       I'M GOING TO TURN TO THE DEFENSE.         IT IS -- THE DEFENSE

03:42PM   23   NOW HAS AN OPPORTUNITY TO PRESENT ANY EVIDENCE SHOULD THEY WISH

03:42PM   24   TO DO SO.   HOWEVER, WHAT WE'RE GOING TO DO -- I NEED TO SPEAK

03:42PM   25   WITH THESE LAWYERS ABOUT SOME OTHER MATTERS BEFORE WE MOVE IN



                                  UNITED STATES COURT REPORTERS
                                                                                 640


03:42PM    1   THAT DIRECTION WHICH MEANS THAT RATHER THAN KEEP YOU WAITING, I

03:42PM    2   AM GOING TO EXCUSE YOU FOR THE WEEKEND, AND YOU'LL START YOUR

03:42PM    3   WEEKEND.

03:42PM    4       WE WILL BE IN SESSION MONDAY MORNING AT 9:00 O'CLOCK, 9:00

03:42PM    5   O'CLOCK.   JUST IN THE SPIRIT OF FULL DISCLOSURES, WE'RE GOING

03:42PM    6   TO REMAIN.    WE HAVE SOME WORK TO DO, AND WE'RE GOING TO WORK ON

03:42PM    7   THIS TO HOPEFULLY, AGAIN, TO RECORD SOME EFFICIENCIES OF TIME

03:42PM    8   FOR NEXT WEEK, BUT I THINK IT MAKES MOST SENSE TO ALLOW YOU TO

03:42PM    9   GO HOME NOW A LITTLE BIT EARLY AND START YOUR WEEKEND SUCH THAT

03:42PM   10   WE CAN BEGIN PROMPTLY ON MONDAY AT 9:00.

03:42PM   11       REMEMBER, WE'RE GOING ALL DAY.      PLEASE REMEMBER THE

03:42PM   12   ADMONISHMENT THAT I READ TO YOU THAT IS STILL IN PLACE AND WILL

03:42PM   13   BE IN PLACE.

03:42PM   14       ENJOY YOUR WEEKEND.      I THINK THE WEATHER IS SUPPOSED TO BE

03:42PM   15   LOVELY AGAIN.    ENJOY THE WEEKEND, AND WE'LL SEE YOU MONDAY.

03:43PM   16   THANK YOU VERY MUCH.

03:43PM   17       (JURY OUT AT 3:43 P.M.)

03:43PM   18                THE COURT:   PLEASE BE SEATED.   THANK YOU.   THE

03:43PM   19   RECORD SHOULD REFLECT THAT THE JURY HAS LEFT THE COURTROOM FOR

03:43PM   20   THEIR WEEKEND BREAK.      WE'LL NEXT BE IN SESSION WITH THEM ON

03:43PM   21   MONDAY MORNING NEXT.

03:43PM   22       LET ME JUST TURN TO -- WHAT I'D LIKE TO DO IS JUST GET AN

03:43PM   23   IDEA OF WHAT WE SHOULD DO NEXT AS FAR AS THE DEFENSE.

03:43PM   24       DO YOU ANTICIPATE, MR. NICK, MAKING AN OPENING STATEMENT

03:43PM   25   NOW OR MONDAY?



                                   UNITED STATES COURT REPORTERS
                                                                                 641


03:43PM    1             MR. NICK:    YES, YOUR HONOR, I DO.

03:43PM    2             THE COURT:    OKAY.

03:44PM    3             MR. NICK:    AND JUST A ROUGH ESTIMATE OF TIME WOULD

03:44PM    4   BE 15 MINUTES?

03:44PM    5             THE COURT:    THAT'S FINE.   THANK YOU.   THEN WILL THE

03:44PM    6   DEFENSE HAVE WITNESSES TO CALL THEN.

03:44PM    7             MR. NICK:    YES.   WE WOULD INITIALLY CALL SHAWN PARR,

03:44PM    8   YOUR HONOR.

03:44PM    9             THE COURT:    ALL RIGHT.

03:44PM   10             MR. NICK:    AND THE OTHER THING I WANTED TO TAKE UP

03:44PM   11   ON MONDAY, YOUR HONOR, OR IT CAN BE TAKEN UP NOW, START THE

03:44PM   12   DISCUSSIONS, IS IF MY CLIENT WERE TO TESTIFY, I NEED TO KNOW

03:44PM   13   WHAT KIND OF EVIDENCE IS GOING TO BE ADMISSIBLE.

03:44PM   14       MY NUMBER ONE CONCERN IS THAT THE FACTS UNDERLYING THE

03:44PM   15   STATE CRIMINAL CASE WHICH WAS WRAPPED UP WITH THE BANKRUPTCY

03:44PM   16   NOT BE ADMITTED.   HE HAS SUFFERED A MISDEMEANOR GRAND THEFT

03:44PM   17   CONVICTION THAT HAS BEEN VACATED PURSUANT TO PENAL CODE SECTION

03:44PM   18   1203.04 OF THE CALIFORNIA PENAL CODE WHICH IS LIKE AN

03:45PM   19   EXPUNGEMENT STATUTE THAT REMOVES THE CONVICTION.

03:45PM   20       SO THE CONVICTION IS FROM 2016.      THE GUILTY PLEA WAS IN

03:45PM   21   2012, AND THE PROCEEDINGS CONTINUED FOR A FEW YEARS THEREAFTER

03:45PM   22   BEFORE SENTENCING.

03:46PM   23       YOUR HONOR, I'M SURE THE COURT IS FAMILIAR, BUT IT'S

03:46PM   24   FEDERAL RULE OF EVIDENCE 609 SUBDIVISION 2.

03:46PM   25             THE COURT:    I'M PAUSING.   I'M LOOKING AT MY NOTES



                                  UNITED STATES COURT REPORTERS
                                                                                642


03:46PM    1   AND THE PREVIOUS ORDERS.

03:46PM    2       I THINK WE DISCUSSED THIS PREVIOUSLY AT OUR PRETRIAL

03:46PM    3   CONFERENCE.

03:46PM    4             MR. NICK:    WE DID, YOUR HONOR, AND WHAT WAS NOT

03:46PM    5   CLEAR TO ME WAS IT WAS JUST KIND OF STATED THAT I'LL JUST CALL

03:46PM    6   IT THE WITNESSES THAT MAKE UP THE UNDERLYING FACTS OF THE STATE

03:46PM    7   CRIMINAL CASE WOULD BE RESERVED FOR REBUTTAL WHICH MADE ME

03:46PM    8   THINK IT WOULD BE PERMISSIBLE FOR SOME SORT OF IMPEACHMENT WITH

03:46PM    9   RESPECT TO QUESTIONING THE DEFENDANT ABOUT THE SPECIFICS OF

03:46PM   10   THAT OFFENSE.

03:46PM   11             THE COURT:     LET ME JUST ASK, AS TO THE QUESTION

03:46PM   12   ABOUT ANY CRIMINAL CONVICTIONS THAT THE GOVERNMENT WOULD SEEK

03:46PM   13   TO USE AS AGAINST MR. KUBUROVICH SHOULD HE TESTIFY.

03:47PM   14       CAN YOU ANSWER THAT QUESTION?

03:47PM   15             MR. SIMEON:    YES, YOUR HONOR.   THERE WERE THE TWO

03:47PM   16   CONVICTIONS FOR GRAND THEFT WITH AN AGGRAVATED WHITE COLLAR

03:47PM   17   ENHANCEMENT.

03:47PM   18             THE COURT:     AND ARE THOSE THE CONVICTIONS THAT WERE

03:47PM   19   REDUCED TO MISDEMEANORS?

03:47PM   20             MR. SIMEON:    YES, YOUR HONOR.

03:47PM   21             THE COURT:     AND I THINK THEY WERE SUBSEQUENTLY

03:47PM   22   EXPUNGED OR RELIEF UNDER PENAL CODE SECTION 1203.4 WAS GRANTED.

03:47PM   23             MR. SIMEON:    THAT I AM NOT AWARE OF, YOUR HONOR.

03:47PM   24             MR. NICK:    I CAN ABSOLUTELY REPRESENT TO THE COURT

03:47PM   25   THAT I DID THE MOTION.



                                UNITED STATES COURT REPORTERS
                                                                                643


03:47PM    1               THE COURT:    DO YOU HAVE DOCUMENTATION TO THAT

03:47PM    2   EFFECT?

03:47PM    3               MR. NICK:    NOT WITH ME, YOUR HONOR.

03:47PM    4               THE COURT:    IF THEY WERE EXPUNGED PURSUANT TO

03:47PM    5   CALIFORNIA LAW 1203.4, WHICH IS THE EXPUNGEMENT SECTION, I

03:47PM    6   BELIEVE OUR FEDERAL RULES SPEAK TO THE TREATMENT OF SUCH A

03:47PM    7   CONVICTION.

03:47PM    8       MY UNDERSTANDING WAS THAT THESE WERE FIRST -- WERE THEY

03:47PM    9   FELONIES?

03:47PM   10               MR. NICK:    YES, THEY WERE --

03:47PM   11               THE COURT:    LET ME FINISH MY QUESTION.

03:47PM   12               MR. NICK:    SORRY, YES.

03:47PM   13               THE COURT:    MY UNDERSTANDING WAS THAT THESE WERE

03:47PM   14   FELONY CONVICTIONS AND THEN PURSUANT TO PEOPLE V. ESCOBAR AND

03:48PM   15   PENAL CODE SECTION 17 THEY WERE REDUCED TO MISDEMEANORS AND

03:48PM   16   THEN THE MISDEMEANOR CHARACTERIZATION WERE THEN EXPUNGED

03:48PM   17   THROUGH 1203.4 RELIEF.     IS THAT WHAT HAPPENED?

03:48PM   18               MR. NICK:    THAT WOULD BE ACCURATE, YOUR HONOR.

03:48PM   19               THE COURT:    OKAY.   IN LIGHT OF THAT THE QUESTION IS

03:48PM   20   DOES THE GOVERNMENT STILL FEEL THAT THEY WOULD BE ADMISSIBLE

03:48PM   21   FOR IMPEACHMENT?

03:48PM   22               MR. SIMEON:    FRANKLY, YOUR HONOR, I'D HAVE TO

03:48PM   23   RESEARCH THAT A BIT.      I'M NOT SURE WHAT THE ANSWER IS.

03:48PM   24               THE COURT:    I THINK THE ANSWER IS, NO, THEY WOULDN'T

03:48PM   25   BE, BUT I'M HAPPY TO HAVE YOU LOOK AT THAT AND MAKE YOUR OWN



                                  UNITED STATES COURT REPORTERS
                                                                                644


03:48PM    1   DECISION.

03:48PM    2       ARE THERE ANY OTHER CRIMINAL CONVICTIONS THAT THE

03:48PM    3   GOVERNMENT WOULD SEEK TO USE?

03:48PM    4               MR. SIMEON:   THOSE ARE THE ONLY CONVICTIONS, YOUR

03:48PM    5   HONOR?

03:49PM    6               MR. NICK:    I GUESS, YOUR HONOR, MY ONLY QUESTION IS

03:49PM    7   FOR SOME GUIDANCE TO WHAT I HAVE TO DO TO MAKE SURE THE DOOR IS

03:49PM    8   NOT OPENING AND OTHER THAN THE OBVIOUS, WHICH IS DON'T ASK ANY

03:49PM    9   QUESTIONS ABOUT THE UNDERLYING CRIMINAL CASE, BUT I WANT TO

03:49PM   10   MAKE SURE THAT I HAVE DIRECTION THAT I DO NOT OPEN THE DOOR FOR

03:49PM   11   THE GOVERNMENT TO QUESTION MY CLIENT ABOUT THAT UNDERLYING

03:49PM   12   CRIMINAL CASE.

03:49PM   13               THE COURT:    SO I'M LOOKING AT RULE 609 AND C, I

03:49PM   14   THINK, IS THE OPERATIVE SECTION WHICH IS EFFECTIVE A PARDON,

03:49PM   15   ANNULMENT, OR CERTIFICATE OF REHABILITATION.

03:49PM   16       PARAGRAPH 2 OF THAT SUBSECTION READS:      "THE CONVICTION HAS

03:49PM   17   BEEN THE SUBJECT OF A PARDON, ANNULMENT OR OTHER EQUIVALENT

03:49PM   18   PROCEDURE BASED ON A FINDING OF INNOCENCE."

03:49PM   19       THAT REALLY REFLECTS ON A FACTUAL FINDING OF INNOCENCE, I

03:49PM   20   THINK.

03:50PM   21       PARAGRAPH 1 ALSO TALKS ABOUT THE EVIDENCE OF A CONVICTION

03:50PM   22   NOT BEING ADMISSIBLE IF THE CONVICTION HAS BEEN THE SUBJECT OF

03:50PM   23   A PARDON, ANNULMENT, CERTIFICATE OF REHABILITATION OR OTHER

03:50PM   24   EQUIVALENT PROCEDURE BASED ON A FINDING THAT THE PERSON HAS

03:50PM   25   BEEN REHABILITATED AND THE PERSON HAS NOT BEEN CONVICTED OF A



                                  UNITED STATES COURT REPORTERS
                                                                                645


03:50PM    1   LATER CRIME PUNISHABLE BY DEATH OR IMPRISONMENT FOR MORE THAN

03:50PM    2   ONE YEAR.

03:50PM    3       I THINK THOSE ARE THE OPERATIVE PARAGRAPHS.      AND THE

03:50PM    4   COURT'S VISCERAL REACTION IS UNDER 1203.4, I THINK THAT WOULD

03:50PM    5   FALL UNDER THAT SECTION AND WOULD OTHERWISE PRECLUDE THAT

03:50PM    6   IMPEACHMENT.

03:50PM    7       BUT I'M HAPPY TO HEAR FROM THE GOVERNMENT IF THEY WANT TO

03:50PM    8   LOOK AT THIS OTHERWISE AND BRING THE CASE TO MY ATTENTION.

03:50PM    9       BUT ASSUMING IT'S NOT, IT'S NOT GOING TO BE ADMITTED FOR

03:51PM   10   PURPOSES OF IMPEACHMENT, THAT INFORMS YOU AS TO ANY DECISION

03:51PM   11   YOU WANT TO MAKE.    I HEARD THE GOVERNMENT SAY THAT THERE ARE

03:51PM   12   NOT ANY ADDITIONAL CRIMINAL CONVICTIONS THAT YOU WOULD USE.

03:51PM   13               MR. SIMEON:   NOT THAT I'M AWARE OF, YOUR HONOR.

03:51PM   14               THE COURT:    OKAY.

03:51PM   15               MR. NICK:    AND SO, YOUR HONOR, I JUST -- I GUESS I

03:51PM   16   WOULD MAKE A MOTION IN LIMINE AT THIS TIME THAT THE GOVERNMENT

03:51PM   17   BE RESTRICTED UNLESS I OPEN THE DOOR SOMEHOW TO ASK MY CLIENT

03:51PM   18   ABOUT THE UNDERLYING FACTS TO THE CRIMINAL CASE.

03:51PM   19               THE COURT:    WELL, WHAT I'LL SAY IS, AND PENDING THE

03:51PM   20   GOVERNMENT'S WISH TO BRING SOMETHING TO MY ATTENTION OTHERWISE,

03:51PM   21   THAT THOSE CONVICTIONS, THOSE TWO CONVICTIONS THAT WERE REDUCED

03:51PM   22   TO MISDEMEANORS SUBSEQUENTLY GRANTED EXPUNGEMENT RELIEF UNDER

03:51PM   23   1203.4 WOULD NOT BE ADMISSIBLE AGAINST YOUR CLIENT FOR

03:51PM   24   IMPEACHMENT PURPOSES IF HE WERE TO TESTIFY.

03:51PM   25       IF YOU COME UP WITH SOMETHING, MR. SCHENK, MR. SIMEON,



                                   UNITED STATES COURT REPORTERS
                                                                               646


03:52PM    1   MONDAY, AND YOU WISH TO TALK ABOUT IT FURTHER, I'LL CERTAINLY

03:52PM    2   ALLOW AND RESERVE JUDGMENT AND HEAR FROM THE GOVERNMENT ON

03:52PM    3   THAT.

03:52PM    4       BUT AS OF TODAY THAT'S THE COURT'S FINDING.

03:52PM    5             MR. NICK:    THANK YOU.

03:52PM    6             THE COURT:    LET'S TALK A LITTLE BIT ABOUT OUR

03:52PM    7   CHARGING CONFERENCE, TOO, AND WHEN WE SHOULD ENGAGE THAT.

03:52PM    8       MR. SCHENK.

03:52PM    9             MR. SCHENK:   ONE LAST ISSUE ON THE SUBJECT OF

03:52PM   10   IMPEACHMENT.   JUST SO WE'RE CLEAR, WE UNDERSTAND THE COURT'S

03:52PM   11   RULING ON THE FACT OF UNDERLYING CONVICTIONS.

03:52PM   12       I THINK, THOUGH, THAT WE TALKED ABOUT THIS THIS MORNING,

03:52PM   13   THE DECISION TO PAY BACK CREDITORS CAME FROM THE RESTITUTION,

03:52PM   14   NOT FROM THE BANKRUPTCY COURT AGREEING TO VOLUNTARILY TURN THE

03:52PM   15   MONEY OVER PURSUANT TO THE BANKRUPTCY COURT ORDER, BUT RATHER

03:52PM   16   TURNING CREDITORS INTO VICTIMS AND PAYING THEM RESTITUTION.

03:53PM   17       SO IF THAT PART OF THE UNDERLYING OFFENSE BECOMES

03:53PM   18   RELEVANT, THE GOVERNMENT SHOULD, WE ARGUE, BE ALLOWED TO

03:53PM   19   QUESTION ABOUT THAT FACT, NOT BY ANY STATEMENT THAT IT WAS THE

03:53PM   20   RESULT OF A CONVICTION IN STATE COURT AND CERTAINLY NOT ONE

03:53PM   21   THAT HAS BEEN VACATED, BUT THAT THAT PARTICULAR FACT CERTAINLY

03:53PM   22   COULD BE RELEVANT, AND I JUST WANT TO RAISE THAT.

03:53PM   23             THE COURT:    IT'S STILL AN ISSUE IN THE CASE TO THE

03:53PM   24   EXTENT -- ISSUE MEANING IF THE DOOR IS OPENED ABOUT THAT, AND I

03:53PM   25   KNOW WE TALKED ABOUT THAT, MS. GILG AND MR. NICK, ABOUT



                                 UNITED STATES COURT REPORTERS
                                                                                     647


03:53PM    1   CREDITORS ACTUALLY BEING PAID OUT OF THE BANKRUPTCY SO IT

03:53PM    2   WASN'T A NO ASSET CASE.

03:53PM    3       I KNOW THERE WAS SOME CONCERN ON YOUR SIDE ABOUT THAT.

03:53PM    4                MR. NICK:    IF IT HELPS THE COURT, I PLAN TO ASK MY

03:53PM    5   CLIENT ABSOLUTELY NO QUESTIONS REGARDING WHAT CREDITORS WERE

03:53PM    6   PAID BACK.

03:54PM    7       BUT WHICH THEN I WOULD OBJECT IF THE GOVERNMENT TRIED TO

03:54PM    8   ASK ON RELEVANCY, YOUR HONOR.

03:54PM    9                MR. SCHENK:   RIGHT.     WE WOULDN'T IF THAT WAS THE

03:54PM   10   DIRECT.

03:54PM   11       I ALSO HAVE A RECOLLECTION THAT AT OUR PRETRIAL CONFERENCE

03:54PM   12   CERTAIN ITEMS THAT THE GOVERNMENT NOTICED AS 404(B) WERE, I

03:54PM   13   THINK THE COURT'S RULING WAS WERE NOT 404(B), BUT WE WOULD NEED

03:54PM   14   TO SEE IF A DEFENDANT TESTIFIED AND WHETHER THEY BECAME

03:54PM   15   RELEVANT.    SO I JUST WANT TO MAKE SURE THAT OUR DISCUSSION THIS

03:54PM   16   AFTERNOON WAS ABOUT CRIMINAL CONVICTIONS.

03:54PM   17                THE COURT:    CORRECT.    CORRECT.   AND I THINK THERE

03:54PM   18   WAS OTHER CONDUCT THAT MAY OR MAY NOT COME UP, BUT IF IT DOES

03:54PM   19   THE GOVERNMENT, I EXPECT, WILL BRING IT TO OUR ATTENTION AT

03:54PM   20   SIDE-BAR OR SOMETHING BEFORE ADVANCING ANY ISSUE.

03:54PM   21                MR. NICK:    VERY WELL.

03:54PM   22                MR. SCHENK:   IF THE FIRST DEFENDANT WITNESS IS

03:54PM   23   SHAWN PARR, THAT RAISES THE ATTORNEY-CLIENT PRIVILEGE THAT WE

03:54PM   24   TALKED ABOUT PREVIOUSLY.      WE HAVE NOT RECEIVED ANY JENCKS ON

03:55PM   25   MR. PARR.



                                   UNITED STATES COURT REPORTERS
                                                                                 648


03:55PM    1          IF ONE OR MORE WITNESSES AFTER MR. PARR TESTIFIED, IF ONE

03:55PM    2   OR MORE DEFENDANTS TESTIFIED, MAYBE AT THE LUNCHTIME OF MONDAY

03:55PM    3   WE CAN HAVE A JURY INSTRUCTION CONFERENCE OR LET THE JURY GO

03:55PM    4   FOR THE DAY, DO THE JURY INSTRUCTION CONFERENCE MONDAY

03:55PM    5   AFTERNOON, AND CLOSE TUESDAY.     TWO IDEAS.

03:55PM    6               THE COURT:   RIGHT.

03:55PM    7               MS. GILG:    YOUR HONOR, WITH REGARD TO MR. PARR, IF I

03:55PM    8   MAY.    I DID SPEAK TO HIM AND I ASKED HIM IF HE HAD ANY --

03:55PM    9   EXCUSE ME -- DOCUMENTS.     HE SAID HE WOULD LOOK, BUT YOU KNOW

03:55PM   10   WE'RE TALKING ABOUT TEN YEARS AGO.

03:55PM   11          ALSO THE ATTORNEY -- ON BEHALF OF MY CLIENT, I'M -- WE

03:55PM   12   WILL WAIVE THE ATTORNEY-CLIENT PRIVILEGE.

03:55PM   13          AGAIN, YOU KNOW, THIS WAS HIS WORK WITH DESTRO AND NATA.

03:55PM   14   SO I CAN'T SPEAK TO MR. KUBUROVICH, BUT I DON'T INTEND TO

03:55PM   15   SOLICIT ANYTHING THAT I THINK IS ATTORNEY-CLIENT PRIVILEGE WITH

03:56PM   16   MR. KUBUROVICH.

03:56PM   17               THE COURT:   ALL RIGHT.   YOU HAVE -- YOU CAN

03:56PM   18   REPRESENT THAT YOU'VE MET AND CONFERRED WITH YOUR CLIENT,

03:56PM   19   KRISTEL KUBUROVICH, AND YOU HAVE TALKED WITH HER SUFFICIENTLY

03:56PM   20   TO YOUR SATISFACTION THAT SHE UNDERSTANDS THAT SHE DOES HOLD

03:56PM   21   THE PRIVILEGE AS TO ANY COMMUNICATION SHE MAY HAVE HAD WITH ANY

03:56PM   22   ATTORNEY, INCLUDING THIS POTENTIAL WITNESS, MR. PARR.

03:56PM   23               MS. GILG:    YES.

03:56PM   24               THE COURT:   AND THAT HAVING FULLY ADVISED HER OF

03:56PM   25   THAT, AND ANSWERING ALL OF THE QUESTIONS THAT SHE MAY HAVE HAD



                                  UNITED STATES COURT REPORTERS
                                                                                649


03:56PM    1   ABOUT THAT ISSUE, SHE HAS INDICATED TO YOU THAT SHE AGREED AND

03:56PM    2   ACTUALLY WISHES TO WAIVE ANY ATTORNEY-CLIENT PRIVILEGE SHOULD

03:56PM    3   THIS WITNESS BE CALLED IN THIS CASE AND THAT HE COULD

03:56PM    4   OTHERWISE -- IT'S A MAN I TAKE IT?

03:56PM    5             MS. GILG:    YES.

03:56PM    6             THE COURT:    -- HE COULD OTHERWISE TESTIFY ABOUT ANY

03:56PM    7   OTHERWISE PRIVILEGE ATTORNEY-CLIENT COMMUNICATIONS.

03:56PM    8             MS. GILG:    THAT IS MY REPRESENTATION, AND I WOULD

03:57PM    9   ASK THE COURT TO INQUIRE OF MY CLIENT IF SHE CONCURS.

03:57PM   10             THE COURT:    RIGHT.      GOOD AFTERNOON, MS. KUBUROVICH.

03:57PM   11   DID YOU UNDERSTAND MY EXPLANATION OF THIS ISSUE?

03:57PM   12             THE DEFENDANT:      YES, YOUR HONOR.

03:57PM   13             THE COURT:    AND IS IT MY UNDERSTANDING THAT YOU

03:57PM   14   WOULD WAIVE ANY PRIVILEGE AS TO MR. SHAWN -- WHAT IS HIS LAST

03:57PM   15   NAME?

03:57PM   16             MS. GILG:    PARR.

03:57PM   17             THE COURT:    -- PARR AS YOUR FORMER ATTORNEY SHOULD

03:57PM   18   HE TESTIFY IN THIS CASE?

03:57PM   19             THE DEFENDANT:      YES, YOUR HONOR.

03:57PM   20             THE COURT:    DO YOU NEED TO TALK TO YOUR LAWYER,

03:57PM   21   MS. GILG, ABOUT THIS AT ALL?

03:57PM   22             THE DEFENDANT:      NO.

03:57PM   23             THE COURT:    ALL RIGHT.     THANK YOU.   THANK YOU.

03:57PM   24   WE'LL NOTE THAT.

03:57PM   25       WE SHOULD ALSO COMMUNICATE THIS TO MR. PARR BEFORE HE



                                  UNITED STATES COURT REPORTERS
                                                                                650


03:57PM    1   TESTIFIES.

03:57PM    2                MS. GILG:    YES.

03:57PM    3                THE COURT:   I DON'T THINK I WANT TO DO THIS IN FRONT

03:57PM    4   OF THE JURY.    WE'LL DO THIS OUTSIDE OF HIS PRESENCE, BUT IF YOU

03:57PM    5   CAN CONFIRM ON MONDAY THAT YOU HAD THAT CONVERSATION WITH HIM

03:57PM    6   AND INFORM THE COURT OF THAT, THEN --

03:57PM    7                MS. GILG:    I DEFINITELY WILL, AND HE'S GOING TO LOOK

03:57PM    8   INTO THE DOCUMENTS AND WILL LET ME KNOW, AND I'LL BE HAPPY TO

03:58PM    9   GIVE THEM OVER THE WEEKEND, E-MAIL THEM IF HE'S ABLE TO FIND

03:58PM   10   ANYTHING THAT IS APPROPRIATE.

03:58PM   11                THE COURT:   OKAY.

03:58PM   12                MR. NICK:    WE CAN HAVE A QUICK TWO-MINUTE OUT OF THE

03:58PM   13   PRESENCE OF THE JURY WHERE HE WAIVES THE PRIVILEGE ON THE

03:58PM   14   RECORD, YOUR HONOR.

03:58PM   15                MS. GILG:    I DON'T THINK HE HAS THE PRIVILEGE.

03:58PM   16                MR. NICK:    I MEAN, WHERE MS. KUBUROVICH WAIVES THE

03:58PM   17   PRIVILEGE.

03:58PM   18                MS. GILG:    SHE JUST DID.

03:58PM   19                MR. NICK:    IN HIS PRESENCE.

03:58PM   20                MS. GILG:    OH.

03:58PM   21                MR. NICK:    HE NEEDS TO HEAR IT SO HE CAN TALK ABOUT

03:58PM   22   IT WITHOUT VIOLATING THE BUSINESS AND PROFESSIONS CODE.

03:58PM   23                THE COURT:   I KNOW.   I DID THIS INDICATING THAT

03:58PM   24   MS. GILG WILL INFORM HIM OF THIS, BUT WE'LL DO THAT BEFORE HE

03:58PM   25   TESTIFIES.



                                   UNITED STATES COURT REPORTERS
                                                                                  651


03:58PM    1       DID HE ALSO REPRESENT YOUR CLIENT, MR. NICK?

03:58PM    2               MR. NICK:    YOUR HONOR, TO BE ACCURATE AND

03:58PM    3   FORTHRIGHT, HE HAS BUT IN OTHER DIFFERENT MATTERS THAT HAVE

03:58PM    4   NOTHING TO DO WITH WHAT IS GOING ON.

03:58PM    5               THE COURT:    SO THERE'S NO POTENTIAL OVERLAP ABOUT

03:58PM    6   TESTIMONY IN THIS CASE, EVIDENCE IN THIS CASE THAT WOULD

03:58PM    7   REQUIRE A WAIVER IN YOUR OPINION OF YOUR CLIENT?

03:58PM    8               MR. NICK:    THAT'S CORRECT, YOUR HONOR.

03:58PM    9               THE COURT:    OKAY.   ALL RIGHT.

03:58PM   10               MR. SCHENK:   I THINK A LEGAL ISSUE MAY ARISE DURING

03:59PM   11   MR. PARR'S TESTIMONY REGARDING THE APPLICATION OF HEARSAY RULES

03:59PM   12   OF EVIDENCE.   STATEMENTS THAT THE DEFENDANT MADE OUT OF COURT I

03:59PM   13   DON'T THINK ARE ADMISSIBLE AS SUBSTANTIVE EVIDENCE.       I JUST

03:59PM   14   WANT TO BRING THAT TO THE COURT'S ATTENTION.       WE MAY BE JUMPING

03:59PM   15   UP OFTEN AND ARGUING HEARSAY OBJECTION SO THAT THE PARTIES AND

03:59PM   16   THE COURT ARE AWARE.

03:59PM   17               THE COURT:    SURE.

03:59PM   18               MR. NICK:    AND, YOUR HONOR, WHAT I WOULD JUST SAY

03:59PM   19   IS -- I MEAN, WE DON'T NEED TO BRIEF IT OR ANYTHING RIGHT NOW,

03:59PM   20   BUT THIS IS A STATE OF MIND CASE, AND THERE IS AN EXCEPTION TO

03:59PM   21   THE HEARSAY RULE FOR STATE OF MIND.      THEY DO APPLY TO THE

03:59PM   22   DEFENDANTS, AND THAT WOULD BE MORE THAN LIKELY THE SOLE

03:59PM   23   EXCEPTION THAT WE WOULD RELY ON IF WE WERE GOING TO OFFER A

03:59PM   24   STATEMENT MADE BY EITHER ONE OF THESE TWO DEFENDANTS TO

03:59PM   25   MR. PARR.



                                  UNITED STATES COURT REPORTERS
                                                                                652


03:59PM    1              MS. GILG:    I WOULD ALSO ADD THAT THAT WOULD BE

03:59PM    2   MORE -- ALSO, WE WOULD BE OFFERING AS AN EFFECT ON HERE, IN

03:59PM    3   OTHER WORDS, WHY DID MR. PARR DO WHAT HE DID AS FAR AS FORMING

04:00PM    4   THE TWO ENTITIES?    SO IT WOULDN'T BE FOR THE TRUTH OF THE

04:00PM    5   MATTER NECESSARILY, BUT IT WOULD BE WHY HE DID WHAT HE DID.

04:00PM    6              THE COURT:    TO EXPLAIN SUBSEQUENT CONDUCT.

04:00PM    7              MS. GILG:    EXACTLY.

04:00PM    8              THE COURT:    IF THAT'S THE EXCEPTION, THEN I WOULD

04:00PM    9   ADVISE THE JURY THAT IT'S NOT OFFERED FOR THE TRUTH OF THE

04:00PM   10   MATTER ASSERTED BUT ONLY TO EXPLAIN SUBSEQUENT CONDUCT.

04:00PM   11              MS. GILG:    YES.

04:00PM   12              THE COURT:    LET ME TURN FOR A MOMENT TO JURY

04:00PM   13   INSTRUCTIONS.   DOCUMENT 90 IS THE GOVERNMENT'S SUBMISSION FILED

04:00PM   14   AUGUST 20TH.    I DON'T KNOW IF YOU HAVE ANY ADDITIONAL.     I HAVE

04:00PM   15   NOT CHECKED ECF TO SEE IF YOU HAVE ADDITIONAL FILINGS OR NOT.

04:00PM   16              MR. SIMEON:    NOT REGARDING JURY INSTRUCTIONS, YOUR

04:00PM   17   HONOR.   I THINK WE WOULD LIKE TO VIEW THAT AGAIN.

04:00PM   18              THE COURT:    SURE, OF COURSE.

04:00PM   19              MR. SIMEON:    THAT WAS THE INITIAL FILING.

04:00PM   20              THE COURT:    AND I DIDN'T RECEIVE ANY PROPOSED

04:00PM   21   INSTRUCTIONS FROM THE DEFENSE, AT LEAST NOT ON AN ECF FILING,

04:00PM   22   AND I DON'T KNOW IF YOU FILED ANY.

04:00PM   23              MS. GILG:    I DON'T THINK WE FILED ANY YET.    I KNOW

04:00PM   24   THAT WE'VE BEEN WORKING ON THEM.

04:00PM   25       THAT'S RIGHT, IN THE PRETRIAL CONFERENCE STATEMENT, THAT'S



                                   UNITED STATES COURT REPORTERS
                                                                                653


04:00PM    1   WHERE WE PUT IT.

04:00PM    2             MR. NICK:    THERE'S SOME CITATIONS IN THERE, YOUR

04:01PM    3   HONOR, THAT --

04:01PM    4             THE COURT:    WELL, WHAT I THINK WOULD BE HELPFUL --

04:01PM    5             MS. GILG:    YES.

04:01PM    6             THE COURT:    -- IF YOU COULD -- IF YOU HAVE

04:01PM    7   INSTRUCTIONS THAT YOU WOULD LIKE TO BE CONSIDERED IN THE CASE,

04:01PM    8   YOU SHOULD PUT THEM IN THE FORM OF --

04:01PM    9             MS. GILG:    A PACKET?

04:01PM   10             THE COURT:    -- A PACKET OR INSTRUCTION THAT YOU

04:01PM   11   WOULD LIKE THE COURT READ AND SHARE IT WITH COUNSEL SO WE CAN

04:01PM   12   HAVE AN INFORMED CONVERSATION.

04:01PM   13             MR. NICK:    I ASSUME THE COURT USES THE NINTH CIRCUIT

04:01PM   14   MODEL INSTRUCTIONS?

04:01PM   15             THE COURT:    YES, AND THEY'VE JUST BEEN REVISED.

04:01PM   16             MR. NICK:    GOOD.

04:01PM   17             THE COURT:    TODAY THEY CAME OUT.

04:01PM   18             MS. GILG:    SO WE HAVE TO GO BACK AND LOOK AT ALL OF

04:01PM   19   OURS.

04:01PM   20             THE COURT:    OKAY.    WE WILL USE THAT FORMAT.   I WILL

04:01PM   21   ASK YOU TO PUT IT IN WORD, WORD FORMAT, PLEASE.      AND IT MAY BE,

04:01PM   22   DEPENDING ON WHERE WE GO, I MAY TASK THE GOVERNMENT WITH

04:01PM   23   PUTTING A PACKET TOGETHER.      I DON'T KNOW.   WE'LL SEE WHERE THAT

04:01PM   24   IS.

04:01PM   25             MR. SCHENK:    YES, YOUR HONOR.



                                  UNITED STATES COURT REPORTERS
                                                                                  654


04:01PM    1              THE COURT:   INITIALLY MY SENSE IS THAT THERE IS NOT

04:01PM    2   GOING TO BE MUCH DISPUTE ABOUT PERHAPS THE 1 SERIES OR THE 3

04:02PM    3   SERIES UNTIL WE GET TO THE ACTUAL OFFENSE IN THE 8 SERIES.

04:02PM    4   THAT'S WHERE WE MIGHT HAVE SOME DISCUSSION.        BUT THE BASIC

04:02PM    5   INSTRUCTIONS AND IN THE 7 SERIES, THE CLOSING SERIES, I DON'T

04:02PM    6   THINK WE'RE GOING TO HAVE MUCH DISPUTE ABOUT THAT, AND I THINK

04:02PM    7   I CAN PREPARE A MODEL MYSELF ON THOSE, AND THEN WE'LL JUST WAIT

04:02PM    8   AND SEE WHAT OTHERS COME UP.

04:02PM    9       BUT IF YOU CAN GET THAT DONE OVER THE WEEKEND AND E-MAIL

04:02PM   10   TO COUNSEL.    AND IF THE GOVERNMENT HAS ADDITIONAL, AFTER

04:02PM   11   REVIEWING, THEN IF YOU CAN EXCHANGE THOSE E-MAILS AND SEND A

04:02PM   12   COPY TO MS. KRATZMANN ALSO SO I CAN RECEIVE A COPY OF IT.

04:02PM   13              MS. GILG:    WOULD YOU LIKE THEM TO BE E-FILED AS

04:02PM   14   WELL?

04:02PM   15              THE COURT:   NOT YET.   THESE ARE JUST YOUR SAMPLES IN

04:02PM   16   WORD FORMAT.

04:02PM   17       SO MR. PARR WILL TESTIFY.      I'M NOT GOING TO ASK YOU

04:03PM   18   WHETHER YOUR CLIENTS ARE GOING TO TESTIFY TODAY, BUT YOU'LL

04:03PM   19   HAVE EVIDENCE AND WITNESSES TO OFFER ON MONDAY THAT AT LEAST

04:03PM   20   FILL OUR MORNING UP AS I UNDERSTAND IT.

04:03PM   21       IS THAT A FAIR CHARACTERIZATION?

04:03PM   22              MS. GILG:    YES, I WOULD SAY WITH MR. NICK'S OPENING

04:03PM   23   AND MR. PARR, THAT WILL FILL UP THE MORNING.

04:03PM   24              MR. NICK:    THAT WOULD FILL UP THE MORNING, YOUR

04:03PM   25   HONOR.   WE PLAN TO EITHER REST AFTER MR. PARR OR CALL ONE OR



                                  UNITED STATES COURT REPORTERS
                                                                                  655


04:03PM    1   BOTH OF THE DEFENDANTS, AND I APOLOGIZE, THAT DECISION HASN'T

04:03PM    2   QUITE BEEN MADE YET.

04:03PM    3              THE COURT:   NO.   YOU DON'T HAVE TO INFORM.

04:03PM    4              MR. NICK:    BUT THAT'S KIND OF THE ORDER.

04:03PM    5       SO I THINK THE MORNING WOULD BE FILLED UP WITH WHAT

04:03PM    6   MS. GILG SAID AND THEN AT THAT POINT WE WILL ANNOUNCE WHAT WE

04:03PM    7   INTEND TO DO NEXT.

04:03PM    8              THE COURT:   OKAY.    ALL RIGHT.   YOU WANTED TO MAKE, I

04:03PM    9   THINK YOU SAID, A RULE 29 MOTION.

04:04PM   10              MS. GILG:    YES, YOUR HONOR.    AND I BELIEVE I WILL

04:04PM   11   HAVE SOMETHING BRIEFLY IN WRITING.

04:04PM   12              THE COURT:   THAT'S FINE.   AND EXCHANGE THAT WITH

04:04PM   13   COUNSEL.   AND IF YOU DO IT OVER THE WEEKEND, SEND IT TO THEM

04:04PM   14   OVER THE WEEKEND BECAUSE YOU HAVE NOTHING ELSE TO DO.

04:04PM   15              MS. GILG:    I CERTAINLY WILL.

04:04PM   16              THE COURT:   GREAT.

04:04PM   17              MS. GILG:    OR IF NOT, WE CAN RESERVE, AS LONG AS WE

04:04PM   18   MAKE IT, THEN WE CAN RESERVE THE ARGUMENT ON IT AND GIVE THEM

04:04PM   19   AN OPPORTUNITY TO RESPOND.

04:04PM   20              THE COURT:   GREAT.   WE CAN TALK ABOUT THAT.   WHY

04:04PM   21   DON'T WE PLAN ON GOING ON THE RECORD ABOUT 8:30, IF NOT A

04:04PM   22   LITTLE BEFORE, JUST TO CHECK IN AND SEE HOW THINGS ARE.

04:04PM   23              MS. GILG:    ALL RIGHT.

04:04PM   24              THE COURT:   GREAT.

04:04PM   25              MR. NICK:    SO 8:30 ON MONDAY THEN, YOUR HONOR?



                                 UNITED STATES COURT REPORTERS
                                                                656


04:04PM    1        THE COURT:    PLEASE.

04:04PM    2        MR. NICK:    OKAY.   THANK YOU.

04:04PM    3        THE COURT:    IF NOT A LITTLE BEFORE.

04:04PM    4        MR. NICK:    ALL RIGHT.    8:20.

04:04PM    5        THE COURT:    ALL RIGHT.   ANYTHING ELSE?

04:04PM    6        MR. SIMEON:   NO, YOUR HONOR.

04:04PM    7        THE COURT:    ENJOY YOUR WEEKENDS.

04:04PM    8        MS. GILG:    THANK YOU, YOUR HONOR.

04:04PM    9   (COURT ADJOURNED 4:04 P.M.)

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                           UNITED STATES COURT REPORTERS
 1

 2

 3                      CERTIFICATE OF REPORTER

 4

 5

 6

 7        I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8   STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9   280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10   CERTIFY:

11        THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12   A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13   ABOVE-ENTITLED MATTER.

14

15
                              ______________________________
16                            IRENE RODRIGUEZ, CSR, RMR, CRR
                              CERTIFICATE NUMBER 8074
17

18
                              DATED:   OCTOBER 22, 2018
19

20

21

22

23

24

25



                      UNITED STATES COURT REPORTERS
